Exhibit 10.2

EXECUTION VERSION

SECOND AMENDMENT TO FIRST LIEN CREDIT AGREEMENT AND FIRST AMENDMENT TO FIRST
LIEN GUARANTEE AND COLLATERAL AGREEMENT

SECOND AMENDMENT TO FIRST LIEN CREDIT AGREEMENT AND FIRST AMENDMENT TO FIRST
LIEN GUARANTEE AND COLLATERAL AGREEMENT, dated as of December 22, 2016 (this
“Amendment”), to each of the Credit Agreement and the Guarantee and Collateral
Agreement referred to below, among ATKORE INTERNATIONAL, INC., a Delaware
corporation (the “Borrower”), the other Loan Parties party hereto, DEUTSCHE BANK
AG NEW YORK BRANCH, as administrative agent (in such capacity, the
“Administrative Agent”) and collateral agent (in such capacity, the “Collateral
Agent”), and the Lenders and other financial institutions party hereto.
Capitalized terms are used herein as defined in Section 1 hereof.

RECITALS

WHEREAS, the Borrower is party to the First Lien Credit Agreement, dated as of
April 9, 2014, by and among the Borrower, the Administrative Agent, the
Collateral Agent and the Lenders and other financial institutions party thereto
(such Credit Agreement, as amended as of October 14, 2015 pursuant to Amendment
No. 1 to First Lien Credit Agreement, and as further amended, restated, modified
and supplemented from time to time prior to the Second Amendment Effective Date
(as defined below), the “Existing Credit Agreement”; the Existing Credit
Agreement as amended pursuant to the Incremental Commitment Amendment set forth
in Section 3 hereof, the “Credit Agreement”; and the Credit Agreement as amended
and restated pursuant to this Amendment, the “Amended and Restated Credit
Agreement”);

WHEREAS, pursuant to and in accordance with subsection 2.8 of the Existing
Credit Agreement, the Borrower has requested that Incremental Term Loan
Commitments in an aggregate principal amount of up to $500,000,000.00 be made
available to the Borrower;

WHEREAS, the New Term Loan Lenders (as defined below) and the Administrative
Agent have agreed, upon the terms and subject to the conditions set forth herein
and in the Credit Agreement, that each New Term Loan Lender will make its
Initial Incremental Term Loans (as defined below) in an aggregate principal
amount not to exceed the amount set forth opposite such New Term Loan Lender’s
name under the heading “Initial Incremental Term Loan Commitment” on Schedule A
hereto (as to each such New Term Loan Lender, its “Initial Incremental Term Loan
Commitment”, and term loans made by each New Term Loan Lender in respect
thereof, its “Initial Incremental Term Loans”);



--------------------------------------------------------------------------------

WHEREAS, the Initial Incremental Term Loans and the proceeds thereof will be
used by the Borrower, together with certain other sources of funds, (i) to
refinance all Term Loans under the Existing Credit Agreement outstanding
immediately prior to the Second Amendment Effective Date (the “Existing Term
Loans”), (ii) to prepay, in whole, all loans outstanding under the Second Lien
Credit Agreement (as defined in the Existing Credit Agreement) (the “Second Lien
Credit Agreement Payoff”), (iii) to pay certain transaction fees and expenses
related to the foregoing, which may include, without limitation, accrued and
unpaid interest in respect of the Existing Term Loans and/or accrued and unpaid
interest in respect of the Second Lien Loans (as defined in the Existing Credit
Agreement), and/or (iv) for general corporate purposes (collectively, the
“Refinancing Transactions”);

WHEREAS, upon the Second Amendment Effective Date, each Person that is listed on
the signature pages hereto as a “New Money Lender” (each, a “New Money Lender”)
shall be a Lender under the Credit Agreement (after giving effect to the
Incremental Commitment Amendment set forth in Section 3 hereof) and under the
Amended and Restated Credit Agreement (after giving effect to the amendment and
restatement of the Credit Agreement pursuant to Section 5 hereof);

WHEREAS, upon the Second Amendment Effective Date, after giving effect to the
funding of the Initial Incremental Term Loans by the New Money Lenders, each
Lender in respect of an Existing Term Loan (an “Existing Term Loan Lender”) that
shall have executed and delivered to the Administrative Agent a signature page
to this Amendment (a “Consent”; each such Existing Term Loan Lender delivering a
Consent, a “Cashless Option Lender”; and such Cashless Option Lenders, together
with the New Money Lenders, the “New Term Loan Lenders”) shall be deemed to have
exchanged all (or such lesser amount as the Borrower may approve, as notified to
such Cashless Option Lender by or on behalf of the Lead Arrangers) of its
Existing Term Loans (which Existing Term Loans shall thereafter be deemed to no
longer be outstanding) for Initial Incremental Term Loans under the Credit
Agreement, in the same aggregate principal amount as such Cashless Option
Lender’s Existing Term Loans (or such lesser amount as the Borrower may approve,
as notified to such Cashless Option Lender by or on behalf of the Lead
Arrangers), and such Cashless Option Lender shall thereupon be a Lender under
the Credit Agreement and under the Amended and Restated Credit Agreement (after
giving effect to the amendment and restatement of the Credit Agreement pursuant
to Section 5 hereof);

WHEREAS, upon the Second Amendment Effective Date, (i) each Existing Term Loan
Lender that is not a Cashless Option Lender shall have its respective Existing
Term Loans prepaid in full in accordance with the terms of the Existing Credit
Agreement, (ii) each Cashless Option Lender that elects to exchange less than
all of its Existing Term Loans or is allocated an aggregate principal amount of
Initial Incremental Term Loans that is less than the aggregate principal amount
of its Existing Term Loans shall have its remaining Existing Term Loans (after

 

2



--------------------------------------------------------------------------------

giving effect to its acquisition of Initial Incremental Term Loans in exchange
for Existing Term Loans) prepaid in full in accordance with the terms of the
Existing Credit Agreement, and (iii) all such Existing Term Loans so prepaid
shall thereafter be deemed to no longer be outstanding and all Lenders in
respect of such Existing Term Loans will cease to be Lenders under the Existing
Credit Agreement, the Credit Agreement or the Amended and Restated Credit
Agreement (the exchange of certain Existing Term Loans (if any) for Initial
Incremental Term Loans in accordance with Section 4 hereof, and the prepayment
in full of all other Existing Term Loans in accordance with the terms of the
Existing Credit Agreement, collectively, the “Discharge”);

WHEREAS, the New Term Loan Lenders constitute all Lenders under the Credit
Agreement upon the Second Amendment Effective Date after giving effect to the
incurrence of Initial Incremental Term Loans and the Discharge contemplated
hereby, and each of the New Term Loan Lenders has agreed to amend the Existing
Credit Agreement as provided herein, subject to the conditions set forth herein;

WHEREAS, the Borrower, the other Loan Parties and the Collateral Agent are party
to a First Lien Guarantee and Collateral Agreement, dated as of April 9, 2014
(the “Guarantee and Collateral Agreement”), and have agreed to provide certain
acknowledgements and reaffirmations that the grant of security interests
contained in the Guarantee and Collateral Agreement shall continue in full force
and effect notwithstanding the borrowing of Initial Incremental Term Loans and
the effectiveness of the Amended and Restated Credit Agreement;

WHEREAS, Subsection 9.1 of the Guarantee and Collateral Agreement permits the
amendment of the Guarantee and Collateral Agreement pursuant to a written
instrument executed by each affected Granting Party (as defined therein) and the
Collateral Agent; and

WHEREAS, concurrent with the Incremental Commitment Amendment and the amendment
and restatement of the Credit Agreement, pursuant to Subsection 9.1 of the
Guarantee and Collateral Agreement, the Loan Parties party hereto (constituting
all of the Granting Parties (as defined in the Guarantee and Collateral
Agreement)) and the Collateral Agent agree to amend the Guarantee and Collateral
Agreement as set forth in Subsection 5(b) below (the “GCA Amendments”);

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and for other good and valuable consideration, the sufficiency and
receipt of which is hereby acknowledged, the parties hereto hereby agree as
follows:

Section 1. Defined Terms; References.

(a) Unless otherwise specifically defined herein, each term used herein that is
defined in the Existing Credit Agreement has the meaning assigned to such term
in the Existing Credit Agreement, provided that, if such term is defined only
in, or the definition of such term is amended by, the Amended and Restated
Credit Agreement, then such term shall have the meaning assigned thereto in the
Amended and Restated Credit Agreement.

(b) From and after the Second Amendment Effective Date, all references to the
“Credit Agreement” in any Loan Document and all references in the Existing
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Existing Credit Agreement, shall, unless expressly
provided otherwise, refer to the Amended and Restated Credit Agreement.

 

3



--------------------------------------------------------------------------------

Section 2. Consents; etc.

(a) Each of the New Term Loan Lenders, the Administrative Agent and the
Collateral Agent consents to and approves this Amendment, the amendments to the
Existing Credit Agreement effected hereby (including the amendment and
restatement of the Credit Agreement effected hereby), and the Amended and
Restated Credit Agreement.

(b) The parties hereto acknowledge and agree that the making of the Initial
Incremental Term Loan Commitments, the funding of (or exchange of Existing Term
Loans in lieu thereof for) the Initial Incremental Term Loans, the transactions
constituting the Discharge, and the amendments to the Existing Credit Agreement
(including the amendment and restatement of the Credit Agreement) effectuated by
this Amendment, shall occur in such order and such manner as set forth herein,
except to the extent that the Existing Credit Agreement, the Credit Agreement or
the Amended and Restated Credit Agreement, as applicable, may otherwise so
require in order to make such amendments effective or to consummate the
Refinancing Transactions, in which event they shall occur in such order or
manner as shall be so required.

Section 3. Incremental Commitment Amendment.

(a) This Section 3 of this Amendment constitutes an Incremental Commitment
Amendment pursuant to subsection 2.8(d) of the Existing Credit Agreement. The
Borrower and the Administrative Agent hereby consent, pursuant to
subsection 2.8(b) of the Existing Credit Agreement, to the inclusion as an
“Additional Incremental Lender” of each New Money Lender that is not an existing
Lender or an affiliate of an existing Lender.

(b) The Initial Incremental Term Loans are hereby established as and shall
constitute “Incremental Loans”, the New Term Loan Lenders shall constitute
“Additional Incremental Lenders”, and the Initial Incremental Term Loan
Commitments are hereby established as and shall constitute “Incremental Term
Loan Commitments”, in each case pursuant to subsection 2.8 of the Existing
Credit Agreement. The Existing Credit Agreement is hereby amended to effect the
foregoing and to provide for the funding of the Initial Incremental Term Loans,
as permitted by subsection 2.8 of the Existing Credit Agreement, as follows:

(1) Subsection 1.1 of the Existing Credit Agreement is amended by adding the
following new definitions, to appear in proper alphabetical order:

“Initial Incremental Term Loan”: as defined in Subsection 2.1.

 

4



--------------------------------------------------------------------------------

“Initial Incremental Term Loan Commitment”: as to any Lender, its obligation to
make Initial Incremental Term Loans to the Borrower pursuant to Subsection
2.1(b) and the Second Amendment in an aggregate amount not to exceed, in the
case of New Money Lenders (as defined in the Second Amendment), the amount set
forth opposite such New Money Lender’s name on Schedule A to the Second
Amendment under the heading “Initial Incremental Term Loan Commitment” and, in
the case of Cashless Option Lenders (as defined in the Second Amendment), the
amount set forth in the Register as updated for the Second Amendment, in each
case, as such amount may be adjusted or reduced pursuant to the terms hereof or
thereof. The original aggregate amount of the Initial Incremental Term Loan
Commitments on the Second Amendment Effective Date is $500 million.

“Initial Incremental Term Loan Maturity Date”: December 22, 2023.

“Second Amendment”: the Second Amendment to First Lien Credit Agreement and
First Amendment to First Lien Guarantee and Collateral Agreement, dated as of
the Second Amendment Effective Date, among the Administrative Agent, the
Collateral Agent, the Borrower, the Guarantors and the Lenders party thereto.

“Second Amendment Effective Date”: December 22, 2016.

(2) Subsection 1.1 of the Existing Credit Agreement is further amended as
follows:

(x) Clause (b) of the definition of “Adjusted LIBOR Rate” is amended to read in
its entirety as follows: “(b)(i) with respect to Term Loans that are not Initial
Incremental Term Loans, 1.00% and (ii) with respect to Term Loans that are
Initial Incremental Term Loans, 1.00%.”

(y) The definition of “Initial Term Loan Commitment” is amended by replacing the
reference to “Subsection 2.1” with “Subsection 2.1(a)”.

(3) Subsection 1.1 of the Existing Credit Agreement is further amended by
amending and restating the following definitions to read in their entirety as
follows:

“Applicable Margin”: (x) in respect of Term Loans that are not Initial
Incremental Term Loans (i) with respect to ABR Loans, 2.50% per annum, and
(ii) with respect to Eurodollar Loans, 3.50% per annum and (y) in respect of
Term Loans that are Initial Incremental Term Loans (i) with respect to ABR
Loans, 2.00% per annum, and (ii) with respect to Eurodollar Loans, 3.00% per
annum.

 

5



--------------------------------------------------------------------------------

“Extension of Credit”: as to any Lender, the making of an Initial Term Loan
(excluding any Supplemental Term Loans being made under the Initial Term Loan
Tranche), an Initial Incremental Term Loan (excluding any Supplemental Term
Loans being made under the Initial Incremental Term Loan Tranche) or an
Incremental Revolving Loan (other than the initial extension of credit
thereunder).

“Loan”: each Initial Term Loan, Initial Incremental Term Loan, Incremental Term
Loan, Extended Term Loan, Specified Refinancing Term Loan and Incremental
Revolving Loan, as the context shall require; collectively, the “Loans.”

“Maturity Date”: the Initial Term Loan Maturity Date, the Initial Incremental
Term Loan Maturity Date, for any Extended Term Tranche the “Maturity Date” set
forth in the applicable Extension Amendment, for any Incremental Commitments the
“Maturity Date” set forth in the applicable Incremental Commitment Amendment and
for any Specified Refinancing Tranche the “Maturity Date” set forth in the
applicable Specified Refinancing Amendment, as the context may require.

“Term Loan”: the Initial Term Loans, Initial Incremental Term Loans, Incremental
Term Loans, Extended Term Loans and Specified Refinancing Term Loans, as the
context shall require.

“Term Loan Commitment”: as to any Lender, (i) prior to the Second Amendment
Effective Date, the aggregate of its Initial Term Loan Commitments, Incremental
Term Loan Commitment and Supplemental Term Loan Commitments and (ii) from and
after the Second Amendment Effective Date, its Initial Incremental Term Loan
Commitment (collectively, as to all the Term Loan Lenders at the time of
determination, the “Term Loan Commitments”).

(4) Subsection 2.1 of the Existing Credit Agreement is amended and restated in
its entirety as follows:

(a) Initial Term Loans. Subject to the terms and conditions hereof, each Lender
holding an Initial Term Loan Commitment severally agrees to make, in Dollars, in
a single draw on the Closing Date, one or more term loans (each, an “Initial
Term Loan”) to the Borrower in an aggregate principal amount not to exceed the
amount set forth opposite such Lender’s name in Schedule A under the heading
“Initial Term Loan Commitment”, as such amount may be adjusted or reduced
pursuant to the terms hereof, which Initial Term Loans:

(i) except as hereinafter provided, shall, at the option of the Borrower, be
incurred and maintained as, and/or converted into, ABR Loans or Eurodollar
Loans; and

(ii) shall be made by each such Lender in an aggregate principal amount which
does not exceed the Initial Term Loan Commitment of such Lender.

 

6



--------------------------------------------------------------------------------

Once repaid, Initial Term Loans incurred hereunder may not be reborrowed. On the
Closing Date (after giving effect to the incurrence of Initial Term Loans on
such date), the Initial Term Loan Commitment of each Lender shall terminate.

(b) Initial Incremental Term Loans. Subject to the terms and conditions hereof,
each Lender holding an Initial Incremental Term Loan Commitment severally agrees
to make, in Dollars, in a single draw on the Second Amendment Effective Date,
one or more term loans (each, an “Initial Incremental Term Loan”) to the
Borrower in an aggregate principal amount not to exceed, in the case of New
Money Lenders (as defined in the Second Amendment), the amount set forth
opposite such New Money Lender’s name on Schedule A to the Second Amendment
under the heading “Initial Incremental Term Loan Commitment” and, in the case of
Cashless Option Lenders (as defined in the Second Amendment), the amount set
forth in the Register as updated for the Second Amendment, in each case, as such
amount may be adjusted or reduced pursuant to the terms hereof, which Initial
Incremental Term Loans:

(i) except as hereinafter provided, shall, at the option of the Borrower, be
incurred and maintained as, and/or converted into, ABR Loans or Eurodollar
Loans; and

(ii) shall be made by each such Lender in an aggregate principal amount which
does not exceed the Initial Incremental Term Loan Commitment of such Lender.

Once repaid, Initial Incremental Term Loans incurred hereunder may not be
reborrowed. On the Second Amendment Effective Date (after giving effect to the
incurrence of Initial Incremental Term Loans on such date), the Initial
Incremental Term Loan Commitment of each Lender shall terminate.

(5) Clause (a) of Subsection 2.2 of the Existing Credit Agreement is amended by
replacing the reference to “Closing Date” with “Closing Date, in the case of
Initial Term Loans, or on or prior to the Second Amendment Effective Date, in
the case of Initial Incremental Term Loans,”.

 

7



--------------------------------------------------------------------------------

(6) Subsection 2.2 of the Existing Credit Agreement is amended to add the
following new paragraph and table as clause (c) thereof:

(c) The Initial Incremental Term Loans of all the Lenders shall be payable in
consecutive quarterly installments beginning on March 31, 2017 up to and
including the Initial Incremental Term Loan Maturity Date (subject to reduction
as provided in Subsection 4.4), on the dates and in the principal amounts,
subject to adjustment as set forth below, equal to the respective amounts set
forth below (together with all accrued interest thereon) opposite the applicable
installment dates (or, if less, the aggregate amount of such Initial Incremental
Term Loans then outstanding):

 

Date

  

Amount

Each March 31, June 30, September 30 and December 31 ending prior to the Initial
Incremental Term Loan Maturity Date    0.25% of the aggregate initial principal
amount of the Initial Incremental Term Loans on the Second Amendment Effective
Date Initial Incremental Term Loan Maturity Date    all unpaid aggregate
principal amounts of any outstanding Initial Incremental Term Loans

(7) Subsection 2.3 of the Existing Credit Agreement is amended and restated in
its entirety as follows:

2.3 Procedure for Initial Incremental Term Loan Borrowing. The Borrower shall
have given the Administrative Agent notice (which notice must have been received
by the Administrative Agent prior to 1:00 P.M., New York City time (or such
later time as may be agreed by the Administrative Agent in its reasonable
discretion), and shall be irrevocable after funding) at least one Business Day
prior to the Second Amendment Effective Date specifying the amount of the
Initial Incremental Term Loans to be borrowed. Upon receipt of such notice, the
Administrative Agent shall promptly notify each applicable Lender thereof. Each
Lender having an Initial Incremental Term Loan Commitment will make the amount
of its pro rata share of the Initial Incremental Term Loan Commitments available
to the Administrative Agent, in each case for the account of the Borrower at the
office of the Administrative Agent specified in Subsection 11.2 prior to
10:00 A.M., New York City time (or, if the time period for the Borrower’s
delivery of notice was extended, such later time as agreed to by the Borrower
and the Administrative Agent in its reasonable discretion, but in no event less
than one hour following notice), on the Closing Date in funds immediately
available to the Administrative Agent. The Administrative Agent shall on such
date credit the account of the Borrower on the books

 

8



--------------------------------------------------------------------------------

of the Administrative Agent with the aggregate of the amounts made available to
the Administrative Agent by the Lenders and in like funds as received by the
Administrative Agent.

(8) Clause (a) of Subsection 2.5 of the Existing Credit Agreement is amended and
restated in its entirety as follows:

(a) The Borrower hereby unconditionally promises to pay to the Administrative
Agent in Dollars for the account of each Lender the then unpaid principal amount
of each Initial Term Loan and each Initial Incremental Term Loan of such Lender
made to the Borrower, on the Initial Term Loan Maturity Date or the Initial
Incremental Term Loan Maturity Date, as applicable (or, in each case, on such
earlier date on which the Initial Term Loans or Initial Incremental Term Loans
become due and payable pursuant to Section 9). The Borrower hereby further
agrees to pay interest on the unpaid principal amount of such Initial Term Loans
and Initial Incremental Term Loan from time to time outstanding from the date
hereof until payment in full thereof at the rates per annum, and on the dates,
set forth in Subsection 4.1.

(c) The initial Interest Period applicable to the Initial Incremental Term Loans
that are Eurocurrency Loans shall be the period identified by the Borrower in
the Borrowing Notice relating thereto referenced in Subsection 9(a) of this
Amendment, which period may at the Borrower’s election be shorter than one
month.

Section 4. Cashless Roll.

(a) Upon giving effect to the amendments to the Existing Credit Agreement
effected pursuant to Section 3 hereof, each Cashless Option Lender’s Existing
Term Loans that have been approved by the Borrower for prepayment by exchange
for Initial Incremental Term Loans (such Existing Term Loans, “Approved Exchange
Loans”) shall be exchanged for Initial Incremental Term Loans in the same
aggregate principal amount as the outstanding principal amount of such Cashless
Option Lender’s Approved Exchange Loans.

(b) Notwithstanding anything in the Existing Credit Agreement or the Credit
Agreement to the contrary, the Administrative Agent and each New Term Loan
Lender hereby acknowledge and agree that (i) the cashless prepayment by the
Borrower of Existing Term Loans held by each Cashless Option Lender through the
issuance by the Borrower to such Cashless Option Lender of Initial Incremental
Term Loans in the same aggregate principal amount as the outstanding principal
amount of such Cashless Option Lender’s Existing Term Loans that the Borrower
has approved for prepayment by exchange for Initial Incremental Term Loans shall
conclusively be deemed to have been made in accordance with the Existing Credit
Agreement and the Credit Agreement, including without limitation the definition
of “Rollover Indebtedness” and subsection 4.4(g) thereof and (ii) the Borrower
shall not be required to pay any Cashless

 

9



--------------------------------------------------------------------------------

Option Lender any amounts pursuant to Section 4.12 of the Credit Agreement in
connection with the exchange of such Cashless Option Lender’s Existing Term
Loans for Initial Incremental Term Loans.

Section 5. Further Amendments.

(a) The Credit Agreement, as amended pursuant to Section 3 hereof and after
giving effect to the Discharge, is hereby further amended and restated in its
entirety to read in its entirety as set forth in Annex I hereto as the Amended
and Restated Credit Agreement.

(b) The Guarantee and Collateral Agreement is hereby amended as follows:

(i) The second recital of the Guarantee and Collateral Agreement is amended and
restated in its entirety to read as follows:

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes the other Granting Parties (as defined below);

(ii) Subsection 1.1(b) of the Guarantee and Collateral Agreement is amended by
amending and restating the following definitions in their entirety to read as
follows:

“Granting Parties”: Holdings (unless and until Holdings is released from all of
its obligations hereunder pursuant to Subsection 9.16(h)), the Borrower, the
Borrower’s Domestic Subsidiaries that are party hereto and any other Domestic
Subsidiary of the Borrower that becomes a party hereto from time to time after
the date hereof.

“Grantor”: Holdings (unless and until Holdings is released from all of its
obligations hereunder pursuant to Subsection 9.16(h)), the Borrower, the
Borrower’s Domestic Subsidiaries that are party hereto and any other Domestic
Subsidiary of the Borrower that becomes a party hereto from time to time after
the date hereof.

“Pledgor”: Holdings (with respect to the Pledged Stock held by Holdings in the
Borrower and all Pledged Collateral of Holdings) (unless and until Holdings is
released from all of its obligations hereunder pursuant to Subsection 9.16(h)),
the Borrower (with respect to Pledged Securities held by the Borrower and all
other Pledged Collateral of the Borrower) and each other Granting Party (with
respect to Pledged Securities held by such Granting Party and all other Pledged
Collateral of such Granting Party).

(iii) Subsection 2.1(d) of the Guarantee and Collateral Agreement is amended and
restated in its entirety to read as follows:

(d) The guarantee contained in this Section 2 shall remain in full force and
effect until the earlier to occur of (i) the first date on which all the Loans
and all other

 

10



--------------------------------------------------------------------------------

Borrower Obligations then due and owing, and the obligations of each Guarantor
under the guarantee contained in this Section 2 then due and owing shall have
been satisfied by payment in full in cash and the Commitments shall be
terminated, notwithstanding that from time to time during the term of the Credit
Agreement the Borrower may be free from any Borrower Obligations, (ii) as to any
Guarantor, the sale or other disposition of all of the Capital Stock of such
Guarantor (other than to Holdings, the Borrower or a Subsidiary Guarantor), or,
in the case of any Subsidiary Guarantor, any other transaction or occurrence as
a result of which such Guarantor ceases to be a Restricted Subsidiary of the
Borrower, in each case, that is permitted under the Credit Agreement, (iii) as
to any Guarantor, such Guarantor becoming an Excluded Subsidiary and (iv) as to
Holdings, Holdings is released from its obligations hereunder pursuant to
Subsection 9.16(h).

(iv) Subsection 2.1(e) of the Guarantee and Collateral Agreement is amended and
restated in its entirety to read as follows:

(e) No payment made by the Borrower, any of the Guarantors, any other guarantor
or any other Person or received or collected by the Administrative Agent or any
other Secured Party from the Borrower, any of the Guarantors, any other
guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of any of the Borrower Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of any Guarantor
hereunder which shall, notwithstanding any such payment (other than any payment
made by such Guarantor in respect of the Borrower Obligations or any payment
received or collected from such Guarantor in respect of any of the Borrower
Obligations), remain liable for the Borrower Obligations of the Borrower
guaranteed by it hereunder up to the maximum liability of such Guarantor
hereunder until the earlier to occur of (i) the first date on which all the
Loans and all other Borrower Obligations then due and owing are paid in full in
cash and the Commitments are terminated, (ii) the sale or other disposition of
all of the Capital Stock of such Guarantor (other than to Holdings, the Borrower
or a Subsidiary Guarantor), or, if such Guarantor is a Subsidiary Guarantor, any
other transaction or occurrence as a result of which such Guarantor ceases to be
a Restricted Subsidiary of the Borrower, in each case that is permitted under
the Credit Agreement, (iii) as to any Guarantor, such Guarantor becoming an
Excluded Subsidiary and (iv) as to Holdings, Holdings is released from its
obligations hereunder pursuant to Subsection 9.16(h).

(v) Subsection 5.1 of the Guarantee and Collateral Agreement is amended by
deleting “or” immediately preceding clause (iii), inserting “,” in lieu thereof
and inserting the following as the new clause (iv) immediately following
clause (iii):

or (iv) as to Holdings, Holdings is released from its obligations hereunder
pursuant to Subsection 9.16(h).

 

11



--------------------------------------------------------------------------------

(vi) Subsection 5.2 of the Guarantee and Collateral Agreement is amended by
deleting “or” immediately preceding clause (iii), inserting “,” in lieu thereof
and inserting the following as the new clause (iv) immediately following clause
(iii):

or (iv) as to Holdings, Holdings is released from its obligations hereunder
pursuant to Subsection 9.16(h).

(vii) Subsection 5.3 of the Guarantee and Collateral Agreement is amended by
deleting “or” immediately preceding clause (iii), inserting “,” in lieu thereof
and inserting the following as the new clause (iv) immediately following clause
(iii):

or (iv) as to Holdings, Holdings is released from its obligations hereunder
pursuant to Subsection 9.16(h).

(viii) Subsection 9.16 of the Guarantee and Collateral Agreement is amended by
deleting subclauses (e), (f) and (g) and inserting the following new subclauses
(e), (f), (g) and (h) in lieu thereof:

(e) Notwithstanding any other provision of this Agreement or any other Loan
Document, Holdings shall have the right to transfer all of the Capital Stock of
the Borrower held by it (including, for the avoidance of doubt, any such
transfer in connection with any change in the Borrower’s legal structure to a
corporation, limited liability company or other entity) to any Parent Entity
(including Holdings) or any Subsidiary of any Parent Entity (a “Successor
Holding Company”) that (i) is a Person organized and existing under the laws of
the United States of America, any State thereof or the District of Columbia and
(ii) assumes all of the obligations of Holdings under this Agreement and the
other Loan Documents to which Holdings is a party by executing and delivering to
the Administrative Agent and the Collateral Agent a joinder substantially in the
form of Annex 4 hereto, or one or more other documents or instruments, together
with a financing statement in appropriate form for filing under the Uniform
Commercial Code of the relevant jurisdiction, in form and substance reasonably
satisfactory to the Collateral Agent, upon which (x) such Successor Holding
Company will succeed to, and be substituted for, and may exercise every right
and power of Holdings under this Agreement and the other Loan Documents, and
shall thereafter be deemed to be “Holdings” for purposes of this Agreement and
the other Loan Documents, (y) Holdings, as predecessor to the Successor Holding
Company (“Predecessor Holding Company”), shall be irrevocably and
unconditionally released from its Guarantee and all other obligations hereunder
and under the other Loan Documents, and (z) the Lien pursuant to this Agreement
on all Security Collateral of Predecessor Holding Company, and any Lien

 

12



--------------------------------------------------------------------------------

pursuant to any other Loan Document on any other property or assets of
Predecessor Holding Company, shall be automatically released (it being
understood that such transfer of Capital Stock of the Borrower to and assumption
of rights and obligations of Holdings by such Successor Holding Company shall
not constitute a Change of Control). At the request and the sole expense of
Predecessor Holding Company or the Borrower, the Collateral Agent shall deliver
to Predecessor Holding Company any Security Collateral and other property or
assets of Predecessor Holding Company held by the Collateral Agent that is not
required to be pledged under this Agreement or any other Loan Document by
Successor Holding Company (including the Capital Stock of the Borrower) and
execute, acknowledge and deliver to Predecessor Holding Company (subject to
Subsection 7.2, without recourse and without representation or warranty) such
releases, instruments or other documents (including without limitation UCC
termination statements), and do or cause to be done all other acts, as
Predecessor Holding Company or the Borrower shall reasonably request to evidence
or effect the release of Predecessor Holding Company from its Guarantee and
other obligations hereunder and under the other Loan Documents, and the release
of the Liens created hereby on Predecessor Holding Company’s Security Collateral
(other than the Capital Stock of the Borrower) and by any other Loan Document on
any other property or assets of Predecessor Holding Company.

(f) So long as no Event of Default has occurred and is continuing, the
Collateral Agent and the Administrative Agent shall at the direction of any
applicable Granting Party return to such Granting Party any proceeds or other
property received by it during any Event of Default pursuant to either
Subsection 5.3.1 or 6.4 and not otherwise applied in accordance with
Subsection 6.5.

(g) The Collateral Agent shall have no liability whatsoever to any other Secured
Party as the result of any release of Security Collateral by it in accordance
with (or which the Collateral Agent in good faith believes to be in accordance
with) this Subsection 9.16.

(h) Upon the listing of the Capital Stock of the Borrower on a nationally
recognized stock exchange in the United States, the Lien pursuant to this
Agreement on all of the shares of Capital Stock of the Borrower, as well as any
other shares, stock certificates, options or rights of any nature whatsoever in
respect of the capital stock of the Borrower, owned by Holdings shall be
automatically released, and the Guarantee of Holdings, and all obligations of
Holdings hereunder shall terminate, all without delivery of any instrument or
performance of any act by any party, and the Administrative Agent and the
Collateral Agent shall, upon the request of the Borrower or Holdings, deliver to
the Borrower or Holdings (subject to Subsection 7.2, without recourse and
without representation or warranty) any Pledged Stock of Holdings held by the
Collateral Agent

 

13



--------------------------------------------------------------------------------

hereunder and the Collateral Agent and the Administrative Agent shall execute,
acknowledge and deliver to the Borrower or Holdings (at the sole cost and
expense of the Borrower or Holdings) all releases, instruments or other
documents (including without limitation UCC termination statements), and do or
cause to be done all other acts, necessary or reasonably desirable for the
release of Holdings from its Guarantee (if any) or the Liens created hereby (if
any) on each of Holdings’ Pledged Stock, as applicable, as the Borrower or
Holdings may reasonably request.

Section 6. Reaffirmation of the Guarantee and Collateral Agreement. The
Guarantee and Collateral Agreement, including the guaranty of the Obligations,
the grants of Liens on the Collateral to secure the Obligations, and the
covenants and agreements contained therein, is hereby acknowledged and
reaffirmed and shall continue in full force and effect. Notwithstanding the
borrowing of Initial Incremental Term Loans and the effectiveness of the Amended
and Restated Credit Agreement, the Guarantee and Collateral Agreement and all of
the Collateral described therein do and shall continue to secure the payment of
all Obligations of the Loan Parties under the Loan Documents, in each case, as
amended by this Amendment.

Section 7. Representations and Warranties. In order to induce the New Term Loan
Lenders to enter into this Amendment and to make the Initial Incremental Term
Loans requested to be made by them on the Second Amendment Effective Date, the
Borrower and (as to subsections 7(a) and 7(b) below) each other Loan Party
represents and warrants to each New Term Loan Lender that as of the Second
Amendment Effective Date:

(a) each Loan Party has the corporate or other organizational power and
authority, and the legal right, to make, deliver and perform this Amendment and,
in the case of the Borrower, to obtain Extensions of Credit hereunder, and each
such Loan Party has taken all necessary corporate or other organizational action
to authorize the execution, delivery and performance of this Amendment and, in
the case of the Borrower, to authorize the Extensions of Credit to it, if any,
on the terms and conditions of this Amendment;

(b) the execution, delivery and performance of this Amendment by any of the Loan
Parties, the Extensions of Credit hereunder and the use of the proceeds thereof
(i) will not violate any Requirement of Law or Contractual Obligation of such
Loan Party in any respect that would reasonably be expected to have a Material
Adverse Effect, (ii) will not result in, or require the creation or imposition
of any Lien (other than Permitted Liens) on any of its properties or revenues
pursuant to any such Requirement of Law or Contractual Obligation and (iii) will
not violate any provision of the Organizational Documents of such Loan Party or
any of the Restricted Subsidiaries, except (other than with respect to the
Borrower) as would not reasonably be expected to have a Material Adverse Effect;

(c) this Amendment constitutes a legal, valid and binding obligation of such
Loan Party, enforceable against such Loan Party in accordance with its terms, in
each case except as

 

14



--------------------------------------------------------------------------------

enforceability may be limited by applicable domestic or foreign bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law); and

(d) after giving effect to the Refinancing Transactions, all representations and
warranties made by any Loan Party pursuant to the Existing Credit Agreement or
any other Loan Document (or in any amendment, modification or supplement hereto
or thereto) to which it is a party, and each of the representations and
warranties contained in any certificate furnished at any time by or on behalf of
any Loan Party pursuant to the Existing Credit Agreement or any other Loan
Document shall, except to the extent that they relate to a particular date, be
true and correct in all material respects on and as of the Second Amendment
Effective Date as if made on and as of such date.

Section 8. Conditions to Effectiveness.

(1) The consents and amendments set forth in Sections 2 and 3 of this Amendment
shall become effective on the date (the “Second Amendment Effective Date”) that
each of the following conditions shall have been satisfied:

(a) Counterparts. The Administrative Agent shall have received (i) a counterpart
of this Amendment executed by each of the Loan Parties and (ii) a counterpart of
this Amendment (or Consent in the form attached hereto) executed by each New
Term Loan Lender;

(b) Corporate Certificates and Authorizations. The Administrative Agent shall
have received customary secretary’s certificates related to organizational
documents, resolutions and officer incumbency, as well as good standing
certificates (or similar document to the extent relevant in the applicable
jurisdiction of organization), with respect to each Loan Party;

(c) Legal Opinions. The Administrative Agent shall have received written
opinions of (i) Debevoise & Plimpton LLP, counsel to the Loan Parties, and
(ii) Richards, Layton & Finger PA, Delaware counsel to the Loan Parties, each
addressed to the Administrative Agent, Collateral Agent and each New Term Loan
Lender, dated the Second Amendment Effective Date, in form and substance
reasonably satisfactory to the Administrative Agent;

(d) PATRIOT Act and Anti-Money Laundering. The Administrative Agent shall have
received, at least three days prior to the Second Amendment Effective Date, all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including,

 

15



--------------------------------------------------------------------------------

without limitation, the PATRIOT Act, as has been reasonably requested in writing
at least 10 days prior to the Second Amendment Effective Date by the
Administrative Agent; and

(e) Flood Compliance. The Administrative Agent shall have received a completed
life-of-loan Federal Emergency Management Agency Standard Flood Hazard
Determination with respect to each Mortgaged Fee Property (as defined in the
Amended and Restated Credit Agreement), and to the extent any building or mobile
home located on any Mortgaged Fee Property is located in a special flood hazard
area, (i) a notice about special flood hazard area status and flood disaster
assistance duly executed by the applicable Loan Party and (ii) evidence of flood
insurance as required by Subsection 7.5 of the Amended and Restated Credit
Agreement and otherwise in form and substance reasonably satisfactory to the
Administrative Agent.

The Administrative Agent shall give prompt notice in writing to the Borrower of
the occurrence of the Second Amendment Effective Date.

(2) The amendments set forth in Section 5 of this Amendment shall become
effective simultaneously with the funding of the Initial Incremental Term Loans
by the New Money Lenders and the Discharge.

Section 9. Conditions to Funding the Initial Incremental Term Loans. The
obligation of each New Term Loan Lender to make Initial Incremental Term Loans
on the Second Amendment Effective Date is subject to the satisfaction or waiver
of the following conditions:

(a) Borrowing Notice. The Administrative Agent shall have received a notice in
respect of the Initial Incremental Term Loans as required by subsection 2.3 of
the Existing Credit Agreement as amended by Section 3 of this Amendment.

(b) Compliance Certificate. The Administrative Agent shall have received a
certificate of the Borrower certifying (x) compliance with the ratio test set
forth in clause (ii) of the definition of “Maximum Incremental Facilities
Amount” in the Existing Credit Agreement, and (y) that, as of the Second
Amendment Effective Date, no Default or Event of Default shall have occurred and
be continuing under the Existing Credit Agreement.

(c) Payment of Arrangement Fees. The Borrower shall have paid the Arrangement
Fee as defined in and payable pursuant to the Engagement Letter, dated as of
December 16, 2016.

(d) Prepayment; Second Lien Credit Agreement Payoff. Substantially concurrently
with the issuance and funding of the Initial Incremental Term Loans (i) the

 

16



--------------------------------------------------------------------------------

Borrower shall prepay (or exchange Initial Incremental Term Loans in lieu
thereof for) all of the Existing Term Loans in an amount equal to the aggregate
outstanding principal amount thereof, together with all accrued interest
thereon, in accordance with the terms of the Existing Credit Agreement and
(ii) the repayment and termination of all Indebtedness outstanding under the
Second Lien Credit Agreement shall have been consummated and all commitments in
respect thereof, and any security interests and guaranties granted in connection
therewith, if any, shall have been terminated and released (or have been
authorized to be released pursuant to a customary payoff letter or provision
shall have been made for the repayment or constructive discharge of such
Indebtedness).

(e) the Second Lien Loans in an amount equal to the aggregate outstanding
principal amount thereof, together with all accrued interest thereon, in
accordance with the terms of the Second Lien Credit Agreement.

(f) Payment of Closing Fee. The Administrative Agent shall have received payment
of a closing fee on behalf of each New Term Loan Lender in an amount equal to
0.25% of the aggregate principal amount of Initial Incremental Term Loans funded
(or exchanged for Existing Term Loans in accordance with this Amendment) by such
New Term Loan Lender on the Second Amendment Effective Date, which amount may be
offset against the cash proceeds of such Initial Incremental Term Loans.

The making of the Initial Incremental Term Loans by the New Term Loan Lenders
shall conclusively be deemed to constitute an acknowledgement by the
Administrative Agent and each New Term Loan Lender, and an agreement of the
parties hereto, that each of the conditions precedent set forth in Sections 8
and 9 hereof and in subsection 2.8 of the Existing Credit Agreement shall have
been satisfied in accordance with its respective terms.

Section 10. Post-Closing Matters. Within ninety (90) days of the Second
Amendment Effective Date (unless waived or extended by the Administrative Agent
in its discretion), with respect to each Mortgaged Fee Property (as defined in
the Amended and Restated Credit Agreement), the Administrative Agent shall have
received the following, in each case in form and substance reasonably acceptable
to the Administrative Agent:

(a) to the extent required to confirm the enforceability, validity and
perfection of the lien in favor of the Secured Parties, or if determined to be
reasonably necessary or advisable by the Administrative Agent, an amendment to
the existing Mortgages (the “Mortgage Amendments”) to reflect the matters set
forth in this Amendment, duly executed and acknowledged by the applicable Loan
Party, and in form for recording in the recording office where such Mortgage was
recorded, together with such certificates, affidavits, questionnaires or returns
as shall be required in connection with the recording or filing thereof under
applicable law;

 

17



--------------------------------------------------------------------------------

(b) with respect to each Mortgage Amendment, an opinion addressed to the
Administrative Agent, the Collateral Agent and the Secured Parties (as defined
in the Amended and Restated Credit Agreement) covering, among other things, the
enforceability of the applicable Mortgage as amended by the Mortgage Amendment
in form and substance reasonably acceptable to the Administrative Agent;

(c) if determined to be necessary or advisable by the Administrative Agent and
available on commercially reasonable terms, a date down endorsement to the
existing title policy, which shall reasonably assure the Administrative Agent as
of the date of such endorsement that the real property subject to the lien of
such Mortgage is free and clear of all defects and encumbrances except for
Permitted Liens (as defined in the Amended and Restated Credit Agreement) and
other liens as agreed by the Administrative Agent in its discretion;

(d) evidence of payment of the Borrower of all search and examination charges,
escrow charges and related charges, mortgage recording taxes, fees, charges and
expenses required for the recording of the Mortgage Amendments referred to
above; and

(e) such affidavits, certificates, information and instruments of
indemnification as shall be reasonably required to induce the title insurance
company to issue the endorsement to the title policy contemplated above and
evidence of payment of all applicable title insurance premiums, search and
examination charges and related charges required for the issuance of the
endorsement to the title policy contemplated above.

Section 11. Expenses. The Borrower shall pay all reasonable out-of-pocket
expenses of the Administrative Agent incurred in connection with the
preparation, execution and delivery of this Amendment and the other instruments
and documents to be delivered hereunder, if any (including the reasonable fees,
disbursements and other charges of Cahill Gordon & Reindel LLP, counsel for the
Administrative Agent).

Section 12. Counterparts. This Amendment may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
facsimile and other electronic transmission), and all of such counterparts taken
together shall be deemed to constitute one and the same instrument.

Section 13. Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO
ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR
RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

18



--------------------------------------------------------------------------------

Section 14. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 15. Effect of Amendment.

(a) On and after the Second Amendment Effective Date, the rights and obligations
of the parties to the Existing Credit Agreement shall be governed by the Amended
and Restated Credit Agreement, it being understood that those rights and
obligations that are specified in the Existing Credit Agreement as surviving a
termination of that agreement shall survive in accordance with their respective
terms and without prejudice and remain in full force and effect.

(b) Each and every term, condition, obligation, covenant and agreement contained
in the Existing Credit Agreement (as amended pursuant to this Amendment) or any
other Loan Document is hereby ratified and re-affirmed in all respects and shall
continue in full force and effect and nothing herein can or may be construed as
a novation thereof. Each Loan Party reaffirms its obligations under the Loan
Documents to which it is party and the validity, enforceability and perfection
of the Liens granted by it pursuant to the Security Documents. Each of the Loan
Parties hereby consents to this Amendment and confirms that all obligations of
such Loan Party under the Loan Documents to which such Loan Party is a party
shall continue to apply to the Amended and Restated Credit Agreement. The
parties hereto acknowledge and agree that the amendment and restatement of the
Existing Credit Agreement (as amended pursuant to Section 3 of this Amendment)
pursuant to this Amendment and all other Loan Documents amended and/or executed
and delivered in connection herewith shall not constitute a novation of the
Existing Credit Agreement and the other Loan Documents as in effect prior to the
Second Amendment Effective Date.

(c) This Amendment shall constitute a Loan Document for purposes of the Amended
and Restated Credit Agreement.

[Remainder of Page Intentionally Left Blank]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

ATKORE INTERNATIONAL, INC. By:  

/s/ James A. Mallak

  Name:   James A. Mallak   Title:   Vice President and Chief Financial Officer

[Signature Page to Second Amendment to Atkore First Lien Credit Agreement]



--------------------------------------------------------------------------------

Each of AFC Cable Systems, Inc., a Delaware corporation, Allied Tube & Conduit
Corporation, a Delaware corporation, American Pipe & Plastics Holdings Group,
Inc., a Delaware corporation, American Pipe and Plastics, Inc., a New York
corporation, Atkore International (NV) Inc., a Nevada corporation, Atkore
International CTC, Inc., an Arkansas corporation, Atkore International Holdings
Inc. (Holdings), a Delaware corporation, Atkore Plastic Pipe Corporation, a
Delaware corporation, Atkore Steel Components, Inc., a Delaware corporation,
FlexHead Industries, Inc., a Massachusetts corporation, Georgia Pipe Company, a
Georgia corporation, SprinkFLEX, LLC, a Massachusetts limited liability company,
TKN, INC., Rhode Island corporation, Unistrut International Corporation, a
Nevada corporation, and WPFY, Inc., a Delaware corporation, (each a “Guarantor”
and collectively, the “Guarantors”), (x) agrees to the foregoing provisions of
this Amendment which relate to the GCA Amendments (including, for the avoidance
of doubt, Section 5(b) of this Amendment) and (y) acknowledges and consents to
each of the other foregoing provisions of this Amendment. Each Guarantor further
acknowledges and agrees that all Obligations with respect to the Amendment shall
be fully guaranteed and secured pursuant to the Guarantee and Collateral
Agreement (as amended by this Amendment) in accordance with the terms and
provisions thereof.

 

GUARANTORS: AFC CABLE SYSTEMS, INC. By:  

/s/ James A. Mallak

  Name:   James A. Mallak   Title:   Vice President ALLIED TUBE & CONDUIT
CORPORATION By:  

/s/ James A. Mallak

  Name:   James A. Mallak   Title:   Vice President AMERICAN PIPE & PLASTICS
HOLDINGS GROUP, INC. By:  

/s/ James A. Mallak

  Name:   James A. Mallak   Title:   Vice President AMERICAN PIPE AND PLASTICS,
INC. By:  

/s/ James A. Mallak

  Name:   James A. Mallak   Title:   Vice President

[Signature Page to Second Amendment to Atkore First Lien Credit Agreement]



--------------------------------------------------------------------------------

ATKORE INTERNATIONAL (NV) INC. By:  

/s/ James A. Mallak

  Name:   James A. Mallak   Title:   Vice President and Chief Financial Officer
ATKORE INTERNATIONAL CTC, INC. By:  

/s/ James A. Mallak

  Name:   James A. Mallak   Title:   Vice President and Chief Financial Officer
ATKORE INTERNATIONAL HOLDINGS INC. By:  

/s/ James A. Mallak

  Name:   James A. Mallak   Title:   Vice President and Chief Financial Officer
ATKORE PLASTIC PIPE CORPORATION By:  

/s/ James A. Mallak

  Name:   James A. Mallak   Title:   Vice President ATKORE STEEL COMPONENTS,
INC. By:  

/s/ James A. Mallak

  Name:   James A. Mallak   Title:   Vice President and Chief Financial Officer
FLEXHEAD INDUSTRIES, INC. By:  

/s/ James A. Mallak

  Name:   James A. Mallak   Title:   Vice President

[Signature Page to Second Amendment to Atkore First Lien Credit Agreement]



--------------------------------------------------------------------------------

GEORGIA PIPE COMPANY By:  

/s/ James A. Mallak

  Name:   James A. Mallak   Title:   Vice President SPRINKFLEX, LLC By:  

/s/ James A. Mallak

  Name:   James A. Mallak   Title:   Vice President TKN, INC. By:  

/s/ James A. Mallak

Name:   James A. Mallak Title:   Vice President and Chief Financial Officer
UNISTRUT INTERNATIONAL CORPORATION By:  

/s/ James A. Mallak

  Name:   James A. Mallak   Title:   Vice President WPFY, INC. By:  

/s/ James A. Mallak

  Name:   James A. Mallak   Title:   Vice President and Chief Financial Officer

[Signature Page to Second Amendment to Atkore First Lien Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent, Collateral Agent, and
New Money Lender By:  

/s/ Marcus Tarkington

  Name:   Markus Tarkington   Title:   Director

[Signature Page to Second Amendment to Atkore First Lien Credit Agreement]



--------------------------------------------------------------------------------

[Lender signature pages on file with the

Borrower and Administrative Agent]

[Signature Page to Second Amendment to Atkore First Lien Credit Agreement]



--------------------------------------------------------------------------------

Schedule A

Initial Incremental Term Loan Commitments

New Money

 

New Money Lender

   Initial Incremental Term
Loan Commitment  

Deutsche Bank AG New York Branch

   $ 236,601,285.49   



--------------------------------------------------------------------------------

ANNEX I

Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

 

$500,000,000

AMENDED AND RESTATED FIRST LIEN CREDIT AGREEMENT

among

ATKORE INTERNATIONAL, INC.,

as Borrower,

THE LENDERS

FROM TIME TO TIME PARTIES HERETO,

and

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent and Collateral Agent

 

 

UBS SECURITIES LLC,

as Syndication Agent and Documentation Agent,

DEUTSCHE BANK SECURITIES INC.,

UBS SECURITIES LLC,

JPMORGAN CHASE BANK, N.A.,

WELLS FARGO SECURITIES, LLC,

CITIGROUP GLOBAL MARKETS INC.,

CREDIT SUISSE SECURITIES (USA) LLC,

and

ROYAL BANK OF CANADA

as Joint Lead Arrangers and Joint Bookrunners

dated as of December 22, 2016

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

         Page   SECTION 1    Definitions    1.1  

Defined Terms

     6    1.2  

Other Definitional and Interpretive Provisions

     77    1.3  

ABL/Term Loan Intercreditor Agreement

     80    SECTION 2    Amount and Terms of Commitments    2.1  

Initial Term Loans

     80    2.2  

Notes

     80    2.3  

Procedure for Initial Term Loan Borrowing

     81    2.4  

[Reserved]

     81    2.5  

Repayment of Loans

     81    2.6  

[Reserved]

     82    2.7  

[Reserved]

     82    2.8  

Incremental Facilities

     82    2.9  

Permitted Debt Exchanges

     87    2.10  

Extension of Term Loans

     88    2.11  

Specified Refinancing Facilities

     92    SECTION 3    [Reserved]    SECTION 4    General Provisions Applicable
to Loans    4.1  

Interest Rates and Payment Dates

     94    4.2  

Conversion and Continuation Options

     94    4.3  

Minimum Amounts; Maximum Sets

     95    4.4  

Optional and Mandatory Prepayments

     95    4.5  

Administrative Agent’s Fee; Other Fees

     107    4.6  

Computation of Interest and Fees

     108    4.7  

Inability to Determine Interest Rate

     108    4.8  

Pro Rata Treatment and Payments

     109    4.9  

Illegality

     110    4.10  

Requirements of Law

     110    4.11  

Taxes

     112    4.12  

Indemnity

     117   

 

(i)



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page   4.13   Certain Rules Relating to the Payment of Additional
Amounts      118    SECTION 5    Representations and Warranties    5.1  
Financial Condition      120    5.2   No Change; Solvent      121    5.3  
Corporate Existence; Compliance with Law      121    5.4   Corporate Power;
Authorization; Enforceable Obligations      121    5.5   No Legal Bar      122
   5.6   No Material Litigation      122    5.7   No Default      122    5.8  
Ownership of Property; Liens      122    5.9   Intellectual Property      123   
5.10   Taxes      123    5.11   Federal Regulations      123    5.12   ERISA   
  123    5.13   Collateral      124    5.14   Investment Company Act; Other
Regulations      125    5.15   Subsidiaries      125    5.16   Purpose of Loans
     125    5.17   Environmental Matters      125    5.18   No Material
Misstatements      126    5.19   Labor Matters      127    5.20   Insurance     
127    5.21   Anti-Terrorism      127    SECTION 6    6.1   Conditions to
Extensions of Credit on the Restatement Effective Date      127    6.2  
Conditions to Each Extension of Credit      127    SECTION 7    Affirmative
Covenants    7.1   Financial Statements      128    7.2   Certificates; Other
Information      130    7.3   Payment of Taxes      131    7.4   Conduct of
Business and Maintenance of Existence; Compliance with Contractual Obligations
and Requirements of Law      131    7.5   Maintenance of Property; Insurance   
  132    7.6   Inspection of Property; Books and Records; Discussions      133
   7.7   Notices      134   

 

(ii)



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page   7.8  

Environmental Laws

     135    7.9  

After-Acquired Real Property and Fixtures; Subsidiaries

     136    7.10  

Use of Proceeds

     138    7.11  

Commercially Reasonable Efforts to Maintain Ratings

     138    7.12  

Accounting Changes

     138    SECTION 8    Negative Covenants    8.1  

Limitation on Indebtedness

     139    8.2  

Limitation on Restricted Payments

     145    8.3  

Limitation on Restrictive Agreements

     149    8.4  

Limitation on Sales of Assets and Subsidiary Stock

     152    8.5  

Limitations on Transactions with Affiliates

     155    8.6  

Limitation on Liens

     156    8.7  

Limitation on Fundamental Changes

     157    8.8  

Change of Control; Limitation on Amendments

     159    8.9  

Limitation on Lines of Business

     159    SECTION 9    Events of Default    9.1  

Events of Default

     160    9.2  

Remedies Upon an Event of Default

     163    SECTION 10    The Agents and the Other Representatives    10.1  

Appointment

     163    10.2  

The Administrative Agent and Affiliates

     164    10.3  

Action by an Agent

     164    10.4  

Exculpatory Provisions

     164    10.5  

Acknowledgement and Representations by Lenders

     165    10.6  

Indemnity; Reimbursement by Lenders

     166    10.7  

Right to Request and Act on Instructions

     167    10.8  

Collateral Matters

     167    10.9  

Successor Agent

     170    10.10  

[Reserved]

     170    10.11  

Withholding Tax

     170    10.12  

Other Representatives

     171    10.13  

Administrative Agent May File Proofs of Claim

     171    10.14  

Application of Proceeds

     172   

 

(iii)



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page   SECTION 11    Miscellaneous    11.1  

Amendments and Waivers

     172    11.2  

Notices

     177    11.3  

No Waiver; Cumulative Remedies

     178    11.4  

Survival of Representations and Warranties

     178    11.5  

Payment of Expenses and Taxes

     179    11.6  

Successors and Assigns; Participations and Assignments

     180    11.7  

Adjustments; Set-off; Calculations; Computations

     190    11.8  

Judgment

     190    11.9  

Counterparts

     191    11.10  

Severability

     191    11.11  

Integration

     191    11.12  

Governing Law

     191    11.13  

Submission to Jurisdiction; Waivers

     192    11.14  

Acknowledgements

     193    11.15  

Waiver of Jury Trial

     193    11.16  

Confidentiality

     193    11.17  

Incremental Indebtedness; Additional Indebtedness

     194    11.18  

USA PATRIOT Act Notice

     194    11.19  

Electronic Execution of Assignments and Certain Other Documents

     195    11.20  

Reinstatement

     195    11.21  

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     195   

 

(iv)



--------------------------------------------------------------------------------

SCHEDULES

 

A    —      Commitments and Addresses 1.1(e)    —      Existing Liens 1.1(f)   
—      Existing Investments 5.4    —      Consents Required 5.6    —     
Litigation 5.8    —      Real Property 5.9    —      Intellectual Property
Claims 5.15    —      Subsidiaries 5.17    —      Environmental Matters 5.20   
—      Insurance 7.2    —      Website Address for Electronic Financial
Reporting 8.1    —      Existing Indebtedness 8.5    —      Affiliate
Transactions

EXHIBITS

 

A    —      Form of Term Loan Note B    —      Form of Guarantee and Collateral
Agreement C    —      Form of Mortgage D    —      Form of U.S. Tax Compliance
Certificate E    —      Form of Assignment and Acceptance F    —      [Reserved]
G    —      [Reserved] H    —      Form of Solvency Certificate I-1    —     
Form of Increase Supplement I-2    —      Form of Lender Joinder Agreement J-1
   —      Form of ABL/Term Loan Intercreditor Agreement J-2    —      [Reserved]
J-3    —      Form of Junior Lien Intercreditor Agreement K    —      Form of
Affiliated Lender Assignment and Assumption L    —      [Reserved] M    —     
[Reserved] N    —      Form of Acceptance and Prepayment Notice O    —      Form
of Discount Range Prepayment Notice P    —      Form of Discount Range
Prepayment Offer Q    —      Form of Solicited Discounted Prepayment Notice R   
—      Form of Solicited Discounted Prepayment Offer S    —      Form of
Specified Discount Prepayment Notice T    —      Form of Specified Discount
Prepayment Response U    —      Form of Compliance Certificate

 

(v)



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT, dated as of December 22, 2016, among
ATKORE INTERNATIONAL, INC., a Delaware corporation (and as further defined in
Subsection 1.1, the “Borrower”), the several banks and other financial
institutions from time to time party hereto (as further defined in Subsection
1.1, the “Lenders”), and DEUTSCHE BANK AG NEW YORK BRANCH, as administrative
agent (in such capacity and as further defined in Subsection 1.1, the
“Administrative Agent”) for the Lenders hereunder and as collateral agent (in
such capacity and as further defined in Subsection 1.1, the “Collateral Agent”)
for the Secured Parties (as defined below).

W I T N E S S E T H:

WHEREAS, the Borrower is party to that certain First Lien Credit Agreement,
dated as of April 9, 2014, as amended by Amendment No. 1, dated as of
October 14, 2015, and as further amended, supplemented, waived or otherwise
modified prior to the effectiveness of the Second Amendment (as defined below)
(the “Existing Credit Agreement”);

WHEREAS, the Administrative Agent and the Lenders have agreed to amend and
restate the Existing Credit Agreement in its entirety to read as set forth in
this Agreement, and it has been agreed by such parties that the Loans
outstanding as of the Restatement Effective Date and other “Obligations” under
and as defined in the Existing Credit Agreement shall be governed by and deemed
to be outstanding under this Credit Agreement with the intent that the terms of
the Existing Credit Agreement shall hereafter have no further effect upon the
parties thereto, and all references to the “Credit Agreement” in any Loan
Document or other document or instrument delivered in connection therewith shall
be deemed to refer to this Agreement and the provisions hereof; and

WHEREAS, the Borrower has requested or may in the future request that the
Lenders make the Loans provided for herein, and the Borrower wishes to take such
Loans from the Lenders;

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, the parties hereto agree as follows:

SECTION 1

Definitions

1.1 Defined Terms. As used in this Agreement, the following terms shall have the
following meanings:

“2010 Transactions”: the “Transactions” as defined in the Senior ABL Facility
Agreement.

“2014 Transactions”: collectively, any or all of the following: (i) the entry
into the Redemption Agreement and the consummation of the transactions
contemplated thereby, including the Redemption (as defined in the Existing
Credit Agreement) and the payment of the CP Payment Amount (as defined in the
Existing Credit Agreement) in connection with a CP Transaction, (ii) the entry
into the Existing Credit Agreement and the other Loan Documents (as

 

- 6 -



--------------------------------------------------------------------------------

defined in the Existing Credit Agreement) and the Incurrence of Indebtedness
thereunder, (iii) the entry into the Second Lien Credit Agreement and the other
Second Lien Loan Documents (as defined in the Existing Credit Agreement) and the
Incurrence of Indebtedness thereunder, (iv) the redemption of the Existing
Senior Secured Notes (as defined in the Existing Credit Agreement), (v) the
making by the Borrower or one or more of its Restricted Subsidiaries of a
transfer to Holdings or any other Parent Entity, whether by means of a dividend,
distribution, intercompany loan or otherwise in order to permit Atkore Group to
make the Redemption and pay the CP Payment Amount (as defined in the Existing
Credit Agreement) and otherwise comply with its obligations under the Redemption
Agreement or otherwise in connection with the foregoing and (vi) all other
transactions relating to any of the foregoing (including payment of fees and
expenses related to any of the foregoing).

“2016 IPO”: the initial public offering of 12,000,000 shares of common stock of
Atkore Group pursuant to the registration statement filed with the SEC in
accordance with the Securities Act on March 4, 2016, as amended (Registration
No. 333-209940).

“ABL Agent”: UBS AG, Stamford Branch, in its capacity as administrative agent
and collateral agent under the ABL Facility Documents, or any successor
administrative agent or collateral agent under the ABL Facility Documents.

“ABL Facility Documents”: the “Loan Documents” as defined in the Senior ABL
Facility Agreement, as the same may be amended, supplemented, waived, otherwise
modified, extended, renewed, refinanced or replaced from time to time.

“ABL Facility Loans”: the loans borrowed under the Senior ABL Facility.

“ABL Facility Obligations”: the “Obligations” as defined in the Senior ABL
Facility Agreement.

“ABL Priority Collateral”: as defined in the ABL/Term Loan Intercreditor
Agreement whether or not the same remains in full force and effect.

“ABL/Term Loan Intercreditor Agreement”: the Intercreditor Agreement, dated as
of December 22, 2010, as amended on April 9, 2014, among the Collateral Agent,
the ABL Agent (in its capacity as collateral agent under the ABL Facility
Documents) and certain other parties party thereto from time to time and
acknowledged by certain of the Loan Parties in the form attached hereto as
Exhibit J-1, as the same may be further amended, supplemented, waived or
otherwise modified from time to time in accordance with the terms hereof and
thereof.

“ABR Loans”: Loans to which the rate of interest applicable is based upon the
Alternate Base Rate.

“Accelerated”: as defined in Subsection 9.1(e).

“Acceleration”: as defined in Subsection 9.1(e).

“Acceptable Discount”: as defined in Subsection 4.4(l)(iv)(2).

 

- 7 -



--------------------------------------------------------------------------------

“Acceptable Prepayment Amount”: as defined in Subsection 4.4(l)(iv)(3).

“Acceptance and Prepayment Notice”: a written notice from the Borrower setting
forth the Acceptable Discount pursuant to Subsection 4.4(l)(iv)(2) substantially
in the form of Exhibit N.

“Acceptance Date”: as defined in Subsection 4.4(l)(iv)(2).

“Acquired Indebtedness”: Indebtedness of a Person (i) existing at the time such
Person becomes a Subsidiary or (ii) assumed in connection with the acquisition
of assets from such Person, in each case other than Indebtedness Incurred in
connection with, or in contemplation of, such Person becoming a Subsidiary or
such acquisition of assets. Acquired Indebtedness shall be deemed to be Incurred
on the date of the related acquisition of assets from any Person or the date the
acquired Person becomes a Subsidiary.

“Acquisition Indebtedness”: Indebtedness of (A) the Borrower or any Restricted
Subsidiary Incurred to finance or refinance, or otherwise Incurred in connection
with, any acquisition of any assets (including Capital Stock), business or
Person, or any merger or consolidation of any Person with or into the Borrower
or any Restricted Subsidiary, or (B) any Person that is acquired by or merged or
consolidated with or into the Borrower or any Restricted Subsidiary (including
Indebtedness thereof Incurred in connection with any such acquisition, merger or
consolidation).

“Additional Agent”: as defined in the ABL/Term Loan Intercreditor Agreement, any
Junior Lien Intercreditor Agreement or any Other Intercreditor Agreement, as
applicable.

“Additional Assets”: (i) any property or assets that replace the property or
assets that are the subject of an Asset Disposition; (ii) any property or assets
(other than Indebtedness and Capital Stock) used or to be used by the Borrower
or a Restricted Subsidiary or otherwise useful in a Related Business, and any
capital expenditures in respect of any property or assets already so used;
(iii) the Capital Stock of a Person that is engaged in a Related Business and
becomes a Restricted Subsidiary as a result of the acquisition of such Capital
Stock by the Borrower or another Restricted Subsidiary; or (iv) Capital Stock of
any Person that at such time is a Restricted Subsidiary acquired from a third
party.

“Additional Incremental Lender”: as defined in Subsection 2.8(b).

“Additional Indebtedness”: as defined in the ABL/Term Loan Intercreditor
Agreement, any Junior Lien Intercreditor Agreement or any Other Intercreditor
Agreement, as applicable.

“Additional Obligations”: senior or subordinated Indebtedness (which
Indebtedness may be (x) secured by a Lien ranking pari passu to the Lien
securing the First Lien Loan Document Obligations, (y) secured by a Lien ranking
junior to the Lien securing the First Lien Loan Document Obligations or
(z) unsecured), including customary bridge financings, in each case issued or
incurred by the Borrower, a Guarantor or an Escrow Subsidiary, the terms of
which Indebtedness (i) do not provide for a maturity date or weighted average
life to maturity earlier than the Initial Term Loan Maturity Date or shorter
than the remaining weighted average

 

- 8 -



--------------------------------------------------------------------------------

life to maturity of the Initial Term Loans, as the case may be (other than an
earlier maturity date and/or shorter weighted average life to maturity (1) for
customary bridge financings, which, subject to customary conditions, would
either be automatically converted into or required to be exchanged for permanent
financing which does not provide for an earlier maturity date or a shorter
weighted average life to maturity than the Initial Term Loan Maturity Date or
the remaining weighted average life to maturity of the Initial Term Loans, as
applicable or (2) pursuant to an escrow or similar arrangement with respect to
the proceeds of such Additional Obligation), (ii) to the extent such
Indebtedness is subordinated, provide for customary payment subordination to the
First Lien Loan Document Obligations under the Loan Documents as reasonably
determined by the Borrower in good faith and (iii) do not provide for any
mandatory repayment or redemption from the Net Cash Proceeds of Asset
Dispositions (other than any Asset Disposition in respect of any assets,
business or Person the acquisition of which was financed, all or in part, with
such Additional Obligations and the disposition of which was contemplated by any
definitive agreement in respect of such acquisition) or Recovery Events or from
Excess Cash Flow, to the extent the Net Cash Proceeds of such Asset Disposition
or Recovery Event or such Excess Cash Flow are required to be applied to repay
the Initial Term Loans hereunder pursuant to Subsection 4.4(e), on more than a
ratable basis with the Initial Term Loans (after giving effect to any amendment
in accordance with Subsection 11.1(d)(vi)); provided that (a) other than with
respect to proceeds of such Additional Obligations which are subject to an
escrow or similar arrangement and any related deposit of cash, Cash Equivalents
or Temporary Cash Investments to cover interest and premium in respect of such
Additional Obligations, such Indebtedness shall not be secured by any Lien on
any asset of any Loan Party that does not also secure the First Lien Loan
Document Obligations, or be guaranteed by any Person other than the Guarantors
(it being understood that the primary obligation of an Escrow Subsidiary shall
not constitute a guarantee by a Person other than a Guarantor), (b) if secured
by Collateral, such Indebtedness (and all related Obligations) shall be subject
to the terms of the ABL/Term Loan Intercreditor Agreement or an Other
Intercreditor Agreement and (c) if secured by Term Loan Priority Collateral on a
senior basis to the Liens on such Collateral securing the Senior ABL Facility
and on a junior basis to the Liens on such Collateral securing the First Lien
Loan Document Obligations, such Indebtedness (and all related Obligations) shall
be subject to the terms of a Junior Lien Intercreditor Agreement or an Other
Intercreditor Agreement.

“Additional Obligations Documents”: any document or instrument (including any
guarantee, security agreement or mortgage and which may include any or all of
the Loan Documents) issued or executed and delivered with respect to any
Additional Obligations, Rollover Indebtedness, Letter of Credit Facilities or
any Indebtedness Incurred pursuant to Subsection 8.1(b)(iii)(A) by any Loan
Party.

“Additional Specified Refinancing Lender”: as defined in Subsection 2.11(b).

“Adjusted LIBOR Rate”: with respect to any Borrowing of Eurodollar Loans for any
Interest Period, an interest rate per annum (rounded upward, if necessary, to
the nearest 1/100th of 1.00%) determined by the Administrative Agent to be equal
to the higher of (a) (i) the LIBOR Rate for such Borrowing of Eurodollar Loans
in effect for such Interest Period divided by (ii) 1 minus the Statutory
Reserves (if any) for such Borrowing of Eurodollar Loans for such Interest
Period and (b) solely with respect to Initial Term Loans, 1.00%.

 

- 9 -



--------------------------------------------------------------------------------

“Administrative Agent”: as defined in the Preamble hereto and shall include any
successor to the Administrative Agent appointed pursuant to Subsection 10.9.

“Affected Eurodollar Rate”: as defined in Subsection 4.7.

“Affected Loans”: as defined in Subsection 4.9.

“Affiliate”: as to any specified Person, any other Person, directly or
indirectly, controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

“Affiliate Transaction”: as defined in Subsection 8.5(a).

“Affiliated Debt Fund”: any Affiliated Lender that is primarily engaged in, or
advises funds or other investment vehicles that are engaged in, making,
purchasing, holding or otherwise investing in commercial loans, notes, bonds and
similar extensions of credit or securities in the ordinary course, so long as
(i) any such Affiliated Lender is managed as to day-to-day matters (but
excluding, for the avoidance of doubt, as to strategic direction and similar
matters) independently from Sponsor and any Affiliate of Sponsor that is not
primarily engaged in the investing activities described above, (ii) any such
Affiliated Lender has in place customary information screens between it and
Sponsor and any Affiliate of Sponsor that is not primarily engaged in the
investing activities described above, and (iii) neither Holdings nor any of its
Subsidiaries directs or causes the direction of the investment policies of such
entity.

“Affiliated Lender”: any Lender that is a Permitted Affiliated Assignee.

“Affiliated Lender Assignment and Assumption”: as defined in Subsection
11.6(h)(i)(1).

“Agent Default”: an Agent has admitted in writing that it is insolvent or such
Agent becomes subject to an Agent-Related Distress Event.

“Agent-Related Distress Event”: with respect to any Agent (each, a “Distressed
Person”), a voluntary or involuntary case with respect to such Distressed Person
under any debt relief law, or a custodian, conservator, receiver or similar
official is appointed for such Distressed Person or any substantial part of such
Distressed Person’s assets, or such Distressed Person makes a general assignment
for the benefit of creditors or is otherwise adjudicated as, or determined by
any Governmental Authority having regulatory authority over such Distressed
Person to be, insolvent or bankrupt; provided that an Agent-Related Distress
Event shall not be deemed to have occurred solely by virtue of the ownership or
acquisition of any equity interests in any Agent or any person that directly or
indirectly controls such Agent by a Governmental Authority or an instrumentality
thereof.

“Agents”: the collective reference to the Administrative Agent and the
Collateral Agent and “Agent” shall mean any of them.

 

- 10 -



--------------------------------------------------------------------------------

“Agreement”: this Credit Agreement, as amended, supplemented, waived or
otherwise modified from time to time.

“Alternate Base Rate”: for any day, a fluctuating rate per annum (rounded
upward, if necessary, to the nearest 1/100th of 1.00%) equal to the greatest of
(a) the Base Rate in effect on such day, (b) the Federal Funds Effective Rate in
effect on such day plus 0.50%, and (c) the Adjusted LIBOR Rate for an Interest
Period of one-month beginning on such day (or if such day is not a Business Day,
on the immediately preceding Business Day) plus 1.00%. If the Administrative
Agent shall have determined (which determination shall be conclusive absent
manifest error) that it is unable to ascertain the Federal Funds Effective Rate
or the Adjusted LIBOR Rate for any reason, including the inability or failure of
the Administrative Agent to obtain sufficient quotations in accordance with the
terms of the definition thereof, the Alternate Base Rate shall be determined
without regard to clause (b) or (c) above, as the case may be, of the preceding
sentence until the circumstances giving rise to such inability no longer exist.
Any change in the Alternate Base Rate due to a change in the Base Rate, the
Federal Funds Effective Rate or the Adjusted LIBOR Rate shall be effective on
the effective date of such change in the Base Rate, the Federal Funds Effective
Rate or the Adjusted LIBOR Rate, respectively.

“Amendment”: as defined in Subsection 8.3(c).

“Applicable Discount”: as defined in Subsection 4.4(l)(iii)(2).

“Applicable Margin”: in respect of Initial Term Loans (i) with respect to ABR
Loans, 2.00% per annum, and (ii) with respect to Eurodollar Loans, 3.00% per
annum.

“Approved Fund”: as defined in Subsection 11.6(b)(ii).

“Asset Disposition”: any sale, lease, transfer or other disposition of shares of
Capital Stock of a Restricted Subsidiary (other than directors’ qualifying
shares, or (in the case of a Foreign Subsidiary) to the extent required by
applicable Requirement of Law), property or other assets (each referred to for
the purposes of this definition as a “disposition”) by the Borrower or any of
its Restricted Subsidiaries (including any disposition by means of a merger,
consolidation or similar transaction) other than (i) a disposition to the
Borrower or a Restricted Subsidiary, (ii) a disposition in the ordinary course
of business, (iii) a disposition of Cash Equivalents, Investment Grade
Securities or Temporary Cash Investments, (iv) the sale or discount (with or
without recourse, and on customary or commercially reasonable terms, as
determined by the Borrower in good faith) of accounts receivable or notes
receivable arising in the ordinary course of business, or the conversion or
exchange of accounts receivable for notes receivable, (v) any Restricted Payment
Transaction, (vi) a disposition that is governed by Subsection 8.7, (vii) any
Financing Disposition, (viii) any “fee in lieu” or other disposition of assets
to any Governmental Authority that continue in use by the Borrower or any
Restricted Subsidiary, so long as the Borrower or any Restricted Subsidiary may
obtain title to such assets upon reasonable notice by paying a nominal fee,
(ix) any exchange of property pursuant to or intended to qualify under
Section 1031 (or any successor section) of the Code, or any exchange of
equipment to be leased, rented or otherwise used in a Related Business, (x) any
financing transaction with respect to property built or acquired by the Borrower
or any Restricted Subsidiary after the Closing Date, including any
sale/leaseback transaction or asset

 

- 11 -



--------------------------------------------------------------------------------

securitization, (xi) any disposition arising from foreclosure, condemnation,
eminent domain, or similar action with respect to any property or other assets,
or exercise of termination rights under any lease, license, concession or other
agreement, or necessary or advisable (as determined by the Borrower in good
faith) in order to consummate any acquisition of any Person, business or assets,
or pursuant to buy/sell arrangements under any joint venture or similar
agreement or arrangement or of non-core assets acquired in connection with any
acquisition of any Person, business or assets or any Investment, (xii) any
disposition of Capital Stock, Indebtedness or other securities of an
Unrestricted Subsidiary, (xiii) a disposition of Capital Stock of a Restricted
Subsidiary pursuant to an agreement or other obligation with or to a Person
(other than the Borrower or a Restricted Subsidiary) from whom such Restricted
Subsidiary was acquired, or from whom such Restricted Subsidiary acquired its
business and assets (having been newly formed in connection with such
acquisition), entered into in connection with such acquisition, (xiv) a
disposition of not more than 5.0% of the outstanding Capital Stock of a Foreign
Subsidiary that has been approved by the Board of Directors, (xv) any
disposition or series of related dispositions for aggregate consideration not to
exceed the greater of $25,000,000 and 2.00% of Consolidated Total Assets (as of
the date on which a binding commitment for such disposition was entered into),
(xvi) the abandonment or other disposition of patents, trademarks or other
intellectual property that are, in the reasonable judgment of the Borrower, no
longer economically practicable to maintain or useful in the conduct of the
business of the Borrower and its Subsidiaries taken as a whole, (xvii) any
license, sublicense or other grant of rights in or to any trademark, copyright,
patent or other intellectual property, (xviii) any Exempt Sale and Leaseback
Transaction or (xix) the creation or granting of any Lien permitted under this
Agreement.

“Assignee”: as defined in Subsection 11.6(b)(i).

“Assignment and Acceptance”: an Assignment and Acceptance, substantially in the
form of Exhibit E hereto.

“Atkore Group”: Atkore International Group, Inc., a Delaware corporation, and
any successor in interest thereto.

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of the Bank Recovery and Resolution Directive, the implementing law
for such EEA Member Country from time to time which is described in the EU
Bail-In Legislation Schedule.

“Bank Products Agreement”: any agreement pursuant to which a bank or other
financial institution agrees to provide (a) treasury services, (b) credit card,
merchant card, purchasing card or stored value card services (including the
processing of payments and other administrative services with respect thereto),
(c) cash management services (including controlled disbursements, automated
clearinghouse transactions, return items, netting, overdrafts, depository,
lockbox, stop payment, electronic funds transfer, information reporting, wire
transfer and interstate depository network services) and (d) other banking
products or services as may be requested by the Borrower or any Restricted
Subsidiary (other than letters of credit and other than loans and advances
except indebtedness arising from services described in clauses (a) through (c)
of this definition).

 

- 12 -



--------------------------------------------------------------------------------

“Bank Products Obligations”: of any Person means the obligations of such Person
pursuant to any Bank Products Agreement.

“Bankruptcy Proceeding”: as defined in Subsection 11.6(h)(iv).

“Base Rate”: for any day, a rate per annum that is equal to the corporate base
rate of interest established by the Administrative Agent as its “prime rate” in
effect at its principal office in New York City on such day; each change in the
Base Rate shall be effective on the date such change is effective. The corporate
base rate is not necessarily the lowest rate charged by the Administrative Agent
to its customers.

“Benefited Lender”: as defined in Subsection 11.7(a).

“Board”: the Board of Governors of the Federal Reserve System.

“Board of Directors”: for any Person, the board of directors or other governing
body of such Person or, if such Person does not have such a board of directors
or other governing body and is owned or managed by a single entity, the board of
directors or other governing body of such entity, or, in either case, any
committee thereof duly authorized to act on behalf of such board of directors or
other governing body. Unless otherwise provided, “Board of Directors” means the
Board of Directors of the Borrower.

“Borrower”: Atkore International, Inc., a Delaware corporation, and any
successor in interest thereto.

“Borrower Offer of Specified Discount Prepayment”: the offer by the Borrower to
make a voluntary prepayment of Term Loans at a specified discount to par
pursuant to Subsection 4.4(l)(ii).

“Borrower Solicitation of Discount Range Prepayment Offers”: the solicitation by
the Borrower of offers for, and the corresponding acceptance, if any, by a
Lender of a voluntary prepayment of Term Loans at a specified range at a
discount to par pursuant to Subsection 4.4(l)(iii).

“Borrower Solicitation of Discounted Prepayment Offers”: the solicitation by the
Borrower of offers for, and the subsequent acceptance, if any, by a Lender of a
voluntary prepayment of Term Loans at a discount to par pursuant to Subsection
4.4(l)(iv).

“Borrowing”: the borrowing of one Type of Loan of a single Tranche from all the
Lenders having Initial Term Loan Commitments or other commitments of the
respective Tranche on a given date (or resulting from a conversion or
conversions on such date) having, in the case of Eurodollar Loans, the same
Interest Period.

“Borrowing Date”: any Business Day specified in a notice delivered pursuant to
Subsection 2.3 as a date on which the Borrower requests the Lenders to make
Loans hereunder.

 

- 13 -



--------------------------------------------------------------------------------

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
close, except that, when used in connection with a Eurodollar Loan, “Business
Day” shall mean any Business Day on which dealings in Dollars between banks may
be carried on in London, England and New York, New York.

“Capital Expenditures”: for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities and including in all events all
amounts expended or capitalized under leases evidencing Capitalized Lease
Obligations) by the Borrower and the Restricted Subsidiaries during such period
that, in conformity with GAAP, are or are required to be included as capital
expenditures on a consolidated statement of cash flows of the Borrower.

“Capital Stock”: as to any Person, any and all shares or units of, rights to
purchase, warrants or options for, or other equivalents of or interests in
(however designated) equity of such Person, including any Preferred Stock, but
excluding any debt securities convertible into such equity.

“Capitalized Lease Obligation”: an obligation that is required to be classified
and accounted for as a capitalized or financing lease (and, for the avoidance of
doubt, not an operating lease) for financial reporting purposes in accordance
with GAAP. The Stated Maturity of any Capitalized Lease Obligation shall be the
date of the last payment of rent or any other amount due under the related
lease.

“Captive Insurance Subsidiary”: any Subsidiary of the Borrower that is subject
to regulation as an insurance company (or any Subsidiary thereof).

“Cash Capped Incremental Facility”: as defined in the definition of “Maximum
Incremental Facilities Amount”.

“Cash Equivalents”: any of the following: (a) money, (b) securities issued or
fully guaranteed or insured by the United States of America, Canada, the United
Kingdom or a member state of the European Union or any agency or instrumentality
of any thereof, (c) time deposits, certificates of deposit or bankers’
acceptances of (i) any bank or other institutional lender under this Agreement,
the Senior ABL Facility or any affiliate thereof or (ii) any commercial bank
having capital and surplus in excess of $500,000,000 (or the foreign currency
equivalent thereof as of the date of such investment) and the commercial paper
of the holding company of which is rated at least A-2 or the equivalent thereof
by S&P or at least P-2 or the equivalent thereof by Moody’s (or, if at such time
neither is issuing ratings, a comparable rating of another nationally recognized
rating agency), (d) repurchase obligations with a term of not more than seven
days for underlying securities of the types described in clauses (b) and (c)
above entered into with any financial institution meeting the qualifications
specified in clause (c)(i) or (c)(ii) above, (e) money market instruments,
commercial paper or other short-term obligations rated at least A-2 or the
equivalent thereof by S&P or at least P-2 or the equivalent thereof by Moody’s
(or, if at such time neither is issuing ratings, a comparable rating of another
nationally recognized rating agency), (f) investments in money market funds
subject to the risk limiting conditions of Rule 2a-7 or any successor rule of
the SEC under the Investment Company Act of 1940, as amended, (g) investments
similar to any of the foregoing denominated in foreign currencies approved by
the Board of Directors, and (h) solely with respect to any Captive Insurance
Subsidiary, any investment that any such Person is permitted to make in
accordance with applicable law.

 

- 14 -



--------------------------------------------------------------------------------

“CD&R”: Clayton, Dubilier & Rice, LLC and any successor in interest thereto, and
any successor to its investment management business.

“CD&R Atkore Investor”: CDR Allied Holdings, L.P., a Delaware limited
partnership, and any successor in interest thereto.

“CD&R Fund VIII”: Clayton, Dubilier & Rice Fund VIII, L.P., a Cayman Islands
exempted limited partnership, and any successor in interest thereto.

“CD&R Indemnification Agreement”: the Indemnification Agreement dated as of
December 22, 2010, by and among Atkore Group, Holdings, the Borrower, certain
CD&R Investors and CD&R, as amended, supplemented, waived or otherwise modified
from time to time.

“CD&R Investors”: collectively, (i) CD&R Atkore Investor, (ii) CD&R Fund VIII,
(iii) CD&R Friends & Family Fund VIII, L.P., a Cayman Islands exempted limited
partnership, and any successor in interest thereto, (iv) CD&R, and (v) any
Affiliate of any CD&R Investor identified in clauses (i) through (iv) of this
definition.

“Change in Law”: as defined in Subsection 4.11(a).

“Change of Control”: (i) (x) the Permitted Holders shall in the aggregate be the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
as in effect on the Closing Date) of (A) so long as the Borrower is a Subsidiary
of any Parent Entity, shares or units of Voting Stock having less than 35.0% of
the total voting power of all outstanding shares of such Parent Entity (other
than a Parent Entity that is a Subsidiary of another Parent Entity) and (B) if
the Borrower is not a Subsidiary of any Parent Entity, shares or units of Voting
Stock having less than 35.0% of the total voting power of all outstanding shares
of the Borrower and (y) any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act, as in effect on the Closing Date),
other than one or more Permitted Holders, shall be the “beneficial owner” of
(A) so long as the Borrower is a Subsidiary of any Parent Entity, shares or
units of Voting Stock having more than 35.0% of the total voting power of all
outstanding shares of such Parent Entity (other than a Parent Entity that is a
Subsidiary of another Parent Entity) and (B) if the Borrower is not a Subsidiary
of any Parent Entity, shares or units of Voting Stock having more than 35.0% of
the total voting power of all outstanding shares of the Borrower; (ii) so long
as the Capital Stock of the Borrower is not listed on a nationally recognized
stock exchange in the United States, Holdings (or any Successor Holding Company
in respect thereof pursuant to and as defined in Subsection 9.16(e) of the
Guarantee and Collateral Agreement) shall cease to own, directly or indirectly,
100.0% of the Capital Stock of the Borrower (or any Successor Borrower); or
(iii) a “Change of Control” as defined in the Senior ABL Facility.
Notwithstanding anything to the contrary in the foregoing, the Transactions
shall not constitute or give rise to a Change of Control.

“Change of Control Offer”: as defined in Subsection 8.8(a).

 

- 15 -



--------------------------------------------------------------------------------

“Claim”: as defined in Subsection 11.6(h)(iv).

“Closing Date”: April 9, 2014.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”: all assets of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

“Collateral Agent”: as defined in the Preamble hereto and shall include any
successor to the Collateral Agent appointed pursuant to Subsection 10.9.

“Collateral Representative”: (i) if the ABL/Term Loan Intercreditor Agreement is
then in effect, the ABL Agent or the Note Collateral Representative (each as
defined therein), as applicable, (ii) [reserved], (iii) if the Junior Lien
Intercreditor Agreement is then in effect, the Senior Priority Representative
(as defined therein) and (iv) if any Other Intercreditor Agreement is then in
effect, the Person acting as representative for the Collateral Agent and the
Secured Parties thereunder for the applicable purpose contemplated by this
Agreement and the Guarantee and Collateral Agreement.

“Collection Amounts”: as defined in Section 10.14.

“Commitment”: as to any Lender, such Lender’s Initial Term Loan Commitments and
Incremental Commitments, as the context requires.

“Commodities Agreement”: in respect of a Person, any commodity futures contract,
forward contract, option or similar agreement or arrangement (including
derivative agreements or arrangements), as to which such Person is a party or
beneficiary.

“Commonly Controlled Entity”: an entity, whether or not incorporated, which is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group which includes the Borrower and which is treated as
a single employer under Section 414(b) or (c) of the Code or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Sections 414(m) and (o) of the Code.

“Compliance Certificate”: as defined in Subsection 7.2(a).

“Conduit Lender”: any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument delivered to the
Administrative Agent (a copy of which shall be provided by the Administrative
Agent to the Borrower on request); provided that the designation by any Lender
of a Conduit Lender shall not relieve the designating Lender of any of its
obligations under this Agreement, including its obligation to fund a Loan if,
for any reason, its Conduit Lender fails to fund any such Loan, and the
designating Lender (and not the Conduit Lender) shall have the sole right and
responsibility to deliver all consents and waivers required or requested under
this Agreement with respect to its Conduit Lender, and provided, further, that
no Conduit Lender shall (a) be entitled to receive any greater amount pursuant
to any provision of this Agreement, including Subsection 4.10, 4.11, 4.12 or
11.5, than

 

- 16 -



--------------------------------------------------------------------------------

the designating Lender would have been entitled to receive in respect of the
extensions of credit made by such Conduit Lender if such designating Lender had
not designated such Conduit Lender hereunder, (b) be deemed to have any
Commitment or (c) be designated if such designation would otherwise increase the
costs of any Facility to the Borrower.

“Consolidated Coverage Ratio”: as of any date of determination, the ratio of
(i) the aggregate amount of Consolidated EBITDA for the period of the most
recent four consecutive Fiscal Quarters ending prior to the date of such
determination for which consolidated financial statements of the Borrower are
available to (ii) Consolidated Interest Expense for such four Fiscal Quarters;
provided that

(1) if, since the beginning of such period, the Borrower or any Restricted
Subsidiary has Incurred any Indebtedness or the Borrower has issued any
Designated Preferred Stock that remains outstanding on such date of
determination or if the transaction giving rise to the need to calculate the
Consolidated Coverage Ratio is an Incurrence of Indebtedness or an issuance of
Designated Preferred Stock of the Borrower, Consolidated EBITDA and Consolidated
Interest Expense for such period shall be calculated after giving effect on a
pro forma basis to such Indebtedness or Designated Preferred Stock as if such
Indebtedness or Designated Preferred Stock had been Incurred or issued, as
applicable, on the first day of such period (except that in making such
computation, the amount of Indebtedness under any revolving credit facility
outstanding on the date of such calculation shall be computed based on (A) the
average daily balance of such Indebtedness during such four Fiscal Quarters or
such shorter period for which such facility was outstanding or (B) if such
facility was created after the end of such four Fiscal Quarters, the average
daily balance of such Indebtedness during the period from the date of creation
of such facility to the date of such calculation),

(2) if, since the beginning of such period, the Borrower or any Restricted
Subsidiary has repaid, repurchased, redeemed, defeased or otherwise acquired,
retired or discharged any Indebtedness, or any Designated Preferred Stock of the
Borrower, that is no longer outstanding on such date of determination (each, a
“Discharge”) or if the transaction giving rise to the need to calculate the
Consolidated Coverage Ratio involves a Discharge of Indebtedness (in each case
other than Indebtedness Incurred under any revolving credit facility unless such
Indebtedness has been repaid with an equivalent permanent reduction in
commitments thereunder) or a Discharge of Designated Preferred Stock of the
Borrower, Consolidated EBITDA and Consolidated Interest Expense for such period
shall be calculated after giving effect on a pro forma basis to such Discharge
of Indebtedness or Designated Preferred Stock, including with the proceeds of
such new Indebtedness or such new Designated Preferred Stock of the Borrower, as
if such Discharge had occurred on the first day of such period,

(3) if, since the beginning of such period, the Borrower or any Restricted
Subsidiary shall have disposed of any company, any business or any group of
assets constituting an operating unit of a business, including any such
disposition occurring in connection with a transaction causing a calculation to
be made hereunder, or designated any Restricted Subsidiary as an Unrestricted
Subsidiary (any such disposition or designation, a “Sale”), the Consolidated
EBITDA for such period shall be reduced by an

 

- 17 -



--------------------------------------------------------------------------------

amount equal to the Consolidated EBITDA (if positive) attributable to the assets
that are the subject of such Sale for such period or increased by an amount
equal to the Consolidated EBITDA (if negative) attributable thereto for such
period and Consolidated Interest Expense for such period shall be reduced by an
amount equal to (A) the Consolidated Interest Expense attributable to any
Indebtedness of the Borrower or any Restricted Subsidiary repaid, repurchased,
redeemed, defeased or otherwise acquired, retired or discharged with respect to
the Borrower and its continuing Restricted Subsidiaries in connection with such
Sale for such period (including but not limited to through the assumption of
such Indebtedness by another Person) plus (B) if the Capital Stock of any
Restricted Subsidiary is disposed of in such Sale or any Restricted Subsidiary
is designated as an Unrestricted Subsidiary, the Consolidated Interest Expense
for such period attributable to the Indebtedness of such Restricted Subsidiary
to the extent the Borrower and its continuing Restricted Subsidiaries are no
longer liable for such Indebtedness after such Sale,

(4) if, since the beginning of such period, the Borrower or any Restricted
Subsidiary (by merger, consolidation or otherwise) shall have made an Investment
in any Person that thereby becomes a Restricted Subsidiary, or otherwise
acquired any company, any business or any group of assets constituting an
operating unit of a business, including any such Investment or acquisition
occurring in connection with a transaction causing a calculation to be made
hereunder, or designated any Unrestricted Subsidiary as a Restricted Subsidiary
(any such Investment, acquisition or designation, a “Purchase”), Consolidated
EBITDA and Consolidated Interest Expense for such period shall be calculated
after giving pro forma effect thereto (including the Incurrence of any related
Indebtedness) as if such Purchase occurred on the first day of such period, and

(5) if, since the beginning of such period, any Person became a Restricted
Subsidiary or was merged or consolidated with or into the Borrower or any
Restricted Subsidiary, and since the beginning of such period such Person shall
have Discharged any Indebtedness or made any Sale or Purchase that would have
required an adjustment pursuant to clause (2), (3) or (4) above if made by the
Borrower or a Restricted Subsidiary since the beginning of such period,
Consolidated EBITDA and Consolidated Interest Expense for such period shall be
calculated after giving pro forma effect thereto as if such Discharge, Sale or
Purchase occurred on the first day of such period;

provided that (in the event that the Borrower shall classify Indebtedness
Incurred on the date of determination as Incurred in part under Subsection
8.1(a) and in part under Subsection 8.1(b), as provided in Subsection
8.1(c)(iii)) any such pro forma calculation of Consolidated Interest Expense
shall not give effect to any such Incurrence of Indebtedness on the date of
determination pursuant to Subsection 8.1(b) (other than, if the Borrower at its
option has elected to disregard Indebtedness being Incurred on the date of
determination in part under Subsection 8.1(a) for purposes of calculating the
Consolidated Total Leverage Ratio for Incurring Indebtedness on the date of
determination in part under Subsection 8.1(b)(x), Subsection 8.1(b)(x)) or to
any Discharge of Indebtedness from the proceeds of any such Incurrence pursuant
to such Subsection 8.1(b) (other than Subsection 8.1(b)(x), if the Incurrence of
Indebtedness under Subsection 8.1(b)(x) is being given effect to in the
calculation of the Consolidated Coverage Ratio).

 

- 18 -



--------------------------------------------------------------------------------

For purposes of this definition, whenever pro forma effect is to be given to any
Sale, Purchase or other transaction, or the amount of income or earnings
relating thereto and the amount of Consolidated Interest Expense associated with
any Indebtedness Incurred, Designated Preferred Stock issued, or Indebtedness or
Designated Preferred Stock repaid, repurchased, redeemed, defeased or otherwise
acquired, retired or discharged in connection therewith, the pro forma
calculations in respect thereof (including in respect of anticipated cost
savings or synergies relating to any such Sale, Purchase or other transaction)
shall be as determined in good faith by the Chief Financial Officer or a
Responsible Officer of the Borrower; provided that with respect to cost savings
or synergies relating to any Sale, Purchase or other transaction, the related
actions are expected by the Borrower to be taken no later than 18 months after
the date of determination. If any Indebtedness bears a floating rate of interest
and is being given pro forma effect, the interest expense on such Indebtedness
shall be calculated as if the rate in effect on the date of determination had
been the applicable rate for the entire period (taking into account any Interest
Rate Agreement applicable to such Indebtedness). If any Indebtedness bears, at
the option of the Borrower or a Restricted Subsidiary, a rate of interest based
on a prime or similar rate, a eurocurrency interbank offered rate or other fixed
or floating rate, and such Indebtedness is being given pro forma effect, the
interest expense on such Indebtedness shall be calculated by applying such
optional rate as the Borrower or such Restricted Subsidiary may designate. If
any Indebtedness that is being given pro forma effect was Incurred under a
revolving credit facility, the interest expense on such Indebtedness shall be
computed based upon the average daily balance of such Indebtedness during the
applicable period. Interest on a Capitalized Lease Obligation shall be deemed to
accrue at an interest rate determined in good faith by a responsible financial
or accounting officer of the Borrower (which determination shall be conclusive)
to be the rate of interest implicit in such Capitalized Lease Obligation in
accordance with GAAP.

“Consolidated EBITDA”: for any period, the Consolidated Net Income for such
period, plus (x) the following to the extent deducted in calculating such
Consolidated Net Income, without duplication: (i) provision for all taxes
(whether or not paid, estimated or accrued) based on income, profits or capital
(including penalties and interest, if any), (ii) Consolidated Interest Expense,
all items excluded from the definition of Consolidated Interest Expense pursuant
to clause (iii) thereof (other than Special Purpose Financing Expense), any
Special Purpose Financing Fees, and to the extent not reflected in Consolidated
Interest Expense, costs of surety bonds in connection with financing activities,
(iii) depreciation, (iv) amortization (including but not limited to amortization
of goodwill and intangibles and amortization and write-off of financing costs),
(v) any non-cash charges or non-cash losses, (vi) any expenses or charges
related to any equity offering, Investment or Indebtedness permitted by this
Agreement (whether or not consummated or Incurred, and including any offering or
sale of Capital Stock of a Parent Entity to the extent the proceeds thereof were
intended to be contributed to the equity capital of the Borrower or its
Restricted Subsidiaries), (vii) the amount of any loss attributable to
non-controlling interests, (viii) all deferred financing costs written off and
premiums paid in connection with any early extinguishment of Hedging Obligations
or other derivative instruments, (ix) any management, monitoring, consulting and
advisory fees and related expenses paid to CD&R or any of its Affiliates,
(x) interest and investment income, (xi) the amount of loss on any Financing
Disposition, and (xii) any costs or expenses pursuant to any management or
employee stock option or other equity-related plan, program or arrangement, or
other benefit plan, program or arrangement, or any equity subscription or
equityholder agreement, to the extent funded with cash proceeds contributed to
the capital of the Borrower or

 

- 19 -



--------------------------------------------------------------------------------

an issuance of Capital Stock of the Borrower (other than Disqualified Stock) and
excluded from the calculation set forth in Subsection 8.2(a)(3)(B), plus (y) the
amount of net cost savings projected by the Borrower in good faith to be
realized as the result of actions taken or to be taken on or prior to the date
that is 18 months after the Closing Date, or 18 months after the consummation of
any operational change, respectively (calculated on a pro forma basis as though
such cost savings had been realized on the first day of such period), net of the
amount of actual benefits realized during such period from such actions (which
adjustments may be incremental to pro forma adjustments made pursuant to the
proviso to the definition of “Consolidated Coverage Ratio,” “Consolidated First
Lien Leverage Ratio” or “Consolidated Total Leverage Ratio”).

“Consolidated First Lien Indebtedness”: as of any date of determination, (i) an
amount equal to the Consolidated Total Indebtedness (without regard to clause
(ii) of the definition thereof) as of such date that in each case is then
secured by Liens on property or assets of the Borrower and its Restricted
Subsidiaries (other than (x) Indebtedness secured by a Lien ranking junior to or
subordinated to the Liens securing the First Lien Loan Document Obligations and
(y) property or assets held in a defeasance or similar trust or arrangement for
the benefit of the Indebtedness secured thereby), minus (ii) the sum of (A) the
amount of such Indebtedness consisting of Indebtedness of a type referred to in,
or Incurred pursuant to, Subsection 8.1(b)(ix) and (B) Unrestricted Cash of the
Borrower and its Restricted Subsidiaries.

“Consolidated First Lien Leverage Ratio”: as of any date of determination, the
ratio of (i) Consolidated First Lien Indebtedness as at such date (after giving
effect to any Incurrence or Discharge of Indebtedness on such date) to (ii) the
aggregate amount of Consolidated EBITDA for the period of the most recent four
consecutive Fiscal Quarters ending prior to the date of such determination for
which consolidated financial statements of the Borrower are available; provided
that:

(1) if, since the beginning of such period, the Borrower or any Restricted
Subsidiary shall have made a Sale (including any Sale occurring in connection
with a transaction causing a calculation to be made hereunder), the Consolidated
EBITDA for such period shall be reduced by an amount equal to the Consolidated
EBITDA (if positive) attributable to the assets that are the subject of such
Sale for such period or increased by an amount equal to the Consolidated EBITDA
(if negative) attributable thereto for such period;

(2) if, since the beginning of such period, the Borrower or any Restricted
Subsidiary (by merger, consolidation or otherwise) shall have made a Purchase
(including any Purchase occurring in connection with a transaction causing a
calculation to be made hereunder), Consolidated EBITDA for such period shall be
calculated after giving pro forma effect thereto as if such Purchase occurred on
the first day of such period, and

(3) if, since the beginning of such period, any Person became a Restricted
Subsidiary or was merged or consolidated with or into the Borrower or any
Restricted Subsidiary, and since the beginning of such period such Person shall
have made any Sale or Purchase that would have required an adjustment pursuant
to clause (1) or (2) above if made by the Borrower or a Restricted Subsidiary
since the beginning of such period, Consolidated EBITDA for such period shall be
calculated after giving pro forma effect thereto as if such Sale or Purchase
occurred on the first day of such period;

 

- 20 -



--------------------------------------------------------------------------------

provided that, (x) in the event that the Borrower shall classify Indebtedness
Incurred on the date of determination as secured in part pursuant to clause
(k)(1) of the “Permitted Liens” definition in respect of Indebtedness Incurred
pursuant to the Ratio Incremental Facility and in part pursuant to such clause
(k)(1) in respect of Indebtedness Incurred pursuant to Subsection 8.1(b)(i)
(other than pursuant to the Ratio Incremental Facility) or one or more other
clauses or subclauses of the definition of “Permitted Liens” (other than clause
(s)), as provided in clause (w) of the final paragraph of such definition, any
calculation of the Consolidated First Lien Leverage Ratio, including in the
definition of “Maximum Incremental Facilities Amount”, shall not include any
such Indebtedness (and shall not give effect to any Discharge of Indebtedness
from the proceeds thereof) not Incurred pursuant to the Ratio Incremental
Facility and (y) in the event that the Borrower shall classify Indebtedness
Incurred on the date of determination as secured in part pursuant to clause
(s) of the “Permitted Liens” definition and in part pursuant to one or more
other clause of the definition of “Permitted Liens” (other than clause (k)(1) in
respect of Indebtedness Incurred pursuant to the Ratio Incremental Facility), as
provided in clause (x) of the final paragraph of such definition, any
calculation of the Consolidated First Lien Leverage Ratio shall not include any
such Indebtedness (and shall not give effect to any Discharge of Indebtedness
from the proceeds thereof) to the extent secured pursuant to any such other
clause of such definition.

For purposes of this definition, whenever pro forma effect is to be given to any
Sale, Purchase or other transaction, or the amount of income or earnings
relating thereto, the pro forma calculations in respect thereof (including in
respect of anticipated cost savings or synergies relating to any such Sale,
Purchase or other transaction) shall be as determined in good faith by the Chief
Financial Officer or another Responsible Officer of the Borrower; provided that
with respect to cost savings or synergies relating to any Sale, Purchase or
other transaction, the related actions are expected by the Borrower to be taken
no later than 18 months after the date of determination.

“Consolidated Interest Expense”: for any period, (i) the total interest expense
of the Borrower and its Restricted Subsidiaries to the extent deducted in
calculating Consolidated Net Income, net of any interest income of the Borrower
and its Restricted Subsidiaries, including any such interest expense consisting
of (A) interest expense attributable to Capitalized Lease Obligations
(excluding, for the avoidance of doubt, any lease, rental or other expense in
connection with a lease that is not a Capitalized Lease Obligation), (B)
amortization of debt discount, (C) interest in respect of Indebtedness of any
other Person that has been Guaranteed by the Borrower or any Restricted
Subsidiary, but only to the extent that such interest is actually paid by the
Borrower or any Restricted Subsidiary, (D) non-cash interest expense, (E) the
interest portion of any deferred payment obligation, and (F) commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing, plus (ii) Preferred Stock dividends paid in cash
in respect of Disqualified Stock of the Borrower held by Persons other than the
Borrower or a Restricted Subsidiary or in respect of Designated Preferred Stock
of the Borrower pursuant to Subsection 8.2(b)(xi)(A), minus (iii) to the extent
otherwise included in such interest expense referred to in clause (i) above,
Special Purpose Financing Expense, accretion or accrual of discounted
liabilities not constituting Indebtedness, expense

 

- 21 -



--------------------------------------------------------------------------------

resulting from discounting of Indebtedness in conjunction with recapitalization
or purchase accounting, any “additional interest” in respect of registration
rights arrangements for any securities, amortization or write-off of financing
costs, and any expensing of bridge, commitment or other financing fees in each
case under clauses (i) through (iii) above as determined on a Consolidated basis
in accordance with GAAP; provided that gross interest expense shall be
determined after giving effect to any net payments made or received by the
Borrower and its Restricted Subsidiaries with respect to Interest Rate
Agreements.

“Consolidated Net Income”: for any period, the net income (loss) of the Borrower
and its Restricted Subsidiaries, determined on a Consolidated basis in
accordance with GAAP and before any reduction in respect of Preferred Stock
dividends; provided that, without duplication, there shall not be included in
such Consolidated Net Income:

(i) any net income (loss) of any Person if such Person is not the Borrower or a
Restricted Subsidiary, except that (A) the Borrower’s or any Restricted
Subsidiary’s net income for such period shall be increased by the aggregate
amount actually dividended or distributed or that (as determined by the Borrower
in good faith) could have been dividended or distributed by such Person during
such period to the Borrower or a Restricted Subsidiary as a dividend or other
distribution (subject, in the case of a dividend or other distribution to a
Restricted Subsidiary, to the limitations contained in clause (ii) below), to
the extent not already included therein, and (B) the Borrower’s or any
Restricted Subsidiary’s equity in the net loss of such Person shall be included
to the extent of the aggregate Investment of the Borrower or any of its
Restricted Subsidiaries in such Person,

(ii) solely for purposes of determining the amount available for Restricted
Payments under Subsection 8.2(a)(3)(A) and Excess Cash Flow, any net income
(loss) of any Restricted Subsidiary that is not a Subsidiary Guarantor if such
Restricted Subsidiary is subject to restrictions, directly or indirectly, on the
payment of dividends or the making of similar distributions by such Restricted
Subsidiary, directly or indirectly, to the Borrower by operation of the terms of
such Restricted Subsidiary’s charter or any agreement, instrument, judgment,
decree, order, statute or governmental rule or regulation applicable to such
Restricted Subsidiary or its stockholders (other than (x) restrictions that have
been waived or otherwise released, (y) restrictions pursuant to this Agreement,
the other Loan Documents or the ABL Facility Documents, and (z) restrictions in
effect on the Closing Date with respect to a Restricted Subsidiary and other
restrictions with respect to such Restricted Subsidiary that taken as a whole
are not materially less favorable to the Lenders than such restrictions in
effect on the Closing Date as determined by the Borrower in good faith), except
that (A) the Borrower’s equity in the net income of any such Restricted
Subsidiary for such period shall be included in such Consolidated Net Income up
to the aggregate amount of any dividend or distribution that was or that (as
determined by the Borrower in good faith) could have been made by such
Restricted Subsidiary during such period to the Borrower or another Restricted
Subsidiary (subject, in the case of a dividend that could have been made to
another Restricted Subsidiary, to the limitation contained in this clause (ii))
and (B) the net loss of such Restricted Subsidiary shall be included to the
extent of the aggregate Investment of the Borrower or any of its other
Restricted Subsidiaries in such Restricted Subsidiary,

 

- 22 -



--------------------------------------------------------------------------------

(iii) (x) any gain or loss realized upon the sale, abandonment or other
disposition of any asset of the Borrower or any Restricted Subsidiary (including
pursuant to any sale/leaseback transaction) that is not sold, abandoned or
otherwise disposed of in the ordinary course of business (as determined by the
Borrower in good faith) and (y) any gain or loss realized upon the disposal,
abandonment or discontinuation of operations of the Borrower or any Restricted
Subsidiary,

(iv) any extraordinary, unusual or nonrecurring gain, loss or charge (including
fees, expenses and charges associated with the Transactions, the 2014
Transactions, the 2016 IPO and any acquisition, merger or consolidation after
the Closing Date or any accounting change),

(v) the cumulative effect of a change in accounting principles,

(vi) all deferred financing costs written off and premiums paid in connection
with any early extinguishment of Indebtedness or Hedging Obligations or other
derivative instruments,

(vii) any unrealized gains or losses in respect of Hedge Agreements,

(viii) any unrealized foreign currency translation gains or losses, including in
respect of Indebtedness of any Person denominated in a currency other than the
functional currency of such Person,

(ix) any non-cash compensation charge arising from any grant of limited
liability company interests, stock, stock options or other equity based awards,

(x) to the extent otherwise included in Consolidated Net Income, any unrealized
foreign currency translation gains or losses, including in respect of
Indebtedness or other obligations of the Borrower or any Restricted Subsidiary
owing to the Borrower or any Restricted Subsidiary,

(xi) any non-cash charge, expense or other impact attributable to application of
the purchase or recapitalization method of accounting (including the total
amount of depreciation and amortization, cost of sales or other non-cash expense
resulting from the write-up of assets to the extent resulting from such purchase
or recapitalization accounting adjustments), non-cash charges for deferred tax
valuation allowances and non-cash gains, losses, income and expenses resulting
from fair value accounting required by the applicable standard under GAAP,

(xii) expenses related to the conversion of various employee benefit programs in
connection with the Transactions, and non-cash compensation related expenses,
and

(xiii) to the extent covered by insurance and actually reimbursed (or the
Borrower has determined that there exists reasonable evidence that such amount
will be reimbursed by the insurer and such amount is not denied by the
applicable insurer in writing within 180 days and is reimbursed within 365 days
of the date of such evidence (with a deduction in any future calculation of
Consolidated Net Income for any amount so added back to the extent not so
reimbursed within such 365-day period)), any expenses with respect to liability
or casualty events or business interruption,

 

- 23 -



--------------------------------------------------------------------------------

provided, further, that the exclusion of any item pursuant to the foregoing
clauses (i) through (xiii) shall also exclude the tax impact of any such item,
if applicable.

In the case of any unusual or nonrecurring gain, loss or charge not included in
Consolidated Net Income pursuant to clause (iv) above in any determination
thereof, the Borrower will deliver a certificate of a Responsible Officer to the
Administrative Agent promptly after the date on which Consolidated Net Income is
so determined, setting forth the nature and amount of such unusual or
nonrecurring gain, loss or charge. Notwithstanding the foregoing, for the
purpose of Subsection 8.2(a)(3)(A) only, there shall be excluded from
Consolidated Net Income, without duplication, any income consisting of
dividends, repayments of loans or advances or other transfers of assets from
Unrestricted Subsidiaries to the Borrower or a Restricted Subsidiary, and any
income consisting of return of capital, repayment or other proceeds from
dispositions or repayments of Investments consisting of Restricted Payments, in
each case to the extent such income would be included in Consolidated Net Income
and such related dividends, repayments, transfers, return of capital or other
proceeds are applied by the Borrower to increase the amount of Restricted
Payments permitted under Subsection 8.2(a)(3)(C) or (D).

“Consolidated Total Assets”: as of any date of determination, the total assets,
in each case that is or would be reflected on the consolidated balance sheet of
the Borrower as at the end of the most recently ended Fiscal Quarter of the
Borrower for which a balance sheet is available, determined on a Consolidated
basis in accordance with GAAP (and, in the case of any determination relating to
any Incurrence of Indebtedness or Liens or any Investment, on a pro forma basis
including any property or assets being acquired in connection therewith).

“Consolidated Total Indebtedness”: as of any date of determination, an amount
equal to (i) the aggregate principal amount of outstanding Indebtedness of the
Borrower and its Restricted Subsidiaries as of such date consisting of (without
duplication) Indebtedness for borrowed money (including Purchase Money
Obligations and unreimbursed outstanding drawn amounts under funded letters of
credit); Capitalized Lease Obligations; debt obligations evidenced by bonds,
debentures, notes or similar instruments; Disqualified Stock; and (in the case
of any Restricted Subsidiary that is not a Subsidiary Guarantor) Preferred
Stock, determined on a Consolidated basis in accordance with GAAP (excluding
items eliminated in Consolidation, and for the avoidance of doubt, excluding
Hedging Obligations) minus (ii) the sum of (A) the amount of such Indebtedness
consisting of Indebtedness of a type referred to in, or Incurred pursuant to,
Subsection 8.1(b)(ix) and (B) Unrestricted Cash of the Borrower and its
Restricted Subsidiaries.

“Consolidated Total Leverage Ratio”: as of any date of determination, the ratio
of (i) Consolidated Total Indebtedness as at such date (after giving effect to
any Incurrence or Discharge of Indebtedness on such date) to (ii) the aggregate
amount of Consolidated EBITDA for the period of the most recent four consecutive
Fiscal Quarters ending prior to the date of such determination for which
consolidated financial statements of the Borrower are available; provided that:

 

- 24 -



--------------------------------------------------------------------------------

(1) if, since the beginning of such period, the Borrower or any Restricted
Subsidiary shall have made a Sale (including any Sale occurring in connection
with a transaction causing a calculation to be made hereunder), the Consolidated
EBITDA for such period shall be reduced by an amount equal to the Consolidated
EBITDA (if positive) attributable to the assets that are the subject of such
Sale for such period or increased by an amount equal to the Consolidated EBITDA
(if negative) attributable thereto for such period;

(2) if, since the beginning of such period, the Borrower or any Restricted
Subsidiary (by merger, consolidation or otherwise) shall have made a Purchase
(including any Purchase occurring in connection with a transaction causing a
calculation to be made hereunder), Consolidated EBITDA for such period shall be
calculated after giving pro forma effect thereto as if such Purchase occurred on
the first day of such period; and

(3) if, since the beginning of such period, any Person became a Restricted
Subsidiary or was merged or consolidated with or into the Borrower or any
Restricted Subsidiary, and since the beginning of such period such Person shall
have made any Sale or Purchase that would have required an adjustment pursuant
to clause (1) or (2) above if made by the Borrower or a Restricted Subsidiary
since the beginning of such period, Consolidated EBITDA for such period shall be
calculated after giving pro forma effect thereto as if such Sale or Purchase
occurred on the first day of such period;

provided that, for purposes of the foregoing calculation, in the event that the
Borrower shall classify Indebtedness Incurred on the date of determination as
Incurred in part pursuant to Subsection 8.1(b)(x) (other than by reason of
subclause (2) of the proviso to such clause (x)) and in part pursuant to one or
more other clauses of Subsection 8.1(b) and/or (unless the Borrower at its
option has elected to disregard Indebtedness being Incurred on the date of
determination in part pursuant to subclause (2) of the proviso to Subsection
8.1(b)(x) for purposes of calculating the Consolidated Coverage Ratio for
Incurring Indebtedness on the date of determination in part under Subsection
8.1(a)) pursuant to Subsection 8.1(a) (as provided in Subsections 8.1(c)(ii) and
(iii)), Consolidated Total Indebtedness shall not include any such Indebtedness
Incurred pursuant to one or more such other clauses of Subsection 8.1(b) and/or
pursuant to Subsection 8.1(a), and shall not give effect to any Discharge of any
Indebtedness from the proceeds of any such Indebtedness being disregarded for
purposes of the calculation of the Consolidated Total Leverage Ratio that
otherwise would be included in Consolidated Total Indebtedness.

For purposes of this definition, whenever pro forma effect is to be given to any
Sale, Purchase or other transaction, or the amount of income or earnings
relating thereto, the pro forma calculations in respect thereof (including in
respect of anticipated cost savings or synergies relating to any such Sale,
Purchase or other transaction) shall be as determined in good faith by the Chief
Financial Officer or another Responsible Officer of the Borrower; provided that
with respect to cost savings or synergies relating to any Sale, Purchase or
other transaction, the related actions are expected by the Borrower to be taken
no later than 18 months after the date of determination.

 

- 25 -



--------------------------------------------------------------------------------

“Consolidated Working Capital”: at any date, the excess of (a) the sum of all
amounts (other than cash, Cash Equivalents and Temporary Cash Investments) that
would, in conformity with GAAP, be set forth opposite the caption “total current
assets” (or any like caption) on a consolidated balance sheet of the Borrower at
such date excluding the current portion of current and deferred income taxes
over (b) the sum of all amounts that would, in conformity with GAAP, be set
forth opposite the caption “total current liabilities” (or any like caption) on
a consolidated balance sheet of the Borrower on such date, including deferred
revenue but excluding, without duplication, (i) the current portion of any
Funded Debt, (ii) all Indebtedness consisting of Loans, ABL Facility Loans or
Second Lien Loans to the extent otherwise included therein, (iii) the current
portion of interest and (iv) the current portion of current and deferred income
taxes.

“Consolidation”: the consolidation of the accounts of each of the Restricted
Subsidiaries with those of the Borrower in accordance with GAAP; provided that
“Consolidation” will not include consolidation of the accounts of any
Unrestricted Subsidiary, but the interest of the Borrower or any Restricted
Subsidiary in any Unrestricted Subsidiary will be accounted for as an
investment. The term “Consolidated” has a correlative meaning.

“Contract Consideration”: as defined in the definition of “Excess Cash Flow.”

“Contractual Obligation”: as to any Person, any provision of any material
security issued by such Person or of any material agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

“Contribution Amounts”: the aggregate amount of capital contributions applied by
the Borrower to permit the Incurrence of Contribution Indebtedness pursuant to
Subsection 8.1(b)(xi).

“Contribution Indebtedness”: Indebtedness of the Borrower or any Restricted
Subsidiary in an aggregate principal amount not greater than twice the aggregate
amount of cash contributions (other than Excluded Contributions, the proceeds
from the issuance of Disqualified Stock or contributions by the Borrower or any
Restricted Subsidiary) made to the capital of the Borrower or such Restricted
Subsidiary after the Closing Date (whether through the issuance or sale of
Capital Stock or otherwise); provided that such Contribution Indebtedness (a) is
Incurred within 180 days after the receipt of the related cash contribution and
(b) is so designated as Contribution Indebtedness pursuant to a certificate of a
Responsible Officer of the Borrower on the date of Incurrence thereof.

“CP Transaction”: as defined in the Redemption Agreement.

“Currency Agreement”: in respect of a Person, any foreign exchange contract,
currency swap agreement or other similar agreement or arrangements (including
derivative agreements or arrangements), as to which such Person is a party or a
beneficiary.

“Declined Amounts”: the sum of (x) the Term Loan Declined Amounts and (y) the
amount of Excess Cash Flow and Net Cash Proceeds of any Asset Disposition
offered (to the extent the Borrower or any Restricted Subsidiaries is required
by the terms thereof) to prepay, repay or purchase other Indebtedness that is
secured by the Collateral on a pari passu basis with the First Lien Loan
Document Obligations which the holders of such Indebtedness decline to accept
pursuant to the terms equivalent to Subsection 4.4(h).

 

- 26 -



--------------------------------------------------------------------------------

“Default”: any of the events specified in Subsection 9.1, whether or not any
requirement for the giving of notice (other than, in the case of Subsection
9.1(e), a Default Notice), the lapse of time, or both, or any other condition
specified in Subsection 9.1, has been satisfied.

“Default Notice”: as defined in Subsection 9.1(e).

“Defaulting Lender”: any Lender or Agent whose acts or failure to act, whether
directly or indirectly, cause it to meet any part of the definition of Agent
Default.

“Deposit Account”: any deposit account (as such term is defined in Article 9 of
the UCC).

“Designated Noncash Consideration”: the Fair Market Value of noncash
consideration received by the Borrower or one of its Restricted Subsidiaries in
connection with an Asset Disposition that is so designated as Designated Noncash
Consideration pursuant to a certificate of a Responsible Officer of the
Borrower, setting forth the basis of such valuation.

“Designated Preferred Stock”: Preferred Stock of the Borrower (other than
Disqualified Stock) or any Parent Entity that is issued after the Closing Date
for cash (other than to a Restricted Subsidiary) and is so designated as
Designated Preferred Stock, pursuant to a certificate of a Responsible Officer
of the Borrower; provided that the cash proceeds of such issuance shall be
excluded from the calculation set forth in Subsection 8.2(a)(3)(B).

“Designation Date”: as defined in Subsection 2.10(f).

“Discharge”: as defined in clause (2) of the definition of “Consolidated
Coverage Ratio.”

“Discount Prepayment Accepting Lender”: as defined in Subsection 4.4(l)(ii)(2).

“Discount Range”: as defined in Subsection 4.4(l)(iii)(1).

“Discount Range Prepayment Amount”: as defined in Subsection 4.4(l)(iii)(1).

“Discount Range Prepayment Notice”: a written notice of the Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to Subsection
4.4(l) substantially in the form of Exhibit O.

“Discount Range Prepayment Offer”: the irrevocable written offer by a Lender,
substantially in the form of Exhibit P, submitted in response to an invitation
to submit offers following the Administrative Agent’s receipt of a Discount
Range Prepayment Notice.

“Discount Range Prepayment Response Date”: as defined in
Subsection 4.4(l)(iii)(1).

“Discount Range Proration”: as defined in Subsection 4.4(l)(iii)(3).

 

- 27 -



--------------------------------------------------------------------------------

“Discounted Prepayment Determination Date”: as defined in Subsection
4.4(l)(iv)(3).

“Discounted Prepayment Effective Date”: in the case of a Borrower Offer of
Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offers or Borrower Solicitation of Discounted Prepayment Offers, or
otherwise, five Business Days following the receipt by each relevant Lender of
notice from the Administrative Agent in accordance with Subsection 4.4(l)(ii),
Subsection 4.4(l)(iii) or Subsection 4.4(l)(iv), as applicable unless a shorter
period is agreed to between the Borrower and the Administrative Agent.

“Discounted Term Loan Prepayment”: as defined in Subsection 4.4(l)(i).

“Disinterested Directors”: with respect to any Affiliate Transaction, one or
more members of the Board of Directors of the Borrower, or one or more members
of the Board of Directors of a Parent Entity, having no material direct or
indirect financial interest in or with respect to such Affiliate Transaction. A
member of any such Board of Directors shall not be deemed to have such a
financial interest by reason of such member’s holding Capital Stock of the
Borrower or any Parent Entity or any options, warrants or other rights in
respect of such Capital Stock.

“disposition”: as defined in the definition of the term “Asset Disposition” in
this Subsection 1.1.

“Disqualified Party”: (i) any competitor of the Borrower and its Restricted
Subsidiaries that is in the same or a similar line of business as the Borrower
and its Restricted Subsidiaries or any affiliate of such competitor and (ii) any
Persons designated in writing by the Borrower or CD&R to the Administrative
Agent on or prior to the date hereof or after the date hereof with the consent
of the Administrative Agent (such consent not to be unreasonably withheld,
conditioned or delayed); provided that the Borrower shall not designate (x) any
Person that is a Lender at the time of designation as a “Disqualified Party” or
(y) more than two Persons as a “Disqualified Party” in any calendar year
following the Closing Date (provided that a Person together with its affiliates
will be deemed to constitute a single Person in respect of the limitation set
forth in clause (y) of this proviso).

“Disqualified Stock”: with respect to any Person, any Capital Stock (other than
Management Stock) that by its terms (or by the terms of any security into which
it is convertible or for which it is exchangeable or exercisable) or upon the
happening of any event (other than following the occurrence of a Change of
Control or other similar event described under such terms as a “change of
control” or an Asset Disposition or other disposition) (i) matures or is
mandatorily redeemable pursuant to a sinking fund obligation or otherwise,
(ii) is convertible or exchangeable for Indebtedness or Disqualified Stock or
(iii) is redeemable at the option of the holder thereof (other than following
the occurrence of a Change of Control or other similar event described under
such terms as a “change of control” or an Asset Disposition or other
disposition), in whole or in part, in each case on or prior to the Initial Term
Loan Maturity Date; provided that Capital Stock issued to any employee benefit
plan, or by any such plan to any employees of the Borrower or any Subsidiary,
shall not constitute Disqualified Stock solely because it may be required to be
repurchased or otherwise acquired or retired in order to satisfy applicable
statutory or regulatory obligations.

 

- 28 -



--------------------------------------------------------------------------------

“Dollars” and “$”: dollars in lawful currency of the United States of America.

“Domestic Borrowing Base”: the sum of (1) 85.0% of the book value of Inventory
of the Borrower and its Domestic Subsidiaries, (2) 85.0% of the book value of
Receivables of the Borrower and its Domestic Subsidiaries, and (3) cash, Cash
Equivalents and Temporary Cash Investments of the Borrower and its Domestic
Subsidiaries (in each case, determined as of the end of the most recently ended
Fiscal Month of the Borrower for which internal consolidated financial
statements of the Borrower are available, and, in the case of any determination
relating to any Incurrence of Indebtedness, on a pro forma basis including
(x) any property or assets of a type described above acquired since the end of
such Fiscal Month and (y) any property or assets of a type described above being
acquired in connection therewith).

“Domestic Subsidiary”: any Restricted Subsidiary of the Borrower other than a
Foreign Subsidiary.

“ECF Payment Date”: as defined in Subsection 4.4(e)(iii).

“ECF Prepayment Amount”: as defined in Subsection 4.4(e)(iii).

“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition
and is subject to the supervision of an EEA Resolution Authority, or (c) any
financial institution established in an EEA Member Country which is a Subsidiary
of an institution described in clauses (a) or (b) of this definition and is
subject to consolidated supervision of an EEA Resolution Authority with its
parent.

“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein and Norway.

“EEA Resolution Authority”: any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Environmental Costs”: any and all costs or expenses (including attorney’s and
consultant’s fees, investigation and laboratory fees, response costs, court
costs and litigation expenses, fines, penalties, damages, settlement payments,
judgments and awards), of whatever kind or nature, known or unknown, contingent
or otherwise, arising out of, or in any way relating to, any actual or alleged
violation of, noncompliance with or liability under any Environmental Laws.
Environmental Costs include any and all of the foregoing, without regard to
whether they arise out of or are related to any past, pending or threatened
proceeding of any kind.

 

- 29 -



--------------------------------------------------------------------------------

“Environmental Laws”: any and all U.S. or foreign, federal, state, provincial,
territorial, local or municipal laws, rules, orders, enforceable guidelines and
orders-in-council, regulations, statutes, ordinances, codes, decrees, and such
requirements of any Governmental Authority properly promulgated and having the
force and effect of law or other Requirements of Law (including common law)
regulating, relating to or imposing liability or standards of conduct concerning
protection of human health (as it relates to exposure to Materials of
Environmental Concern) or the environment, as have been, or now or at any
relevant time hereafter are, in effect.

“Environmental Permits”: any and all permits, licenses, registrations,
notifications, exemptions and any other authorization required under any
Environmental Law.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“ERISA Reorganization”: with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Escrow Borrower” as defined in Subsection 2.8(a).

“Escrow Subsidiary”: a Wholly Owned Domestic Subsidiary formed or established
for the purpose of Incurring Indebtedness the proceeds of which will be subject
to an escrow or other similar arrangement; provided that upon the termination of
all such escrow or similar arrangement of such Subsidiary, such Subsidiary shall
cease to constitute an “Escrow Subsidiary” hereunder and shall merge with and
into the Borrower in accordance with Subsection 8.7. Prior to its merger with
and into the Borrower, each Escrow Subsidiary shall not own, hold or otherwise
have any interest in any material assets other than the proceeds of the
applicable Indebtedness Incurred by such Escrow Subsidiary and any cash, Cash
Equivalents or Temporary Cash Investments Invested in such Escrow Subsidiary to
cover interest and premium in respect of such Indebtedness.

“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Adjusted LIBOR Rate.

“Event of Default”: any of the events specified in Subsection 9.1; provided that
any requirement for the giving of notice, the lapse of time, or both, or any
other condition, has been satisfied.

“Excess Cash Flow”: for any period, an amount equal to the excess of:

(a) the sum, without duplication, of

(i) Consolidated Net Income for such period,

(ii) an amount equal to the amount of all non-cash charges to the extent
deducted in calculating such Consolidated Net Income and cash receipts to the
extent excluded in calculating such Consolidated Net Income (except to the
extent such cash receipts are attributable to revenue or other items that would
be included in calculating Consolidated Net Income for any prior period),

 

- 30 -



--------------------------------------------------------------------------------

(iii) decreases in Consolidated Working Capital for such period (other than any
such decreases arising (x) from any acquisition or disposition of (a) any
business unit, division, line of business or Person or (b) any assets other than
in the ordinary course of business (each, an “ECF Acquisition” or “ECF
Disposition”, respectively) by the Borrower and the Restricted Subsidiaries
completed during such period, (y) from the application of purchase accounting or
(z) as a result of the reclassification of any balance sheet item from
short-term to long-term or vice versa),

(iv) an amount equal to the aggregate net non-cash loss on Asset Dispositions
(or any disposition specifically excluded from the definition of the term “Asset
Disposition”) by the Borrower and the Restricted Subsidiaries during such period
(other than in the ordinary course of business) to the extent deducted in
calculating such Consolidated Net Income,

(v) cash receipts in respect of Hedge Agreements during such period to the
extent not otherwise included in calculating such Consolidated Net Income, and

(vi) any extraordinary, unusual or nonrecurring cash gain,

over (b) the sum, without duplication, of

(i) an amount equal to the amount of all non-cash credits included in
calculating such Consolidated Net Income and cash charges to the extent not
deducted in calculating such Consolidated Net Income,

(ii) without duplication of amounts deducted pursuant to clause (xi) below in
prior years, the amount of Capital Expenditures either made in cash or accrued
during such period (provided that, whether any such Capital Expenditures shall
be deducted for the period in which cash payments for such Capital Expenditures
have been paid or the period in which such Capital Expenditures have been
accrued shall be at the Borrower’s election; provided, further that, in no case
shall any accrual of a Capital Expenditure which has previously been deducted
give rise to a subsequent deduction upon the making of such Capital Expenditure
in cash in the same or any subsequent period), except to the extent that such
Capital Expenditures were financed with the proceeds of long-term Indebtedness
of the Borrower or the Restricted Subsidiaries (unless such Indebtedness has
been repaid),

(iii) the aggregate amount of all principal payments, purchases or other
retirements of Indebtedness of the Borrower and the Restricted Subsidiaries
(including (A) the principal component of payments in respect of Capitalized
Lease Obligations, (B) the amount of any repayment of Term Loans pursuant to
Subsection 2.2(b) and (C) the amount of a mandatory prepayment of Term Loans

 

- 31 -



--------------------------------------------------------------------------------

pursuant to Subsection 4.4(e)(i) and any mandatory prepayment, repayment or
redemption of Pari Passu Indebtedness pursuant to requirements under the
agreements governing such Pari Passu Indebtedness similar to the requirements
set forth in Subsection 4.4(e)(i), to the extent required due to an Asset
Disposition (or any disposition specifically excluded from the definition of the
term “Asset Disposition”) that resulted in an increase to Consolidated Net
Income and not in excess of the amount of such increase, but excluding (x) all
other prepayments of Loans, (y) all prepayments of loans under the ABL Facility
and (z) all prepayments of any other revolving loans (other than Incremental
Revolving Loans hereunder), to the extent there is not an equivalent permanent
reduction in commitments thereunder) made during such period, except to the
extent financed with the proceeds of long-term Indebtedness of the Borrower or
the Restricted Subsidiaries,

(iv) an amount equal to the aggregate net non-cash gain on Asset Dispositions
(or any disposition specifically excluded from the definition of the term “Asset
Disposition”) by the Borrower and the Restricted Subsidiaries during such period
(other than in the ordinary course of business) to the extent included in
calculating such Consolidated Net Income,

(v) increases in Consolidated Working Capital for such period (other than any
such increases arising (x) from any ECF Acquisition or ECF Disposition by the
Borrower and the Restricted Subsidiaries completed during such period, (y) from
the application of purchase accounting or (z) as a result of the
reclassification of any balance sheet item from short-term to long-term or vice
versa),

(vi) payments by the Borrower and the Restricted Subsidiaries during such period
in respect of long-term liabilities of the Borrower and the Restricted
Subsidiaries other than Indebtedness, to the extent not already deducted in
calculating Consolidated Net Income,

(vii) without duplication of amounts deducted pursuant to clause (xi) below in
prior fiscal years, the aggregate amount of cash consideration paid by the
Borrower and the Restricted Subsidiaries (on a consolidated basis) in connection
with Investments (including acquisitions) made during such period constituting
“Permitted Investments” (other than Permitted Investments of the type described
in clause (iii) of the definition thereof and intercompany Investments by and
among the Borrower and its Restricted Subsidiaries) or made pursuant to
Subsection 8.2 to the extent that such Investments were financed with internally
generated cash flow of the Borrower and the Restricted Subsidiaries,

(viii) the amount of Restricted Payments (other than Investments) made in cash
during such period (on a consolidated basis) by the Borrower and the Restricted
Subsidiaries pursuant to Subsection 8.2(b) (other than Subsections 8.2(b)(vi)
and (xvi)), to the extent such Restricted Payments were financed with internally
generated cash flow of the Borrower and the Restricted Subsidiaries,

 

- 32 -



--------------------------------------------------------------------------------

(ix) the aggregate amount of expenditures actually made by the Borrower and the
Restricted Subsidiaries in cash during such period (including expenditures for
the payment of financing fees) to the extent that such expenditures are not
expensed during such period and are not deducted in calculating Consolidated Net
Income,

(x) the aggregate amount of any premium, make-whole or penalty payments actually
paid in cash by the Borrower and the Restricted Subsidiaries during such period
that are made in connection with any prepayment of Indebtedness to the extent
that such payments are not deducted in calculating Consolidated Net Income,

(xi) at the Borrower’s election, without duplication of amounts deducted from
Excess Cash Flow in prior periods, the aggregate consideration required to be
paid in cash by the Borrower or any of the Restricted Subsidiaries pursuant to
binding contracts (the “Contract Consideration”) entered into prior to or during
such period relating to Investments constituting “Permitted Investments” (other
than Permitted Investments of the type described in clause (iii) of the
definition thereof and intercompany Investments by and among the Borrower and
its Restricted Subsidiaries) or made pursuant to Subsection 8.2 or Capital
Expenditures to be consummated or made during the period of four consecutive
Fiscal Quarters of the Borrower following the end of such period; provided that
to the extent the aggregate amount of internally generated cash actually
utilized to finance such Investments and Capital Expenditures during such period
of four consecutive Fiscal Quarters is less than the Contract Consideration, the
amount of such shortfall shall be added to the calculation of Excess Cash Flow
at the end of such period of four consecutive Fiscal Quarters,

(xii) the amount of taxes (including penalties and interest) paid in cash or tax
reserves set aside or payable (without duplication) in such period to the extent
they exceed the amount of tax expense deducted in calculating such Consolidated
Net Income for such period,

(xiii) cash expenditures in respect of Hedge Agreements during such period to
the extent not deducted in calculating such Consolidated Net Income; and

(xiv) any extraordinary, unusual or nonrecurring cash loss or charge (including
fees, expenses and charges associated with the Transactions and any acquisition,
merger or consolidation after the Closing Date).

“Exchange Act”: the Securities Exchange Act of 1934, as amended from time to
time.

“Excluded Assets”: as defined in the Guarantee and Collateral Agreement.

 

- 33 -



--------------------------------------------------------------------------------

“Excluded Contribution”: Net Cash Proceeds, or the Fair Market Value (as of the
date of contribution) of property or assets, received by the Borrower as capital
contributions to the Borrower after the Closing Date or from the issuance or
sale (other than to a Restricted Subsidiary) of Capital Stock (other than
Disqualified Stock) of the Borrower, in each case to the extent designated as an
Excluded Contribution pursuant to a certificate of a Responsible Officer of the
Borrower and not previously included in the calculation set forth in Subsection
8.2(a)(3)(B)(x) for purposes of determining whether a Restricted Payment may be
made.

“Excluded Information”: as defined in Subsection 4.4(l)(i).

“Excluded Liability”: any liability that is excluded under the Bail-In
Legislation from the scope of any Bail-In Action including, without limitation,
any liability excluded pursuant to Article 44 of the Bank Recovery and
Resolution Directive.

“Excluded Subsidiary”: at any date of determination, any Subsidiary of the
Borrower:

(a) that is an Immaterial Subsidiary;

(b) that is prohibited by Requirement of Law or Contractual Obligations existing
on the Closing Date (or, in the case of any newly acquired Subsidiary, in
existence at the time of acquisition but not entered into in contemplation
thereof) from Guaranteeing, or granting Liens to secure, the First Lien Loan
Document Obligations or if Guaranteeing, or granting Liens to secure, the First
Lien Loan Document Obligations would require governmental (including regulatory)
consent, approval, license or authorization unless such consent, approval,
license or authorization has been received;

(c) with respect to which the Borrower and the Administrative Agent reasonably
agree in writing that the burden or cost or other consequences of providing a
guarantee of the First Lien Loan Document Obligations shall be excessive in view
of the benefits to be obtained by the Lenders therefrom;

(d) with respect to which the provision of such guarantee of the First Lien Loan
Document Obligations would result in material adverse tax consequences to
Holdings or one of its Subsidiaries (as reasonably determined by the Borrower
and notified in writing to the Administrative Agent);

(e) that is a Subsidiary of a Foreign Subsidiary;

(f) that is a joint venture or Non-Wholly Owned Subsidiary;

(g) that is an Unrestricted Subsidiary;

(h) that is a Captive Insurance Subsidiary;

(i) that is a Special Purpose Entity; or

 

- 34 -



--------------------------------------------------------------------------------

(j) that is a Subsidiary formed solely for the purpose of (x) becoming a Parent
Entity, or (y) merging with the Borrower in connection with another Subsidiary
becoming a Parent Entity, in each case to the extent such entity becomes a
Parent Entity or is merged with the Borrower within 60 days of the formation
thereof, or otherwise creating or forming a Parent Entity;

(k) that is a Subsidiary acquired by the Borrower or any Subsidiary and, at the
time of the relevant acquisition, is an obligor in respect of Acquired
Indebtedness to the extent (and solely for so long as) the documents or
instruments governing the applicable Acquired Indebtedness prohibits such
Subsidiary from granting a Guarantee of the First Lien Loan Document
Obligations; or

(l) that is an Escrow Subsidiary;

provided that, notwithstanding the foregoing, any Subsidiary that Guarantees the
payment of the Senior ABL Facility Agreement shall not be an Excluded
Subsidiary.

Subject to the proviso in the preceding sentence, any Subsidiary that fails to
meet the foregoing requirements as of the last day of the period of the most
recent four consecutive Fiscal Quarters for which consolidated financial
statements of the Borrower are available shall continue to be deemed an Excluded
Subsidiary hereunder until the date that is 60 days following the date on which
such annual or quarterly financial statements were required to be delivered
pursuant to Subsection 7.1 with respect to such period.

“Excluded Taxes”: (a) any Taxes measured by or imposed upon the net income of
any Agent or Lender or its applicable lending office, or any branch or affiliate
thereof, and all franchise Taxes, branch Taxes, Taxes on doing business or Taxes
measured by or imposed upon the overall capital or net worth of any such Agent
or Lender or its applicable lending office, or any branch or affiliate thereof,
in each case imposed: (i) by the jurisdiction under the laws of which such Agent
or Lender, applicable lending office, branch or affiliate is organized or is
located, or in which its principal executive office is located, or any nation
within which such jurisdiction is located or any political subdivision thereof;
or (ii) by reason of any connection between the jurisdiction imposing such Tax
and such Agent or Lender, applicable lending office, branch or affiliate other
than a connection arising solely from such Agent or Lender having executed,
delivered or performed its obligations under, or received payment under or
enforced, this Agreement or any Notes, and (b) any Tax imposed by FATCA.

“Exempt Sale and Leaseback Transaction”: any Sale and Leaseback Transaction
(a) in which the sale or transfer of property occurs within 180 days of the
acquisition of such property by the Borrower or any of its Subsidiaries or
(b) that involves property with a book value equal to the greater of $20,000,000
and 1.80% of Consolidated Total Assets (as of the date on which a legally
binding commitment for such Sale and Leaseback Transaction was entered into) or
less and is not part of a series of related Sale and Leaseback Transactions
involving property with an aggregate value in excess of such amount and entered
into with a single Person or group of Persons. For purposes of the foregoing,
“Sale and Leaseback Transaction” means any arrangement with any Person providing
for the leasing by the Borrower or any of its Subsidiaries of real or personal
property that has been or is to be sold or transferred by the Borrower or any
such Subsidiary to such Person or to any other Person to whom funds have been or
are to be advanced by such Person on the security of such property or rental
obligations of the Borrower or such Subsidiary.

 

- 35 -



--------------------------------------------------------------------------------

“Existing Credit Agreement”: as defined in the Recitals hereto.

“Existing Term Loans”: as defined in Subsection 2.10(a).

“Existing Term Tranche”: as defined in Subsection 2.10(a).

“Extended Term Loans”: as defined in Subsection 2.10(a).

“Extended Term Tranche”: as defined in Subsection 2.10(a).

“Extending Lender”: as defined in Subsection 2.10(b).

“Extension”: as defined in Subsection 2.10(b).

“Extension Amendment”: as defined in Subsection 2.10(c).

“Extension Date”: as defined in Subsection 2.10(d).

“Extension Election”: as defined in Subsection 2.10(b).

“Extension of Credit”: as to any Lender, the making of an Initial Term Loan
(excluding any Supplemental Term Loans being made under the Initial Term Loan
Tranche) or an Incremental Revolving Loan (other than the initial extension of
credit thereunder).

“Extension Request”: as defined in Subsection 2.10(a).

“Extension Request Deadline”: as defined in Subsection 2.10(b).

“Extension Series”: all Extended Term Loans that are established pursuant to the
same Extension Amendment (or any subsequent Extension Amendment to the extent
such Extension Amendment expressly provides that the Extended Term Loans
provided for therein are intended to be part of any previously established
Extension Series) and that provide for the same interest margins and
amortization schedule.

“Facility”: each of (a) the Initial Term Loan Commitments and the Extensions of
Credit made thereunder (the “Initial Term Loan Facility”), (b) Incremental Term
Loans of the same Tranche, (c) Incremental Revolving Commitments of the same
Tranche and Extensions of Credit made thereunder, (d) any Extended Term Loans of
the same Extension Series, (e) any Specified Refinancing Term Loans of the same
Tranche and (f) any other committed facility hereunder and extensions of credit
made thereunder, and collectively the “Facilities.”

“Fair Market Value”: with respect to any asset or property, the fair market
value of such asset or property as determined in good faith by senior management
of the Borrower or the Board of Directors, whose determination shall be
conclusive.

 

- 36 -



--------------------------------------------------------------------------------

“FATCA”: Sections 1471 through 1474 of the Code as in effect on the Closing Date
(and any amended or successor provisions that are substantively comparable), and
any regulations or other administrative authority promulgated thereunder, any
agreements entered into pursuant to Section 1471(b)(1) of the Code, any
intergovernmental agreement entered into in connection with any of the foregoing
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
any such intergovernmental agreement.

“Federal District Court”: as defined in Subsection 11.13(a).

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System of the United States arranged by federal funds brokers, as published on
the next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average of
the quotations for the day for such transactions received by the Administrative
Agent from three federal funds brokers of recognized standing selected by it. If
the Federal Funds Effective Rate is less than zero, it shall be deemed zero for
purposes of this Agreement.

“Fee Letter”: the Fee Letter, dated as of April 9, 2014, between the Borrower
and Deutsche Bank AG New York Branch.

“Financing Disposition”: any sale, transfer, conveyance or other disposition of,
or creation or Incurrence of any Lien on, property or assets by the Borrower or
any Subsidiary thereof to or in favor of any Special Purpose Entity, or by any
Special Purpose Subsidiary, in each case in connection with the Incurrence by a
Special Purpose Entity of Indebtedness, or obligations to make payments to the
obligor on Indebtedness, which may be secured by a Lien in respect of such
property or assets.

“FIRREA”: the Financial Institutions Reform, Recovery and Enforcement Act of
1989, as amended from time to time.

“First Lien Loan Document Obligations”: obligations of the Borrower and the
other Loan Parties from time to time arising under or in respect of the due and
punctual payment of (i) the principal of and premium, if any, and interest
(including interest accruing during (or that would accrue but for) the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) on the Loans,
when and as due, whether at maturity, by acceleration, upon one or more dates
set for prepayment or otherwise and (ii) all other monetary obligations,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
the Borrower and the other Loan Parties under this Agreement and the other First
Lien Loan Documents.

“First Lien Loan Documents” or “Loan Documents”: this Agreement, any Notes, the
Guarantee and Collateral Agreement, the ABL/Term Loan Intercreditor Agreement,
each Junior Lien Intercreditor Agreement (on and after the execution thereof),
each Other Intercreditor Agreement (on and after the execution thereof) and any
other Security Documents, each as amended, supplemented, waived or otherwise
modified from time to time.

 

- 37 -



--------------------------------------------------------------------------------

“first priority”: with respect to any Lien purported to be created in any
Collateral pursuant to any Security Document, that such Lien is the most senior
Lien to which such Collateral is subject (subject to Liens permitted hereunder
(including Permitted Liens) applicable to such Collateral which have priority
over the respective Liens on such Collateral created pursuant to the relevant
Security Document (or, in the case of Collateral constituting Pledged Stock (as
defined in the Guarantee and Collateral Agreement), Permitted Liens of the type
described in clauses (a), (k)(4) (other than subclause (z)), (l), (m), (n),
(p)(1), (s) and, solely with respect to Permitted Liens described in the
foregoing clauses, (o) of the definition thereof)). For purposes of this
definition, a Lien purported to be created in any Collateral pursuant to any
Security Document will be construed as the “most senior Lien” to which such
Collateral is subject, notwithstanding the existence of a Permitted Lien on the
Collateral that is pari passu with the Lien on such Collateral, so long as such
Permitted Lien is subject to the terms of the ABL/Term Loan Intercreditor
Agreement, a Junior Lien Intercreditor Agreement or an Other Intercreditor
Agreement.

“Fiscal Month”: each monthly accounting period of the Borrower calculated in
accordance with the fiscal calendar of the Borrower.

“Fiscal Quarter”: successive 13-week periods (each such 13 week period to begin
on a Saturday and (other than as set forth in the definition of Fiscal Year) end
on a Friday) of the Borrower of any Fiscal Year; provided that for any 53-week
Fiscal Year, the last Fiscal Quarter of such Fiscal Year shall consist of the
successive 14-week period from and including the first day after the third
Fiscal Quarter of such Fiscal Year through and including the last day of such
Fiscal Year.

“Fiscal Year”: any period of 52 or 53 weeks ending on September 30th of any
calendar year.

“Fixed GAAP Date”: the Closing Date; provided that at any time after the Closing
Date, the Borrower may by written notice to the Administrative Agent elect to
change the Fixed GAAP Date to be the date specified in such notice, and upon
such notice, the Fixed GAAP Date shall be such date for all periods beginning on
and after the date specified in such notice.

“Fixed GAAP Terms”: (a) the definitions of the terms “Capital Expenditures”,
“Capitalized Lease Obligation”, “Consolidated Coverage Ratio”, “Consolidated
EBITDA”, “Consolidated Interest Expense”, “Consolidated Net Income”,
“Consolidated First Lien Indebtedness”, “Consolidated First Lien Leverage
Ratio”, “Consolidated Total Assets”, “Consolidated Total Indebtedness”,
“Consolidated Total Leverage Ratio”, “Consolidated Working Capital”,
“Consolidation”, “Domestic Borrowing Base”, “Excess Cash Flow”, “Foreign
Borrowing Base”, “Foreign Subsidiary Consolidated Total Assets,” “Inventory” or
“Receivables”, (b) all defined terms in this Agreement to the extent used in or
relating to any of the foregoing definitions, and all ratios and computations
based on any of the foregoing definitions, and (c) any other term or provision
of this Agreement or the Loan Documents that, at the Borrower’s election, may be
specified by the Borrower by written notice to the Administrative Agent from
time to time.

 

- 38 -



--------------------------------------------------------------------------------

“Foreign Borrowing Base”: the sum of (1) 85.0% of the book value of Inventory of
the Borrower’s Foreign Subsidiaries, (2) 85.0% of the book value of Receivables
of the Borrower’s Foreign Subsidiaries and (3) cash, Cash Equivalents and
Temporary Cash Investments of the Borrower’s Foreign Subsidiaries (in each case,
determined as of the end of the most recently ended Fiscal Month of the Borrower
for which internal consolidated financial statements of the Borrower are
available, and, in the case of any determination relating to any Incurrence of
Indebtedness, on a pro forma basis including (x) any property or assets of a
type described above acquired since the end of such Fiscal Month and (y) any
property or assets of a type described above being acquired in connection
therewith).

“Foreign Consolidated Total Assets”: as of any date of determination, the sum of
the Foreign Subsidiary Consolidated Total Assets of each Foreign Subsidiary of
the Borrower.

“Foreign Consolidated Total Assets Percentage”: The quotient of $125,000,000
divided by $128,000,000.

“Foreign Pension Plan”: a registered pension plan which is subject to applicable
pension legislation other than ERISA or the Code, which a Restricted Subsidiary
sponsors or maintains, or to which it makes or is obligated to make
contributions.

“Foreign Plan”: each Foreign Pension Plan, deferred compensation or other
retirement or superannuation plan, fund, program, agreement, commitment or
arrangement whether oral or written, funded or unfunded, sponsored, established,
maintained or contributed to, or required to be contributed to, or with respect
to which any liability is borne, outside the United States of America, by the
Borrower or any of its Restricted Subsidiaries, other than any such plan, fund,
program, agreement or arrangement sponsored by a Governmental Authority.

“Foreign Subsidiary”: any Subsidiary of the Borrower (a) that is organized under
the laws of any jurisdiction outside of the United States of America and any
Subsidiary of such Foreign Subsidiary or (b) that is a Foreign Subsidiary
Holdco. Any subsidiary of the Borrower which is organized and existing under the
laws of Puerto Rico or any other territory of the United States of America shall
be a Foreign Subsidiary.

“Foreign Subsidiary Consolidated Total Assets”: with respect to each Foreign
Subsidiary of the Borrower, as of any date of determination, the total assets,
in each case reflected on the consolidated balance sheet of such Foreign
Subsidiary as at the end of the most recently ended Fiscal Quarter of the
Borrower for which a balance sheet is available (and, in the case of any
determination relating to any Incurrence of Indebtedness or Liens or any
Investment, on a pro forma basis including any property or assets being acquired
in connection therewith).

“Foreign Subsidiary Holdco”: any Restricted Subsidiary of the Borrower, so long
as such Restricted Subsidiary has no material assets other than securities or
indebtedness of one or more Foreign Subsidiaries (or Subsidiaries thereof),
intellectual property relating to such Foreign Subsidiaries (or Subsidiaries
thereof), and/or other assets (including cash, Cash Equivalents and Temporary
Cash Investments) relating to an ownership interest in any such

 

- 39 -



--------------------------------------------------------------------------------

securities, indebtedness, intellectual property or Subsidiaries. Any Subsidiary
which is a Foreign Subsidiary Holdco that fails to meet the foregoing
requirements as of the last day of the period for which consolidated financial
statements of the Borrower are available shall continue to be deemed a “Foreign
Subsidiary Holdco” hereunder until the date that is 60 days following the date
on which such annual or quarterly financial statements were required to be
delivered pursuant to Subsection 7.1 with respect to such period.

“Funded Debt”: all Indebtedness of the Borrower and the Restricted Subsidiaries
for borrowed money that matures more than one year from the date of its creation
or matures within one year from such date that is renewable or extendable, at
the option of the Borrower or any Restricted Subsidiary, to a date more than one
year from such date or arises under a revolving credit or similar agreement that
obligates the lender or lenders to extend credit during a period of more than
one year from such date, including all amounts of such debt required to be paid
or prepaid within one year from the date of its creation and, in the case of the
Borrower, Indebtedness in respect of the Term Loans.

“GAAP”: generally accepted accounting principles in the United States of America
as in effect on the Fixed GAAP Date (for purposes of the Fixed GAAP Terms) and
as in effect from time to time (for all other purposes of this Agreement),
including those set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board or in
such other statements by such other entity as approved by a significant segment
of the accounting profession, and subject to the following sentence. If at any
time the SEC permits or requires U.S. domiciled companies subject to the
reporting requirements of the Exchange Act to use IFRS in lieu of GAAP for
financial reporting purposes, the Borrower may elect by written notice to the
Administrative Agent to so use IFRS in lieu of GAAP and, upon any such notice,
references herein to GAAP shall thereafter be construed to mean (a) for periods
beginning on and after the date specified in such notice, IFRS as in effect on
the date specified in such notice (for purposes of the Fixed GAAP Terms) and as
in effect from time to time (for all other purposes of this Agreement) and
(b) for prior periods, GAAP as defined in the first sentence of this definition.
All ratios and computations based on GAAP contained in this Agreement shall be
computed in conformity with GAAP.

“Governmental Authority”: the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supranational bodies such as the European Union or the European Central Bank).

“Guarantee”: any obligation, contingent or otherwise, of any Person directly or
indirectly guaranteeing any Indebtedness or other obligation of any other
Person; provided that the term “Guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business. The term “Guarantee”
used as a verb has a corresponding meaning.

“Guarantee and Collateral Agreement”: the First Lien Guarantee and Collateral
Agreement delivered to the Collateral Agent as of the Closing Date,
substantially in the form of Exhibit B hereto, as the same may be amended,
supplemented, waived or otherwise modified from time to time.

 

- 40 -



--------------------------------------------------------------------------------

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any such obligation of the guaranteeing
person, whether or not contingent, (i) to purchase any such primary obligation
or any property constituting direct or indirect security therefor, (ii) to
advance or supply funds (A) for the purchase or payment of any such primary
obligation or (B) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (iii) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (iv) otherwise
to assure or hold harmless the owner of any such primary obligation against loss
in respect thereof; provided, however, that the term Guarantee Obligation shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business. The amount of any Guarantee Obligation of any
guaranteeing person shall be deemed to be the lower of (a) an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such Guarantee Obligation is made and (b) the maximum amount for which such
guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Guarantee Obligation, unless such primary obligation and the
maximum amount for which such guaranteeing person may be liable are not stated
or determinable, in which case the amount of such Guarantee Obligation shall be
such guaranteeing person’s maximum reasonably anticipated liability in respect
thereof as determined by the Borrower in good faith.

“Guarantor Subordinated Obligations”: with respect to a Subsidiary Guarantor,
any Indebtedness of such Subsidiary Guarantor (whether outstanding on the
Closing Date or thereafter Incurred) that is expressly subordinated in right of
payment to the obligations of such Subsidiary Guarantor under its Subsidiary
Guaranty pursuant to a written agreement.

“Guarantors”: the collective reference to Holdings (or any Successor Holding
Company in respect thereof pursuant to and as defined in Subsection 9.16(e) of
the Guarantee and Collateral Agreement) (unless and until Holdings is released
from all of its obligations pursuant to Subjection 9.16(h) of the Guarantee and
Collateral Agreement) and each Subsidiary Guarantor; individually, a
“Guarantor.”

“Hedge Agreements”: collectively, Interest Rate Agreements, Currency Agreements
and Commodities Agreements.

“Hedging Obligations”: as to any Person, the obligations of such Person pursuant
to any Interest Rate Agreement, Currency Agreement or Commodities Agreement.

“Holdings”: Atkore International Holdings, Inc., a Delaware corporation, and any
successor in interest thereto.

 

- 41 -



--------------------------------------------------------------------------------

“Identified Participating Lenders”: as defined in Subsection 4.4(l)(iii)(3).

“Identified Qualifying Lenders”: as defined in Subsection 4.4(l)(iv)(3).

“IFRS”: International Financial Reporting Standards and applicable accounting
requirements set by the International Accounting Standards Board or any
successor thereto (or the Financial Accounting Standards Board, the Accounting
Principles Board of the American Institute of Certified Public Accountants, or
any successor to either such board, or the SEC, as the case may be), as in
effect from time to time.

“Immaterial Subsidiary”: any Subsidiary of the Borrower designated as such in
writing by the Borrower to the Administrative Agent that (i) (x) contributed
5.00% or less of Consolidated EBITDA for the period of the most recent four
consecutive Fiscal Quarters ending prior to the date of such determination for
which consolidated financial statements of the Borrower are available, and
(y) had consolidated assets representing 5.00% or less of Consolidated Total
Assets as of the end of the most recently ended financial period for which
consolidated financial statements of the Borrower are available; and
(ii) together with all other Immaterial Subsidiaries designated pursuant to the
preceding clause (i), (x) contributed 5.00% or less of Consolidated EBITDA for
the period of the most recent four consecutive Fiscal Quarters ending prior to
the date of such determination for which consolidated financial statements of
the Borrower are available, and (y) had consolidated assets representing 5.00%
or less of Consolidated Total Assets as of the end of the most recently ended
financial period for which consolidated financial statements of the Borrower are
available. Any Subsidiary so designated as an Immaterial Subsidiary that fails
to meet the foregoing requirements as of the last day of the period of the most
recent four consecutive Fiscal Quarters for which consolidated financial
statements of the Borrower are available shall continue to be deemed an
“Immaterial Subsidiary” hereunder until the date that is 60 days following the
date on which such annual or quarterly financial statements were required to be
delivered pursuant to Subsection 7.1(a) or 7.1(b) with respect to such period.

“Increase Supplement”: as defined in Subsection 2.8(c).

“Incremental Commitment Amendment”: as defined in Subsection 2.8(d).

“Incremental Commitments”: as defined in Subsection 2.8(a).

“Incremental Indebtedness”: Indebtedness Incurred by the Borrower pursuant to
and in accordance with Subsection 2.8.

“Incremental Lenders”: as defined in Subsection 2.8(b).

“Incremental Letter of Credit Commitments”: as defined in Subsection 2.8(a).

“Incremental Loans”: as defined in Subsection 2.8(d).

“Incremental Revolving Commitments”: as defined in Subsection 2.8(a).

 

- 42 -



--------------------------------------------------------------------------------

“Incremental Revolving Loans”: any loans drawn under an Incremental Revolving
Commitment.

“Incremental Term Loan”: any Incremental Loan made pursuant to an Incremental
Term Loan Commitment.

“Incremental Term Loan Commitments”: as defined in Subsection 2.8(a).

“Incur”: issue, assume, enter into any Guarantee of, incur or otherwise become
liable for; and the terms “Incurs,” “Incurred” and “Incurrence” shall have a
correlative meaning; provided that any Indebtedness or Capital Stock of a Person
existing at the time such Person becomes a Subsidiary (whether by merger,
consolidation, acquisition or otherwise) shall be deemed to be Incurred by such
Subsidiary at the time it becomes a Subsidiary. Accrual of interest, the
accretion of accreted value, the payment of interest in the form of additional
Indebtedness, and the payment of dividends on Capital Stock constituting
Indebtedness in the form of additional shares of the same class of Capital
Stock, will not be deemed to be an Incurrence of Indebtedness. Any Indebtedness
issued at a discount (including Indebtedness on which interest is payable
through the issuance of additional Indebtedness) shall be deemed Incurred at the
time of original issuance of the Indebtedness at the initial accreted amount
thereof.

“Indebtedness”: with respect to any Person on any date of determination (without
duplication):

(i) the principal of indebtedness of such Person for borrowed money;

(ii) the principal of obligations of such Person evidenced by bonds, debentures,
notes or other similar instruments;

(iii) all reimbursement obligations of such Person in respect of letters of
credit, bankers’ acceptances or other similar instruments (the amount of such
obligations being equal at any time to the aggregate then undrawn and unexpired
amount of such letters of credit, bankers’ acceptances or other instruments plus
the aggregate amount of drawings thereunder that have not then been reimbursed);

(iv) all obligations of such Person to pay the deferred and unpaid purchase
price of property (except Trade Payables), which purchase price is due more than
one year after the date of placing such property in final service or taking
final delivery and title thereto;

(v) all Capitalized Lease Obligations of such Person;

(vi) the redemption, repayment or other repurchase amount of such Person with
respect to any Disqualified Stock of such Person or (if such Person is a
Subsidiary of the Borrower other than a Subsidiary Guarantor) any Preferred
Stock of such Subsidiary, but excluding, in each case, any accrued dividends
(the amount of such obligation to be equal at any time to the maximum fixed
involuntary redemption, repayment or repurchase price for such Capital Stock, or
if less (or if such Capital Stock has no such

 

- 43 -



--------------------------------------------------------------------------------

fixed price), to the involuntary redemption, repayment or repurchase price
therefor calculated in accordance with the terms thereof as if then redeemed,
repaid or repurchased, and if such price is based upon or measured by the fair
market value of such Capital Stock, such fair market value shall be as
determined in good faith by senior management of the Borrower, the Board of
Directors of the Borrower or the Board of Directors of the issuer of such
Capital Stock);

(vii) all Indebtedness of other Persons secured by a Lien on any asset of such
Person, whether or not such Indebtedness is assumed by such Person; provided
that the amount of Indebtedness of such Person shall be the lesser of (A) the
fair market value of such asset at such date of determination (as determined in
good faith by the Borrower) and (B) the amount of such Indebtedness of such
other Persons;

(viii) all Guarantees by such Person of Indebtedness of other Persons, to the
extent so Guaranteed by such Person; and

(ix) to the extent not otherwise included in this definition, net Hedging
Obligations of such Person (the amount of any such obligation to be equal at any
time to the termination value of such agreement or arrangement giving rise to
such Hedging Obligation that would be payable by such Person at such time).

The amount of Indebtedness of any Person at any date shall be determined as set
forth above or as otherwise provided for in this Agreement, or otherwise shall
equal the amount thereof that would appear as a liability on a balance sheet of
such Person (excluding any notes thereto) prepared in accordance with GAAP.

“Indemnified Liabilities”: as defined in Subsection 11.5(d).

“Indemnitee”: as defined in Subsection 11.5(d).

“Initial Agreement”: as defined in Subsection 8.3(c).

“Initial Lien”: as defined in Subsection 8.6.

“Initial Term Loan”: as defined in Subsection 2.1.

“Initial Term Loan Commitment”: as to any Lender, its obligation to make Initial
Term Loans to the Borrower pursuant to Subsection 2.1 in an aggregate amount not
to exceed at any one time outstanding (i) with respect to the New Money Lender
(as defined in the Second Amendment), the amount set forth opposite such
Lender’s name in Schedule A under the heading “Initial Term Loan Commitment” and
(ii) with respect to each Cashless Option Lender (as defined in the Second
Amendment), the amount set forth in the Register with respect to such Cashless
Option Lender; collectively, as to all the Lenders, the “Initial Term Loan
Commitments.” The original aggregate amount of the Initial Term Loan Commitments
on the Restatement Effective Date is $500,000,000.

“Initial Term Loan Facility”: as defined in the definition of “Facility.”

 

- 44 -



--------------------------------------------------------------------------------

“Initial Term Loan Maturity Date”: December 22, 2023.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Installment Date”: as defined in Subsection 2.2(b).

“Intellectual Property”: as defined in Subsection 5.7.

“Intercreditor Agreement Supplement”: as defined in Subsection 10.8(a).

“Interest Payment Date”: (a) as to any ABR Loan, the last Business Day of each
March, June, September and December to occur while such Loan is outstanding, and
the final maturity date of such Loan, (b) as to any Eurodollar Loan having an
Interest Period of three months or less, the last day of such Interest Period,
and (c) as to any Eurodollar Loan having an Interest Period longer than three
months, (i) each day which is three months, or a whole multiple thereof, after
the first day of such Interest Period and (ii) the last day of such Interest
Period.

“Interest Period”: with respect to any Eurodollar Loan:

(a) initially, the period commencing on the borrowing or conversion date, as the
case may be, with respect to such Eurodollar Loan and ending one, two, three or
six months (or if agreed to by each affected Lender, 12 months or a shorter
period) thereafter, as selected by the Borrower in its notice of borrowing or
notice of conversion, as the case may be, given with respect thereto; and

(b) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Loan and ending one, two, three or
six months (or if agreed to by each affected Lender, 12 months or a shorter
period) thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent not less than three Business Days (or such shorter period
as may be agreed by the Administrative Agent in its reasonable discretion) prior
to the last day of the then current Interest Period with respect thereto;
provided that all of the foregoing provisions relating to Interest Periods are
subject to the following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii) any Interest Period that would otherwise extend beyond the applicable
Maturity Date shall (for all purposes other than Subsection 4.12) end on the
applicable Maturity Date;

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

 

- 45 -



--------------------------------------------------------------------------------

(iv) the Borrower shall select Interest Periods so as not to require a scheduled
payment of any Eurodollar Loan during an Interest Period for such Eurodollar
Loan.

“Interest Rate Agreement”: with respect to any Person, any interest rate
protection agreement, future agreement, option agreement, swap agreement, cap
agreement, collar agreement, hedge agreement or other similar agreement or
arrangement (including derivative agreements or arrangements), as to which such
Person is a party or a beneficiary.

“Inventory”: goods held for sale, lease or use by a Person in the ordinary
course of business, net of any reserve for goods that have been segregated by
such Person to be returned to the applicable vendor for credit, as determined in
accordance with GAAP.

“Investment”: in any Person by any other Person, any direct or indirect advance,
loan or other extension of credit (other than to customers, dealers, licensees,
franchisees, suppliers, consultants, directors, officers or employees of any
Person in the ordinary course of business) or capital contribution (by means of
any transfer of cash or other property to others or any payment for property or
services for the account or use of others) to, or any purchase or acquisition of
Capital Stock, Indebtedness or other similar instruments issued by, such Person.
For purposes of the definition of “Unrestricted Subsidiary” and Subsection 8.2
only, (i) “Investment” shall include the portion (proportionate to the
Borrower’s equity interest in such Subsidiary) of the Fair Market Value of the
net assets of any Subsidiary of the Borrower at the time that such Subsidiary is
designated an Unrestricted Subsidiary; provided that upon a redesignation of
such Subsidiary as a Restricted Subsidiary, the Borrower shall be deemed to
continue to have a permanent “Investment” in an Unrestricted Subsidiary in an
amount (if positive) equal to (x) the Borrower’s “Investment” in such Subsidiary
at the time of such redesignation less (y) the portion (proportionate to the
Borrower’s equity interest in such Subsidiary) of the Fair Market Value of the
net assets of such Subsidiary at the time of such redesignation, and (ii) any
property transferred to or from an Unrestricted Subsidiary shall be valued at
its fair market value (as determined in good faith by the Borrower) at the time
of such transfer and (iii) for purposes of Subsection 8.2(a)(3)(C), the amount
resulting from the redesignation of any Unrestricted Subsidiary as a Restricted
Subsidiary shall be the Fair Market Value of the Investment in such Unrestricted
Subsidiary at the time of such redesignation. Guarantees shall not be deemed to
be Investments. The amount of any Investment outstanding at any time shall be
the original cost of such Investment, reduced (at the Borrower’s option) by any
dividend, distribution, interest payment, return of capital, repayment or other
amount or value received in respect of such Investment; provided that to the
extent that the amount of Restricted Payments outstanding at any time pursuant
to Subsection 8.2(a) is so reduced by any portion of any such amount or value
that would otherwise be included in the calculation of Consolidated Net Income,
such portion of such amount or value shall not be so included for purposes of
calculating the amount of Restricted Payments that may be made pursuant to
Subsection 8.2(a).

“Investment Company Act”: the Investment Company Act of 1940, as amended from
time to time.

 

- 46 -



--------------------------------------------------------------------------------

“Investment Grade Rating”: a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or any equivalent
rating by any other Rating Agency.

“Investment Grade Securities”: (i) securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof (other than Cash Equivalents); (ii) debt securities or
debt instruments with an Investment Grade Rating, but excluding any debt
securities or instruments constituting loans or advances among the Borrower and
its Subsidiaries; (iii) investments in any fund that invests exclusively in
investments of the type described in clauses (i) and (ii) above, which fund may
also hold cash pending investment or distribution; and (iv) corresponding
instruments in countries other than the United States customarily utilized for
high quality investments.

“Junior Capital”: collectively, any Indebtedness of any Parent Entity or the
Borrower that (i) is not secured by any asset of the Borrower or any Restricted
Subsidiary, (ii) is expressly subordinated to the prior payment in full of the
First Lien Loan Document Obligations hereunder on terms consistent with those
for senior subordinated high yield debt securities issued by U.S. companies
sponsored by CD&R (as determined in good faith by the Borrower, which
determination shall be conclusive), (iii) has a final maturity date that is not
earlier than, and provides for no scheduled payments of principal prior to, the
date that is 91 days after the Initial Term Loan Maturity Date (other than
through conversion or exchange of any such Indebtedness for Capital Stock (other
than Disqualified Stock) of the Borrower, Capital Stock of any Parent Entity or
any other Junior Capital), (iv) has no mandatory redemption or prepayment
obligations other than (a) obligations that are subject to the prior payment in
full in cash of the Term Loans and (b) pursuant to an escrow or similar
arrangement with respect to the proceeds of such Junior Capital and (v) does not
require the payment of cash interest until the date that is 91 days after the
Initial Term Loan Maturity Date.

“Junior Debt”: any Subordinated Obligations and Guarantor Subordinated
Obligations.

“Junior Lien Intercreditor Agreement”: an intercreditor agreement substantially
in the form of Exhibit J-3 to be entered into as required by the terms hereof,
as amended, supplemented, waived or otherwise modified from time to time.

“LCT Election”: as defined in Subsection 1.2(i).

“LCT Test Date”: as defined in Subsection 1.2(i).

“Lead Arrangers”: Deutsche Bank Securities Inc., UBS Securities LLC, Citigroup
Global Markets Inc., Credit Suisse Securities (USA) LLC, JPMorgan Chase Bank,
N.A., Royal Bank of Canada and Wells Fargo Securities, LLC.

“Lender Joinder Agreement”: as defined in Subsection 2.8(c).

“Lenders”: the several lenders from time to time parties to this Agreement
together with, in the case of any such lender that is a bank or financial
institution, any affiliate of any such bank or financial institution through
which such bank or financial institution elects, by

 

- 47 -



--------------------------------------------------------------------------------

notice to the Administrative Agent and the Borrower, to make any Loans available
to the Borrower; provided that for all purposes of voting or consenting with
respect to (a) any amendment, supplementation or modification of any Loan
Document, (b) any waiver of any of the requirements of any Loan Document or any
Default or Event of Default and its consequences or (c) any other matter as to
which a Lender may vote or consent pursuant to Subsection 11.1, the bank or
financial institution making such election shall be deemed the “Lender” rather
than such affiliate, which shall not be entitled to so vote or consent.

“Letter of Credit Facility”: any facility, in each case with one or more banks
or other lenders, institutions or financing providers providing for letters of
credit or bank guarantees, in each case including all agreements, instruments
and documents executed and delivered pursuant to or in connection with any of
the foregoing.

“Leverage Excess Proceeds”: as defined in Subsection 8.4(b).

“Liabilities”: collectively, any and all claims, obligations, liabilities,
causes of action, actions, suits, proceedings, investigations, judgments,
decrees, losses, damages, fees, costs and expenses (including interest,
penalties and fees and disbursements of attorneys, accountants, investment
bankers and other professional advisors), in each case whether incurred, arising
or existing with respect to third parties or otherwise at any time or from time
to time.

“LIBOR Rate”: with respect to each day during each Interest Period pertaining to
a Eurodollar Loan, the rate per annum determined by the Administrative Agent to
be:

(a) the arithmetic average (rounded upwards to the nearest 1/100th of 1.00% per
annum) of the London Interbank Offered Rates for United States Dollar deposits
for a duration equal to or comparable to the duration of such Interest Period
which appear on the relevant Reuters Monitor Money Rates Service page (being
currently the page designated as “LIBO”) (or such other commercially available
source providing quotations of the London Interbank Offered Rates for United
States Dollar deposits as may be designated by the Administrative Agent from
time to time and as consented to by the Borrower) at or about 11:00 A.M. (London
time) two London Business Days before the first day of such Interest Period; or

(b) if no such page is available, the arithmetic mean of the rates (rounded
upwards to the nearest 1/100th of 1.00% per annum) as supplied to the
Administrative Agent at its request quoted by the Reference Banks to leading
banks in the London interbank market two London Business Days before the first
day of such Interest Period for United States Dollar deposits of a duration
equal to the duration of such Interest Period; provided that any Reference Bank
that has failed to provide a quote in accordance with Subsection 4.6(c) shall be
disregarded for purposes of determining the mean.

“Lien”: any mortgage, pledge, security interest, encumbrance, lien or charge of
any kind (including any conditional sale or other title retention agreement or
lease in the nature thereof).

 

- 48 -



--------------------------------------------------------------------------------

“Limited Condition Transaction”: (x) any acquisition, including by way of
merger, amalgamation, consolidation or other business combination or the
acquisition of Capital Stock or otherwise, by one or more of the Borrower and
its Restricted Subsidiaries of any assets, business or Person or any other
Investment permitted by this Agreement whose consummation is not conditioned on
the availability of, or on obtaining, third party financing or (y) any
redemption, repurchase, defeasance, satisfaction and discharge or repayment of
Indebtedness, Disqualified Stock or Preferred Stock requiring irrevocable notice
in advance of such redemption, repurchase, defeasance, satisfaction and
discharge or prepayment.

“Loan”: each Initial Term Loan, Incremental Term Loan, Extended Term Loan,
Specified Refinancing Term Loan and Incremental Revolving Loan, as the context
shall require; collectively, the “Loans.”

“Loan Documents”: as defined in the definition of “First Lien Loan Documents” in
this Subsection 1.1.

“Loan Parties”: Holdings (or any Successor Holding Company in respect thereof
pursuant to and as defined in Subsection 9.16(e) of the Guarantee and Collateral
Agreement) (unless and until Holdings is released from all of its obligations
pursuant to Subjection 9.16(h) of the Guarantee and Collateral Agreement), the
Borrower and the Subsidiary Guarantors; individually, a “Loan Party.”

“London Business Day”: shall mean any day on which banks are generally open for
dealings in dollar deposits in the London interbank market.

“Management Advances”: (1) loans or advances made to directors, management
members, officers, employees or consultants of any Parent Entity, the Borrower
or any Restricted Subsidiary (x) in respect of travel, entertainment or moving
related expenses incurred in the ordinary course of business, (y) in respect of
moving related expenses incurred in connection with any closing or consolidation
of any facility, or (z) in the ordinary course of business and (in the case of
this clause (z)) not exceeding $10,000,000 in the aggregate outstanding at any
time, (2) promissory notes of Management Investors acquired in connection with
the issuance of Management Stock to such Management Investors, (3) Management
Guarantees, or (4) other Guarantees of borrowings by Management Investors in
connection with the purchase of Management Stock, which Guarantees are permitted
under Subsection 8.1.

“Management Guarantees”: guarantees (x) of up to an aggregate principal amount
outstanding at any time of $20,000,000 of borrowings by Management Investors in
connection with their purchase of Management Stock or (y) made on behalf of, or
in respect of loans or advances made to, directors, officers, employees or
consultants of any Parent Entity, the Borrower or any Restricted Subsidiary
(1) in respect of travel, entertainment and moving related expenses incurred in
the ordinary course of business, or (2) in the ordinary course of business and
(in the case of this clause (2)) not exceeding $10,000,000 in the aggregate
outstanding at any time.

“Management Indebtedness”: Indebtedness Incurred to (a) any Person other than a
Management Investor of up to an aggregate principal amount outstanding at any
time of $15,000,000, and (b) any Management Investor, in each case, to finance
the repurchase or other acquisition of Capital Stock of the Borrower, any
Restricted Subsidiary or any Parent Entity (including any options, warrants or
other rights in respect thereof) from any Management Investor, which repurchase
or other acquisition of Capital Stock is permitted by Subsection 8.2.

 

- 49 -



--------------------------------------------------------------------------------

“Management Investors”: the management members, officers, directors, employees
and other members of the management of any Parent Entity, the Borrower or any of
their respective Subsidiaries, or family members or relatives of any of the
foregoing (provided that, solely for purposes of the definition of “Permitted
Holders,” such relatives shall include only those Persons who are or become
Management Investors in connection with estate planning for or inheritance from
other Management Investors, as determined in good faith by the Borrower, which
determination shall be conclusive), or trusts, partnerships or limited liability
companies for the benefit of any of the foregoing, or any of their heirs,
executors, successors and legal representatives, who at any date beneficially
own or have the right to acquire, directly or indirectly, Capital Stock of the
Borrower, any Restricted Subsidiary or any Parent Entity.

“Management Stock”: Capital Stock of the Borrower, any Restricted Subsidiary or
any Parent Entity (including any options, warrants or other rights in respect
thereof) held by any of the Management Investors.

“Margin Stock”: as defined in Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Market Capitalization”: an amount equal to (i) the total number of issued and
outstanding shares of capital stock of the Borrower or any direct or indirect
parent company on the date of declaration of the relevant dividend multiplied by
(ii) the arithmetic mean of the closing prices per share of such capital stock
on the New York Stock Exchange (or, if the primary listing of such capital stock
is on another exchange, on such other exchange) for the 30 consecutive trading
days immediately preceding the date of declaration of such dividend.

“Material Adverse Effect”: a material adverse effect on (a) the business,
operations, property or condition (financial or otherwise) of the Borrower and
its Restricted Subsidiaries taken as a whole, (b) the validity or enforceability
as to the Loan Parties (taken as a whole) party thereto of the Loan Documents
taken as a whole or (c) the rights or remedies of the Agents and the Lenders
under the Loan Documents, in each case taken as a whole.

“Material Subsidiaries”: Restricted Subsidiaries of the Borrower constituting,
individually or in the aggregate (as if such Restricted Subsidiaries constituted
a single Subsidiary), a “significant subsidiary” in accordance with Rule 1-02
under Regulation S-X.

“Materials of Environmental Concern”: any pollutants, contaminants, hazardous or
toxic substances or materials or wastes defined, listed, or regulated as such in
or under, or which may give rise to liability under, any applicable
Environmental Law, including gasoline, petroleum (including crude oil or any
fraction thereof), petroleum products or by-products, asbestos and
polychlorinated biphenyls.

“Maturity Date”: the Initial Term Loan Maturity Date, for any Extended Term
Tranche the “Maturity Date” set forth in the applicable Extension Amendment, for
any Incremental Commitments the “Maturity Date” set forth in the applicable
Incremental Commitment Amendment and for any Specified Refinancing Tranche the
“Maturity Date” set forth in the applicable Specified Refinancing Amendment, as
the context may require.

 

- 50 -



--------------------------------------------------------------------------------

“Maximum Incremental Facilities Amount”: at any date of determination, the sum
of (i) $235,000,000 (amounts Incurred pursuant to this clause (i), the “Cash
Capped Incremental Facility”) plus (ii) an unlimited amount if, after giving
effect to the Incurrence of such amount (or on the date of the initial
commitment to lend such additional amount after giving pro forma effect to the
Incurrence of the entire committed amount of such additional amount), the
Consolidated First Lien Leverage Ratio shall not exceed 3.75 to 1.00 (as set
forth in a certificate of a Responsible Officer of the Borrower delivered to the
Administrative Agent at the time of such Incurrence, together with calculations
demonstrating compliance with such ratio (amounts Incurred pursuant to this
clause (ii), the “Ratio Incremental Facility”) (it being understood that (A) if
pro forma effect is given to the entire committed amount of any such additional
amount on the date of initial borrowing of such Indebtedness or entry into the
definitive agreement providing the commitment to fund such Indebtedness, such
committed amount may thereafter be borrowed and reborrowed in whole or in part,
from time to time, without further compliance with this clause (ii) and (B) for
purposes of so calculating the Consolidated First Lien Leverage Ratio under this
clause (ii), any additional amount Incurred pursuant to this clause (ii) shall
be treated as if such amount is Consolidated First Lien Indebtedness, regardless
of whether such amount is actually secured or is secured by Liens ranking junior
to the Liens securing the First Lien Loan Document Obligations)); provided that,
at the Borrower’s option, capacity under the Ratio Incremental Facility shall be
deemed to be used before capacity under the Cash Capped Incremental Facility.

“Minimum Exchange Tender Condition”: as defined in Subsection 2.9(b).

“Minimum Extension Condition”: as defined in Subsection 2.10(g).

“Modifying Lender”: as defined in Subsection 11.1(h).

“Moody’s”: Moody’s Investors Service, Inc., and its successors.

“Mortgaged Fee Properties”: the collective reference to each real property owned
in fee by the Loan Parties as of the Closing Date and listed on Schedule 5.8 or
required to be mortgaged as Collateral pursuant to the requirements of
Subsection 7.9, including the land and all buildings, improvements, structures
and fixtures now or subsequently located thereon and owned by any such Loan
Party, in each case, unless and until such time as the Mortgage on such real
property is released in accordance with the terms and provisions hereof and
thereof.

“Mortgages”: each of the mortgages and deeds of trust, or similar security
instruments executed and delivered by any Loan Party to the Collateral Agent,
substantially in the form of Exhibit C, as the same may be amended,
supplemented, waived or otherwise modified from time to time.

“Multiemployer Plan”: a Plan which is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.

 

- 51 -



--------------------------------------------------------------------------------

“Net Available Cash”: from an Asset Disposition or Recovery Event, an amount
equal to the cash payments received (including any cash payments received by way
of deferred payment of principal pursuant to a note or installment receivable or
otherwise, but only as and when received, but excluding any other consideration
received in the form of assumption by the acquiring Person of Indebtedness or
other obligations relating to the properties or assets that are the subject of
such Asset Disposition or Recovery Event or received in any other non-cash form)
therefrom, in each case net of (i) all legal, title and recording tax expenses,
commissions and other fees and expenses incurred, and all Federal, state,
provincial, foreign and local taxes required to be paid or to be accrued as a
liability under GAAP, in each case, as a consequence of, or in respect of, such
Asset Disposition or Recovery Event (including as a consequence of any transfer
of funds in connection with the application thereof in accordance with
Subsection 8.4), (ii) all payments made, and all installment payments required
to be made, on any Indebtedness (other than Indebtedness secured by Liens on the
Collateral that are required by the express terms of this Agreement to be pari
passu with or junior to the Liens on the Term Loan Priority Collateral securing
the First Lien Loan Document Obligations) (x) that is secured by any assets
subject to such Asset Disposition or involved in such Recovery Event, in
accordance with the terms of any Lien upon such assets, or (y) that must by its
terms, or in order to obtain a necessary consent to such Asset Disposition, or
by applicable law, be repaid out of the proceeds from such Asset Disposition or
Recovery Event, including but not limited to any payments required to be made to
increase borrowing availability under any revolving credit facility, (iii) all
distributions and other payments required to be made to minority interest
holders in Subsidiaries or joint ventures as a result of such Asset Disposition
or Recovery Event, or to any other Person (other than the Borrower or a
Restricted Subsidiary) owning a beneficial interest in the assets disposed of in
such Asset Disposition or subject to such Recovery Event, (iv) any liabilities
or obligations associated with the assets disposed of in such Asset Disposition,
or involved in such Recovery Event and retained, indemnified or insured by the
Borrower or any Restricted Subsidiary after such Asset Disposition or Recovery
Event, including pension and other post-employment benefit liabilities,
liabilities related to environmental matters, and liabilities relating to any
indemnification obligations associated with such Asset Disposition or Recovery
Event, (v) in the case of an Asset Disposition, the amount of any purchase price
or similar adjustment (x) claimed by any Person to be owed by the Borrower or
any Restricted Subsidiary, until such time as such claim shall have been settled
or otherwise finally resolved, or (y) paid or payable by the Borrower or any
Restricted Subsidiary, in each case in respect of such Asset Disposition, and
(vi) in the case of any Recovery Event, any amount thereof that constitutes or
represents reimbursement or compensation for any amount previously paid or to be
paid by the Borrower or any of its Subsidiaries.

“Net Cash Proceeds”: with respect to any issuance or sale of any securities of
the Borrower or any Subsidiary by the Borrower or any Subsidiary, or any capital
contribution, or any Incurrence of Indebtedness, the cash proceeds of such
issuance, sale, contribution or Incurrence net of attorneys’ fees, accountants’
fees, underwriters’ or placement agents’ fees, discounts or commissions and
brokerage, consultant and other fees actually incurred in connection with such
issuance, sale, contribution or Incurrence and net of all taxes paid or payable
as a result, or in respect, thereof.

“New York Courts”: as defined in Subsection 11.13(a).

 

- 52 -



--------------------------------------------------------------------------------

“New York Supreme Court”: as defined in Subsection 11.13(a).

“Non-Consenting Lender”: as defined in Subsection 11.1(g).

“Non-Excluded Taxes”: all Taxes other than Excluded Taxes.

“Non-Extending Lender”: as defined in Subsection 2.10(e).

“Non-Modifying Lender”: as defined in Subsection 11.1(h).

“Non-Wholly Owned Subsidiary”: each Subsidiary that is not a Wholly Owned
Subsidiary.

“Note”: as defined in Subsection 2.2(a).

“Obligations”: with respect to any Indebtedness, any principal, premium (if
any), interest (including interest accruing on or after the filing of any
petition in bankruptcy or for reorganization relating to the Borrower or any
Restricted Subsidiary whether or not a claim for post-filing interest is allowed
in such proceedings), fees, charges, expenses, reimbursement obligations,
Guarantees of such Indebtedness (or of Obligations in respect thereof), other
monetary obligations of any nature and all other amounts payable thereunder or
in respect thereof.

“OFAC”: as defined in Subsection 5.19.

“Offered Amount”: as defined in Subsection 4.4(l)(iv)(1).

“Offered Discount”: as defined in Subsection 4.4(l)(iv)(1).

“OID”: as defined in Subsection 2.8(d).

“Organizational Documents”: with respect to any Person, (a) the articles of
incorporation, certificate of incorporation or certificate of formation (or the
equivalent organizational documents) of such Person and (b) the bylaws or
operating agreement (or the equivalent governing documents) of such Person.

“Other Intercreditor Agreement”: an intercreditor agreement in form and
substance reasonably satisfactory to the Borrower and the Collateral Agent.

“Other Representatives”: Deutsche Bank Securities Inc., UBS Securities LLC,
Citigroup Global Markets Inc., Credit Suisse Securities (USA) LLC, JPMorgan
Chase Bank, N.A., Royal Bank of Canada and Wells Fargo Securities, LLC, each in
its capacity as Joint Lead Arranger and Joint Bookrunner and UBS Securities LLC,
in its capacity as Syndication Agent and as Documentation Agent.

“Outstanding Amount”: with respect to the Loans on any date, the principal
amount thereof after giving effect to any borrowings and prepayments or
repayments thereof occurring on such date.

 

- 53 -



--------------------------------------------------------------------------------

“Parent Entity”: any of Atkore Group, Holdings, any Other Parent and any other
Person that is a Subsidiary of Atkore Group, Holdings or any Other Parent and of
which the Borrower is a Subsidiary, in each case, solely for so long as the
Borrower is a Subsidiary of such Person. As used herein, “Other Parent” means a
Person of which the Borrower becomes a Subsidiary after the Closing Date that is
designated by the Borrower as an “Other Parent”; provided that either
(x) immediately after the Borrower first becomes a Subsidiary of such Person,
more than 50.0% of the Voting Stock of such Person shall be held by one or more
Persons that held more than 50.0% of the Voting Stock of the Borrower or a
Parent Entity of the Borrower immediately prior to the Borrower first becoming
such Subsidiary or (y) such Person shall be deemed not to be an Other Parent for
the purpose of determining whether a Change of Control shall have occurred by
reason of the Borrower first becoming a Subsidiary of such Person. The Borrower
shall not in any event be deemed to be a “Parent Entity.”

“Parent Expenses”: (i) costs (including all professional fees and expenses)
incurred by any Parent Entity in connection with maintaining its existence or in
connection with its reporting obligations under, or in connection with
compliance with, applicable laws or applicable rules of any governmental,
regulatory or self-regulatory body or stock exchange, this Agreement or any
other agreement or instrument relating to Indebtedness of the Borrower or any
Restricted Subsidiary, including in respect of any reports filed with respect to
the Securities Act, the Exchange Act or the respective rules and regulations
promulgated thereunder, (ii) expenses incurred by any Parent Entity in
connection with the acquisition, development, maintenance, ownership,
prosecution, protection and defense of its intellectual property and associated
rights (including but not limited to trademarks, service marks, trade names,
trade dress, patents, copyrights and similar rights, including registrations and
registration or renewal applications in respect thereof; inventions, processes,
designs, formulae, trade secrets, know-how, confidential information, computer
software, data and documentation, and any other intellectual property rights;
and licenses of any of the foregoing) to the extent such intellectual property
and associated rights relate to the business or businesses of the Borrower or
any Subsidiary thereof, (iii) indemnification obligations of any Parent Entity
owing to directors, officers, employees or other Persons under its charter or
by-laws or pursuant to written agreements with or for the benefit of any such
Person (including the CD&R Indemnification Agreement), or obligations in respect
of director and officer insurance (including premiums therefor), (iv) other
administrative and operational expenses of any Parent Entity incurred in the
ordinary course of business, (v) fees and expenses incurred by any Parent Entity
in connection with maintenance and implementation of any management equity
incentive plan associated with the management of the Borrower and its
Subsidiaries and (vi) fees and expenses incurred by any Parent Entity in
connection with any offering of Capital Stock or Indebtedness, (w) which
offering is not completed, or (x) where the net proceeds of such offering are
intended to be received by or contributed or loaned to the Borrower or a
Restricted Subsidiary, or (y) in a prorated amount of such expenses in
proportion to the amount of such net proceeds intended to be so received,
contributed or loaned, or (z) otherwise on an interim basis prior to completion
of such offering so long as any Parent Entity shall cause the amount of such
expenses to be repaid to the Borrower or the relevant Restricted Subsidiary out
of the proceeds of such offering promptly if completed.

“Pari Passu Indebtedness”: Indebtedness secured by a Lien on the Term Loan
Priority Collateral ranking pari passu with the Liens securing the First Lien
Loan Document Obligations.

 

- 54 -



--------------------------------------------------------------------------------

“Participant”: as defined in Subsection 11.6(c).

“Participant Register”: as defined in Subsection 11.6(b)(v).

“Participating Lender”: as defined in Subsection 4.4(l)(iii)(2).

“Patriot Act”: as defined in Subsection 11.18.

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor thereto).

“Permitted Affiliated Assignee”: CD&R, any investment fund managed or controlled
by CD&R and any special purpose vehicle established by CD&R or by one or more of
such investment funds.

“Permitted Debt Exchange”: as defined in Subsection 2.9(a).

“Permitted Debt Exchange Notes”: as defined in Subsection 2.9(a).

“Permitted Debt Exchange Offer”: as defined in Subsection 2.9(a).

“Permitted Holders”: any of the following: (i) any of the CD&R Investors;
(ii) any of the Management Investors, CD&R, and their respective Affiliates;
(iii) any investment fund or vehicle managed, sponsored or advised by CD&R or
any Affiliate thereof, and any Affiliate of or successor to any such investment
fund or vehicle; (iv) any limited or general partners of, or other investors in,
any CD&R Investor or any Affiliate thereof, or any such investment fund or
vehicle; (v) any “group” (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act as in effect on the Closing Date) of which any of the Persons
specified in clause (i), (ii), (iii) or (iv) above is a member (provided that
(without giving effect to the existence of such “group” or any other “group”)
one or more of such Persons collectively have beneficial ownership, directly or
indirectly, of more than 50.0% of the total voting power of the Voting Stock of
the Borrower or the Parent Entity held by such “group”), and any other Person
that is a member of such “group”; and (vi) any Person acting in the capacity of
an underwriter (solely to the extent that and for so long as such Person is
acting in such capacity) in connection with a public or private offering of
Capital Stock of any Parent Entity or the Borrower. In addition, any “person”
(as such term is used in Sections 13(d) and 14(d) of the Exchange Act as in
effect on the Closing Date) whose status as a “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act as in effect on the Closing Date)
constitutes or results in a Change of Control in respect of which the Borrower
makes a Change of Control Offer pursuant to Subsection 8.8(a) (whether or not in
connection with any repayment or repurchase of Indebtedness outstanding pursuant
to Junior Debt), together with its Affiliates, shall thereafter constitute
Permitted Holders.

“Permitted Investment”: an Investment by the Borrower or any Restricted
Subsidiary in, or consisting of, any of the following:

(i) a Restricted Subsidiary, the Borrower, or a Person that will, upon the
making of such Investment, become a Restricted Subsidiary (and any Investment
held by such Person that was not acquired by such Person, or made pursuant to a
commitment by such Person that was not entered into, in contemplation of so
becoming a Restricted Subsidiary);

 

- 55 -



--------------------------------------------------------------------------------

(ii) another Person if as a result of such Investment such other Person is
merged or consolidated with or into, or transfers or conveys all or
substantially all its assets to, or is liquidated into, the Borrower or a
Restricted Subsidiary (and, in each case, any Investment held by such other
Person that was not acquired by such Person, or made pursuant to a commitment by
such Person that was not entered into, in contemplation of such merger,
consolidation or transfer);

(iii) Temporary Cash Investments, Investment Grade Securities or Cash
Equivalents;

(iv) receivables owing to the Borrower or any Restricted Subsidiary, if created
or acquired in the ordinary course of business;

(v) any securities or other Investments received as consideration in, or
retained in connection with, sales or other dispositions of property or assets,
including Asset Dispositions made in compliance with Subsection 8.4;

(vi) securities or other Investments received in settlement of debts created in
the ordinary course of business and owing to, or of other claims asserted by,
the Borrower or any Restricted Subsidiary, or as a result of foreclosure,
perfection or enforcement of any Lien, or in satisfaction of judgments,
including in connection with any bankruptcy proceeding or other reorganization
of another Person;

(vii) Investments in existence or made pursuant to legally binding written
commitments in existence on the Restatement Effective Date and set forth on
Schedule 1.1(f) and, in each case, any extension, modification, replacement,
reinvestment or renewal thereof; provided that the amount of any such Investment
may be increased in such extension, modification, replacement, reinvestment or
renewal only (x) as required by the terms of such Investment or binding
commitment as in existence on the Restatement Effective Date or (y) as otherwise
permitted by this Agreement;

(viii) Currency Agreements, Interest Rate Agreements, Commodities Agreements and
related Hedging Obligations, which obligations are Incurred in compliance with
Subsection 8.1;

(ix) pledges or deposits (x) with respect to leases or utilities provided to
third parties in the ordinary course of business or (y) otherwise described in
the definition of “Permitted Liens” or made in connection with Liens permitted
under Subsection 8.6;

(x) (1) Investments in or by any Special Purpose Subsidiary, or in connection
with a Financing Disposition by, to, in or in favor of any Special Purpose
Entity, including Investments of funds held in accounts permitted or required by
the arrangements governing such Financing Disposition or any related
Indebtedness, or (2) any promissory note issued by the Borrower or any Parent
Entity; provided that if such Parent Entity receives cash from the relevant
Special Purpose Entity in exchange for such note, an equal cash amount is
contributed by any Parent Entity to the Borrower;

 

- 56 -



--------------------------------------------------------------------------------

(xi) bonds secured by assets leased to and operated by the Borrower or any
Restricted Subsidiary that were issued in connection with the financing of such
assets so long as the Borrower or any Restricted Subsidiary may obtain title to
such assets at any time by paying a nominal fee, canceling such bonds and
terminating the transaction;

(xii) [reserved];

(xiii) any Investment to the extent made using Capital Stock of the Borrower
(other than Disqualified Stock), Capital Stock of any Parent Entity or Junior
Capital as consideration;

(xiv) Management Advances;

(xv) Investments in Related Businesses in an aggregate amount outstanding at any
time not to exceed an amount equal to the greater of $70,000,000 and 5.50% of
Consolidated Total Assets;

(xvi) any transaction to the extent it constitutes an Investment that is
permitted by and made in accordance with the provisions of Subsection 8.5(b)
(except transactions described in clauses (i), (ii)(4), (iii), (v), (vi), (ix)
and (x) therein), including any Investment pursuant to any transaction described
in Subsection 8.5(b)(ii) (whether or not any Person party thereto is at any time
an Affiliate of the Borrower);

(xvii) any Investment by any Captive Insurance Subsidiary in connection with the
provision of insurance to the Borrower or any of its Subsidiaries, which
Investment is made in the ordinary course of business of such Captive Insurance
Subsidiary, or by reason of applicable law, rule, regulation or order, or that
is required or approved by any regulatory authority having jurisdiction over
such Captive Insurance Subsidiary or its business, as applicable; and

(xviii) other Investments in an aggregate amount outstanding at any time not to
exceed an amount equal to the greater of $80,000,000 and 6.00% of Consolidated
Total Assets.

If any Investment pursuant to clause (xv) or (xviii) above, or Subsection
8.2(b)(vi) or (xv), as applicable, is made in any Person that is not a
Restricted Subsidiary and such Person thereafter (A) becomes a Restricted
Subsidiary or (B) is merged or consolidated into, or transfers or conveys all or
substantially all of its assets to, or is liquidated into, the Borrower or a
Restricted Subsidiary, then such Investment shall thereafter be deemed to have
been made pursuant to clause (i) or (ii) above, respectively, and not clause
(xv) or (xviii) above, or Subsection 8.2(b)(vi) or (xv), as applicable, to the
extent of such Investment remaining at such Subsidiary immediately after its
redesignation as a Restricted Subsidiary.

 

- 57 -



--------------------------------------------------------------------------------

“Permitted Liens”:

(a) Liens for taxes, assessments or other governmental charges not yet
delinquent or the nonpayment of which in the aggregate would not reasonably be
expected to have a material adverse effect on the Borrower and its Restricted
Subsidiaries or that are being contested in good faith and by appropriate
proceedings if adequate reserves with respect thereto are maintained on the
books of the Borrower or a Subsidiary thereof, as the case may be, in accordance
with GAAP;

(b) Liens with respect to outstanding motor vehicle fines and carriers’,
warehousemen’s, mechanics’, landlords’, materialmen’s, repairmen’s or other like
Liens arising in the ordinary course of business in respect of obligations that
are not overdue for a period of more than 60 days or that are bonded or that are
being contested in good faith and by appropriate proceedings;

(c) pledges, deposits or Liens in connection with workers’ compensation,
professional liability insurance, insurance programs, unemployment insurance and
other social security and other similar legislation or other insurance-related
obligations (including pledges or deposits securing liability to insurance
carriers under insurance or self-insurance arrangements);

(d) pledges, deposits or Liens to secure the performance of bids, tenders,
trade, government or other contracts (other than for borrowed money),
obligations for utilities, leases, licenses, statutory obligations, completion
guarantees, surety, judgment, appeal or performance bonds, other similar bonds,
instruments or obligations, and other obligations of a like nature incurred in
the ordinary course of business;

(e) easements (including reciprocal easement agreements), rights-of-way,
building, zoning and similar restrictions, utility agreements, covenants,
reservations, restrictions, encroachments, charges, and other similar
encumbrances or title defects incurred, or leases or subleases granted to
others, in the ordinary course of business, which do not in the aggregate
materially interfere with the ordinary conduct of the business of the Borrower
and its Subsidiaries, taken as a whole;

(f) Liens existing on, or provided for under written arrangements existing on,
the Restatement Effective Date and set forth on Schedule 1.1(e), or (in the case
of any such Liens securing Indebtedness of the Borrower or any of its
Subsidiaries existing or arising under written arrangements existing on the
Closing Date) securing any Refinancing Indebtedness in respect of such
Indebtedness (other than Indebtedness Incurred under Subsection 8.1(b)(i) and
secured under clause (k)(1) of this definition), so long as the Lien securing
such Refinancing Indebtedness is limited to all or part of the same property or
assets (plus improvements, accessions, proceeds or dividends or distributions in
respect thereof) that secured (or under such written arrangements could secure)
the original Indebtedness;

(g) (i) mortgages, liens, security interests, restrictions, encumbrances or any
other matters of record that have been placed by any developer, landlord or
other third party on property over which the Borrower or any Restricted
Subsidiary of the Borrower has easement rights or on any leased property and
subordination or similar agreements relating thereto and (ii) any condemnation
or eminent domain proceedings affecting any real property;

 

- 58 -



--------------------------------------------------------------------------------

(h) Liens securing Indebtedness (including Liens securing any Obligations in
respect thereof) consisting of Hedging Obligations, Bank Products Obligations,
Purchase Money Obligations or Capitalized Lease Obligations Incurred in
compliance with Subsection 8.1;

(i) Liens arising out of judgments, decrees, orders or awards in respect of
which the Borrower or any Restricted Subsidiary shall in good faith be
prosecuting an appeal or proceedings for review, which appeal or proceedings
shall not have been finally terminated, or if the period within which such
appeal or proceedings may be initiated shall not have expired;

(j) leases, subleases, licenses or sublicenses to or from third parties;

(k) Liens securing Indebtedness (including Liens securing any Obligations in
respect thereof) consisting of (1) Indebtedness Incurred in compliance with
Subsection 8.1(b)(i) pursuant to (a) this Agreement and the other Loan
Documents, (b) the Senior ABL Facility and the ABL Facility Documents, (c) any
Permitted Debt Exchange Notes (and any Refinancing Indebtedness in respect
thereof), (d) any Rollover Indebtedness (and any Refinancing Indebtedness in
respect thereof), (e) any Additional Obligations (and any Refinancing
Indebtedness in respect thereof) and (f) Letter of Credit Facilities (and any
Refinancing Indebtedness in respect thereof); provided, that any Liens on
Collateral pursuant to (x) subclauses (b), (c), (d), (e) or (f) of this clause
(k)(1) shall be subject to the ABL/Term Loan Intercreditor Agreement or an Other
Intercreditor Agreement, as applicable, and (y) subclauses (c), (d), (e) or
(f) of this clause (k)(1) which are senior to the Liens on the Term Loan
Priority Collateral securing the Senior ABL Facility and pari passu or junior to
the Liens on the Term Loan Priority Collateral securing the First Lien Loan
Document Obligations shall be subject to a Junior Lien Intercreditor Agreement
or an Other Intercreditor Agreement, as applicable, (2) Indebtedness Incurred in
compliance with clauses (b)(iv), (b)(v), (b)(vii), (b)(viii), or clauses
(b)(iii)(B) and (C) of Subsection 8.1 (other than Refinancing Indebtedness
Incurred in respect of Indebtedness described in Subsection 8.1(a)), (3) any
Indebtedness Incurred in compliance with Subsection 8.1(b)(iii)(A) or (xiii);
provided that any Liens securing such Indebtedness shall rank junior to the
Liens securing the First Lien Loan Document Obligations and shall be subject to
(x) the ABL/Term Intercreditor Agreement or an Other Intercreditor Agreement, as
applicable and (y) a Junior Lien Intercreditor Agreement or an Other
Intercreditor Agreement, as applicable, (4) (A) Acquisition Indebtedness
Incurred in compliance with Subsection 8.1(b)(x) or (xi); provided that (x) such
Liens are limited to all or part of the same property or assets, including
Capital Stock (plus improvements, accessions, proceeds or dividends or
distributions in respect thereof, or replacements of any thereof) acquired, or
of any Person acquired or merged or consolidated with or into the Borrower or
any Restricted Subsidiary, in any transaction to which such Acquisition
Indebtedness relates, (y) on the date of the Incurrence of such Indebtedness
after giving effect to such Incurrence, the Consolidated First Lien Leverage
Ratio would equal or be less than the Consolidated First Lien Leverage Ratio
immediately prior to giving effect thereto or (z) such Liens rank junior to the
Liens securing the First Lien Loan Document Obligations and shall be subject to
(I) the ABL/Term Loan Intercreditor Agreement or an Other Intercreditor
Agreement, as applicable, and (II) a Junior Lien Intercreditor Agreement or an
Other Intercreditor Agreement, as applicable, or (B) any Refinancing
Indebtedness

 

- 59 -



--------------------------------------------------------------------------------

Incurred in respect thereof, (5) Indebtedness of any Restricted Subsidiary that
is not a Subsidiary Guarantor (limited, in the case of this clause (k)(5), to
Liens on any of the property and assets of any Restricted Subsidiary that is not
a Subsidiary Guarantor), or (6) obligations in respect of Management Advances or
Management Guarantees, in each case under the foregoing clauses (1) through (6)
including Liens securing any Guarantee of any thereof;

(l) Liens existing on property or assets of a Person at, or provided for under
written arrangements existing at, the time such Person becomes a Subsidiary of
the Borrower (or at the time the Borrower or a Restricted Subsidiary acquires
such property or assets, including any acquisition by means of a merger or
consolidation with or into the Borrower or any Restricted Subsidiary); provided,
however, that such Liens and arrangements are not created in connection with, or
in contemplation of, such other Person becoming such a Subsidiary (or such
acquisition of such property or assets), and that such Liens are limited to all
or part of the same property or assets (plus improvements, accessions, proceeds
or dividends or distributions in respect thereof) that secured (or, under the
written arrangements under which such Liens arose, could secure) the obligations
to which such Liens relate; provided, further, that for purposes of this clause
(l), if a Person other than the Borrower is the Successor Borrower with respect
thereto, any Subsidiary thereof shall be deemed to become a Subsidiary of the
Borrower, and any property or assets of such Person or any such Subsidiary shall
be deemed acquired by the Borrower or a Restricted Subsidiary, as the case may
be, when such Person becomes such Successor Borrower;

(m) Liens on Capital Stock, Indebtedness or other securities of an Unrestricted
Subsidiary or any joint venture that is not a Subsidiary of the Borrower that
secure Indebtedness or other obligations of such Unrestricted Subsidiary or
joint venture, respectively;

(n) any encumbrance or restriction (including, but not limited to, pursuant to
put and call agreements or buy/sell arrangements) with respect to Capital Stock
of any joint venture or similar arrangement pursuant to any joint venture or
similar agreement;

(o) Liens securing Indebtedness (including Liens securing any Obligations in
respect thereof) consisting of Refinancing Indebtedness Incurred in respect of
any Indebtedness (other than any Indebtedness described in clause (k)(1) above
of this definition) secured by, or securing any refinancing, refunding,
extension, renewal or replacement (in whole or in part) of any other obligation
secured by, any other Permitted Liens; provided that any such new Lien is
limited to all or part of the same property or assets (plus improvements,
accessions, proceeds or dividends or distributions in respect thereof) that
secured (or, under the written arrangements under which the original Lien arose,
could secure) the obligations to which such Liens relate;

(p) Liens (1) arising by operation of law (or by agreement to the same effect)
in the ordinary course of business, including Liens arising under or by reason
of the Perishable Agricultural Commodities Act of 1930, as amended from time to
time, (2) on property or assets under construction (and related rights) in favor
of a contractor or developer or arising from progress or partial payments by a
third party relating to such property or assets, (3) on Margin Stock, if and to
the extent the value of all Margin Stock of the Borrower and its Subsidiaries
exceeds 25% of the value of the total assets subject to Subsection 8.6, (4) on
cash set aside at the time of the Incurrence of any Indebtedness or government
securities purchased with such cash, in

 

- 60 -



--------------------------------------------------------------------------------

either case to the extent that such cash or government securities prefund the
payment of interest on such Indebtedness and are held in an escrow account or
similar arrangement to be applied for such purpose, (5) securing or arising by
reason of any netting or set-off arrangement entered into in the ordinary course
of banking or other trading activities (including in connection with purchase
orders and other agreements with customers), (6) in favor of the Borrower or any
Subsidiary (other than Liens on property or assets of the Borrower or any
Subsidiary Guarantor in favor of any Subsidiary that is not a Subsidiary
Guarantor), (7) arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into in the ordinary course
of business, (8) on inventory or other goods and proceeds securing obligations
in respect of bankers’ acceptances issued or created to facilitate the purchase,
shipment or storage of such inventory or other goods, (9) relating to pooled
deposit or sweep accounts to permit satisfaction of overdraft, cash pooling or
similar obligations incurred in the ordinary course of business, (10) attaching
to commodity trading or other brokerage accounts incurred in the ordinary course
of business, (11) arising in connection with repurchase agreements permitted
under Subsection 8.1 on assets that are the subject of such repurchase
agreements or (12) on any amounts (limited to the principal amount of the
applicable Indebtedness and any cash, Cash Equivalents and Temporary Cash
Investments deposited to cover interest and premium in respect of such
Indebtedness) held by a trustee or escrow agent under any indenture or other
debt agreement governing Indebtedness issued in escrow pursuant to customary
escrow arrangements (as determined by the Borrower in good faith) pending the
release thereof to the extent that such Lien is limited to such principal amount
of Indebtedness (and any cash, Cash Equivalents and Temporary Cash Investments
deposited to cover interest and premium in respect of such Indebtedness) held in
escrow, or under any indenture or other debt agreement pursuant to customary
discharge, redemption or defeasance provisions (as determined by the Borrower in
good faith);

(q) other Liens securing Indebtedness or other obligations that in the aggregate
do not exceed an amount equal to the greater of $50,000,000 and 4.00% of
Consolidated Total Assets at the time of Incurrence of such Indebtedness or
other obligations;

(r) Liens securing Indebtedness (including Liens securing any Obligations in
respect thereof) or other obligations of, or in favor of, any Special Purpose
Entity, or in connection with a Special Purpose Financing or otherwise, Incurred
pursuant to clause (b)(ix) of Subsection 8.1;

(s) Liens securing Indebtedness (including Liens securing any Obligations in
respect thereof) consisting of Indebtedness Incurred in compliance with
Subsection 8.1; provided that on the date of Incurrence of such Indebtedness
after giving effect to such Incurrence (or on the date of the initial borrowing
of such Indebtedness or entry into the definitive agreement providing the
commitment to fund such Indebtedness after giving pro forma effect to the
Incurrence of the entire committed amount, in which case such committed amount
may thereafter be borrowed and reborrowed in whole or in part, from time to
time, without further compliance with this clause), the Consolidated First Lien
Leverage Ratio shall not exceed 3.75:1.00; and

(t) Liens on the Collateral, if such Liens rank junior to the Liens on such
Collateral in relation to the Lien securing the Loans and the Subsidiary
Guarantees, as applicable (so long as any such Liens (and related Obligations)
are subject to a Junior Lien Intercreditor Agreement or an Other Intercreditor
Agreement).

 

- 61 -



--------------------------------------------------------------------------------

For purposes of determining compliance with this definition, (s) a Lien need not
be incurred solely by reference to one category of Permitted Liens described in
this definition but may be incurred under any combination of such categories
(including in part under one such category and in part under any other such
category), (t) the principal amount of Indebtedness secured by a Lien under any
category of Permitted Liens shall be determined after giving effect to the
application of proceeds of any such Indebtedness to refinance any such other
Indebtedness, (u) in the event that a Lien (or any portion thereof) meets the
criteria of one or more of such categories of Permitted Liens, the Borrower
shall, in its sole discretion, classify or reclassify such Lien (or any portion
thereof) in any manner that complies with this definition, (v) any Lien securing
Indebtedness that was permitted to secure such Indebtedness at the time of the
Incurrence of such Indebtedness shall also be permitted to secure any increase
in the amount of such Indebtedness in connection with the accrual of interest,
the accretion of accreted value, the payment of interest in the form of
additional Indebtedness and the payment of dividends on Capital Stock
constituting Indebtedness in the form of additional shares of the same class of
Capital Stock, (w) in the event that a portion of Indebtedness secured by a Lien
could be classified as secured in part pursuant to clause (k)(1) above in
respect of Indebtedness Incurred pursuant to the Ratio Incremental Facility
(giving effect to the Incurrence of such portion of such Indebtedness), the
Borrower, in its sole discretion, may classify such portion of such Indebtedness
(and any Obligations in respect thereof) as having been secured pursuant to
clause (k)(1) above in respect of Indebtedness Incurred pursuant to the Ratio
Incremental Facility and the remainder of the Indebtedness as having been
secured pursuant to such clause (k)(1) in respect of Indebtedness Incurred
pursuant to Subsection 8.1(b)(i) (other than pursuant to the Ratio Incremental
Facility) or one or more of the other clauses of this definition (other than
clause (s) above), (x) in the event that a portion of Indebtedness secured by a
Lien could be classified in part pursuant to clause (s) above (giving effect to
the Incurrence of such portion of Indebtedness), the Borrower, in its sole
discretion, may classify such portion of Indebtedness (and any Obligations in
respect thereof) as having been secured pursuant to clause (s) above and the
remainder of the Indebtedness as having been secured pursuant to one or more of
the other clauses of this definition (other than clause (k)(1) above in respect
of Indebtedness Incurred pursuant to the Ratio Incremental Facility), (y) if any
Liens securing Indebtedness are Incurred to refinance Liens securing
Indebtedness initially Incurred (or, to refinance Liens Incurred to refinance
Liens initially Incurred) in reliance on a basket measured by reference to a
percentage of Consolidated Total Assets at the time of Incurrence of such
Indebtedness or other obligations, and is refinanced by any Indebtedness or
other obligation secured by any Lien incurred by reference to such category of
Permitted Liens, and such refinancing would cause the percentage of Consolidated
Total Assets to be exceeded if calculated based on the Consolidated Total Assets
on the date of such refinancing, such percentage of Consolidated Total Assets
shall not be deemed to be exceeded (and such refinancing Lien shall be deemed
permitted) so long as the principal amount of such refinancing Indebtedness or
other obligations does not exceed an amount equal to the principal amount of
such Indebtedness or other obligations being refinanced, plus the aggregate
amount of fees, underwriting discounts, premiums and other costs and expenses
(including accrued and unpaid interest) Incurred or payable in connection with
such refinancing and (z) if any Indebtedness or other obligation is secured by
any Lien outstanding under any category of Permitted Liens measured by reference
to a dollar amount, and is

 

- 62 -



--------------------------------------------------------------------------------

refinanced by any Indebtedness or other obligation secured by any Lien Incurred
by reference to such category of Permitted Liens, and such refinancing (or any
subsequent refinancing) would cause such dollar amount to be exceeded, such
dollar amount shall not be deemed to be exceeded (and such refinancing Lien
shall be deemed permitted) so long as the principal amount of such refinancing
Indebtedness or other obligation does not exceed an amount equal to the
principal amount of such Indebtedness being refinanced, plus the aggregate
amount of fees, underwriting discounts, premiums and other costs and expenses
(including accrued and unpaid interest) Incurred or payable in connection with
such refinancing.

“Permitted Payment”: as defined in Subsection 8.2(b).

“Person”: an individual, partnership, corporation, company, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

“Plan”: at a particular time, any employee benefit plan which is covered by
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is an
“employer” as defined in Section 3(5) of ERISA.

“Platform”: Intralinks, SyndTrak Online or any other similar electronic
distribution system.

“Preferred Stock”: as applied to the Capital Stock of any corporation or
company, Capital Stock of any class or classes (however designated) that by its
terms is preferred as to the payment of dividends, or as to the distribution of
assets upon any voluntary or involuntary liquidation or dissolution of such
corporation or company, over Capital Stock of any other class of such
corporation or company.

“Prepayment Date”: as defined in Subsection 4.4(h).

“Projections”: those financial projections included in the confidential
information memoranda and related material prepared in connection with the
syndication of the Facility and provided to the Lenders on or about December 5,
2016.

“Purchase”: as defined in clause (4) of the definition of “Consolidated Coverage
Ratio.”

“Purchase Money Obligations”: any Indebtedness Incurred to finance or refinance
the acquisition, leasing, construction or improvement of property (real or
personal) or assets, and whether acquired through the direct acquisition of such
property or assets or the acquisition of the Capital Stock of any Person owning
such property or assets, or otherwise.

“Qualifying Lender”: as defined in Subsection 4.4(l)(iv)(3).

“Rating Agency”: Moody’s or S&P or, if Moody’s or S&P or both shall not make a
rating on the applicable security or instrument publicly available, a nationally
recognized statistical rating agency or agencies, as the case may be, selected
by the Borrower which shall be substituted for Moody’s or S&P or both, as the
case may be.

 

- 63 -



--------------------------------------------------------------------------------

“Ratio Incremental Facility”: as defined in the definition of “Maximum
Incremental Facilities Amount”.

“Receivable”: a right to receive payment pursuant to an arrangement with another
Person pursuant to which such other Person is obligated to pay, as determined in
accordance with GAAP.

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
the Borrower or any Restricted Subsidiary constituting Collateral giving rise to
Net Available Cash to the Borrower or such Restricted Subsidiary, as the case
may be, in excess of $10,000,000, to the extent that such settlement or payment
does not constitute reimbursement or compensation for amounts previously paid by
the Borrower or any Restricted Subsidiary in respect of such casualty or
condemnation.

“Redemption Agreement”: the Stock Redemption Agreement, dated as of April 9,
2014, between Tyco International Holding S.A.R.L. and Atkore Group.

“Reference Banks”: Deutsche Bank AG New York Branch, UBS Loan Finance LLC,
Credit Suisse AG, JPMorgan Chase Bank, N.A. and Wells Fargo Bank, NA, or such
additional or other banks as may be appointed by the Administrative Agent and
reasonably acceptable to the Borrower; provided that, at any time, the maximum
number of Reference Banks does not exceed seven.

“refinance”: refinance, refund, replace, renew, repay, modify, restate, defer,
substitute, supplement, reissue, resell or extend (including pursuant to any
defeasance or discharge mechanism); and the terms “refinances,” “refinanced” and
“refinancing” as used for any purpose in this Agreement shall have a correlative
meaning.

“Refinancing Agreement”: as defined in Subsection 8.3(c).

“Refinancing Indebtedness”: Indebtedness that is Incurred to refinance
Indebtedness Incurred pursuant to this Agreement and the First Lien Loan
Documents, the Senior ABL Facility and any Indebtedness (or unutilized
commitment in respect of Indebtedness) existing on the Closing Date and set
forth on Schedule 8.1 or Incurred (or established) in compliance with this
Agreement (including Indebtedness of the Borrower that refinances Indebtedness
of the Borrower or any Restricted Subsidiary (to the extent permitted in this
Agreement) and Indebtedness of any Restricted Subsidiary that refinances
Indebtedness of another Restricted Subsidiary) including Indebtedness that
refinances Refinancing Indebtedness, and Indebtedness Incurred pursuant to a
commitment that refinances any Indebtedness or unutilized commitment; provided
that (1) if the Indebtedness being refinanced is Subordinated Obligations or
Guarantor Subordinated Obligations, the Refinancing Indebtedness (x) has a final
Stated Maturity at the time such Refinancing Indebtedness is Incurred that is
equal to or greater than the final Stated Maturity of the Indebtedness being
refinanced (or, if shorter, the Maturity Date of the Initial Term Loans), (y)
has a weighted average life to maturity at the time such Refinancing
Indebtedness is Incurred that is equal to or longer than the remaining weighted
average life to maturity of the Indebtedness being refinanced (or, if shorter,
the remaining

 

- 64 -



--------------------------------------------------------------------------------

weighted average life to maturity of the Initial Term Loans) and (z) if an Event
of Default under Subsection 9.1(a) or (f) is continuing, is subordinated in
right of payment to the First Lien Loan Document Obligations to the same extent
as the Indebtedness being refinanced, (2) such Refinancing Indebtedness is
Incurred in an aggregate principal amount (or if issued with original issue
discount, an aggregate issue price) that is equal to or less than the sum of
(x) the aggregate principal amount then outstanding of the Indebtedness being
refinanced, plus (y) an amount equal to any unutilized commitment relating to
the Indebtedness being refinanced or otherwise then outstanding under the
financing arrangement being refinanced to the extent the unutilized commitment
being refinanced could be drawn in compliance with Subsection 8.1 immediately
prior to such refinancing, plus (z) fees, underwriting discounts, premiums and
other costs and expenses (including accrued and unpaid interest) Incurred or
payable in connection with such refinancing, (3) Refinancing Indebtedness shall
not include (x) Indebtedness of a Restricted Subsidiary that is not a Subsidiary
Guarantor that refinances Indebtedness of the Borrower or a Subsidiary Guarantor
that could not have been initially Incurred by such Restricted Subsidiary
pursuant to Subsection 8.1 or (y) Indebtedness of the Borrower or a Restricted
Subsidiary that refinances Indebtedness of an Unrestricted Subsidiary, and
(4) if the Indebtedness being refinanced constitutes Additional Obligations,
Rollover Indebtedness, Permitted Debt Exchange Notes or First Lien Loan Document
Obligations Incurred pursuant to Subsection 8.1(b)(i)(II)(a) (or Refinancing
Indebtedness in respect of the foregoing Indebtedness), (w) the Refinancing
Indebtedness complies with the requirements of the definition of “Additional
Obligations” (other than clause (ii) thereof), (x) if the Indebtedness being
refinanced is unsecured and an Event of Default under Subsection 9.1(a) or
(f) is continuing, the Refinancing Indebtedness is unsecured and (y) if the
Indebtedness being refinanced is secured by a Lien on Collateral ranking junior
to the Liens on Collateral securing the First Lien Loan Document Obligations and
an Event of Default under Subsection 9.1(a) or (f) is continuing, the
Refinancing Indebtedness is unsecured or secured by a Lien on Collateral ranking
junior to the Liens on Collateral securing the First Lien Loan Document
Obligations.

“Refunding Capital Stock”: as defined in Subsection 8.2(b)(i).

“Register”: as defined in Subsection 11.6(b)(iv).

“Regulation D”: Regulation D of the Board as in effect from time to time.

“Regulation S-X”: Regulation S-X promulgated by the SEC, as in effect on the
Closing Date.

“Regulation T”: Regulation T of the Board as in effect from time to time.

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Regulation X”: Regulation X of the Board as in effect from time to time.

“Reinvestment Period”: as defined in Subsection 8.4(b)(i).

“Related Business”: those businesses in which the Borrower or any of its
Subsidiaries is engaged on the Closing Date, or that are similar, related,
complementary, incidental or ancillary thereto or extensions, developments or
expansions thereof.

 

- 65 -



--------------------------------------------------------------------------------

“Related Parties”: with respect to any Person, such Person’s affiliates and the
partners, officers, directors, trustees, employees, equity holders,
shareholders, members, attorneys and other advisors, agents and controlling
persons of such Person and of such Person’s affiliates and “Related Party” shall
mean any of them.

“Related Taxes”: (x) any taxes, charges or assessments, including but not
limited to sales, use, transfer, rental, ad valorem, value added, stamp,
property, consumption, franchise, license, capital, net worth, gross receipts,
excise, occupancy, intangibles or similar taxes, charges or assessments (other
than federal, state or local taxes measured by income and federal, state or
local withholding imposed by any government or other taxing authority on
payments made by any Parent Entity other than to another Parent Entity),
required to be paid by any Parent Entity by virtue of its being incorporated or
having Capital Stock outstanding (but not by virtue of owning stock or other
equity interests of any corporation or other entity other than the Borrower, any
of its Subsidiaries or any Parent Entity), or being a holding company parent of
the Borrower, any of its Subsidiaries or any Parent Entity or receiving
dividends from or other distributions in respect of the Capital Stock of the
Borrower, any of its Subsidiaries or any Parent Entity, or having guaranteed any
obligations of the Borrower or any Subsidiary thereof, or having made any
payment in respect of any of the items for which the Borrower or any of its
Subsidiaries is permitted to make payments to any Parent Entity pursuant to
Subsection 8.2, or acquiring, developing, maintaining, owning, prosecuting,
protecting or defending its intellectual property and associated rights
(including but not limited to receiving or paying royalties for the use thereof)
relating to the business or businesses of the Borrower or any Subsidiary
thereof, (y) any taxes attributable to any taxable period (or portion thereof)
ending on or prior to the Closing Date, or to the consummation of any of the
2010 Transactions or the Transactions, or to any Parent Entity’s receipt of (or
entitlement to) any payment in connection with the 2010 Transactions or the
Transactions, including any payment received after the Closing Date pursuant to
any agreement related to the 2010 Transactions or the Transactions or (z) any
other federal, state, foreign, provincial or local taxes measured by income for
which any Parent Entity is liable up to an amount not to exceed, with respect to
federal taxes, the amount of any such taxes that the Borrower and its
Subsidiaries would have been required to pay on a separate company basis, or on
a consolidated basis as if the Borrower had filed a consolidated return on
behalf of an affiliated group (as defined in Section 1504 of the Code) of which
it were the common parent, or with respect to state and local taxes, the amount
of any such taxes that the Borrower and its Subsidiaries would have been
required to pay on a separate company basis, or on a consolidated, combined,
unitary or affiliated basis as if the Borrower had filed a consolidated,
combined, unitary or affiliated return on behalf of an affiliated group (as
defined in the applicable state or local tax laws for filing such return)
consisting only of the Borrower and its Subsidiaries. Taxes include all
interest, penalties and additions relating thereto.

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the 30 day notice period is waived under
Section 21, 22, 23, 24, 25, 27 or 28 of PBGC Regulation Section 4043 or any
successor regulation thereto.

“Repricing Transaction”: the prepayment, refinancing, substitution or
replacement of all or a portion of the Initial Term Loans (including, without
limitation, as may be effected through any amendment, waiver or modification to
this Agreement relating to the interest rate for, or weighted average yield of,
the Initial Term Loans), (a) if the primary purpose

 

- 66 -



--------------------------------------------------------------------------------

of such prepayment, refinancing, substitution, replacement, amendment, waiver or
modification is (as reasonably determined by the Borrower in good faith) to
refinance the Initial Term Loans at a lower “effective yield” (taking into
account, among other factors, margin, upfront or similar fees or original issue
discount shared with all providers of such financing, but excluding the effect
of any arrangement, commitment, underwriting, structuring, syndication or other
fees payable in connection therewith that are not shared with all providers of
such financing, and without taking into account any fluctuations in the Adjusted
LIBOR Rate, but including any LIBOR floor or similar floor that is higher than
the then Adjusted LIBOR Rate), (b) if the prepayment, refinancing, substitution,
replacement, amendment, waiver or modification is effectuated by the incurrence
by the Borrower or any Restricted Subsidiary of new Indebtedness, such new
Indebtedness is first lien secured bank financing, and (c) if such prepayment,
refinancing, substitution, replacement, amendment, waiver or modification
results in first lien secured bank financing having an “effective yield” (as
reasonably determined by the Administrative Agent, in consultation with the
Borrower, consistent with generally accepted financial practices, after giving
effect to, among other factors, margin, upfront or similar fees or original
issue discount shared with all providers of such financing (calculated based on
assumed four-year average life and without present value discount), but
excluding the effect of any arrangement, commitment, underwriting, structuring,
syndication or other fees payable in connection therewith that are not shared
with all providers of such financing, and without taking into account any
fluctuations in the Adjusted LIBOR Rate, but including any LIBOR floor or
similar floor that is higher than the then applicable Adjusted LIBOR Rate) that
is less than the “effective yield” (as reasonably determined by the
Administrative Agent, in consultation with the Borrower, on the same basis) of
the Initial Term Loans prior to being so prepaid, refinanced, substituted or
replaced or subject to such amendment, waiver or modification to this Agreement.

“Required Lenders”: Lenders the Term Credit Percentages of which aggregate to
greater than 50.0%.

“Requirement of Law”: as to any Person, the Organizational Documents of such
Person, and any law, statute, ordinance, code, decree, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
material property or to which such Person or any of its material property is
subject, including laws, ordinances and regulations pertaining to zoning,
occupancy and subdivision of real properties; provided that the foregoing shall
not apply to any non-binding recommendation of any Governmental Authority.

“Responsible Officer”: as to any Person, any of the following officers of such
Person: (a) the chief executive officer or the president of such Person and,
with respect to financial matters, the chief financial officer, the treasurer or
the controller of such Person; (b) any vice president of such Person or, with
respect to financial matters, any assistant treasurer or assistant controller of
such Person, who has been designated in writing to the Administrative Agent or
the Collateral Agent as a Responsible Officer by such chief executive officer or
president of such Person or, with respect to financial matters, such chief
financial officer of such Person; (c) with respect to Subsection 7.7 and ERISA
matters and without limiting the foregoing, the general counsel of such Person;
and (d) any other individual designated as a “Responsible Officer” for the
purposes of this Agreement by the Board of Directors or equivalent body of such
Person.

 

- 67 -



--------------------------------------------------------------------------------

“Restatement Effective Date”: December 22, 2016.

“Restricted Payment”: as defined in Subsection 8.2(a).

“Restricted Payment Transaction”: any Restricted Payment permitted pursuant to
Subsection 8.2, any Permitted Payment, any Permitted Investment, or any
transaction specifically excluded from the definition of the term “Restricted
Payment” (including pursuant to the exception contained in clause (i) of such
definition and the parenthetical exclusions contained in clauses (ii) and (iii)
of such definition).

“Restricted Subsidiary”: any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“Rollover Indebtedness”: Indebtedness of the Borrower or a Guarantor issued to
any Lender in lieu of such Lender’s pro rata portion of any repayment of Term
Loans made pursuant to Subsection 4.4(a) or (e); so long as (other than in
connection with a refinancing in full of the Facilities) such Indebtedness would
not have a weighted average life to maturity earlier than the remaining weighted
average life to maturity of the Term Loans being repaid.

“S&P”: Standard & Poor’s Ratings Group, a division of The McGraw-Hill Companies,
Inc., and its successors.

“Sale”: as defined in clause (3) of the definition of “Consolidated Coverage
Ratio.”

“SEC”: the United States Securities and Exchange Commission.

“Second Amendment”: the Second Amendment to First Lien Credit Agreement and
First Amendment to First Lien Guarantee and Collateral Agreement, dated as of
the Restatement Effective Date, among the Administrative Agent, the Collateral
Agent, the Borrower, the Guarantors and the Lenders party thereto.

“Second Lien Credit Agreement”: the Second Lien Credit Agreement dated as of
April 9, 2014, as amended through the date hereof, among the Borrower, the
Lenders (as defined therein), Deutsche Bank AG New York Branch, as
administrative agent and collateral agent.

“Second Lien Loans”: the “Loans” referred to in the Second Lien Credit
Agreement.

“Secured Parties”: the “Secured Parties” as defined in the Guarantee and
Collateral Agreement.

“Securities Act”: the Securities Act of 1933, as amended from time to time.

“Security Documents”: the collective reference to each Mortgage related to any
Mortgaged Fee Property, the Guarantee and Collateral Agreement and all other
similar security documents hereafter delivered to the Collateral Agent granting
or perfecting a Lien on any asset or assets of any Loan Party to secure the
obligations and liabilities of the Loan Parties hereunder

 

- 68 -



--------------------------------------------------------------------------------

and/or under any of the other Loan Documents or to secure any guarantee of any
such obligations and liabilities, including any security documents executed and
delivered or caused to be delivered to the Collateral Agent pursuant to
Subsection 7.9(a), 7.9(b), 7.9(c) or 7.9(d), in each case, as amended,
supplemented, waived or otherwise modified from time to time.

“Senior ABL Facility”: the collective reference to the Senior ABL Facility
Agreement, any ABL Facility Documents, any notes and letters of credit issued
pursuant thereto and any guarantee and collateral agreement, patent and
trademark security agreement, mortgages, letter of credit applications and other
guarantees, pledge agreements, security agreements and collateral documents, and
other instruments and documents, executed and delivered pursuant to or in
connection with any of the foregoing, in each case as the same may be amended,
supplemented, waived or otherwise modified from time to time, or refunded,
refinanced, restructured, replaced, renewed, repaid, increased or extended from
time to time (whether in whole or in part, whether with the original agent and
lenders or other agents and lenders or otherwise, and whether provided under the
original Senior ABL Facility Agreement or one or more other credit agreements,
indentures or financing agreements or otherwise, unless such agreement,
instrument or document expressly provides that it is not intended to be and is
not a Senior ABL Facility). Without limiting the generality of the foregoing,
the term “Senior ABL Facility” shall include any agreement (i) changing the
maturity of any Indebtedness Incurred thereunder or contemplated thereby,
(ii) adding Subsidiaries of the Borrower as additional borrowers or guarantors
thereunder, (iii) increasing the amount of Indebtedness Incurred thereunder or
available to be borrowed thereunder or (iv) otherwise altering the terms and
conditions thereof.

“Senior ABL Facility Agreement”: the Credit Agreement, dated as of December 22,
2010, as amended through the date hereof, among the Borrower, the other
borrowers party thereto from time to time, the lenders and other financial
institutions party thereto from time to time and UBS AG, Stamford Branch, as
administrative agent and collateral agent thereunder, as such agreement may be
amended, supplemented, waived or otherwise modified from time to time or
refunded, refinanced, restructured, replaced, renewed, repaid, increased or
extended from time to time (whether in whole or in part, whether with the
original administrative agent and lenders or other agents and lenders or
otherwise, and whether provided under the original Senior ABL Facility Agreement
or one or more other credit agreements or otherwise, unless such agreement,
instrument or other document expressly provides that it is not intended to be
and is not a Senior ABL Facility Agreement). Any reference to the Senior ABL
Facility Agreement hereunder shall be deemed a reference to each Senior ABL
Facility Agreement then in existence.

“Set”: the collective reference to Eurodollar Loans of a single Tranche, the
then current Interest Periods with respect to all of which begin on the same
date and end on the same later date (whether or not such Eurodollar Loans shall
originally have been made on the same day).

“Settlement Service”: as defined in Subsection 11.6(b).

“Single Employer Plan”: any Plan which is covered by Title IV or Section 302 of
ERISA or Section 412 of the Code, but which is not a Multiemployer Plan.

 

- 69 -



--------------------------------------------------------------------------------

“Solicited Discount Proration”: as defined in Subsection 4.4(l)(iv)(3).

“Solicited Discounted Prepayment Amount”: as defined in
Subsection 4.4(l)(iv)(1).

“Solicited Discounted Prepayment Notice”: an irrevocable written notice of a
Borrower Solicitation of Discounted Prepayment Offer made pursuant to Subsection
4.4(l)(iv) substantially in the form of Exhibit Q.

“Solicited Discounted Prepayment Offer”: the irrevocable written offer by each
Lender, substantially in the form of Exhibit R, submitted following the
Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.

“Solicited Discounted Prepayment Response Date”: as defined in
Subsection 4.4(l)(iv)(1).

“Solvent” and “Solvency”: with respect to the Borrower and its Subsidiaries on a
consolidated basis after giving effect to the Transactions on the Closing Date
means (i) the Fair Value and Present Fair Salable Value of the assets of the
Borrower and its Subsidiaries taken as a whole exceed their Stated Liabilities
and Identified Contingent Liabilities; (ii) the Borrower and its Subsidiaries
taken as a whole do not have Unreasonably Small Capital; and (iii) the Borrower
and its Subsidiaries taken as a whole will be able to pay their Stated
Liabilities and Identified Contingent Liabilities as they mature (all
capitalized terms used in this definition (other than “Borrower” and
“Subsidiary” which have the meanings set forth in this Agreement) shall have the
meaning assigned to such terms in the form of solvency certificate attached
hereto as Exhibit H).

“Special Purpose Entity”: (x) any Special Purpose Subsidiary or (y) any other
Person that is engaged in the business of (i) acquiring, selling, collecting,
financing or refinancing Receivables, accounts (as defined in the Uniform
Commercial Code as in effect in any jurisdiction from time to time), other
accounts and/or other receivables, and/or related assets and/or (ii) financing
or refinancing in respect of Capital Stock of any Special Purpose Subsidiary.

“Special Purpose Financing”: any financing or refinancing of assets consisting
of or including Receivables of the Borrower or any Restricted Subsidiary that
have been transferred to a Special Purpose Entity or made subject to a Lien in a
Financing Disposition (including any financing or refinancing in respect of
Capital Stock of a Special Purpose Subsidiary held by another Special Purpose
Subsidiary).

“Special Purpose Financing Expense”: for any period, (a) the aggregate interest
expense for such period on any Indebtedness of any Special Purpose Subsidiary
that is a Restricted Subsidiary, which Indebtedness is not recourse to the
Borrower or any Restricted Subsidiary that is not a Special Purpose Subsidiary
(other than with respect to Special Purpose Financing Undertakings), and
(b) Special Purpose Financing Fees.

“Special Purpose Financing Fees”: distributions or payments made directly or by
means of discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a Person that is not a Restricted
Subsidiary in connection with, any Special Purpose Financing.

 

- 70 -



--------------------------------------------------------------------------------

“Special Purpose Financing Undertakings”: representations, warranties,
covenants, indemnities, guarantees of performance and (subject to clause (y) of
the proviso below) other agreements and undertakings entered into or provided by
the Borrower or any of its Restricted Subsidiaries that the Borrower determines
in good faith (which determination shall be conclusive) are customary or
otherwise necessary or advisable in connection with a Special Purpose Financing
or a Financing Disposition; provided that (x) it is understood that Special
Purpose Financing Undertakings may consist of or include (i) reimbursement and
other obligations in respect of notes, letters of credit, surety bonds and
similar instruments provided for credit enhancement purposes, (ii) Hedging
Obligations or other obligations relating to Interest Rate Agreements, Currency
Agreements or Commodities Agreements entered into by the Borrower or any
Restricted Subsidiary, in respect of any Special Purpose Financing or Financing
Disposition, or (iii) any Guarantee in respect of customary recourse obligations
(as determined in good faith by the Borrower, which determination shall be
conclusive) in connection with any Special Purpose Financing or Financing
Disposition, including in respect of Liabilities in the event of any involuntary
case commenced with the collusion of any Special Purpose Subsidiary or any
Affiliate thereof, or any voluntary case commenced by any Special Purpose
Subsidiary, under any applicable bankruptcy law, and (y) subject to the
preceding clause (x), any such other agreements and undertakings shall not
include any Guarantee of Indebtedness of a Special Purpose Subsidiary by the
Borrower or a Restricted Subsidiary that is not a Special Purpose Subsidiary.

“Special Purpose Subsidiary”: any Subsidiary of the Borrower that (a) is engaged
solely in (x) the business of (i) acquiring, selling, collecting, financing or
refinancing Receivables, accounts (as defined in the Uniform Commercial Code as
in effect in any jurisdiction from time to time) and other accounts and
receivables (including any thereof constituting or evidenced by chattel paper,
instruments or general intangibles), all proceeds thereof and all rights
(contractual and other), collateral and other assets relating thereto, and/or
(ii) owning or holding Capital Stock of any Special Purpose Subsidiary and/or
engaging in any financing or refinancing in respect thereof, and (y) any
business or activities incidental or related to such business, and (b) is
designated as a “Special Purpose Subsidiary” by the Borrower.

“Specified Discount”: as defined in Subsection 4.4(l)(ii)(1).

“Specified Discount Prepayment Amount”: as defined in Subsection 4.4(l)(ii)(1).

“Specified Discount Prepayment Notice”: an irrevocable written notice of the
Borrower Offer of Specified Discount Prepayment made pursuant to Subsection
4.4(l)(ii) substantially in the form of Exhibit S.

“Specified Discount Prepayment Response”: the written response by each Lender,
substantially in the form of Exhibit T, to a Specified Discount Prepayment
Notice.

“Specified Discount Prepayment Response Date”: as defined in
Subsection 4.4(l)(ii)(1).

 

- 71 -



--------------------------------------------------------------------------------

“Specified Discount Proration”: as defined in Subsection 4.4(l)(ii)(3).

“Specified Existing Term Tranche”: as defined in Subsection 2.10(a)(ii).

“Specified Refinancing Amendment”: an amendment to this Agreement effecting the
incurrence of Specified Refinancing Term Loan Facilities in accordance with
Subsection 2.11.

“Specified Refinancing Indebtedness”: Indebtedness incurred by the Borrower
pursuant to and in accordance with Subsection 2.11.

“Specified Refinancing Lenders”: as defined in Subsection 2.11(b).

“Specified Refinancing Term Loan Facilities”: as defined in Subsection 2.11(a).

“Specified Refinancing Term Loans”: as defined in Subsection 2.11(a).

“Specified Refinancing Tranche”: Specified Refinancing Term Loan Facilities with
the same terms and conditions made on the same day and any Supplemental Term
Loan in respect thereof added to such Tranche pursuant to Subsection 2.8.

“Sponsor”: CD&R.

“Stated Maturity”: with respect to any Indebtedness, the date specified in such
Indebtedness as the fixed date on which the payment of principal of such
Indebtedness is due and payable, including pursuant to any mandatory redemption
provision (but excluding any provision providing for the repurchase or repayment
of such Indebtedness at the option of the holder thereof upon the happening of
any contingency).

“Statutory Reserves”: for any day as applied to a Eurodollar Loan, the average
maximum rate at which reserves (including any marginal, supplemental or
emergency reserves) are required to be maintained during such Interest Period
under Regulation D by member banks of the United States Federal Reserve System
in New York City with deposits exceeding $1,000,000,000 against “Eurocurrency
liabilities” (as such term is used in Regulation D). Eurodollar Loans shall be
deemed to constitute Eurocurrency liabilities and to be subject to such reserve
requirements without benefit of or credit for proration, exceptions or offsets
which may be available from time to time to any Lender under Regulation D.

“Submitted Amount”: as defined in Subsection 4.4(l)(iii)(1).

“Submitted Discount”: as defined in Subsection 4.4(l)(iii)(1).

“Subordinated Obligations”: any Indebtedness of the Borrower (whether
outstanding on the Closing Date or thereafter Incurred) that is expressly
subordinated in right of payment to the First Lien Loan Document Obligations
pursuant to a written agreement.

“Subsection 2.10 Additional Amendment”: as defined in Subsection 2.10(c).

 

- 72 -



--------------------------------------------------------------------------------

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity (a) of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the Board of Directors or other managers of such
corporation, partnership, limited liability company or other entity are at the
time owned by such Person, or (b) the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person and, in the case of this clause (b), which is treated as a
consolidated subsidiary for accounting purposes. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of the Borrower.

“Subsidiary Guarantor”: (x) each Domestic Subsidiary (other than any Excluded
Subsidiary) of the Borrower which executes and delivers a Subsidiary Guaranty
pursuant to Subsection 7.9 or otherwise, in each case, unless and until such
time as the respective Subsidiary Guarantor (a) ceases to constitute a Domestic
Subsidiary of the Borrower in accordance with the terms and provisions hereof,
(b) is designated an Unrestricted Subsidiary pursuant to the terms of this
Agreement or (c) is released from all of its obligations under the Subsidiary
Guaranty in accordance with the terms and provisions thereof and (y) each other
Subsidiary of the Borrower which the Borrower causes to execute and deliver a
Subsidiary Guaranty pursuant to the last sentence of Subsection 7.9(b) or
otherwise, in each case, unless and until such time as the respective Subsidiary
Guarantor (a) ceases to constitute a Domestic Subsidiary of the Borrower in
accordance with the terms and provisions hereof, (b) is designated an
Unrestricted Subsidiary pursuant to the terms of this Agreement or (c) is
released from all of its obligations under the Subsidiary Guaranty in accordance
with terms and provisions thereof.

“Subsidiary Guaranty”: the guaranty of the First Lien Loan Document Obligations
of the Borrower under the Loan Documents provided pursuant to the Guarantee and
Collateral Agreement or pursuant to a guaranty in such other form as may be
agreed between the Borrower and the Administrative Agent.

“Successor Borrower”: as defined in Subsection 8.7(a)(i).

“Supplemental Revolving Commitments”: as defined in Subsection 2.8(a).

“Supplemental Term Loan Commitments”: as defined in Subsection 2.8(a).

“Supplemental Term Loans”: Term Loans made in respect of Supplemental Term Loan
Commitments.

“Tax Sharing Agreement”: the Tax Sharing Agreement dated as of December 22,
2010, among the Borrower, Atkore Group and Holdings, as the same may be amended,
supplemented, waived or otherwise modified from time to time.

“Taxes”: any and all present or future income, stamp or other taxes, levies,
imposts, duties, charges, fees, deductions or withholdings, now or hereafter
imposed, levied, collected, withheld or assessed by any Governmental Authority.

 

- 73 -



--------------------------------------------------------------------------------

“Temporary Cash Investments”: any of the following: (i) any investment in
(x) direct obligations of the United States of America, Canada, the United
Kingdom, a member state of the European Union or any country in whose currency
funds are being held pending their application in the making of an investment or
capital expenditure by the Borrower or a Restricted Subsidiary in that country
or with such funds, or any agency or instrumentality of any thereof, or
obligations Guaranteed by the United States of America, the United Kingdom or a
member state of the European Union or any country in whose currency funds are
being held pending their application in the making of an investment or capital
expenditure by the Borrower or a Restricted Subsidiary in that country or with
such funds, or any agency or instrumentality of any of the foregoing, or
obligations guaranteed by any of the foregoing or (y) direct obligations of any
foreign country recognized by the United States of America rated at least “A” by
S&P or “A-1” by Moody’s (or, in either case, the equivalent of such rating by
such organization or, if no rating of S&P or Moody’s then exists, the equivalent
of such rating by any nationally recognized rating organization), (ii) overnight
bank deposits, and investments in time deposit accounts, certificates of
deposit, bankers’ acceptances and money market deposits (or, with respect to
foreign banks, similar instruments) maturing not more than one year after the
date of acquisition thereof issued by (x) any bank or other institutional lender
under this Agreement or any Senior ABL Facility or any affiliate thereof or
(y) a bank or trust company that is organized under the laws of the United
States of America, any state thereof or any foreign country recognized by the
United States of America having capital and surplus aggregating in excess of
$250,000,000 (or the foreign currency equivalent thereof) and whose long term
debt is rated at least “A” by S&P or “A-1” by Moody’s (or, in either case, the
equivalent of such rating by such organization or, if no rating of S&P or
Moody’s then exists, the equivalent of such rating by any nationally recognized
rating organization) at the time such Investment is made, (iii) repurchase
obligations with a term of not more than 30 days for underlying securities or
instruments of the types described in clause (i) or (ii) above entered into with
a bank meeting the qualifications described in clause (ii) above, (iv)
Investments in commercial paper, maturing not more than 270 days after the date
of acquisition, issued by a Person (other than that of the Borrower or any of
its Subsidiaries), with a rating at the time as of which any Investment therein
is made of “P-2” (or higher) according to Moody’s or “A-2” (or higher) according
to S&P (or, in either case, the equivalent of such rating by such organization
or, if no rating of S&P or Moody’s then exists, the equivalent of such rating by
any nationally recognized rating organization), (v) Investments in securities
maturing not more than one year after the date of acquisition issued or fully
guaranteed by any state, commonwealth or territory of the United States of
America, or by any political subdivision or taxing authority thereof, and rated
at least “A” by S&P or “A” by Moody’s (or, in either case, the equivalent of
such rating by such organization or, if no rating of S&P or Moody’s then exists,
the equivalent of such rating by any nationally recognized rating organization),
(vi) Indebtedness or Preferred Stock (other than of the Borrower or any of its
Subsidiaries) having a rating of “A” or higher by S&P or “A2” or higher by
Moody’s (or, in either case, the equivalent of such rating by such organization
or, if no rating of S&P or Moody’s then exists, the equivalent of such rating by
any nationally recognized rating organization), (vii) investment funds investing
95.0% of their assets in securities of the type described in clauses (i) through
(vi) above (which funds may also hold cash pending investment and/or
distribution), (viii) any money market deposit accounts issued or offered by a
domestic commercial bank or a commercial bank organized and located in a country
recognized by the United States of America, in each case, having capital and
surplus in excess of $250,000,000 (or the foreign currency equivalent thereof),
or investments in money market funds subject to the risk limiting conditions of
Rule 2a-7 (or any successor rule) of the SEC under the Investment Company Act of
1940, as amended and (ix) similar investments approved by the Board of Directors
in the ordinary course of business.

 

- 74 -



--------------------------------------------------------------------------------

“Term Credit Percentage”: as to any Lender at any time, the percentage of the
aggregate outstanding Term Loans (if any) of the Lenders and aggregate unused
Term Loan Commitments of the Lenders (if any) then constituted by such Lender’s
outstanding Term Loans (if any) and such Lender’s unused Term Loan Commitments
(if any).

“Term Loan Commitment”: as to any Lender, the aggregate of its Initial Term Loan
Commitments, Incremental Term Loan Commitment and Supplemental Term Loan
Commitments; collectively as to all Lenders the “Term Loan Commitments.”

“Term Loan Declined Amount”: as defined in Subsection 4.4(h).

“Term Loan Priority Collateral”: “Note Priority Collateral” as defined in the
ABL/Term Loan Intercreditor Agreement, whether or not the same remains in full
force and effect.

“Term Loans”: the Initial Term Loans, Incremental Term Loans, Extended Term
Loans and Specified Refinancing Term Loans, as the context shall require.

“Trade Payables”: with respect to any Person, any accounts payable or any
indebtedness or monetary obligation to trade creditors created, assumed or
guaranteed by such Person arising in the ordinary course of business in
connection with the acquisition of goods or services.

“Tranche”: (i) with respect to Term Loans or commitments, refers to whether such
Term Loans or commitments are (1) Initial Term Loans or Initial Term Loan
Commitments, (2) Incremental Loans or Incremental Term Loan Commitments with the
same terms and conditions made on the same day and any Supplemental Term Loans
added to such Tranche pursuant to Subsection 2.8, (3) Extended Term Loans (of
the same Extension Series) or (4) Specified Refinancing Term Loan Facilities
with the same terms and conditions made on the same day and any Supplemental
Term Loans added to such Tranche pursuant to Subsection 2.8 and (ii) with
respect to Incremental Revolving Loans or commitments, refers to whether such
Incremental Revolving Loans or commitments are Incremental Revolving Commitments
or Incremental Revolving Loans with the same terms and conditions made on the
same day and any Supplemental Revolving Commitments and Loans in respect thereof
added to such Tranche pursuant to Subsection 2.8.

“Transaction Agreements”: collectively, (i) the Redemption Agreement, (ii) the
CD&R Indemnification Agreement, (iii) [reserved] and (iv) any agreement
primarily providing for indemnification and/or contribution for the benefit of
any Permitted Holder in respect of Liabilities resulting from, arising out of or
in connection with, based upon or relating to (a) any management, consulting or
advisory services, or any financing, underwriting or placement services or other
investment banking activities to, for or in respect of any Parent Entity or any
of its Subsidiaries, (b) any offering of securities or other financing activity
or arrangement of or by any Parent Entity or any of its Subsidiaries or (c) any
action or failure to act of or by any Parent Entity or any of its Subsidiaries
(or any of their respective predecessors), in each case as the same may be
amended, supplemented, waived or otherwise modified from time to time in
accordance with the terms thereof.

 

- 75 -



--------------------------------------------------------------------------------

“Transactions”: collectively, any or all of the following (whether taking place
prior to, on or following the date hereof): (i) the entry into this Agreement
and the other Loan Documents and the Incurrence of Indebtedness hereunder,
(ii) the Second Lien Credit Agreement Payoff (as defined in the Second
Amendment) and (iii) all other transactions relating to any of the foregoing
(including payment of fees and expenses related to any of the foregoing).

“Transferee”: any Participant or Assignee.

“Treasury Capital Stock”: as defined in Subsection 8.2(b)(i).

“Type”: the type of Loan determined based on the interest option applicable
thereto, with there being two Types of Loans hereunder, namely ABR Loans and
Eurodollar Loans.

“UCC”: the Uniform Commercial Code as in effect in the State of New York from
time to time.

“United States Person”: any United States person within the meaning of
Section 7701(a)(30) of the Code.

“Unrestricted Cash”: at any date of determination, (a) the aggregate amount of
cash, Cash Equivalents and Temporary Cash Investments included in the cash
accounts that would be listed on the consolidated balance sheet of the Borrower
prepared in accordance with GAAP as of the end of the most recent four
consecutive Fiscal Quarters ending prior to the date of such determination for
which consolidated financial statements of the Borrower are available to the
extent such cash is not classified as “restricted” for financial statement
purposes (unless so classified solely because of any provision under the Loan
Documents or any other agreement or instrument governing other Indebtedness that
is subject to the ABL/Term Loan Intercreditor Agreement, a Junior Lien
Intercreditor Agreement or any Other Intercreditor Agreement governing the
application thereof or because they are subject to a Lien securing the First
Lien Loan Document Obligations, the ABL Facility Obligations or other
Indebtedness that is subject to the ABL/Term Loan Intercreditor Agreement, a
Junior Lien Intercreditor Agreement or any Other Intercreditor Agreement), plus
(b) the proceeds from any Incurrence of Incremental Term Loans since the date of
such consolidated balance sheet and on or prior to the date of determination
that are (in the good faith judgment of the Borrower) intended to be used for
working capital purposes.

“Unrestricted Subsidiary”: (i) any Subsidiary of the Borrower that at the time
of determination is an Unrestricted Subsidiary, as designated by the Board of
Directors in the manner provided below, and (ii) any Subsidiary of an
Unrestricted Subsidiary. The Board of Directors may designate any Subsidiary of
the Borrower (including any newly acquired or newly formed Subsidiary of the
Borrower) to be an Unrestricted Subsidiary unless such Subsidiary or any of its
Subsidiaries owns any Capital Stock or Indebtedness of, or owns or holds any
Lien on any property of, the Borrower or any other Restricted Subsidiary of the
Borrower that is not a

 

- 76 -



--------------------------------------------------------------------------------

Subsidiary of the Subsidiary to be so designated; provided, that (A) such
designation was made at or prior to the Closing Date, or (B) the Subsidiary to
be so designated has total consolidated assets of $1,000 or less or (C) if such
Subsidiary has consolidated assets greater than $1,000, then such designation
would be permitted under Subsection 8.2 and (D) immediately after such
designation, no Event of Default under Subsection 9.1(a) or (f) shall have
occurred and be continuing. The Board of Directors may designate any
Unrestricted Subsidiary to be a Restricted Subsidiary; provided, that
immediately after giving effect to such designation (1) (x) the Borrower could
Incur at least $1.00 of additional Indebtedness under Subsection 8.1(a) or
(y) the Consolidated Coverage Ratio would be equal to or greater than it was
immediately prior to giving effect to such designation or (z) such Subsidiary
shall be a Special Purpose Subsidiary with no Indebtedness outstanding other
than Indebtedness that can be Incurred (and upon such designation shall be
deemed to be Incurred and outstanding) pursuant to Subsection 8.1(b) and
(2) immediately after such designation, no Event of Default under Subsection
9.1(a) or (f) shall have occurred and be continuing. Any such designation by the
Board of Directors shall be evidenced to the Administrative Agent by promptly
filing with the Administrative Agent a copy of the resolution of the Borrower’s
Board of Directors giving effect to such designation and a certificate of a
Responsible Officer of the Borrower certifying that such designation complied
with the foregoing provisions.

“U.S. Tax Compliance Certificate”: as defined in Subsection 4.11(b)(ii)(2).

“Voting Stock”: as to any entity, all classes of Capital Stock of such entity
then outstanding and normally entitled to vote in the election of directors or
all interests in such entity with the ability to control the management or
actions of such entity.

“Wholly Owned Domestic Subsidiary”: as to any Person, any Domestic Subsidiary of
such Person of which such Person owns, directly or indirectly through one or
more Wholly Owned Subsidiaries, all of the Capital Stock of such Domestic
Subsidiary other than directors qualifying shares or shares held by nominees.

“Wholly Owned Subsidiary”: as to any Person, any Subsidiary of such Person of
which such Person owns, directly or indirectly through one or more Wholly Owned
Subsidiaries, all of the Capital Stock of such Subsidiary other than directors
qualifying shares or shares held by nominees.

“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2 Other Definitional and Interpretive Provisions. Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in any Notes, any other Loan Document or any certificate or other
document made or delivered pursuant hereto.

 

- 77 -



--------------------------------------------------------------------------------

(a) As used herein and in any Notes and any other Loan Document, and any
certificate or other document made or delivered pursuant hereto or thereto,
accounting terms relating to the Borrower and its Restricted Subsidiaries not
defined in Subsection 1.1 and accounting terms partly defined in Subsection 1.1,
to the extent not defined, shall have the respective meanings given to them
under GAAP.

(b) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Subsection, Schedule
and Exhibit references are to this Agreement unless otherwise specified. The
words “include”, “includes” and “including” shall be deemed to be followed by
the phrase “without limitation.” Any reference herein to any Person shall be
construed to include such Person’s successors and assigns permitted hereunder.
Any reference herein to financial statements of the Borrower shall be construed
to include financial statements of the Borrower or any Parent Entity whose
financial statements satisfy the Borrower’s reporting obligations under
Subsection 7.1.

(c) For purposes of determining any financial ratio or making any financial
calculation for any fiscal quarter (or portion thereof) ending prior to the
Closing Date, the components of such financial ratio or financial calculation
shall be determined on a pro forma basis to give effect to the Transactions as
if they had occurred at the beginning of such four-quarter period.

(d) [Reserved].

(e) Any financial ratios required to be satisfied in order for a specific action
to be permitted under this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (rounding up if there is no
nearest number).

(f) Any references in this Agreement to “cash and/or Cash Equivalents”, “cash,
Cash Equivalents and/or Temporary Cash Investments” or any similar combination
of the foregoing shall be construed as not double counting cash or any other
applicable amount which would otherwise be duplicated therein.

(g) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(h) In connection with any action being taken in connection with a Limited
Condition Transaction, for purposes of determining compliance with any provision
of this Agreement which requires that no Default, Event of Default or specified
Event of Default, as applicable, has occurred, is continuing or would result
from any such action, as applicable, such condition shall, at the option of the
Borrower, be deemed satisfied, so long as no Default, Event of Default or
specified Event of Default, as applicable, exists on the date the definitive
agreements for such Limited Condition Transaction are entered into or
irrevocable notice of redemption, repurchase, defeasance, satisfaction and
discharge or repayment of Indebtedness, Disqualified Stock or Preferred Stock is
given. For the avoidance of doubt, if the Borrower has exercised its option
under the first

 

- 78 -



--------------------------------------------------------------------------------

sentence of this clause (h), and any Default, Event of Default or specified
Event of Default, as applicable, occurs following the date the definitive
agreements for the applicable Limited Condition Transaction were entered into or
irrevocable notice of redemption, repurchase, defeasance, satisfaction and
discharge or repayment of Indebtedness, Disqualified Stock or Preferred Stock is
given and prior to the consummation of such Limited Condition Transaction, any
such Default, Event of Default or specified Event of Default, as applicable,
shall be deemed to not have occurred or be continuing for purposes of
determining whether any action being taken in connection with such Limited
Condition Transaction is permitted hereunder.

(i) In connection with any action being taken in connection with a Limited
Condition Transaction, for purposes of:

(i) determining compliance with any provision of this Agreement which requires
the calculation of the Consolidated Coverage Ratio, the Consolidated First Lien
Leverage Ratio or the Consolidated Total Leverage Ratio; or

(ii) testing baskets set forth in this Agreement (including baskets measured as
a percentage of Consolidated Total Assets);

in each case, at the option of the Borrower (the Borrower’s election to exercise
such option in connection with any Limited Condition Transaction, an “LCT
Election”), the date of determination of whether any such action is permitted
hereunder, shall be deemed to be the date the definitive agreements for such
Limited Condition Transaction are entered into or irrevocable notice of
redemption, repurchase, defeasance, satisfaction and discharge or repayment of
Indebtedness, Disqualified Stock or Preferred Stock is given, as applicable (the
“LCT Test Date”), and if, after giving pro forma effect to the Limited Condition
Transaction and the other transactions to be entered into in connection
therewith (including any Incurrence or Discharge of Indebtedness and the use of
proceeds of such Incurrence) as if they had occurred at the beginning of the
most recent four consecutive fiscal quarters ending prior to the LCT Test Date
for which consolidated financial statements of the Borrower are available, the
Borrower could have taken such action on the relevant LCT Test Date in
compliance with such ratio, basket or amount, such ratio, basket or amount shall
be deemed to have been complied with. For the avoidance of doubt, if the
Borrower has made an LCT Election and any of the ratios, baskets or amounts for
which compliance was determined or tested as of the LCT Test Date are exceeded
as a result of fluctuations in any such ratio or basket, including due to
fluctuations in exchange rates or in Consolidated EBITDA or Consolidated Total
Assets of the Borrower or the Person subject to such Limited Condition
Transaction, at or prior to the consummation of the relevant transaction or
action, such baskets, ratios or amounts will not be deemed to have been exceeded
as a result of such fluctuations. If the Borrower has made an LCT Election for
any Limited Condition Transaction, then in connection with any subsequent
calculation of any ratio, basket or amount with respect to the Incurrence of
Indebtedness or Liens, or the making of Restricted Payments, Asset Dispositions,
mergers, the conveyance, lease or other transfer of all or substantially all of
the assets of the Borrower or the designation of an Unrestricted Subsidiary on
or

 

- 79 -



--------------------------------------------------------------------------------

following the relevant LCT Test Date and prior to the earlier of the date on
which such Limited Condition Transaction is consummated or the definitive
agreement for such Limited Condition Transaction is terminated or expires
without consummation of such Limited Condition Transaction, any such ratio,
basket or amount shall be calculated on a pro forma basis assuming such Limited
Condition Transaction and other transactions in connection therewith (including
any Incurrence or Discharge of Indebtedness and the use of proceeds thereof)
have been consummated.

1.3 ABL/Term Loan Intercreditor Agreement. This Agreement is an “Indenture”
under and as defined in the ABL/Term Loan Intercreditor Agreement. Subsection
8.6 is designated as the covenant hereunder applicable for purposes of the
definition of “Additional Indebtedness” under the ABL/Term Loan Intercreditor
Agreement. Subsection 8.1 is designated as the covenant hereunder applicable for
purposes of the definition of “Additional Specified Indebtedness” under the
ABL/Term Loan Intercreditor Agreement.

SECTION 2

Amount and Terms of Commitments

2.1 Initial Term Loans. Subject to the terms and conditions hereof, each Lender
holding an Initial Term Loan Commitment severally agrees to make, in Dollars, in
a single draw on the Restatement Effective Date, one or more term loans (each,
an “Initial Term Loan”) to the Borrower in an aggregate principal amount not to
exceed the amount set forth opposite such Lender’s name in Schedule A under the
heading “Initial Term Loan Commitment”, as such amount may be adjusted or
reduced pursuant to the terms hereof, which Initial Term Loans:

(i) except as hereinafter provided, shall, at the option of the Borrower, be
incurred and maintained as, and/or converted into, ABR Loans or Eurodollar
Loans; and

(ii) shall be made by each such Lender in an aggregate principal amount which
does not exceed the Initial Term Loan Commitment of such Lender.

Without limitation of Subsection 2.8 and 8.1(b)(i), once repaid, Initial Term
Loans incurred hereunder may not be reborrowed. On the Restatement Effective
Date (after giving effect to the incurrence of Initial Term Loans on such date),
the Initial Term Loan Commitment of each Lender shall terminate.

2.2 Notes. (a) The Borrower agrees that, upon the request to the Administrative
Agent by any Lender made on or prior to the Restatement Effective Date or in
connection with any assignment pursuant to Subsection 11.6(b), in order to
evidence such Lender’s Loan, the Borrower shall execute and deliver to such
Lender a promissory note substantially in the form of Exhibit A (as amended,
supplemented, replaced or otherwise modified from time to time, a “Note”), in
each case with appropriate insertions therein as to payee, date and principal
amount, payable to such Lender and in a principal amount equal to the unpaid
principal amount of the applicable Loans made (or acquired by assignment
pursuant to Subsection 11.6(b)) by such Lender to the Borrower. Each Note shall
be dated the Restatement Effective Date and shall be payable as provided in
Subsection 2.2(b) and provide for the payment of interest in accordance with
Subsection 4.1.

 

- 80 -



--------------------------------------------------------------------------------

(b) The Initial Term Loans of all the Lenders shall be payable in consecutive
quarterly installments beginning on March 31, 2017 up to and including the
Initial Term Loan Maturity Date (subject to reduction as provided in Subsection
4.4), on the dates (each such date, an “Installment Date”) and in the principal
amounts, subject to adjustment as set forth below, equal to the respective
amounts set forth below (together with all accrued interest thereon) opposite
the applicable Installment Dates (or, if less, the aggregate amount of such
Initial Term Loans then outstanding):

 

Date

  

Amount

Each March 31, June 30, September 30 and December 31 ending prior to the Initial
Term Loan Maturity Date    0.25% of the aggregate initial principal amount of
the Initial Term Loans on the Restatement Effective Date Initial Term Loan
Maturity Date   

 

all unpaid aggregate principal amounts of any outstanding Initial Term Loans

2.3 Procedure for Initial Term Loan Borrowing. The Borrower shall have given the
Administrative Agent notice (which notice must have been received by the
Administrative Agent prior to 1:00 P.M., New York City time (or such later time
as may be agreed by the Administrative Agent in its reasonable discretion), and
shall be irrevocable after funding) at least one Business Day prior to the
Restatement Effective Date specifying the amount of the Initial Term Loans to be
borrowed. Upon receipt of such notice, the Administrative Agent shall promptly
notify each applicable Lender thereof. Each Lender having an Initial Term Loan
Commitment will make the amount of its pro rata share of the Initial Term Loan
Commitments available to the Administrative Agent, in each case for the account
of the Borrower at the office of the Administrative Agent specified in
Subsection 11.2 prior to 10:00 A.M., New York City time (or, if the time period
for the Borrower’s delivery of notice was extended, such later time as agreed to
by the Borrower and the Administrative Agent in its reasonable discretion, but
in no event less than one hour following notice), on the Restatement Effective
Date in funds immediately available to the Administrative Agent. The
Administrative Agent shall on such date credit the account of the Borrower on
the books of the Administrative Agent with the aggregate of the amounts made
available to the Administrative Agent by the Lenders and in like funds as
received by the Administrative Agent.

2.4 [Reserved]

2.5 Repayment of Loans. (a) The Borrower hereby unconditionally promises to pay
to the Administrative Agent in Dollars for the account of each Lender the then
unpaid principal amount of each Initial Term Loan of such Lender made to the
Borrower, on the Initial Term Loan Maturity Date (or such earlier date on which
the Initial Term Loans become due and

 

- 81 -



--------------------------------------------------------------------------------

payable pursuant to Section 9). The Borrower hereby further agrees to pay
interest on the unpaid principal amount of such Initial Term Loans from time to
time outstanding from the date hereof until payment in full thereof at the rates
per annum, and on the dates, set forth in Subsection 4.1.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing indebtedness of the Borrower to such Lender resulting
from each Loan of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

(c) The Administrative Agent shall maintain the Register pursuant to
Subsection 11.6(b), and a subaccount therein for each Lender, in which shall be
recorded (i) the amount of each Loan made hereunder, the Type thereof and each
Interest Period, if any, applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
applicable Lender hereunder and (iii) the amount of any sum received by the
Administrative Agent hereunder from the Borrower and each applicable Lender’s
share thereof.

(d) The entries made in the Register and the accounts of each Lender maintained
pursuant to Subsection 2.5(c) shall, to the extent permitted by applicable law,
be prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded; provided, however, that the failure of any Lender or
the Administrative Agent to maintain the Register or any such account, or any
error therein, shall not in any manner affect the obligation of the Borrower to
repay (with applicable interest) the Loans made to the Borrower by such Lender
in accordance with the terms of this Agreement.

(e) Notwithstanding any provision of this Agreement to the contrary, for
purposes of this Agreement, including the provisions of this Subsection 2.5,
after giving effect to the transactions contemplated by the Second Amendment,
the Initial Incremental Term Loan Commitments (as defined in the Second
Amendment) shall constitute Initial Term Loan Commitments hereunder (and shall
not constitute Incremental Term Loan Commitments or Incremental Commitments
hereunder) and the Initial Incremental Term Loans (as defined in the Second
Amendment) shall constitute Initial Term Loans hereunder (and shall not
constitute Incremental Term Loans or Incremental Loans hereunder).

2.6 [Reserved]

2.7 [Reserved]

2.8 Incremental Facilities. (a) So long as no Event of Default under
Subsection 9.1 (a) or (f) exists or would arise therefrom, the Borrower shall
have the right, on behalf of itself, or in the case of Incremental Loans (as
defined below) the proceeds of which will be subject to an escrow or other
similar arrangement, an Escrow Subsidiary (any such Escrow Subsidiary, an
“Escrow Borrower”), at any time and from time to time after the Closing Date,
(i) to request new term loan commitments under one or more new term loan credit
facilities to be included in this Agreement (the “Incremental Term Loan
Commitments”), (ii) to increase the Existing Term Loans by requesting new term
loan commitments to be added to an Existing Term Tranche (the “Supplemental Term
Loan Commitments”), (iii) to increase any existing Incremental

 

- 82 -



--------------------------------------------------------------------------------

Revolving Commitments by requesting new Incremental Revolving Commitments be
added to an existing tranche of Incremental Revolving Commitments (the
“Supplemental Revolving Commitments”), (iv) to request new commitments under one
or more new revolving facilities to be included in this Agreement (the
“Incremental Revolving Commitments”), and (v) to request new letter of credit
facility commitments under one or more new letter of credit facilities to be
included in this Agreement (the “Incremental Letter of Credit Commitments” and,
together with the Incremental Term Loan Commitments, Supplemental Term Loan
Commitments, Supplemental Revolving Commitments and the Incremental Revolving
Commitments, the “Incremental Commitments”); provided that, (i) the aggregate
amount of Incremental Commitments permitted pursuant to this Subsection 2.8
shall not exceed, at the time the respective Incremental Commitment becomes
effective (and after giving effect to the Incurrence of Indebtedness in
connection therewith and the application of proceeds of any such Indebtedness,
including to refinance other Indebtedness), an amount that could then be
Incurred under this Agreement in compliance with Subsection 8.1(b)(i), (ii) if
any portion of an Incremental Commitment is to be incurred in reliance on clause
(ii) of the definition of “Maximum Incremental Facilities Amount”, the Borrower
shall have delivered a certificate to the Administrative Agent, certifying
compliance with the financial test set forth in such clause (together with
calculations demonstrating compliance with such test) and (iii) if any portion
of an Incremental Commitment is to be incurred in reliance on clause (i) of the
definition of “Maximum Incremental Facilities Amount”, the Borrower shall have
delivered a certificate to the Administrative Agent, certifying the amount of
the available basket in such clause to be used for the incurrence of such
Incremental Commitment. Any loans made in respect of any such Incremental
Commitment (other than Supplemental Term Loan Commitments and Supplemental
Revolving Commitments) shall be made by creating a new Tranche. Each Incremental
Commitment made available pursuant to this Subsection 2.8 shall be in a minimum
aggregate amount of at least $10,000,000 and in integral multiples of $5,000,000
in excess thereof (or in such lower minimum amounts or multiples as agreed to by
the Administrative Agent in its reasonable discretion).

(b) Each request from the Borrower pursuant to this Subsection 2.8 shall set
forth the requested amount and proposed terms of the relevant Incremental
Commitments. The Incremental Commitments (or any portion thereof) may be made by
any existing Lender or by any other bank or other financial institution (any
such bank or other financial institution, an “Additional Incremental Lender”,
and the Additional Incremental Lenders together with any existing Lender
providing Incremental Commitments, the “Incremental Lenders”); provided that if
such Additional Incremental Lender is not already a Lender hereunder or an
Affiliate of a Lender hereunder or an Approved Fund, the consent of the
Administrative Agent and (in the case of a Supplemental Revolving Commitment)
the consent of any swingline lender or letter of credit issuing lender that
would have credit exposure to such Additional Incremental Lender (in each case,
such consent not to be unreasonably withheld or delayed) shall be required (it
being understood that any such Additional Incremental Lender that is an
Affiliated Lender shall be subject to the provisions of Subsection 11.6(h),
mutatis mutandis, to the same extent as if such Incremental Commitments and
related Obligations had been obtained by such Lender by way of assignment). The
Borrower may agree, in its sole discretion, to accept a lesser amount of any
Incremental Commitment than originally requested. In the event there are Lenders
and Additional Incremental Lenders that have committed to an Incremental
Commitment in excess of the maximum amount requested (or permitted), then the
Borrower shall have the right to allocate such commitments on whatever basis the
Borrower determines is appropriate.

 

- 83 -



--------------------------------------------------------------------------------

(c) Supplemental Term Loan Commitments and Supplemental Revolving Commitments
shall become commitments under this Agreement pursuant to a supplement
specifying the Tranche of Term Loans or Incremental Revolving Commitments to be
increased, executed by the Borrower and each increasing Lender substantially in
the form attached hereto as Exhibit I-1 (the “Increase Supplement”) or by each
Additional Incremental Lender substantially in the form attached hereto as
Exhibit I-2 (the “Lender Joinder Agreement”), as the case may be, which shall be
delivered to the Administrative Agent for recording in the Register. Upon
effectiveness of the Lender Joinder Agreement each Additional Incremental Lender
shall be a Lender for all intents and purposes of this Agreement and the term
loan made pursuant to such Supplemental Term Loan Commitment shall be a Term
Loan or commitments made pursuant to such Supplemental Revolving Commitment
shall be Incremental Revolving Commitments, as applicable. Each Increase
Supplement and/or Lender Joinder Agreement may, without the consent of any other
Lender, effect such amendments to any Loan Documents (including amendments to
Subsection 2.2(b) to increase the amortization payments thereunder to allow for
the applicable Incremental Loans to be fungible with an existing Tranche of Term
Loans hereunder) as may be necessary or appropriate, in the opinion of the
Borrower and the Administrative Agent, to effect the provisions of this
Subsection 2.8(c).

(d) Incremental Commitments (other than Supplemental Term Loan Commitments and
Supplemental Revolving Commitments) shall become commitments under this
Agreement pursuant to an amendment (an “Incremental Commitment Amendment”) to
this Agreement and, as appropriate, the other Loan Documents, executed by the
Borrower, an Escrow Borrower (if applicable), and each applicable Incremental
Lender. An Incremental Commitment Amendment may, without the consent of any
other Lender, effect such amendments to any Loan Documents as may be necessary
or appropriate, in the opinion of the Borrower and the Administrative Agent, to
effect the provisions of this Subsection 2.8; provided, however, that (i) (A)
the Incremental Commitments will not be guaranteed by any Subsidiary of the
Borrower other than the Subsidiary Guarantors (it being understood that the
primary obligation of an Escrow Borrower shall not constitute a guarantee by a
Subsidiary that is not a Subsidiary Guarantor), and (other than with respect to
proceeds of such Incremental Commitments which are subject to an escrow or other
similar arrangement and any related deposit of cash, Cash Equivalents or
Temporary Cash Investments to cover interest and premium in respect of such
Incremental Commitments) will be secured on a pari passu or (at the Borrower’s
option) junior basis by the same Collateral securing the First Lien Loan
Document Obligations (so long as any such Incremental Commitments (and related
Obligations) are subject to a Junior Lien Intercreditor Agreement or an Other
Intercreditor Agreement, as applicable), (B) the Incremental Commitments and any
incremental loans drawn thereunder (the “Incremental Loans”) shall rank pari
passu in right of payment with or (at the Borrower’s option) junior to the First
Lien Loan Document Obligations and (C) no Incremental Commitment Amendment may
provide for (I) any Incremental Commitment or any Incremental Loans to be
secured by any Lien on any asset (other than proceeds of Incremental Loans which
are subject to an escrow or similar arrangement and any related deposit of cash,
Cash Equivalents or Temporary Cash Investments to cover interest and premium in
respect of such Incremental Loans) of any Loan Party that does not also secure
the First Lien Loan Document Obligations and (II) so long as any Initial Term
Loans are

 

- 84 -



--------------------------------------------------------------------------------

outstanding, any mandatory prepayment from the Net Cash Proceeds of Asset
Dispositions (other than any Asset Disposition in respect of any assets,
business or Person the acquisition of which was financed, all or in part, with
Incremental Loans provided pursuant to such Incremental Commitment Amendment and
the disposition of which was contemplated by any definitive agreement in respect
of such acquisition) or Recovery Event or from Excess Cash Flow, to the extent
the Net Cash Proceeds of such Asset Disposition or Recovery Event or such Excess
Cash Flow are required to be applied to repay the Initial Term Loans pursuant to
Subsection 4.4(e), on more than a ratable basis with the Initial Term Loans
(after giving effect to any amendment in accordance with Subsection
11.1(d)(vi)); (ii) no Lender will be required to provide any such Incremental
Commitment unless it so agrees; (iii) the maturity date and the weighted average
life to maturity of such Incremental Term Loan Commitments shall be no earlier
than or shorter than, as the case may be, the Initial Term Loan Maturity Date or
the remaining weighted average life to maturity of the Initial Term Loans, as
applicable (other than an earlier maturity date and/or shorter weighted average
life to maturity (1) for customary bridge financings, which, subject to
customary conditions (as determined by the Borrower in good faith), would either
be automatically converted into or required to be exchanged for permanent
financing which does not provide for an earlier maturity date or a shorter
weighted average life to maturity than the Initial Term Loan Maturity Date or
the remaining weighted average life to maturity of the Initial Term Loans, as
applicable or (2) pursuant to an escrow or similar arrangement with respect to
the proceeds of such Incremental Term Loans); (iv) the interest rate margins and
(subject to clause (iii) above) amortization schedule applicable to the loans
made pursuant to the Incremental Commitments shall be determined by the Borrower
and the applicable Incremental Lenders; provided that in the event that the
applicable interest rate margins for any floating rate term loans denominated in
Dollars with a Stated Maturity that is earlier than 12 months following the
Initial Term Loan Maturity Date Incurred by the Borrower under any Incremental
Term Loan Commitment, made on or prior to the 12-month anniversary of the
Restatement Effective Date, are higher than the applicable interest rate margin
for the Initial Term Loans by more than 50 basis points, then the effective
interest rate margin for the applicable Initial Term Loans at the time such
Incremental Commitments become effective shall be increased to the extent
necessary so that the applicable interest rate margin for such Initial Term
Loans is equal to the applicable interest rate margins for such Incremental Term
Loan Commitment minus 50 basis points (the number of basis points by which the
then effective interest rate margin is increased, the “Increased Amount”);
provided, further that, in determining the applicable interest rate margins for
the applicable Initial Term Loans and the Incremental Term Loans, (A) original
issue discount (“OID”) or upfront fees payable generally to all participating
Lenders in lieu of OID (which shall be deemed to constitute like amounts of OID)
payable by the Borrower to the Lenders under such Initial Term Loans or any
Incremental Term Loan in the initial primary syndication thereof shall be
included (with OID and upfront fees being equated to interest based on an
assumed four-year life to maturity) (provided that, if such Initial Term Loans
are issued in a manner such that all such Initial Term Loans were not issued
with a uniform amount of OID or upfront fees within the Tranche of Initial Term
Loans, the amount of OID and upfront fees attributable to the entire Tranche of
Initial Term Loans shall be determined on a weighted average basis); (B) any
arrangement, structuring or other fees payable in connection with the
Incremental Term Loans that are not shared with all Additional Incremental
Lenders providing such Incremental Term Loans shall be excluded; (C) any
amendments to the Applicable Margin on the applicable Initial Term Loans that
became effective subsequent to the Restatement

 

- 85 -



--------------------------------------------------------------------------------

Effective Date but prior to the time of such Incremental Term Loans shall also
be included in such calculations, (D) if the Incremental Term Loans include an
interest rate floor greater than the interest rate floor applicable to the
applicable Initial Term Loans, such increased amount shall be equated to the
applicable interest rate margin for purposes of determining whether an increase
to the Applicable Margin for such Initial Term Loans shall be required, to the
extent an increase in the interest rate floor for such Initial Term Loans would
cause an increase in the interest rate then in effect thereunder, and in such
case the interest rate floor (but not the Applicable Margin) applicable to such
Initial Term Loans shall be increased by such amount, (E) if the Incremental
Term Loans include an interest rate floor lower than the interest rate floor
applicable to the Initial Term Loans or do not include any interest rate floor,
to the extent a reduction in the interest rate floor for such Initial Term Loans
would cause a reduction in the interest rate then in effect thereunder, an
amount equal to the difference between the interest rate floor applicable to the
Initial Term Loans and the interest rate floor applicable to such Incremental
Term Loans (which shall be deemed to equal 0% for any Incremental Term Loans
without any interest rate floor), but which in any event shall not exceed the
maximum amount by which a reduction in the interest rate floor applicable to the
Initial Term Loans would cause a reduction in the interest rate then in effect
thereunder, shall reduce the applicable interest rate margin of the applicable
Incremental Terms Loans for purposes of determining whether an increase to the
Applicable Margin for such Initial Term Loans shall be required and (F) if the
applicable Initial Term Loans include a pricing grid the interest rate margins
in such pricing grid which are not in effect at the time the applicable
Incremental Commitments become effective shall also each be increased by an
amount equal to the Increased Amount, and; (v) such Incremental Commitment
Amendment may provide (1) for the inclusion, as appropriate, of Additional
Incremental Lenders in any required vote or action of the Required Lenders or of
the Lenders of each Tranche hereunder, (2) class voting and other class
protections for any additional credit facilities, (3) for the amendment of the
definitions of “Additional Obligations”, “Disqualified Stock”, “Junior Capital”
and “Refinancing Indebtedness” and Subsection 8.8(b), in each case only to
extend the maturity date and the weighted average life to maturity requirements,
from the Initial Term Loan Maturity Date and remaining weighted average life to
maturity of the Initial Term Loans to the extended maturity date and the
remaining weighted average life to maturity of such Incremental Term Loans, as
applicable, (4) provide for adjustments to the definition of “Agent Default” and
add “Defaulting Lender” protections, (5) in the case of an Incremental Revolving
Commitment or an Incremental Letter of Credit Commitment, add appropriate
modifications to Subsection 2.8 to provide for “amend and extend” mechanics for
Incremental Revolving Commitments and Incremental Letter of Credit Commitments
(and related Obligations) and appropriate modifications to Subsection 2.10 to
provide for “refinancing facilities” mechanics for Incremental Revolving
Commitments and Incremental Letter of Credit Commitments (and related
Obligations), in each case under this clause (5) and the preceding clause (4) on
terms substantially similar to the equivalent provisions in “cash flow”
revolving credit facilities of U.S. companies sponsored by CD&R (as determined
in good faith by the Borrower), or as otherwise agreed by the Borrower, the
Administrative Agent and the Lenders providing such Commitments (including any
swingline lender or issuing lender) and (6) for the amendment of clause (iii) of
the definition of “Additional Obligations” to provide for the applicable
mandatory prepayment protections to apply to such Incremental Term Loans; and
(vi) the other terms and documentation in respect thereof, to the extent not
consistent with this Agreement as in effect prior to giving effect to the
Incremental Commitment

 

- 86 -



--------------------------------------------------------------------------------

Amendment, shall otherwise be reasonably satisfactory to the Borrower; provided
that to the extent such terms and documentation are not consistent with, in the
case of Incremental Term Loans, the terms and documentation governing the
Initial Term Loans (except to the extent permitted by clauses (iii), (iv) or
(v) above), they shall be reasonably satisfactory to the Borrower and the
Administrative Agent.

2.9 Permitted Debt Exchanges. (a) Notwithstanding anything to the contrary
contained in this Agreement, pursuant to one or more offers (each, a “Permitted
Debt Exchange Offer”) made from time to time by the Borrower to all Lenders
(other than any Lender that, if requested by the Borrower, is unable to certify
that it is either a “qualified institutional buyer” (as defined in Rule 144A
under the Securities Act) or an institutional “accredited investor” (as defined
in Rule 501 under the Securities Act)) with outstanding Term Loans of a
particular Tranche, as selected by the Borrower, the Borrower may from time to
time following the Closing Date consummate one or more exchanges of Term Loans
of such Tranche for Additional Obligations in the form of notes (such notes,
“Permitted Debt Exchange Notes,” and each such exchange a “Permitted Debt
Exchange”), so long as the following conditions are satisfied: (i) the aggregate
principal amount (calculated on the face amount thereof) of Term Loans exchanged
shall be equal to or more than the aggregate principal amount (calculated on the
face amount thereof) of Permitted Debt Exchange Notes issued in exchange for
such Term Loans, (ii) the aggregate principal amount (calculated on the face
amount thereof) of all Term Loans exchanged by the Borrower pursuant to any
Permitted Debt Exchange shall automatically be cancelled and retired by the
Borrower on the date of the settlement thereof (and, if requested by the
Administrative Agent, any applicable exchanging Lender shall execute and deliver
to the Administrative Agent an Assignment and Acceptance, or such other form as
may be reasonably requested by the Administrative Agent, in respect thereof
pursuant to which the respective Lender assigns its interest in the Term Loans
being exchanged pursuant to the Permitted Debt Exchange to the Borrower for
immediate cancellation), (iii) if the aggregate principal amount of all Term
Loans (calculated on the face amount thereof) tendered by Lenders in respect of
the relevant Permitted Debt Exchange Offer (with no Lender being permitted to
tender a principal amount of Term Loans which exceeds the principal amount of
the applicable Tranche actually held by it) shall exceed the maximum aggregate
principal amount of Term Loans offered to be exchanged by the Borrower pursuant
to such Permitted Debt Exchange Offer, then the Borrower shall exchange Term
Loans subject to such Permitted Debt Exchange Offer tendered by such Lenders
ratably up to such maximum amount based on the respective principal amounts so
tendered, (iv) each such Permitted Debt Exchange Offer shall be made on a pro
rata basis to the Lenders (other than any Lender that, if requested by the
Borrower, is unable to certify that it is either a “qualified institutional
buyer” (as defined in Rule 144A under the Securities Act) or an institutional
“accredited investor” (as defined in Rule 501 under the Securities Act)) based
on their respective aggregate principal amounts of outstanding Term Loans of the
applicable Tranche, (v) all documentation in respect of such Permitted Debt
Exchange shall be consistent with the foregoing and all written communications
generally directed to the Lenders in connection therewith shall be in form and
substance consistent with the foregoing and made in consultation with the
Administrative Agent and (vi) any applicable Minimum Exchange Tender Condition
shall be satisfied. Notwithstanding anything to the contrary herein, no Lender
shall have any obligation to agree to have any of its Loans exchanged pursuant
to any Permitted Debt Exchange Offer.

 

- 87 -



--------------------------------------------------------------------------------

(b) With respect to all Permitted Debt Exchanges effected by the Borrower
pursuant to this Subsection 2.9, (i) such Permitted Debt Exchanges (and the
cancellation of the exchanged Term Loans in connection therewith) shall not
constitute voluntary or mandatory payments or prepayments for purposes of
Subsection 4.4 and (ii) such Permitted Debt Exchange Offer shall be made for not
less than $10,000,000 in aggregate principal amount of Term Loans (or, in each
case, such lower principal amount as agreed to by the Administrative Agent in
its reasonable discretion); provided that subject to the foregoing clause (ii),
the Borrower may at its election specify as a condition (a “Minimum Exchange
Tender Condition”) to consummating any such Permitted Debt Exchange that a
minimum amount (to be determined and specified in the relevant Permitted Debt
Exchange Offer in the Borrower’s discretion) of Term Loans be tendered.

(c) In connection with each Permitted Debt Exchange, the Borrower shall provide
the Administrative Agent at least ten Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and the
Borrower and the Administrative Agent, acting reasonably, shall mutually agree
to such procedures as may be necessary or advisable to accomplish the purposes
of this Subsection 2.9 and without conflict with Subsection 2.9(d); provided
that the terms of any Permitted Debt Exchange Offer shall provide that the date
by which the relevant Lenders are required to indicate their election to
participate in such Permitted Debt Exchange shall be not less than five Business
Days following the date on which the Permitted Debt Exchange Offer is made (or
such shorter period as may be agreed to by the Administrative Agent in its
reasonable discretion).

(d) The Borrower shall be responsible for compliance with, and hereby agrees to
comply with, all applicable securities and other laws in connection with each
Permitted Debt Exchange, it being understood and agreed that (x) neither the
Administrative Agent nor any Lender assumes any responsibility in connection
with the Borrower’s compliance with such laws in connection with any Permitted
Debt Exchange (other than the Borrower’s reliance on any certificate delivered
by a Lender pursuant to Subsection 2.9(a) above for which such Lender shall bear
sole responsibility) and (y) each Lender shall be solely responsible for its
compliance with any applicable “insider trading” laws and regulations to which
such Lender may be subject under the Securities Exchange Act of 1934, as
amended.

2.10 Extension of Term Loans. (a) The Borrower may at any time and from time to
time request that all or a portion of the Term Loans of one or more Tranches
(including any Extended Term Loans) existing at the time of such request (each,
an “Existing Term Tranche” and the Term Loans of such Tranche, the “Existing
Term Loans”) be converted to extend the scheduled maturity date(s) of any
payment of principal with respect to all or a portion of any principal amount of
any Existing Term Tranche (any such Existing Term Tranche which has been so
extended, an “Extended Term Tranche”, and the Term Loans of such Tranche, the
“Extended Term Loans”) and to provide for other terms consistent with this
Subsection 2.10; provided that (i) any such request shall be made by the
Borrower to all Lenders with Term Loans, with a like maturity date (whether
under one or more Tranches) on a pro rata basis (based on the aggregate
outstanding principal amount of the applicable Term Loans), and (ii) any
applicable Minimum Extension Condition shall be satisfied unless waived by the
Borrower. In order to establish any Extended Term Tranche, the Borrower shall
provide a notice to the Administrative Agent (who shall provide a copy of such
notice to each of the Lenders of the applicable Existing Term

 

- 88 -



--------------------------------------------------------------------------------

Tranche) (an “Extension Request”) setting forth the proposed terms of the
Extended Term Tranche to be established, which terms shall be identical to those
applicable to the Existing Term Tranche from which they are to be extended (the
“Specified Existing Term Tranche”), except (x) all or any of the final maturity
dates of such Extended Term Tranches may be delayed to later dates than the
final maturity dates of the Specified Existing Term Tranche, (y) (A) the
interest margins with respect to the Extended Term Tranche may be higher or
lower than the interest margins for the Specified Existing Term Tranche and/or
(B) additional fees may be payable to the Lenders providing such Extended Term
Tranche in addition to or in lieu of any increased margins contemplated by the
preceding clause (A), in each case to the extent provided in the applicable
Extension Amendment, and (z) amortization with respect to the Extended Term
Tranche may be greater or lesser than amortization for the Specified Existing
Term Tranche, so long as the Extended Term Tranche does not have a weighted
average life to maturity shorter than the remaining weighted average life to
maturity of the Specified Existing Term Tranche; provided that, notwithstanding
anything to the contrary in this Subsection 2.10 or otherwise, assignments and
participations of Extended Term Tranches shall be governed by the same or, at
the Borrower’s discretion, more restrictive assignment and participation
provisions than the assignment and participation provisions applicable to
Initial Term Loans set forth in Subsection 11.6. No Lender shall have any
obligation to agree to have any of its Existing Term Loans converted into an
Extended Term Tranche pursuant to any Extension Request. Any Extended Term
Tranche shall constitute a separate Tranche of Term Loans from the Specified
Existing Term Tranches and from any other Existing Term Tranches (together with
any other Extended Term Tranches so established on such date).

(b) The Borrower shall provide the applicable Extension Request at least ten
Business Days (or such shorter period as the Administrative Agent may agree in
its reasonable discretion) prior to the date on which Lenders under the
applicable Existing Term Tranche(s) are requested to respond. Any Lender (an
“Extending Lender”) wishing to have all or a portion of its Specified Existing
Term Tranche converted into an Extended Term Tranche shall notify the
Administrative Agent (each, an “Extension Election”) on or prior to the date
specified in such Extension Request of the amount of its Specified Existing Term
Tranche that it has elected to convert into an Extended Term Tranche. In the
event that the aggregate amount of the Specified Existing Term Tranche subject
to Extension Elections exceeds the amount of Extended Term Tranches requested
pursuant to the Extension Request, the Specified Existing Term Tranches subject
to Extension Elections shall be converted to Extended Term Tranches on a pro
rata basis based on the amount of Specified Existing Term Tranches included in
each such Extension Election. In connection with any extension of Term Loans
pursuant to this Subsection 2.10 (each, an “Extension”), the Borrower shall
agree to such procedures regarding timing, rounding and other administrative
adjustments to ensure reasonable administrative management of the credit
facilities hereunder after such Extension, as may be established by, or
acceptable to, the Administrative Agent, in each case acting reasonably to
accomplish the purposes of this Subsection 2.10. The Borrower may amend, revoke
or replace an Extension Request pursuant to procedures reasonably acceptable to
the Administrative Agent at any time prior to the date (the “Extension Request
Deadline”) on which Lenders under the applicable Existing Term Tranche are
requested to respond to the Extension Request. Any Lender may revoke an
Extension Election at any time prior to 5:00 p.m. on the date that is two
Business Days prior to the Extension Request Deadline, at which point the
Extension Election becomes irrevocable (unless otherwise agreed by the
Borrower). The revocation of an Extension Election prior to the Extension
Request Deadline shall not prejudice any Lender’s right to submit a new
Extension Election prior to the Extension Request Deadline.

 

- 89 -



--------------------------------------------------------------------------------

(c) Extended Term Tranches shall be established pursuant to an amendment (an
“Extension Amendment”) to this Agreement (which may include amendments to
(i) provisions related to maturity, interest margins, fees or amortization
referenced in clauses (x) through (z) of Subsection 2.10(a), (ii) the
definitions of “Additional Obligations”, “Disqualified Stock”, “Junior Capital”
and “Refinancing Indebtedness” and Subsection 8.8(b) to amend the maturity date
and the weighted average life to maturity requirements, from the Initial Term
Loan Maturity Date and remaining weighted average life to maturity of the
Initial Term Loans to the extended maturity date and the remaining weighted
average life to maturity of such Extended Term Tranche, as applicable and
(iii) clause (iii) of the definition of “Additional Obligations” to provide for
the applicable mandatory prepayment protections to apply to such Extended Term
Tranche, and which in each case, except to the extent expressly contemplated by
the third to last sentence of this Subsection 2.10(c) and notwithstanding
anything to the contrary set forth in Subsection 11.1, shall not require the
consent of any Lender other than the Extending Lenders with respect to the
Extended Term Tranches established thereby) executed by the Loan Parties, the
Administrative Agent, and the Extending Lenders. No Extension Amendment shall
provide for any Extended Term Tranche in an aggregate principal amount that is
less than $10,000,000 (or such lower principal amount as agreed to by the
Administrative Agent in its reasonable discretion). Notwithstanding anything to
the contrary in this Agreement and without limiting the generality or
applicability of Subsection 11.1 to any Subsection 2.10 Additional Amendments,
any Extension Amendment may provide for additional terms and/or additional
amendments other than those referred to or contemplated above (any such
additional amendment, a “Subsection 2.10 Additional Amendment”) to this
Agreement and the other Loan Documents; provided that such Subsection 2.10
Additional Amendments do not become effective prior to the time that such
Subsection 2.10 Additional Amendments have been consented to (including pursuant
to consents applicable to holders of any Extended Term Tranches provided for in
any Extension Amendment) by such of the Lenders, Loan Parties and other parties
(if any) as may be required in order for such Subsection 2.10 Additional
Amendments to become effective in accordance with Subsection 11.1; provided,
further, that no Extension Amendment may provide for any Extended Term Tranche
to be secured by any Collateral or other assets of any Loan Party that does not
also secure the Specified Existing Term Tranche. It is understood and agreed
that each Lender has consented for all purposes requiring its consent, and shall
at the effective time thereof be deemed to consent to each amendment to this
Agreement and the other Loan Documents authorized by this Subsection 2.10 and
the arrangements described above in connection therewith except that the
foregoing shall not constitute a consent on behalf of any Lender to the terms of
any Subsection 2.10 Additional Amendment. In connection with any Extension
Amendment, at the request of the Administrative Agent or the Extending Lenders,
the Borrower shall deliver an opinion of counsel reasonably acceptable to the
Administrative Agent as to the enforceability of this Agreement as amended by
such Extension Amendment, and such of the other Loan Documents (if any) as may
be amended thereby.

(d) Notwithstanding anything to the contrary contained in this Agreement, on any
date on which any Existing Term Tranche is converted to extend the related
scheduled maturity date(s) in accordance with clause (a) above (an “Extension
Date”), in the case of the Specified Existing Term Tranche of each Extending
Lender, the aggregate principal amount of

 

- 90 -



--------------------------------------------------------------------------------

such Specified Existing Term Tranche shall be deemed reduced by an amount equal
to the aggregate principal amount of Extended Term Tranche so converted by such
Lender on such date, and such Extended Term Tranches shall be established as a
separate Tranche from the Specified Existing Term Tranche and from any other
Existing Term Tranches (together with any other Extended Term Tranches so
established on such date).

(e) If, in connection with any proposed Extension Amendment, any Lender declines
to consent to the applicable extension on the terms and by the deadline set
forth in the applicable Extension Request (each such other Lender, a
“Non-Extending Lender”) then the Borrower may, on notice to the Administrative
Agent and the Non-Extending Lender, (i) replace such Non-Extending Lender by
causing such Lender to (and such Lender shall be obligated to) assign pursuant
to Subsection 11.6 (with the assignment fee and any other costs and expenses to
be paid by the Borrower in such instance) all of its rights and obligations
under this Agreement to one or more assignees; provided that neither the
Administrative Agent nor any Lender shall have any obligation to the Borrower to
find a replacement Lender; provided, further, that the applicable assignee shall
have agreed to provide Extended Term Loans on the terms set forth in such
Extension Amendment; and provided, further, that all obligations of the Borrower
owing to the Non-Extending Lender relating to the Existing Term Loans so
assigned shall be paid in full by the assignee Lender (or, at its option, the
Borrower) to such Non-Extending Lender concurrently with such Assignment and
Acceptance or (ii) if no Event of Default exists under Subsection 9.1(a) or (f),
upon notice to the Administrative Agent, prepay the Existing Term Loans, in
whole or in part, subject to Subsection 4.12, without premium or penalty. In
connection with any such replacement under this Subsection 2.10, if the
Non-Extending Lender does not execute and deliver to the Administrative Agent a
duly completed Assignment and Acceptance and/or any other documentation
necessary or appropriate to reflect such replacement by the later of (A) the
date on which the replacement Lender executes and delivers such Assignment and
Acceptance and/or such other documentation and (B) the date as of which all
obligations of the Borrower owing to the Non-Extending Lender relating to the
Existing Term Loans so assigned shall be paid in full by the assignee Lender
(or, at its option, the Borrower) to such Non-Extending Lender, then such
Non-Extending Lender shall be deemed to have executed and delivered such
Assignment and Acceptance and/or such other documentation as of such date, the
Administrative Agent shall record such assignment in the Register and the
Borrower shall be entitled (but not obligated) to execute and deliver such
Assignment and Acceptance and/or such other documentation on behalf of such
Non-Extending Lender.

(f) Following any Extension Date, with the written consent of the Borrower, any
Non-Extending Lender may elect to have all or a portion of its Existing Term
Loans deemed to be an Extended Term Loan under the applicable Extended Term
Tranche on any date (each date a “Designation Date”) prior to the maturity date
of such Extended Term Tranche; provided that such Lender shall have provided
written notice to the Borrower and the Administrative Agent at least 10 Business
Days prior to such Designation Date (or such shorter period as the
Administrative Agent may agree in its reasonable discretion). Following a
Designation Date, the Existing Term Loans held by such Lender so elected to be
extended will be deemed to be Extended Term Loans of the applicable Extended
Term Tranche, and any Existing Term Loans held by such Lender not elected to be
extended, if any, shall continue to be “Existing Term Loans” of the applicable
Tranche.

 

- 91 -



--------------------------------------------------------------------------------

(g) With respect to all Extensions consummated by the Borrower pursuant to this
Subsection 2.10, (i) such Extensions shall not constitute optional or mandatory
payments or prepayments for purposes of Subsection 4.4 and (ii) no Extension
Request is required to be in any minimum amount or any minimum increment;
provided that the Borrower may at its election specify as a condition (a
“Minimum Extension Condition”) to consummating any such Extension that a minimum
amount (to be determined and specified in the relevant Extension Request in the
Borrower’s sole discretion and may be waived by the Borrower) of Existing Term
Loans of any or all applicable Tranches be extended. The Administrative Agent
and the Lenders hereby consent to the transactions contemplated by this
Subsection 2.10 (including, for the avoidance of doubt, payment of any interest,
fees or premium in respect of any Extended Term Loans on such terms as may be
set forth in the relevant Extension Request) and hereby waive the requirements
of any provision of this Agreement (including Subsections 4.4 and 4.8) or any
other Loan Document that may otherwise prohibit any such Extension or any other
transaction contemplated by this Subsection 2.10.

2.11 Specified Refinancing Facilities. (a) The Borrower may, from time to time,
add one or more new term loan facilities (the “Specified Refinancing Term Loan
Facilities”) to the Facilities to refinance all or any portion of any Tranche of
Term Loans then outstanding under this Agreement; provided that (i) the
Specified Refinancing Term Loan Facilities will not be guaranteed by any
Subsidiary of the Borrower other than the Subsidiary Guarantors, and will be
secured on a pari passu or (at the Borrower’s option) junior basis by the same
Collateral securing the First Lien Loan Document Obligations (so long as any
such Specified Refinancing Amendments (and related Obligations) are subject to a
Junior Lien Intercreditor Agreement or an Other Intercreditor Agreement), (ii)
the Specified Refinancing Term Loan Facilities and any term loans drawn
thereunder (the “Specified Refinancing Term Loans”) shall rank pari passu in
right of payment with or (at the Borrower’s option) junior to the First Lien
Loan Document Obligations, (iii) no Specified Refinancing Amendment may provide
for any Specified Refinancing Term Loan Facility or any Specified Refinancing
Term Loans to be secured by any Collateral or other assets of any Loan Party
that do not also secure the First Lien Loan Document Obligations, (iv) the
Specified Refinancing Term Loan Facilities will have such pricing, amortization
(subject to clause (vi) below) and optional and mandatory prepayment terms as
may be agreed by the Borrower and the applicable Lenders thereof, (v) the
maturity date and the weighted average life to maturity of the Specified
Refinancing Term Loan Facilities shall be no earlier than or shorter than, as
the case may be, the Maturity Date of the Tranche of Term Loans being refinanced
or the remaining weighted average life to maturity of the Term Loans being
refinanced, as applicable (other than an earlier maturity date and/or shorter
weighted average life to maturity for customary bridge financings, which,
subject to customary conditions, would either be automatically converted into or
required to be exchanged for permanent financing which does not provide for an
earlier maturity date or a shorter weighted average life to maturity than the
Maturity Date of the Tranche of Term Loans being refinanced or the remaining
weighted average life to maturity of the Term Loans being refinanced, as
applicable), (vi) the Net Cash Proceeds of such Specified Refinancing Term Loan
Facility shall be applied, substantially concurrently with the incurrence
thereof, to the pro rata prepayment of outstanding Loans being so refinanced, in
each case pursuant to Section 4.4; and (vii) the Specified Refinancing Term Loan
Facilities shall not have a principal or commitment amount greater than the
Loans being refinanced plus the aggregate amount of all fees, underwriting
discounts, premiums and other costs and expenses incurred in connection with
such refinancing.

 

- 92 -



--------------------------------------------------------------------------------

(b) Each request from the Borrower pursuant to this Subsection 2.11 shall set
forth the requested amount and proposed terms of the relevant Specified
Refinancing Term Loan Facility. The Specified Refinancing Term Loan Facilities
(or any portion thereof) may be made by any existing Lender or by any other bank
or financial institution (any such bank or other financial institution, an
“Additional Specified Refinancing Lender”, and the Additional Specified
Refinancing Lenders together with any existing Lender providing Specified
Refinancing Term Loan Facilities, the “Specified Refinancing Lenders”); provided
that if such Additional Specified Refinancing Lender is not already a Lender
hereunder or an Affiliate of a Lender hereunder or an Approved Fund, the consent
of the Administrative Agent (such consent not to be unreasonably withheld or
delayed) shall be required (it being understood that any such Additional
Specified Refinancing Lender that is an Affiliated Lender shall be subject to
the provisions of Subsection 11.6(h), mutatis mutandis, to the same extent as if
such Specified Refinancing Term Loan Facilities and related Obligations had been
obtained by such Lender by way of assignment).

(c) Specified Refinancing Term Loan Facilities shall become facilities under
this Agreement pursuant to a Specified Refinancing Amendment to this Agreement
and, as appropriate, the other Loan Documents, executed by the Borrower and each
applicable Specified Refinancing Lender. Any Specified Refinancing Amendment
may, without the consent of any other Lender, effect such amendments to any Loan
Documents as may be necessary or appropriate, in the opinion of the Borrower and
the Administrative Agent, to effect the provisions of this Subsection 2.11, in
each case on terms consistent with this Section 2.11.

(d) Any loans made in respect of any such Specified Refinancing Term Loan
Facility shall be made by creating a new Tranche. Each Specified Refinancing
Term Loan Facility made available pursuant to this Subsection 2.11 shall be in a
minimum aggregate amount of at least $10,000,000 and in integral multiples of
$5,000,000 in excess thereof (or such lower minimum amounts or multiples as
agreed to by the Administrative Agent in its reasonable discretion).

(e) The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Specified Refinancing Amendment. Each of the parties
hereto hereby agrees that, upon the effectiveness of any Specified Refinancing
Amendment, this Agreement shall be deemed amended to the extent (but only to the
extent) necessary to reflect the existence and terms of the Specified
Refinancing Term Loan Facilities incurred pursuant thereto (including the
addition of such Specified Refinancing Term Loan Facilities as separate
“Facilities” and “Tranches” hereunder and treated in a manner consistent with
the Facilities being refinanced, including for purposes of prepayments and
voting). Any Specified Refinancing Amendment may, without the consent of any
Person other than the Borrower, the Administrative Agent (such consent not to be
unreasonably withheld, delayed or conditioned) and the Lenders providing such
Specified Refinancing Term Loan Facilities, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Borrower, to effect
the provisions of this Section 2.11.

 

- 93 -



--------------------------------------------------------------------------------

SECTION 3

[Reserved]

SECTION 4

General Provisions Applicable to Loans

4.1 Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Adjusted LIBOR Rate determined for such day plus the
Applicable Margin in effect for such day.

(b) Each ABR Loan shall bear interest for each day that it is outstanding at a
rate per annum equal to the Alternate Base Rate in effect for such day plus the
Applicable Margin in effect for such day.

(c) If all or a portion of (i) the principal amount of any Loan, (ii) any
interest payable thereon or (iii) any other amount payable hereunder shall not
be paid when due (whether at the Stated Maturity, by acceleration or otherwise),
such overdue amount shall bear interest at a rate per annum which is (x) in the
case of overdue principal, the rate that would otherwise be applicable thereto
pursuant to the relevant foregoing provisions of this Subsection 4.1, plus 2.00%
and (y) in the case of other amounts (including overdue interest), the rate
described in clause (b) of this Subsection 4.1 for ABR Loans accruing interest
at the Alternate Base Rate plus 2.00%, in each case from the date of such
nonpayment until such amount is paid in full (after as well as before judgment).

(d) Interest shall be payable in arrears on each Interest Payment Date; provided
that interest accruing pursuant to clause (c) of this Subsection 4.1 shall be
payable from time to time on demand exercised in accordance with Subsection 9.2.

(e) It is the intention of the parties hereto to comply strictly with applicable
usury laws; accordingly, it is stipulated and agreed that the aggregate of all
amounts which constitute interest under applicable usury laws, whether
contracted for, charged, taken, reserved, or received, in connection with the
indebtedness evidenced by this Agreement or any Notes, or any other document
relating or referring hereto or thereto, now or hereafter existing, shall never
exceed under any circumstance whatsoever the maximum amount of interest allowed
by applicable usury laws.

4.2 Conversion and Continuation Options. (a) Subject to its obligations pursuant
to Subsection 4.12(c), the Borrower may elect from time to time to convert
outstanding Loans of a given Tranche from Eurodollar Loans to ABR Loans by the
Borrower giving the Administrative Agent irrevocable notice of such election
prior to 1:00 P.M., New York City time two Business Days (or such shorter period
as may be agreed by the Administrative Agent in its reasonable discretion) prior
to such election. The Borrower may elect from time to time to convert
outstanding Loans of a given Tranche from ABR Loans to Eurodollar Loans, by the
Borrower giving the Administrative Agent irrevocable notice of such election
prior to 1:00 P.M.,

 

- 94 -



--------------------------------------------------------------------------------

New York City time at least three Business Days (or such shorter period as may
be agreed by the Administrative Agent in its reasonable discretion) prior to
such election. Any such notice of conversion to Eurodollar Loans shall specify
the length of the initial Interest Period or Interest Periods therefor. Upon
receipt of any such notice the Administrative Agent shall promptly notify each
affected Lender thereof. All or any part of outstanding Eurodollar Loans or ABR
Loans may be converted as provided herein; provided that (i) (unless the
Required Lenders otherwise consent) no Loan may be converted into a Eurodollar
Loan when any Default or Event of Default has occurred and is continuing and, in
the case of any Default (other than a Default under Subsection 9.1(f)), the
Administrative Agent has given notice to the Borrower that no such conversions
may be made and (ii) no Loan may be converted into a Eurodollar Loan after the
date that is one month prior to the applicable Maturity Date.

(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving notice to
the Administrative Agent of the length of the next Interest Period to be
applicable to such Eurodollar Loan, determined in accordance with the applicable
provisions of the term “Interest Period” set forth in Subsection 1.1; provided
that no Eurodollar Loan may be continued as such (i) (unless the Required
Lenders otherwise consent) when any Default or Event of Default has occurred and
is continuing and, in the case of any Default (other than a Default under
Subsection 9.1(f)), the Administrative Agent has given notice to the Borrower
that no such continuations may be made or (ii) after the date that is one month
prior to the applicable Maturity Date, and provided, further, that if the
Borrower shall fail to give any required notice as described above in this
clause (b) or if such continuation is not permitted pursuant to the preceding
proviso such Eurodollar Loans shall be automatically converted to ABR Loans on
the last day of such then expiring Interest Period. Upon receipt of any such
notice of continuation pursuant to this Subsection 4.2(b), the Administrative
Agent shall promptly notify each affected Lender thereof.

4.3 Minimum Amounts; Maximum Sets. All borrowings, conversions and continuations
of Loans hereunder and all selections of Interest Periods hereunder shall be in
such amounts and be made pursuant to such elections so that, after giving effect
thereto, the aggregate principal amount of the Eurodollar Loans comprising each
Set shall be equal to $1,000,000 or a whole multiple of $250,000 in excess
thereof and so that there shall not be more than 20 Sets at any one time
outstanding.

4.4 Optional and Mandatory Prepayments. (a) Optional Prepayment of Term Loans.
The Borrower may at any time and from time to time prepay the Term Loans made to
it, in whole or in part, subject to Subsection 4.12, without premium or penalty
(except as provided in Subsection 4.5(b)), upon notice by the Borrower to the
Administrative Agent prior to 1:00 P.M., New York City time at least three
Business Days (or such shorter period as may be agreed by the Administrative
Agent in its reasonable discretion) prior to the date of prepayment (in the case
of Eurodollar Loans), or prior to 12:00 P.M., New York City time on the date of
prepayment (in the case of ABR Loans) (or such later time as may be agreed by
the Administrative Agent in its reasonable discretion). Such notice shall
specify, in the case of any prepayment of Term Loans, the applicable Tranche
being repaid, and if a combination thereof, the principal amount allocable to
each, the date and amount of prepayment and whether the prepayment is of
Eurodollar Loans or ABR Loans or a combination thereof, and, in each case if a
combination thereof, the principal amount allocable to each. Any such notice may
state that such notice is conditioned upon the

 

- 95 -



--------------------------------------------------------------------------------

occurrence or non-occurrence of any event specified therein (including the
effectiveness of other credit facilities), in which case such notice may be
revoked by the Borrower (by written notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied. Upon
the receipt of any such notice the Administrative Agent shall promptly notify
each affected Lender thereof. If any such notice is given and not revoked, the
amount specified in such notice shall be due and payable on the date specified
therein, together with (if a Eurodollar Loan is prepaid other than at the end of
the Interest Period applicable thereto) any amounts payable pursuant to
Subsection 4.12. Partial prepayments pursuant to this Subsection 4.4(a) shall be
in multiples of $1,000,000; provided that, notwithstanding the foregoing, any
Term Loan may be prepaid in its entirety. Each prepayment of Initial Term Loans
pursuant to this Subsection 4.4(a) made on or prior to the six-month anniversary
of the Restatement Effective Date in an amount equal to the Net Cash Proceeds
received by the Borrower or any Restricted Subsidiary from its incurrence of new
Indebtedness under first lien secured bank financing in a Repricing Transaction
shall be accompanied by the payment of the fee required by Subsection 4.5(b).

(b) [Reserved].

(c) [Reserved].

(d) [Reserved].

(e) (i) The Borrower shall, in accordance with Subsection 4.4(g), prepay the
Term Loans to the extent required by Subsection 8.4(b) (subject to Subsection
8.4(c)), (ii) if on or after the Closing Date, the Borrower or any of its
Restricted Subsidiaries shall Incur Indebtedness for borrowed money (excluding
Indebtedness permitted pursuant to Subsection 8.1 other than Specified
Refinancing Term Loans), the Borrower shall, in accordance with Subsection
4.4(g), prepay (or, exchange for Rollover Indebtedness) the Term Loans (or, in
the case of the Incurrence of any Specified Refinancing Term Loans, the Tranche
of Term Loans being refinanced) in an amount equal to 100.0% of the Net Cash
Proceeds thereof (plus any portion of such Indebtedness which represents
Rollover Indebtedness) minus the portion of such Net Cash Proceeds applied (to
the extent the Borrower or any of its Subsidiaries is required by the terms
thereof) to prepay, repay or purchase Pari Passu Indebtedness on a no more than
pro rata basis with the Term Loans, in each case with such prepayment to be made
on or before the fifth Business Day following notice given to each Lender of the
Prepayment Date, as contemplated by Subsection 4.4(h) and (iii) the Borrower
shall, in accordance with Subsection 4.4(g), prepay the Term Loans within 120
days following the last day of the immediately preceding Fiscal Year (commencing
with the Fiscal Year ending on or about September 29, 2017); provided that, for
the avoidance of doubt, no such prepayment shall be required with respect to the
Fiscal Year ended on or about September 29, 2016 (each, an “ECF Payment Date”),
in an amount equal to (A) (1) 50.0% (as may be adjusted pursuant to the last
proviso of this clause (iii)) of the Borrower’s Excess Cash Flow for such Fiscal
Year, if and to the extent that the amount of such Excess Cash Flow exceeds
$5,000,000 minus (2) the sum of (w) the aggregate principal amount of Term Loans
(including Incremental Term Loans, Extended Term Loans and Specified Refinancing
Term Loans) prepaid pursuant to Subsection 4.4(a), Incremental Revolving Loans
voluntarily prepaid to the extent accompanied by a corresponding permanent
Incremental Revolving Commitment reduction, Pari Passu Indebtedness (in the case

 

- 96 -



--------------------------------------------------------------------------------

of revolving loans, to the extent accompanied by a corresponding permanent
commitment reduction) voluntarily prepaid, repaid, repurchased or retired and
any prepayment of Term Loans (including Incremental Term Loans, Extended Term
Loans and Specified Refinancing Term Loans) pursuant to Subsection 4.4(l)
(provided that such deduction for prepayments pursuant to Subsection 4.4(l)
shall be limited to the actual cash amount of such prepayment), in each case
during such Fiscal Year (which, in any event, shall not include any designated
prepayment pursuant to clause (x) below), (x) the aggregate principal amount of
Term Loans (including Incremental Term Loans, Extended Term Loans and Specified
Refinancing Term Loans) prepaid pursuant to Subsection 4.4(a), Incremental
Revolving Loans voluntarily prepaid to the extent accompanied by a corresponding
permanent Incremental Revolving Commitment reduction, Pari Passu Indebtedness
(in the case of revolving loans, to the extent accompanied by a corresponding
permanent commitment reduction) voluntarily prepaid, repaid, repurchased or
retired and any prepayment of Term Loans (including Incremental Term Loans,
Extended Term Loans and Specified Refinancing Term Loans) pursuant to Subsection
4.4(l) (provided that such deduction for prepayments pursuant to Subsection
4.4(l) shall be limited to the actual cash amount of such prepayment), in each
case during the period beginning with the day following the last day of such
Fiscal Year and ending on the ECF Payment Date and stated by the Borrower as
prepaid pursuant to this Subsection 4.4(e)(iii) (provided that no prepayments
made pursuant to the other clauses of this Subsection 4.4(e) shall be included
in Subsections 4.4(e)(iii)(A)(2)(w) or (x)), (y) any ABL Facility Loans prepaid
to the extent accompanied by a corresponding permanent commitment reduction
under the Senior ABL Facility during such Fiscal Year (which, in any event,
shall not include any designated prepayment pursuant to clause (z) below), and
(z) the aggregate principal amount of ABL Facility Loans prepaid to the extent
accompanied by a corresponding permanent commitment reduction under the Senior
ABL Facility during the period beginning with the day following the last day of
such Fiscal Year and ending on the ECF Payment Date and stated by the Borrower
as prepaid pursuant to this Subsection 4.4(e)(iii), in each case, excluding
prepayments funded with proceeds from the Incurrence of long-term Indebtedness
(the amount described in this clause (A), the “ECF Prepayment Amount”) minus
(B) the portion of such ECF Prepayment Amount applied or offered (to the extent
the Borrower or any of its Subsidiaries is required by the terms thereof) to
prepay, repay or purchase Pari Passu Indebtedness on no more than a pro rata
basis with the Term Loans; provided that such percentage in clause (1) above
shall be reduced to 0% if the Consolidated First Lien Leverage Ratio as of the
last day of the immediately preceding Fiscal Year was less than 2.75:1.00.
Nothing in this Subsection 4.4(e) shall limit the rights of the Agents and the
Lenders set forth in Section 9.

(f) [Reserved].

(g) Subject to the last sentence of Subsection 4.4(h) and Subsection 4.4(k),
each prepayment of Term Loans pursuant to Subsection 4.4(e) (other than a
prepayment with the proceeds of Specified Refinancing Term Loans) shall be
allocated pro rata among the Initial Term Loans, the Incremental Term Loans, the
Extended Term Loans and the Specified Refinancing Term Loans; provided, that at
the request of the Borrower, in lieu of such application on a pro rata basis
among all Tranches of Term Loans, such prepayment may be applied to any Tranche
of Term Loans so long as the maturity date of such Tranche of Term Loans
precedes the maturity date of each other Tranche of Term Loans then outstanding
or, in the event more than one Tranche of Term Loans shall have an identical
maturity date that

 

- 97 -



--------------------------------------------------------------------------------

precedes the maturity date of each other Tranche of Term Loans then outstanding,
to such Tranches on a pro rata basis. Each prepayment of Term Loans pursuant to
Subsection 4.4(a) shall be applied within each applicable Tranche of Term Loans
to the respective installments of principal thereof in the manner directed by
the Borrower (or, if no such direction is given, in direct order of maturity).
Each prepayment of Term Loans pursuant to Subsection 4.4(e) shall be applied
within each applicable Tranche of Term Loans, first, to the accrued interest on
the principal amount of Term Loans being prepaid and, second, to the respective
installments of principal thereof in the manner directed by the Borrower (or, if
no such direction is given in direct order of maturity). Notwithstanding any
other provision of this Subsection 4.4, a Lender may, at its option, and if
agreed by the Borrower, in connection with any prepayment of Term Loans pursuant
to Subsection 4.4(a) or (e), exchange such Lender’s portion of the Term Loan to
be prepaid for Rollover Indebtedness, in lieu of such Lender’s pro rata portion
of such prepayment (and any such Term Loans so exchanged shall be deemed repaid
for all purposes under the Loan Documents).

(h) The Borrower shall give notice to the Administrative Agent of any mandatory
prepayment of the Term Loans (x) pursuant to Subsection 4.4(e)(iii), three
Business Days prior to the date on which such payment is due and (y) pursuant to
any other provision of Subsection 4.4(e), promptly (and in any event within five
Business Days) upon becoming obligated to make such prepayment. Such notice
shall state that the Borrower is offering to make or will make such mandatory
prepayment (i) in the case of mandatory prepayments pursuant to Subsection
4.4(e)(i), on or before the date specified in Subsection 8.4(b) and (ii) in the
case of mandatory prepayments pursuant to any other clause of Subsection 4.4(e),
on or before the date specified in such clause, as the case may be (each, a
“Prepayment Date”). Subject to the following sentence, once given, such notice
shall be irrevocable and all amounts subject to such notice shall be due and
payable on the Prepayment Date (except as otherwise provided in the last
sentence of this Subsection 4.4(h)). Any such notice of prepayment pursuant to
Subsection 4.4(e) may state that such notice is conditioned upon the occurrence
or non-occurrence of any event specified therein (including the effectiveness of
other credit facilities), in which case such notice may be revoked by the
Borrower (by written notice to the Administrative Agent, on or prior to the
specified effective date) if such condition is not satisfied. Upon receipt by
the Administrative Agent of such notice, the Administrative Agent shall
immediately give notice to each Lender of the prepayment and the Prepayment
Date. The Borrower (in its sole discretion) may give each Lender the option (in
its sole discretion) to elect to decline any such prepayment (other than a
prepayment pursuant to Subsection 4.4(e)(ii), except as otherwise provided for
in the last sentence of Subsection 4.4(g)) by giving notice of such election in
writing to the Administrative Agent by 11:00 A.M., New York City time, on the
date that is three Business Days (or such shorter period as may be agreed by the
Administrative Agent in its reasonable discretion) prior to the Prepayment Date.
Upon receipt by the Administrative Agent of such notice, the Administrative
Agent shall immediately notify the Borrower of such election. Any amount (the
“Term Loan Declined Amount”) so declined by any Lender may, at the option of the
Borrower, be applied to the payment or prepayment of Indebtedness, including any
Junior Debt, or otherwise be retained by the Borrower and its Restricted
Subsidiaries and/or applied by the Borrower or any of its Restricted
Subsidiaries in any manner not inconsistent with this Agreement.

 

- 98 -



--------------------------------------------------------------------------------

(i) Without limitation of Subsections 2.8 and 8.1(b)(i), amounts prepaid on
account of Term Loans pursuant to Subsection 4.4(a), (e) or (l) may not be
reborrowed.

(j) Notwithstanding the foregoing provisions of this Subsection 4.4, if at any
time any prepayment of Loans pursuant to Subsection 4.4(a), or (e) would result,
after giving effect to the procedures set forth in this Agreement, in the
Borrower incurring breakage costs under Subsection 4.12 as a result of
Eurodollar Loans being prepaid other than on the last day of an Interest Period
with respect thereto, then, the Borrower may, so long as no Default or Event of
Default shall have occurred and be continuing, in its sole discretion, initially
(i) deposit a portion (up to 100.0%) of the amounts that otherwise would have
been paid in respect of such Eurodollar Loans with the Administrative Agent
(which deposit must be equal in amount to the amount of such Eurodollar Loans
not immediately prepaid), to be held as security for the obligations of the
Borrower to make such prepayment pursuant to a cash collateral agreement to be
entered into on terms reasonably satisfactory to the Administrative Agent with
such cash collateral to be directly applied upon the first occurrence thereafter
of the last day of an Interest Period with respect to such Eurodollar Loans (or
such earlier date or dates as shall be requested by the Borrower) or (ii) make a
prepayment of Loans in accordance with Subsection 4.4(a) with an amount equal to
a portion (up to 100.0%) of the amounts that otherwise would have been paid in
respect of such Eurodollar Loans (which prepayment, together with any deposits
pursuant to clause (i) above, must be equal in amount to the amount of such
Eurodollar Loans not immediately prepaid); provided that, in the case of either
clause (i) or (ii) above, such unpaid Eurodollar Loans shall continue to bear
interest in accordance with Subsection 4.1 until such unpaid Eurodollar Loans or
the related portion of such Eurodollar Loans, as the case may be, have or has
been prepaid. In addition, if the Borrower reasonably determines in good faith
that any amounts attributable to Foreign Subsidiaries that are required to be
applied to prepay Term Loans pursuant to Subsection 4.4(e)(i) or (iii) (x) would
result in material adverse tax consequences to Holdings or any of its Restricted
Subsidiaries or (y) could reasonably be expected to be prohibited or delayed by
applicable law from being repatriated, then, in each case, then the Borrower
shall not be required to prepay such amounts as required thereunder; provided
that, in the case of clauses (x) and (y), the Borrower shall take commercially
reasonable actions to permit repatriation of the proceeds subject to such
prepayments in order to effect such prepayments without incurring material
adverse tax consequences.

(k) Notwithstanding anything to the contrary herein, this Subsection 4.4 may be
amended (and the Lenders hereby irrevocably authorize the Administrative Agent
to enter into any such amendments) to the extent necessary to reflect differing
amounts payable, and priorities of payments, to Lenders participating in any new
classes or tranches of Term Loans added pursuant to Subsections 2.8, 2.10 and
2.11, as applicable, or pursuant to any other credit or letter of credit
facility added pursuant to Subsection 2.8 or 11.1(e).

(l) Notwithstanding anything in any Loan Document to the contrary, so long as no
Event of Default under Subsection 9.1(a) or (f) has occurred and is continuing,
the Borrower may prepay the outstanding Term Loans on the following basis:

 

- 99 -



--------------------------------------------------------------------------------

(i) The Borrower shall have the right to make a voluntary prepayment of Term
Loans at a discount to par (such prepayment, the “Discounted Term Loan
Prepayment”) pursuant to a Borrower Offer of Specified Discount Prepayment, a
Borrower Solicitation of Discount Range Prepayment Offers, or a Borrower
Solicitation of Discounted Prepayment Offers, in each case made in accordance
with this Subsection 4.4(l); provided that the Borrower shall not initiate any
action under this Subsection 4.4(l) in order to make a Discounted Term Loan
Prepayment unless (1) at least ten Business Days shall have passed since the
consummation of the most recent Discounted Term Loan Prepayment as a result of a
prepayment made by the Borrower on the applicable Discounted Prepayment
Effective Date (or such shorter period as agreed to by the Administrative Agent
in its reasonable discretion) or (2) at least three Business Days shall have
passed since the date the Borrower was notified that no Lender was willing to
accept any prepayment of any Term Loan at the Specified Discount, within the
Discount Range or at any discount to par value, as applicable, or in the case of
Borrower Solicitation of Discounted Prepayment Offers, the date of the
Borrower’s election not to accept any Solicited Discounted Prepayment Offers
made by a Lender (or such shorter period as agreed to by the Administrative
Agent in its reasonable discretion). Each Lender participating in any Discounted
Term Loan Prepayment acknowledges and agrees that in connection with such
Discounted Term Loan Prepayment, (1) the Borrower then may have, and later may
come into possession of, information regarding the Term Loans or the Loan
Parties hereunder that is not known to such Lender and that may be material to a
decision by such Lender to participate in such Discounted Term Loan Prepayment
(“Excluded Information”), (2) such Lender has independently and, without
reliance on Holdings, the Borrower, any of its Subsidiaries, the Administrative
Agent or any of their respective Affiliates, has made its own analysis and
determination to participate in such Discounted Term Loan Prepayment
notwithstanding such Lender’s lack of knowledge of the Excluded Information and
(3) none of Holdings, the Borrower, its Subsidiaries, the Administrative Agent,
or any of their respective Affiliates shall have any liability to such Lender,
and such Lender hereby waives and releases, to the extent permitted by law, any
claims such Lender may have against Holdings, the Borrower, its Subsidiaries,
the Administrative Agent, and their respective Affiliates, under applicable laws
or otherwise, with respect to the nondisclosure of the Excluded Information.
Each Lender participating in any Discounted Term Loan Prepayment further
acknowledges that the Excluded Information may not be available to the
Administrative Agent or the other Lenders. Any Term Loans prepaid pursuant to
this Subsection 4.4(l) shall be immediately and automatically cancelled.

(ii) Borrower Offer of Specified Discount Prepayment. (1) The Borrower may from
time to time offer to make a Discounted Term Loan Prepayment by providing the
Administrative Agent with three Business Days’ (or such shorter period as may be
agreed by the Administrative Agent in its reasonable discretion) notice in the
form of a Specified Discount Prepayment Notice; provided that (I) any such offer
shall be made available, at the sole discretion of the Borrower, to each Lender
or to each Lender with respect to any Tranche on an individual Tranche basis,
(II) any such offer shall specify the aggregate Outstanding Amount offered to be
prepaid (the “Specified Discount Prepayment Amount”), the Tranches of Term Loans
subject to such offer and the specific percentage discount to par value (the
“Specified Discount”) of the Outstanding Amount of such Term Loans to be
prepaid, (III) the Specified Discount Prepayment Amount shall be in an aggregate
amount not less than $5,000,000 and whole increments of $500,000, and (IV) each
such offer shall remain outstanding through the Specified Discount

 

- 100 -



--------------------------------------------------------------------------------

Prepayment Response Date. The Administrative Agent will promptly provide each
relevant Lender with a copy of such Specified Discount Prepayment Notice and a
form of the Specified Discount Prepayment Response to be completed and returned
by each such Lender to the Administrative Agent (or its delegate) by no later
than 5:00 P.M., New York City time, on the third Business Day after the date of
delivery of such notice to the relevant Lenders (or such later date designated
by the Administrative Agent and approved by the Borrower) (the “Specified
Discount Prepayment Response Date”).

(2) Each relevant Lender receiving such offer shall notify the Administrative
Agent (or its delegate) by the Specified Discount Prepayment Response Date
whether or not it agrees to accept a prepayment of any of its relevant then
outstanding Term Loans at the Specified Discount and, if so (such accepting
Lender, a “Discount Prepayment Accepting Lender”), the amount of such Lender’s
Outstanding Amount and Tranches of Term Loans to be prepaid at such offered
discount. Each acceptance of a Discounted Term Loan Prepayment by a Discount
Prepayment Accepting Lender shall be irrevocable. Any Lender whose Specified
Discount Prepayment Response is not received by the Administrative Agent by the
Specified Discount Prepayment Response Date shall be deemed to have declined to
accept such Borrower Offer of Specified Discount Prepayment.

(3) If there is at least one Discount Prepayment Accepting Lender, the Borrower
will make prepayment of outstanding Term Loans pursuant to this Subsection
4.4(l)(ii) to each Discount Prepayment Accepting Lender in accordance with the
respective Outstanding Amount and Tranches of Term Loans specified in such
Lender’s Specified Discount Prepayment Response given pursuant to the foregoing
clause (2); provided that, if the aggregate Outstanding Amount of Term Loans
accepted for prepayment by all Discount Prepayment Accepting Lenders exceeds the
Specified Discount Prepayment Amount, such prepayment shall be made pro rata
among the Discount Prepayment Accepting Lenders in accordance with the
respective Outstanding Amounts accepted to be prepaid by each such Discount
Prepayment Accepting Lender and the Administrative Agent (in consultation with
the Borrower and subject to rounding requirements of the Administrative Agent
made in its reasonable discretion) will calculate such proration (the “Specified
Discount Proration”). The Administrative Agent shall promptly, and in any case
within three Business Days following the Specified Discount Prepayment Response
Date, notify (I) the Borrower of the respective Lenders’ responses to such
offer, the Discounted Prepayment Effective Date and the aggregate Outstanding
Amount of the Discounted Term Loan Prepayment and the Tranches to be prepaid,
(II) each Lender of the Discounted Prepayment Effective Date, and the aggregate
Outstanding Amount and the Tranches of all Term Loans to be prepaid at the
Specified Discount on such date, and (III) each Discount Prepayment Accepting
Lender of the Specified Discount Proration, if any, and confirmation of the
Outstanding Amount, Tranche and Type of Term Loans of such Lender to be prepaid
at the Specified Discount on such date. Each determination by the Administrative
Agent of the amounts stated in the foregoing notices to the Borrower and Lenders
shall be conclusive and

 

- 101 -



--------------------------------------------------------------------------------

binding for all purposes absent manifest error. The payment amount specified in
such notice to the Borrower shall be due and payable by the Borrower on the
Discounted Prepayment Effective Date in accordance with Subsection 4.4(l)(vi)
below (subject to Subsection 4.4(l)(x) below).

(iii) Borrower Solicitation of Discount Range Prepayment Offers. (1) The
Borrower may from time to time solicit Discount Range Prepayment Offers by
providing the Administrative Agent with three Business Days’ (or such shorter
period as may be agreed by the Administrative Agent in its reasonable
discretion) notice in the form of a Discount Range Prepayment Notice; provided
that (I) any such solicitation shall be extended, at the sole discretion of the
Borrower, to each Lender or to each Lender with respect to any Tranche on an
individual Tranche basis, (II) any such notice shall specify the maximum
aggregate Outstanding Amount of the relevant Term Loans that the Borrower is
willing to prepay at a discount (the “Discount Range Prepayment Amount”), the
Tranches of Term Loans subject to such offer and the maximum and minimum
percentage discounts to par (the “Discount Range”) of the Outstanding Amount of
such Term Loans willing to be prepaid by the Borrower, (III) the Discount Range
Prepayment Amount shall be in an aggregate amount not less than $5,000,000 and
whole increments of $500,000, and (IV) each such solicitation by the Borrower
shall remain outstanding through the Discount Range Prepayment Response Date.
The Administrative Agent will promptly provide each relevant Lender with a copy
of such Discount Range Prepayment Notice and a form of the Discount Range
Prepayment Offer to be submitted by a responding relevant Lender to the
Administrative Agent (or its delegate) by no later than 5:00 P.M., New York City
time, on the third Business Day after the date of delivery of such notice to the
relevant Lenders (or such later date as may be designated by the Administrative
Agent and approved by the Borrower) (the “Discount Range Prepayment Response
Date”). Each relevant Lender’s Discount Range Prepayment Offer shall be
irrevocable and shall specify a discount to par within the Discount Range (the
“Submitted Discount”) at which such Lender is willing to allow prepayment of any
or all of its then outstanding Term Loans and the maximum aggregate Outstanding
Amount and Tranches of such Term Loans such Lender is willing to have prepaid at
the Submitted Discount (the “Submitted Amount”). Any Lender whose Discount Range
Prepayment Offer is not received by the Administrative Agent by the Discount
Range Prepayment Response Date shall be deemed to have declined to accept a
Discounted Term Loan Prepayment of any of its Term Loans at any discount to
their par value within the Discount Range.

(2) The Administrative Agent shall review all Discount Range Prepayment Offers
received by it by the Discount Range Prepayment Response Date and will determine
(in consultation with the Borrower and subject to rounding requirements of the
Administrative Agent made in its reasonable discretion) the Applicable Discount
and Term Loans to be prepaid at such Applicable Discount in accordance with this
Subsection 4.4(l)(iii). The Borrower agrees to accept on the Discount Range
Prepayment Response Date all Discount Range Prepayment Offers received by
Administrative Agent by the Discount Range Prepayment Response Date, in the
order from the Submitted Discount that is the largest discount to par to the
Submitted Discount that is the smallest discount to par, up to and including the
Submitted Discount that is the smallest

 

- 102 -



--------------------------------------------------------------------------------

discount to par within the Discount Range (such Submitted Discount that is the
smallest discount to par being referred to as the “Applicable Discount”) which
yields a Discounted Term Loan Prepayment in an aggregate Outstanding Amount
equal to the lesser of (I) the Discount Range Prepayment Amount and (II) the sum
of all Submitted Amounts. Each Lender that has submitted a Discount Range
Prepayment Offer to accept prepayment at a discount to par that is larger than
or equal to the Applicable Discount shall be deemed to have irrevocably
consented to prepayment of Term Loans equal to its Submitted Amount (subject to
any required proration pursuant to the following Subsection 4.4(l)(iii)(3)) at
the Applicable Discount (each such Lender, a “Participating Lender”).

(3) If there is at least one Participating Lender, the Borrower will prepay the
respective outstanding Term Loans of each Participating Lender in the aggregate
Outstanding Amount and of the Tranches specified in such Lender’s Discount Range
Prepayment Offer at the Applicable Discount; provided that if the Submitted
Amount by all Participating Lenders offered at a discount to par greater than
the Applicable Discount exceeds the Discount Range Prepayment Amount, prepayment
of the Outstanding Amount of the relevant Term Loans for those Participating
Lenders whose Submitted Discount is a discount to par greater than or equal to
the Applicable Discount (the “Identified Participating Lenders”) shall be made
pro rata among the Identified Participating Lenders in accordance with the
Submitted Amount of each such Identified Participating Lender and the
Administrative Agent (in consultation with the Borrower and subject to rounding
requirements of the Administrative Agent made in its reasonable discretion) will
calculate such proration (the “Discount Range Proration”). The Administrative
Agent shall promptly, and in any case within three Business Days following the
Discount Range Prepayment Response Date, notify (w) the Borrower of the
respective Lenders’ responses to such solicitation, the Discounted Prepayment
Effective Date, the Applicable Discount, and the aggregate Outstanding Amount of
the Discounted Term Loan Prepayment and the Tranches to be prepaid, (x) each
Lender of the Discounted Prepayment Effective Date, the Applicable Discount, and
the aggregate Outstanding Amount and Tranches of all Term Loans to be prepaid at
the Applicable Discount on such date, (y) each Participating Lender of the
aggregate Outstanding Amount and Tranches of such Lender to be prepaid at the
Applicable Discount on such date, and (z) if applicable, each Identified
Participating Lender of the Discount Range Proration. Each determination by the
Administrative Agent of the amounts stated in the foregoing notices to the
Borrower and Lenders shall be conclusive and binding for all purposes absent
manifest error. The payment amount specified in such notice to the Borrower
shall be due and payable by the Borrower on the Discounted Prepayment Effective
Date in accordance with Subsection 4.4(l)(vi) below (subject to Subsection
4.4(l)(x) below).

(iv) Borrower Solicitation of Discounted Prepayment Offers. (1) The Borrower may
from time to time solicit Solicited Discounted Prepayment Offers by providing
the Administrative Agent with three Business Days’ (or such shorter period as
may be agreed by the Administrative Agent in its reasonable discretion) notice
in the

 

- 103 -



--------------------------------------------------------------------------------

form of a Solicited Discounted Prepayment Notice; provided that (I) any such
solicitation shall be extended, at the sole discretion of the Borrower, to each
Lender or to each Lender with respect to any Tranche on an individual Tranche
basis, (II) any such notice shall specify the maximum aggregate Outstanding
Amount of the Term Loans and the Tranches of Term Loans the Borrower is willing
to prepay at a discount (the “Solicited Discounted Prepayment Amount”), (III)
the Solicited Discounted Prepayment Amount shall be in an aggregate amount not
less than $5,000,000 and whole increments of $500,000, and (IV) each such
solicitation by the Borrower shall remain outstanding through the Solicited
Discounted Prepayment Response Date. The Administrative Agent will promptly
provide each relevant Lender with a copy of such Solicited Discounted Prepayment
Notice and a form of the Solicited Discounted Prepayment Offer to be submitted
by a responding Lender to the Administrative Agent (or its delegate) by no later
than 5:00 P.M., New York City time on the third Business Day after the date of
delivery of such notice to the relevant Lenders (or such later date as may be
designated by the Administrative Agent and approved by the Borrower) (the
“Solicited Discounted Prepayment Response Date”). Each Lender’s Solicited
Discounted Prepayment Offer shall (x) be irrevocable, (y) remain outstanding
until the Acceptance Date, and (z) specify both a discount to par (the “Offered
Discount”) at which such Lender is willing to allow prepayment of its then
outstanding Term Loans and the maximum aggregate Outstanding Amount and Tranches
of such Term Loans (the “Offered Amount”) such Lender is willing to have prepaid
at the Offered Discount. Any Lender whose Solicited Discounted Prepayment Offer
is not received by the Administrative Agent by the Solicited Discounted
Prepayment Response Date shall be deemed to have declined prepayment of any of
its Term Loans at any discount to their par value.

(2) The Administrative Agent shall promptly provide the Borrower with a copy of
all Solicited Discounted Prepayment Offers received by it by the Solicited
Discounted Prepayment Response Date. The Borrower shall review all such
Solicited Discounted Prepayment Offers and select, at its sole discretion, the
smallest of the Offered Discounts specified by the relevant responding Lenders
in the Solicited Discounted Prepayment Offers that the Borrower is willing to
accept (the “Acceptable Discount”), if any; provided that the Acceptable
Discount shall not be an Offered Discount that is larger than the smallest
Offered Discount for which the sum of all Offered Amounts affiliated with
Offered Discounts that are larger than or equal to such smallest Offered
Discount would, if purchased at such smallest Offered Discount, yield an amount
at least equal to the Solicited Discounted Prepayment Amount. If the Borrower
elects to accept any Offered Discount as the Acceptable Discount, then as soon
as practicable after the determination of the Acceptable Discount, but in no
event later than by the third Business Day after the date of receipt by the
Borrower from the Administrative Agent of a copy of all Solicited Discounted
Prepayment Offers pursuant to the first sentence of this clause (2) (the
“Acceptance Date”), the Borrower shall submit an Acceptance and Prepayment
Notice to the Administrative Agent setting forth the Acceptable Discount. If the
Administrative Agent shall fail to receive an Acceptance and Prepayment Notice
from the Borrower by the Acceptance Date, the Borrower shall be deemed to have
rejected all Solicited Discounted Prepayment Offers.

 

- 104 -



--------------------------------------------------------------------------------

(3) Based upon the Acceptable Discount and the Solicited Discounted Prepayment
Offers received by Administrative Agent by the Solicited Discounted Prepayment
Response Date, within three Business Days after receipt of an Acceptance and
Prepayment Notice (the “Discounted Prepayment Determination Date”), the
Administrative Agent will determine (in consultation with the Borrower and
subject to rounding requirements of the Administrative Agent made in its
reasonable discretion) the aggregate Outstanding Amount and the Tranches of Term
Loans (the “Acceptable Prepayment Amount”) to be prepaid by the Borrower at the
Acceptable Discount in accordance with this Subsection 4.4(l)(iv). If the
Borrower elects to accept any Acceptable Discount, then the Borrower agrees to
accept all Solicited Discounted Prepayment Offers received by the Administrative
Agent by the Solicited Discounted Prepayment Response Date, in the order from
largest Offered Discount to smallest Offered Discount, up to and including the
Acceptable Discount. Each Lender that has submitted a Solicited Discounted
Prepayment Offer to accept prepayment at an Offered Discount that is greater
than or equal to the Acceptable Discount shall be deemed to have irrevocably
consented to prepayment of Term Loans equal to its Offered Amount (subject to
any required proration pursuant to the following sentence) at the Acceptable
Discount (each such Lender, a “Qualifying Lender”). The Borrower shall prepay
outstanding Term Loans pursuant to this Subsection 4.4(l)(iv) to each Qualifying
Lender in the aggregate Outstanding Amount and of the Tranches specified in such
Lender’s Solicited Discounted Prepayment Offer at the Acceptable Discount;
provided that if the aggregate Offered Amount by all Qualifying Lenders whose
Offered Discount is greater than or equal to the Acceptable Discount exceeds the
Solicited Discounted Prepayment Amount, prepayment of the Outstanding Amount of
the Term Loans for those Qualifying Lenders whose Offered Discount is greater
than or equal to the Acceptable Discount (the “Identified Qualifying Lenders”)
shall be made pro rata among the Identified Qualifying Lenders in accordance
with the Offered Amount of each such Identified Qualifying Lender and the
Administrative Agent (in consultation with the Borrower and subject to rounding
requirements of the Administrative Agent made in its reasonable discretion) will
calculate such proration (the “Solicited Discount Proration”). On or prior to
the Discounted Prepayment Determination Date, the Administrative Agent shall
promptly notify (w) the Borrower of the Discounted Prepayment Effective Date and
Acceptable Prepayment Amount comprising the Discounted Term Loan Prepayment and
the Tranches to be prepaid, (x) each Lender of the Discounted Prepayment
Effective Date, the Acceptable Discount, and the Acceptable Prepayment Amount of
all Term Loans and the Tranches to be prepaid at the Applicable Discount on such
date, (y) each Qualifying Lender of the aggregate Outstanding Amount and the
Tranches of such Lender to be prepaid at the Acceptable Discount on such date,
and (z) if applicable, each Identified Qualifying Lender of the Solicited
Discount Proration. Each determination by the Administrative Agent of the
amounts stated in the foregoing notices to the Borrower and Lenders shall be
conclusive and binding for all purposes absent manifest error. The payment
amount specified in such notice to the Borrower shall be due and payable by the
Borrower on the Discounted Prepayment Effective Date in accordance with
Subsection 4.4(l)(vi) below (subject to Subsection 4.4(l)(x) below).

 

- 105 -



--------------------------------------------------------------------------------

(v) Expenses. In connection with any Discounted Term Loan Prepayment, the
Borrower and the Lenders acknowledge and agree that the Administrative Agent may
require as a condition to any Discounted Term Loan Prepayment, the payment of
reasonable out-of-pocket costs and expenses from the Borrower in connection
therewith.

(vi) Payment. If any Term Loan is prepaid in accordance with
Subsections 4.4(l)(ii) through (iv) above, the Borrower shall prepay such Term
Loans on the Discounted Prepayment Effective Date. The Borrower shall make such
prepayment to the Administrative Agent, for the account of the Discount
Prepayment Accepting Lenders, Participating Lenders, or Qualifying Lenders, as
applicable, at the Administrative Agent’s Office in immediately available funds
not later than 11:00 A.M., New York City time, on the Discounted Prepayment
Effective Date and all such prepayments shall be applied to the remaining
principal installments of the Term Loans in inverse order of maturity. The Term
Loans so prepaid shall be accompanied by all accrued and unpaid interest on the
par principal amount so prepaid up to, but not including, the Discounted
Prepayment Effective Date. Each prepayment of the outstanding Term Loans
pursuant to this Subsection 4.4(l) shall be paid to the Discount Prepayment
Accepting Lenders, Participating Lenders, or Qualifying Lenders, as applicable.
The aggregate Outstanding Amount of the Tranches of the Term Loans outstanding
shall be deemed reduced by the full par value of the aggregate Outstanding
Amount of the Tranches of Term Loans prepaid on the Discounted Prepayment
Effective Date in any Discounted Term Loan Prepayment. The Lenders hereby agree
that, in connection with a prepayment of Term Loans pursuant to this Subsection
4.4(l) and notwithstanding anything to the contrary contained in this Agreement,
(i) interest in respect of the Term Loans may be made on a non-pro rata basis
among the Lenders holding such Term Loans to reflect the payment of accrued
interest to certain Lenders as provided in this Subsection 4.4(l)(vi) and
(ii) all subsequent prepayments and repayments of the Term Loans (except as
otherwise contemplated by this Agreement) shall be made on a pro rata basis
among the respective Lenders based upon the then outstanding principal amounts
of the Term Loans then held by the respective Lenders after giving effect to any
prepayment pursuant to this Subsection 4.4(l) as if made at par. It is also
understood and agreed that prepayments pursuant to this Subsection 4.4(l) shall
not be subject to Subsection 4.4(a), or, for the avoidance of doubt, Subsection
11.7(a) or the pro rata allocation requirements of Subsection 4.8(a).

(vii) Other Procedures. To the extent not expressly provided for herein, each
Discounted Term Loan Prepayment shall be consummated pursuant to procedures
consistent with the provisions in this Subsection 4.4(l), established by the
Administrative Agent acting in its reasonable discretion and as reasonably
agreed by the Borrower.

(viii) Notice. Notwithstanding anything in any Loan Document to the contrary,
for purposes of this Subsection 4.4(l), each notice or other communication
required to be delivered or otherwise provided to the Administrative Agent (or
its delegate) shall be deemed to have been given upon the Administrative Agent’s
(or its delegate’s) actual receipt during normal business hours of such notice
or communication; provided that any notice or communication actually received
outside of normal business hours shall be deemed to have been given as of the
opening of business on the next Business Day.

 

- 106 -



--------------------------------------------------------------------------------

(ix) Actions of Administrative Agent. Each of the Borrower and the Lenders
acknowledges and agrees that the Administrative Agent may perform any and all of
its duties under this Subsection 4.4(l) by itself or through any Affiliate of
the Administrative Agent and expressly consents to any such delegation of duties
by the Administrative Agent to such Affiliate and the performance of such
delegated duties by such Affiliate. The exculpatory provisions in this Agreement
shall apply to each Affiliate of the Administrative Agent and its respective
activities in connection with any Discounted Term Loan Prepayment provided for
in this Subsection 4.4(l) as well as to activities of the Administrative Agent
in connection with any Discounted Term Loan Prepayment provided for in this
Subsection 4.4(l).

(x) Revocation. The Borrower shall have the right, by written notice to the
Administrative Agent, to revoke in full (but not in part) its offer to make a
Discounted Term Loan Prepayment and rescind the applicable Specified Discount
Prepayment Notice, Discount Range Prepayment Notice or Solicited Discounted
Prepayment Notice therefor at its discretion at any time on or prior to the
applicable Specified Discount Prepayment Response Date (and if such offer is so
revoked, any failure by the Borrower to make any prepayment to a Lender pursuant
to this Subsection 4.4(l) shall not constitute a Default or Event of Default
under Subsection 9.1 or otherwise).

(xi) No Obligation. This Subsection 4.4(l) shall not (i) require the Borrower to
undertake any prepayment pursuant to this Subsection 4.4(l) or (ii) limit or
restrict the Borrower from making voluntary prepayments of the Term Loans in
accordance with the other provisions of this Agreement.

4.5 Administrative Agent’s Fee; Other Fees. (a) The Borrower agrees to pay to
the Administrative Agent the fees set forth in clause (i) of the second
paragraph of the Fee Letter on the payment dates set forth therein.

(b) If on or prior to the six-month anniversary of the Restatement Effective
Date the Borrower makes an optional prepayment in full of the Initial Term Loans
in an amount equal to the Net Cash Proceeds received by the Borrower or any
Restricted Subsidiary from its incurrence of new Indebtedness under first lien
secured bank financing in a Repricing Transaction, the Borrower shall pay to the
Administrative Agent, for the ratable account of each Lender, a prepayment
premium of 1.0% of the aggregate principal amount of Initial Term Loans being
prepaid. If, on or prior to the six-month anniversary of the Restatement
Effective Date, any Lender is replaced pursuant to Subsection 11.1(g) or 11.1(h)
in connection with any amendment of this Agreement (including in connection with
any refinancing transaction permitted under Subsection 11.6(g) to replace the
Initial Term Loans) that results in a Repricing Transaction, such Lender (and
not any Person who replaces such Lender pursuant to Subsection 2.10(e) or
11.1(g)) shall receive a fee equal to 1.0% of the principal amount of the
Initial Term Loans of such Lender assigned to a replacement Lender pursuant to
Subsection 2.10(e) or 11.1(g) or 11.1(h).

 

- 107 -



--------------------------------------------------------------------------------

4.6 Computation of Interest and Fees. (a) Interest (other than interest based on
the Base Rate) shall be calculated on the basis of a 360-day year for the actual
days elapsed; and interest based on the Base Rate shall be calculated on the
basis of a 365-day year (or 366-day year, as the case may be) for the actual
days elapsed. The Administrative Agent shall as soon as practicable notify the
Borrower and the affected Lenders of each determination of an Adjusted LIBOR
Rate. Any change in the interest rate on a Loan resulting from a change in the
Alternate Base Rate or the Statutory Reserves shall become effective as of the
opening of business on the day on which such change becomes effective. The
Administrative Agent shall as soon as practicable notify the Borrower and the
affected Lenders of the effective date and the amount of each such change in
interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower or any Lender, deliver to the
Borrower or such Lender a statement showing in reasonable detail the
calculations used by the Administrative Agent in determining any interest rate
pursuant to Subsection 4.1, excluding any LIBOR Rate which is based upon the
Reuters Monitor Money Rates Service page and any ABR Loan which is based upon
the Alternate Base Rate.

(c) Upon the request of the Administrative Agent, each Reference Bank (whether
or not currently a Lender hereunder) agrees that, if such Reference Bank is
currently providing quotes for United States Dollar deposits to leading banks in
the London interbank market, it will promptly (and no later than the Business
Day following any such request) supply the Administrative Agent with the rate
quoted by such Reference Bank to leading banks in the London interbank market
two Business Days before the first day of the relevant Interest Period for
United States Dollar deposits of a duration equal to the duration of such
Interest Period.

4.7 Inability to Determine Interest Rate. If, prior to the first day of any
Interest Period, the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Adjusted LIBOR Rate with respect to any
Eurodollar Loan for such Interest Period (the “Affected Eurodollar Rate”), the
Administrative Agent shall give facsimile or telephonic notice thereof to the
Borrower and the Lenders as soon as practicable thereafter. If such notice is
given (a) any Eurodollar Loans the rate of interest applicable to which is based
on the Affected Eurodollar Rate requested to be made on the first day of such
Interest Period shall be made as ABR Loans and (b) any Term Loans that were to
have been converted on the first day of such Interest Period to or continued as
Eurodollar Loans the rate of interest applicable to which is based upon the
Affected Eurodollar Rate shall be converted to or continued as ABR Loans. Until
such notice has been withdrawn by the Administrative Agent, no further
Eurodollar Loans the rate of interest applicable to which is based upon the
Affected Eurodollar Rate shall be made or continued as such, nor shall the
Borrower have the right to convert ABR Loans to Eurodollar Loans, the rate of
interest applicable to which is based upon the Affected Eurodollar Rate.

 

- 108 -



--------------------------------------------------------------------------------

4.8 Pro Rata Treatment and Payments. (a) Except as expressly otherwise provided
herein, each payment (including each prepayment, but excluding payments made
pursuant to Subsections 2.8, 2.9, 2.10, 2.11, 4.5(b), 4.9, 4.10, 4.11, 4.12,
4.13(d), 11.1(g), 11.1(h) or 11.6) by the Borrower on account of principal of
and interest on account of any Loans of a given Tranche (other than (v) payments
in respect of any difference in the Applicable Margin, Adjusted LIBOR Rate or
Alternate Base Rate in respect of any Tranche, (w) any payments pursuant to
Subsection 4.4(e) to the extent declined by any Lender in accordance with
Subsection 4.4(h), (x) any payments pursuant to Subsection 4.4(l) which shall be
allocated as set forth in Subsection 4.4(l) and (y) any prepayments pursuant to
Subsection 11.6(h)(i)(2)) shall be allocated by the Administrative Agent pro
rata according to the respective outstanding principal amounts of such Loans of
such Tranche then held by the respective Lenders; provided that a Lender may, at
its option, and if agreed by the Borrower, exchange such Lender’s portion of a
Term Loan to be prepaid for Rollover Indebtedness, in lieu of such Lender’s pro
rata portion of such prepayment, pursuant to the last sentence of Subsection
4.4(g). All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without set-off or counterclaim and shall be made on or prior to the
time expressly required hereunder or under such other Loan Document for such
payment (or, if no such time is expressly required, prior to 2:00 P.M., New York
City time), on the due date thereof to the Administrative Agent for the account
of the Lenders holding the relevant Loans, the Lenders, the Administrative
Agent, or the Other Representatives, as the case may be, at the Administrative
Agent’s office specified in Subsection 11.2, in Dollars in immediately available
funds. Payments received by the Administrative Agent after such time shall be
deemed to have been received on the next Business Day. The Administrative Agent
shall distribute such payments to such Lenders or Other Representatives, as the
case may be, if any such payment is received prior to 2:00 P.M., New York City
time, on a Business Day, in like funds as received prior to the end of such
Business Day and otherwise the Administrative Agent shall distribute such
payment to such Lenders or Other Representatives, as the case may be, on the
next succeeding Business Day. If any payment hereunder (other than payments on
the Eurodollar Loans) becomes due and payable on a day other than a Business
Day, the maturity of such payment shall be extended to the next succeeding
Business Day, and, with respect to payments of principal, interest thereon shall
be payable at the then applicable rate during such extension. If any payment on
a Eurodollar Loan becomes due and payable on a day other than a Business Day,
the maturity of such payment shall be extended to the next succeeding Business
Day (and, with respect to payments of principal, interest thereon shall be
payable at the then applicable rate during such extension) unless the result of
such extension would be to extend such payment into another calendar month, in
which event such payment shall be made on the immediately preceding Business
Day. This Subsection 4.8(a) may be amended in accordance with Subsection 11.1(d)
to the extent necessary to reflect differing amounts payable, and priorities of
payments, to Lenders participating in any new Tranches added pursuant to
Subsections 2.8, 2.10 and 2.11, as applicable.

(b) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower in respect of such
borrowing a corresponding amount. If such amount is not made available to the
Administrative Agent by the required time on the Borrowing Date therefor, such
Lender shall pay to the Administrative Agent on demand, such amount with
interest thereon at a rate equal to the daily average Federal Funds Effective
Rate for the period until such Lender makes such

 

- 109 -



--------------------------------------------------------------------------------

amount immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this Subsection 4.8(b) shall be conclusive in the absence of manifest
error. If such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days of such Borrowing
Date, the Administrative Agent shall notify the Borrower of the failure of such
Lender to make such amount available to the Administrative Agent and the
Administrative Agent shall also be entitled to recover such amount with interest
thereon at the rate per annum applicable to ABR Loans hereunder on demand from
the Borrower; provided that the foregoing notice and recovery provisions shall
not apply to the funding of Initial Term Loans on the Closing Date.

4.9 Illegality. Notwithstanding any other provision herein, if the adoption of
or any change in any Requirement of Law or in the interpretation or application
thereof in each case occurring after the Closing Date shall make it unlawful for
any Lender to make or maintain any Eurodollar Loans as contemplated by this
Agreement (“Affected Loans”), (a) such Lender shall promptly give written notice
of such circumstances to the Borrower and the Administrative Agent (which notice
shall be withdrawn whenever such circumstances no longer exist), (b) the
commitment of such Lender hereunder to make Affected Loans, continue Affected
Loans as such and convert an ABR Loan to an Affected Loan shall forthwith be
cancelled and, until such time as it shall no longer be unlawful for such Lender
to make or maintain such Affected Loans, such Lender shall then have a
commitment only to make an ABR Loan when an Affected Loan is requested and
(c) such Lender’s Loans then outstanding as Affected Loans, if any, shall be
converted automatically to ABR Loans on the respective last days of the then
current Interest Periods with respect to such Affected Loans or within such
earlier period as required by law. If any such conversion or prepayment of an
Affected Loan occurs on a day which is not the last day of the then current
Interest Period with respect thereto, the Borrower shall pay to such Lender such
amounts, if any, as may be required pursuant to Subsection 4.12.

4.10 Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof applicable to
any Lender, or compliance by any Lender with any request or directive (whether
or not having the force of law) from any central bank or other Governmental
Authority, in each case made subsequent to the Closing Date (or, if later, the
date on which such Lender becomes a Lender):

(i) shall subject such Lender to any Tax of any kind whatsoever with respect to
any Eurodollar Loans made or maintained by it or its obligation to make or
maintain Eurodollar Loans, or change the basis of taxation of payments to such
Lender in respect thereof, in each case, except for Non-Excluded Taxes, Taxes
imposed by FATCA and Taxes measured by or imposed upon net income, or franchise
Taxes, or Taxes measured by or imposed upon overall capital or net worth, or
branch Taxes (in the case of such capital, net worth or branch Taxes, imposed in
lieu of such net income Tax), of such Lender or its applicable lending office,
branch, or any affiliate thereof;

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender which
is not otherwise included in the determination of the LIBOR Rate hereunder; or

 

- 110 -



--------------------------------------------------------------------------------

(iii) shall impose on such Lender any other condition (excluding any Tax of any
kind whatsoever);

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, upon notice to the
Borrower from such Lender, through the Administrative Agent in accordance
herewith, the Borrower shall promptly pay such Lender, upon its demand, any
additional amounts necessary to compensate such Lender for such increased cost
or reduced amount receivable with respect to such Eurodollar Loans; provided
that, in any such case, the Borrower may elect to convert the Eurodollar Loans
made by such Lender hereunder to ABR Loans by giving the Administrative Agent at
least one Business Day’s (or such shorter period as may be agreed by the
Administrative Agent in its reasonable discretion) notice of such election, in
which case the Borrower shall promptly pay to such Lender, upon demand, without
duplication, amounts theretofore required to be paid to such Lender pursuant to
this Subsection 4.10(a) and such amounts, if any, as may be required pursuant to
Subsection 4.12. If any Lender becomes entitled to claim any additional amounts
pursuant to this Subsection 4.10(a), it shall provide prompt notice thereof to
the Borrower, through the Administrative Agent, certifying (x) that one of the
events described in this clause (a) has occurred and describing in reasonable
detail the nature of such event, (y) as to the increased cost or reduced amount
resulting from such event and (z) as to the additional amount demanded by such
Lender and a reasonably detailed explanation of the calculation thereof. Such a
certificate as to any additional amounts payable pursuant to this Subsection
4.10(a) submitted by such Lender, through the Administrative Agent, to the
Borrower shall be conclusive in the absence of manifest error. Notwithstanding
anything to the contrary in this Subsection 4.10(a), the Borrower shall not be
required to compensate a Lender pursuant to this Subsection 4.10(a) (i) for any
amounts incurred more than six months prior to the date that such Lender
notifies the Borrower of such Lender’s intention to claim compensation therefor
or (ii) for any amounts, if such Lender is applying this provision to the
Borrower in a manner that is inconsistent with its application of “increased
cost” or other similar provisions under other syndicated credit agreements to
similarly situated borrowers. This covenant shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.

(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or liquidity or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy or liquidity (whether or not having the force of law) from any
Governmental Authority, in each case, made subsequent to the Closing Date, does
or shall have the effect of reducing the rate of return on such Lender’s or such
corporation’s capital as a consequence of such Lender’s obligations hereunder to
a level below that which such Lender or such corporation could have achieved but
for such change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount deemed by
such Lender to be material, then from time to time, within ten Business Days
after submission by such Lender to the Borrower (through the

 

- 111 -



--------------------------------------------------------------------------------

Administrative Agent) of a written request therefor certifying (x) that one of
the events described in this clause (b) has occurred and describing in
reasonable detail the nature of such event, (y) as to the reduction of the rate
of return on capital resulting from such event and (z) as to the additional
amount or amounts demanded by such Lender or corporation and a reasonably
detailed explanation of the calculation thereof, the Borrower shall pay to such
Lender such additional amount or amounts as will compensate such Lender or
corporation for such reduction. Such a certificate as to any additional amounts
payable pursuant to this Subsection 4.10(b) submitted by such Lender, through
the Administrative Agent, to the Borrower shall be conclusive in the absence of
manifest error. Notwithstanding anything to the contrary in this Subsection
4.10(b), the Borrower shall not be required to compensate a Lender pursuant to
this Subsection 4.10(b) (i) for any amounts incurred more than six months prior
to the date that such Lender notifies the Borrower of such Lender’s intention to
claim compensation therefor or (ii) for any amounts, if such Lender is applying
this provision to the Borrower in a manner that is inconsistent with its
application of “increased cost” or other similar provisions under other
syndicated credit agreements to similarly situated borrowers. This covenant
shall survive the termination of this Agreement and the payment of the Loans and
all other amounts payable hereunder.

(c) Notwithstanding anything herein to the contrary, the Dodd Frank Wall Street
Reform and Consumer Protection Act, and all requests, rules, regulations,
guidelines and directives promulgated thereunder or issued in connection
therewith, and all requests, rules, guidelines or directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, in each case shall be deemed to
have been enacted, adopted or issued, as applicable, subsequent to the Closing
Date for all purposes herein.

4.11 Taxes. (a) Except as provided below in this Subsection 4.11 or as required
by law (which, for purposes of this Subsection 4.11 shall include FATCA), all
payments made by the Borrower or the Agents under this Agreement and any Notes
shall be made free and clear of, and without deduction or withholding for or on
account of any Taxes; provided that if any Non-Excluded Taxes are required to be
withheld from any amounts payable by the Borrower to any Agent or any Lender
hereunder or under any Notes, the amounts so payable by the Borrower shall be
increased to the extent necessary to yield to such Agent or such Lender (after
payment of all Non-Excluded Taxes) interest or any such other amounts payable
hereunder at the rates or in the amounts specified in this Agreement; provided,
however, that the Borrower shall be entitled to deduct and withhold, and the
Borrower shall not be required to indemnify for, any Non-Excluded Taxes, and any
such amounts payable by the Borrower to or for the account of any Agent or
Lender shall not be increased (x) if such Agent or Lender fails to comply with
the requirements of clause (b), (c) or (d) of this Subsection 4.11 or with the
requirements of Subsection 4.13, or (y) with respect to any Non-Excluded Taxes
imposed in connection with the payment of any fees paid under this Agreement
unless such Non-Excluded Taxes are imposed as a result of a Change in Law, or
(z) with respect to any Non-Excluded Taxes imposed by the United States or any
state or political subdivision thereof, unless such Non-Excluded Taxes are
imposed as a result of a change in treaty, law or regulation that occurred after
such Agent became an Agent hereunder or such Lender became a Lender hereunder
(or, if such Agent or Lender is a non-U.S. intermediary or flow-through entity
for U.S. federal income tax purposes, after the

 

- 112 -



--------------------------------------------------------------------------------

relevant beneficiary or member of such Agent or Lender became such a beneficiary
or member, if later) (any such change, at such time, a “Change in Law”).
Whenever any Non-Excluded Taxes are payable by the Borrower, as promptly as
possible thereafter the Borrower shall send to the Administrative Agent for its
own account or for the account of the respective Lender or Agent, as the case
may be, a certified copy of an original official receipt received by the
Borrower showing payment thereof. If the Borrower fails to pay any Non-Excluded
Taxes when due to the appropriate Governmental Authority in accordance with
applicable law or the Borrower fails to remit to the Administrative Agent the
required receipts or other required documentary evidence, the Borrower shall
indemnify the Administrative Agent, the Lenders and the Agents for any
incremental Taxes, interest or penalties that may become payable by the
Administrative Agent or any Lender as a result of any such failure. The
agreements in this Subsection 4.11 shall survive the termination of this
Agreement and the payment of the Term Loans and all other amounts payable
hereunder.

(b) Each Agent and each Lender that is not a United States Person shall:

(i) (1) on or before the date of any payment by the Borrower under this
Agreement or any Notes to, or for the account of, such Agent or Lender, deliver
to the Borrower and the Administrative Agent (A) two accurate and complete
original signed Internal Revenue Service Forms W-8BEN or Internal Revenue
Service Forms W-8BEN-E, as appropriate (certifying that it is a resident of the
applicable country within the meaning of the income tax treaty between the
United States and that country) or Forms W-8ECI, or successor applicable form,
as the case may be, in each case certifying that it is entitled to receive all
payments under this Agreement and any Notes without deduction or withholding of
any United States federal income taxes, and (B) such other forms, documentation
or certifications, as the case may be, certifying that it is entitled to an
exemption from United States backup withholding tax with respect to payments
under this Agreement and any Notes;

(2) deliver to the Borrower and the Administrative Agent two further accurate
and complete original signed forms or certifications provided in Subsection
4.11(b)(i)(1) on or before the date that any such form or certification expires
or becomes obsolete and after the occurrence of any event requiring a change in
the most recent form or certificate previously delivered by it to the Borrower;

(3) obtain such extensions of time for filing and completing such forms or
certifications as may reasonably be requested by the Borrower or the
Administrative Agent; and

(4) deliver, to the extent legally entitled to do so, upon reasonable request by
the Borrower, to the Borrower and the Administrative Agent such other forms as
may be reasonably required in order to establish the legal entitlement of such
Lender to an exemption from, or reduction of, withholding with respect to
payments under this Agreement and any Notes; provided that, in determining the
reasonableness of a request under this clause (4), such Lender shall be entitled
to consider the cost (to the extent unreimbursed by any Loan Party) which would
be imposed on such Lender of complying with such request; or

 

- 113 -



--------------------------------------------------------------------------------

(ii) in the case of any such Lender that is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code and is claiming the so-called “portfolio
interest exemption”,

(1) represent to the Borrower and the Administrative Agent that it is not (A) a
bank within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or (C) a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code;

(2) deliver to the Borrower on or before the date of any payment by the Borrower
with a copy to the Administrative Agent, (A) two certificates substantially in
the form of Exhibit D hereto (any such certificate a “U.S. Tax Compliance
Certificate”) and (B) two accurate and complete original signed Internal Revenue
Service Forms W-8BEN or Internal Revenue Service Forms W-8BEN-E, as appropriate,
or successor applicable form, certifying to such Lender’s legal entitlement at
the date of such form to an exemption from U.S. withholding tax under the
provisions of Section 871(h) or Section 881(c) of the Code with respect to
payments to be made under this Agreement and any Notes and (C) such other forms,
documentation or certifications, as the case may be certifying that it is
entitled to an exemption from United States backup withholding tax with respect
to payments under this Agreement and any Notes (and shall also deliver to the
Borrower and the Administrative Agent two further accurate and complete original
signed forms or certificates on or before the date it expires or becomes
obsolete and after the occurrence of any event requiring a change in the most
recently provided form or certificate and, if necessary, obtain any extensions
of time reasonably requested by the Borrower or the Administrative Agent for
filing and completing such forms or certificates); and

(3) deliver, to the extent legally entitled to do so, upon reasonable request by
the Borrower, to the Borrower and the Administrative Agent such other forms as
may be reasonably required in order to establish the legal entitlement of such
Lender to an exemption from, or reduction of, withholding with respect to
payments under this Agreement and any Notes; provided that, in determining the
reasonableness of a request under this clause (3), such Lender shall be entitled
to consider the cost (to the extent unreimbursed by the Borrower) which would be
imposed on such Lender of complying with such request; or

(iii) in the case of any such Agent or Lender that is a non-U.S. intermediary or
flow-through entity for U.S. federal income tax purposes,

 

- 114 -



--------------------------------------------------------------------------------

(1) on or before the date of any payment by the Borrower under this Agreement or
any Notes to, or for the account of, such Agent or Lender, deliver to the
Borrower and the Administrative Agent two accurate and complete original signed
Internal Revenue Service Forms W-8IMY and, if any beneficiary or member of such
Lender is claiming the so-called “portfolio interest exemption”, (I) represent
to the Borrower and the Administrative Agent that such Lender is not (A) a bank
within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or (C) a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code, and (II) also deliver to the Borrower and the
Administrative Agent two U.S. Tax Compliance Certificates certifying to such
Lender’s legal entitlement at the date of such certificate to an exemption from
U.S. withholding tax under the provisions of Section 881(c) of the Code with
respect to payments to be made under this Agreement and any Notes; and

(2) with respect to each beneficiary or member of such Agent or Lender that is
not claiming the so-called “portfolio interest exemption”, also deliver to the
Borrower and the Administrative Agent (I) two accurate and complete original
signed Internal Revenue Service Forms W-8BEN or Internal Revenue Service Forms
W-8BEN-E, as appropriate (certifying that such beneficiary or member is a
resident of the applicable country within the meaning of the income tax treaty
between the United States and that country), Forms W-8ECI or Forms W-9, or
successor applicable form, as the case may be, in each case so that each such
beneficiary or member is entitled to receive all payments under this Agreement
and any Notes without deduction or withholding of any United States federal
income taxes and (II) such other forms, documentation or certifications, as the
case may be, certifying that each such beneficiary or member is entitled to an
exemption from United States backup withholding tax with respect to all payments
under this Agreement and any Notes; and

(3) with respect to each beneficiary or member of such Lender that is claiming
the so-called “portfolio interest exemption”, (I) represent to the Borrower and
the Administrative Agent that such beneficiary or member is not (1) a bank
within the meaning of Section 881(c)(3)(A) of the Code, (2) a “10 percent
shareholder” of the Borrower or any Parent Entity within the meaning of Section
881(c)(3)(B) of the Code, or (3) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code, and (II) also deliver to the Borrower and the
Administrative Agent two U.S. Tax Compliance Certificates from each beneficiary
or member and two accurate and complete original signed Internal Revenue Service
Forms W-8BEN or Internal Revenue Service Forms W-8BEN-E, as appropriate, or
successor applicable form, certifying to such beneficiary’s or member’s legal
entitlement at the date of such certificate to an exemption from U.S.
withholding tax under the provisions of Section 871(h) or Section 881(c) of the
Code with respect to payments to be made under this Agreement and any Notes, and
(III) also deliver to the Borrower and the Administrative Agent such other
forms, documentation or certifications, as the case may be, certifying that it
is entitled to an exemption from United States backup withholding tax with
respect to payments under this Agreement and any Notes;

 

- 115 -



--------------------------------------------------------------------------------

(4) deliver to the Borrower and the Administrative Agent two further accurate
and complete original signed forms, certificates or certifications referred to
above on or before the date any such form, certificate or certification expires
or becomes obsolete, or any beneficiary or member changes, and after the
occurrence of any event requiring a change in the most recently provided form,
certificate or certification and obtain such extensions of time reasonably
requested by the Borrower or the Administrative Agent for filing and completing
such forms, certificates or certifications; and

(5) deliver, to the extent legally entitled to do so, upon reasonable request by
the Borrower, to the Borrower and the Administrative Agent such other forms as
may be reasonably required in order to establish the legal entitlement of such
Agent or Lender (or beneficiary or member) to an exemption from, or reduction
of, withholding with respect to payments under this Agreement and any Notes;
provided that in determining the reasonableness of a request under this clause
(5) such Agent or Lender shall be entitled to consider the cost (to the extent
unreimbursed by the Borrower) which would be imposed on such Agent or Lender (or
beneficiary or member) of complying with such request;

unless, in any such case (other than with respect to United States backup
withholding tax), there has been a Change in Law which renders all such forms
inapplicable or which would prevent such Agent or such Lender (or such
beneficiary or member) from duly completing and delivering any such form with
respect to it and such Agent or such Lender so advises the Borrower and the
Administrative Agent.

(c) Each Lender and each Agent, in each case that is a United States Person,
shall, on or before the date of any payment by the Borrower under this Agreement
or any Notes to such Lender or Agent, deliver to the Borrower and the
Administrative Agent two accurate and complete original signed Internal Revenue
Service Forms W-9, or successor form, certifying that such Lender or Agent is a
United States Person and that such Lender or Agent is entitled to complete
exemption from United States backup withholding tax.

(d) Notwithstanding the foregoing, if the Administrative Agent is not a United
States Person, on or before the date of any payment by the Borrower under this
Agreement or any Notes to the Administrative Agent, the Administrative Agent
shall:

(i) deliver to the Borrower (A) two accurate and complete original signed
Internal Revenue Service Forms W-8ECI, or successor applicable form, with
respect to any amounts payable to the Administrative Agent for its own account,
(B) two accurate and complete original signed Internal Revenue Service Forms
W-8IMY, or successor applicable form, with respect to any amounts payable to the
Administrative Agent for the account of others, certifying that it is a “U.S.
branch” and that the payments it receives for the account of others are not
effectively connected with the conduct of its trade or business in the United
States and that it is using such form as evidence of its agreement with the
Borrower to be treated as a U.S. person with respect to such payments (and the
Borrower and the Administrative Agent agree to so treat the Administrative Agent
as a U.S. person with respect to such payments as contemplated by U.S. Treasury
Regulation

 

- 116 -



--------------------------------------------------------------------------------

§ 1.1441-1(b)(2)(iv)) and (C) such other forms or certifications as may be
sufficient under applicable law to establish that the Administrative Agent is
entitled to receive any payment by the Borrower under this Agreement or any
Notes (whether for its own account or for the account of others) without
deduction or withholding of any United States federal income taxes;

(ii) deliver to the Borrower two further accurate and complete original signed
forms or certifications provided in Subsection 4.11(d)(i) on or before the date
that any such form or certification expires or becomes obsolete and after the
occurrence of any event requiring a change in the most recent form or
certificate previously delivered by it to the Borrower; and

(iii) obtain such extensions of time for filing and completing such forms or
certifications as may reasonably be requested by the Borrower or the
Administrative Agent;

unless in any such case (other than with respect to United States backup
withholding tax) there has been a Change in Law which renders all such forms
inapplicable or which would prevent the Administrative Agent from duly
completing and delivering any such form with respect to it and the
Administrative Agent so advises the Borrower.

(e) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA, such Lender shall
deliver to the Administrative Agent and the Borrower, at the time or times
prescribed by law and at such time or times reasonably requested by the
Administrative Agent or the Borrower, such documentation prescribed by
applicable law and such additional documentation reasonably requested by the
Administrative Agent or the Borrower as may be necessary for the Administrative
Agent and the Borrower to comply with their respective obligations (including
any applicable reporting requirements) under FATCA, to determine whether such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. For the avoidance of doubt,
the Borrower and the Administrative Agent shall be permitted to withhold any
Taxes imposed by FATCA. Solely for purposes of this clause (e), FATCA shall
include any amendments made to FATCA after the date of this Agreement.

4.12 Indemnity. The Borrower agrees to indemnify each Lender in respect of
Extensions of Credit made, or requested to be made, to the Borrower, and to hold
each such Lender harmless from any loss or expense which such Lender may sustain
or incur (other than through such Lender’s bad faith, gross negligence or
willful misconduct as determined by a court of competent jurisdiction in a final
and nonappealable decision) as a consequence of (a) default by the Borrower in
making a borrowing of, conversion into or continuation of Eurodollar Loans after
the Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by the Borrower in making any
prepayment or conversion of Eurodollar Loans after the Borrower has given a
notice thereof in accordance with the provisions of this Agreement or (c) the
making of a payment or prepayment of Eurodollar Loans or the conversion of
Eurodollar Loans on a day which is not the last day of an Interest Period with
respect thereto. Such indemnification may include an amount equal to the excess,
if any, of (i) the amount of

 

- 117 -



--------------------------------------------------------------------------------

interest which would have accrued on the amount so prepaid, or converted, or not
so borrowed, converted or continued, for the period from the date of such
prepayment or conversion or of such failure to borrow, convert or continue to
the last day of the applicable Interest Period (or, in the case of a failure to
borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Eurodollar Loans provided for herein (excluding, however, the Applicable
Margin included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) which would have accrued to such Lender on such
amount by placing such amount on deposit for a comparable period with leading
banks in the interbank eurodollar market. If any Lender becomes entitled to
claim any amounts under the indemnity contained in this Subsection 4.12, it
shall provide prompt notice thereof to the Borrower, through the Administrative
Agent, certifying (x) that one of the events described in clause (a), (b) or
(c) has occurred and describing in reasonable detail the nature of such event,
(y) as to the loss or expense sustained or incurred by such Lender as a
consequence thereof and (z) as to the amount for which such Lender seeks
indemnification hereunder and a reasonably detailed explanation of the
calculation thereof. Such a certificate as to any indemnification pursuant to
this Subsection 4.12 submitted by such Lender, through the Administrative Agent,
to the Borrower shall be conclusive in the absence of manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within five Business Days after receipt thereof. This covenant shall survive the
termination of this Agreement and the payment of the Term Loans and all other
amounts payable hereunder.

4.13 Certain Rules Relating to the Payment of Additional Amounts. (a) Upon the
request, and at the expense of the Borrower, each Lender and Agent to which the
Borrower is required to pay any amount pursuant to Subsection 4.10, 4.11 or
11.5, and any Participant in respect of whose participation such payment is
required, shall reasonably afford the Borrower the opportunity to contest, and
reasonably cooperate with the Borrower in contesting, the imposition of any Tax
giving rise to such payment; provided that (i) such Lender or Agent shall not be
required to afford the Borrower the opportunity to so contest unless the
Borrower shall have confirmed in writing to such Lender or Agent its obligation
to pay such amounts pursuant to this Agreement and (ii) the Borrower shall
reimburse such Lender or Agent for its reasonable attorneys’ and accountants’
fees and disbursements incurred in so cooperating with the Borrower in
contesting the imposition of such Tax; provided, however, that notwithstanding
the foregoing no Lender or Agent shall be required to afford the Borrower the
opportunity to contest, or cooperate with the Borrower in contesting, the
imposition of any Taxes, if such Lender or Agent in its sole discretion in good
faith determines that to do so would have an adverse effect on it.

(b) If a Lender changes its applicable lending office (other than (i) pursuant
to clause (c) below or (ii) after an Event of Default under Subsection 9.1(a) or
(f) has occurred and is continuing) and the effect of such change, as of the
date of such change, would be to cause the Borrower to become obligated to pay
any additional amount under Subsection 4.10 or 4.11, the Borrower shall not be
obligated to pay such additional amount.

(c) If a condition or an event occurs which would, or would upon the passage of
time or giving of notice, result in the payment of any additional amount to any
Lender or Agent by the Borrower pursuant to Subsection 4.10 or 4.11 or result in
Affected Loans or commitments to make Affected Loans being automatically
converted to ABR Loans or commitments to make ABR Loans, as the case may be,
pursuant to Subsection 4.9, such Lender or Agent shall

 

- 118 -



--------------------------------------------------------------------------------

promptly notify the Borrower and the Administrative Agent and shall take such
steps as may reasonably be available to it to mitigate the effects of such
condition or event (which shall include efforts to rebook the Loans and
Commitments held by such Lender at another lending office, or through another
branch or an affiliate, of such Lender); provided that such Lender or Agent
shall not be required to take any step that, in its reasonable judgment, would
be materially disadvantageous to its business or operations or would require it
to incur additional costs (unless the Borrower agrees to reimburse such Lender
or Agent for the reasonable incremental out-of-pocket costs thereof).

(d) If the Borrower shall become obligated to pay additional amounts pursuant to
Subsection 4.10 or 4.11 and any affected Lender shall not have promptly taken
steps necessary to avoid the need for payments under Subsection 4.10 or 4.11 or
if Affected Loans or commitments to make Affected Loans are automatically
converted to ABR Loans or commitments to make ABR Loans, as the case may be,
under Subsection 4.9 and any affected Lender shall not have promptly taken steps
necessary to avoid the need for such conversion under Subsection 4.9, the
Borrower shall have the right, for so long as such obligation remains, (i) with
the assistance of the Administrative Agent to seek one or more substitute
Lenders reasonably satisfactory to the Administrative Agent and the Borrower to
purchase the affected Loan, in whole or in part, at an aggregate price no less
than such Loan’s principal amount plus accrued interest, and assume the affected
obligations under this Agreement, or (ii) so long as no Event of Default under
Subsection 9.1(a) or (f) then exists or will exist immediately after giving
effect to the respective prepayment, upon notice to the Administrative Agent to
prepay the affected Loan, in whole or in part, subject to Subsection 4.12,
without premium or penalty. In the case of the substitution of a Lender, then,
the Borrower, the Administrative Agent, the affected Lender, and any substitute
Lender shall execute and deliver an appropriately completed Assignment and
Acceptance pursuant to Subsection 11.6(b) to effect the assignment of rights to,
and the assumption of obligations by, the substitute Lender; provided that any
fees required to be paid by Subsection 11.6(b) in connection with such
assignment shall be paid by the Borrower or the substitute Lender. In the case
of a prepayment of an affected Loan, the amount specified in the notice shall be
due and payable on the date specified therein, together with any accrued
interest to such date on the amount prepaid. In the case of each of the
substitution of a Lender and of the prepayment of an affected Loan, the Borrower
shall first pay the affected Lender any additional amounts owing under
Subsections 4.10 and 4.11 (as well as any commitment fees and other amounts then
due and owing to such Lender, including any amounts under this Subsection 4.13)
prior to such substitution or prepayment. In the case of the substitution of a
Lender pursuant to this Subsection 4.13(d), if the Lender being replaced does
not execute and deliver to the Administrative Agent a duly completed Assignment
and Acceptance and/or any other documentation necessary to reflect such
replacement by the later of (a) the date on which the assignee Lender executes
and delivers such Assignment and Acceptance and/or such other documentation and
(b) the date as of which all obligations of the Borrower owing to such replaced
Lender relating to the Loans and participations so assigned shall be paid in
full by the assignee Lender and/or the Borrower to such Lender being replaced,
then the Lender being replaced shall be deemed to have executed and delivered
such Assignment and Acceptance and/or such other documentation as of such date
and the Borrower shall be entitled (but not obligated) to execute and deliver
such Assignment and Acceptance and/or such other documentation on behalf of such
Lender.

 

- 119 -



--------------------------------------------------------------------------------

(e) If any Agent or any Lender receives a refund directly attributable to Taxes
for which the Borrower has made payments pursuant to Subsection 4.10(a), 4.11(a)
or 11.5, such Agent or such Lender, as the case may be, shall promptly pay such
refund (together with any interest with respect thereto received from the
relevant taxing authority, but net of any reasonable out-of-pocket expense
incurred in connection therewith) to the Borrower; provided, however, that the
Borrower agrees promptly to return such refund (together with any interest with
respect thereto due to the relevant taxing authority) (free of all Non-Excluded
Taxes) to such Agent or the applicable Lender, as the case may be, upon receipt
of a notice that such refund is required to be repaid to the relevant taxing
authority.

(f) The obligations of any Agent, Lender or Participant under this
Subsection 4.13 shall survive the termination of this Agreement and the payment
of the Term Loans and all amounts payable hereunder.

SECTION 5

Representations and Warranties

To induce the Administrative Agent and each Lender to make the Extensions of
Credit requested to be made by it on the Restatement Effective Date and on each
other date thereafter on which an Extension of Credit is made, the Borrower with
respect to itself and its Restricted Subsidiaries, hereby represents and
warrants, on the Restatement Effective Date, in each case after giving effect to
the Transactions, and on every other date thereafter on which an Extension of
Credit is made, to the Administrative Agent and each Lender that:

5.1 Financial Condition. (a) (i) The audited consolidated balance sheets of the
Borrower as of September 27, 2013 and September 28, 2012 and the related
consolidated statements of operations, comprehensive income (loss),
shareholders’ equity and cash flows of the Borrower for the Fiscal Years ended
September 27, 2013, September 28, 2012 and for the period from December 23, 2010
to September 30, 2011, and the related combined statements of operations,
comprehensive income (loss), parent company equity and cash flows for the period
from September 25, 2010 to December 22, 2010, reported on by and accompanied by
unqualified reports from Deloitte & Touche LLP, and (ii) the unaudited
consolidated balance sheets of the Borrower and the related consolidated
statements of operations, comprehensive income (loss), shareholders’ equity and
cash flows of the Borrower for the Fiscal Quarter ended December 27, 2013,
present fairly, in all material respects, the consolidated financial condition
as at such date, and the consolidated statements of operations and consolidated
cash flows for the period then ended, of the Borrower. All such financial
statements, including the related schedules and notes thereto, have been
prepared in accordance with GAAP consistently applied throughout the periods
covered thereby (except as approved by a Responsible Officer, and disclosed in
any such schedules and notes).

(b) As of the Restatement Effective Date, except as set forth in the financial
statements referred to in Subsection 5.1(a), there are no liabilities of any
Loan Party of any kind, whether accrued, contingent, absolute, determined,
determinable or otherwise, which would reasonably be expected to result in a
Material Adverse Effect.

 

- 120 -



--------------------------------------------------------------------------------

(c) [Reserved].

(d) The Projections have been prepared by management of the Borrower in good
faith based upon assumptions believed by management to be reasonable at the time
of preparation thereof (it being understood that such Projections, and the
assumptions on which they were based, may or may not prove to be correct).

5.2 No Change; Solvent. Since September 30, 2016, there has been no development
or event relating to or affecting any Loan Party which has had or would be
reasonably expected to have a Material Adverse Effect (after giving effect to
(i) the consummation of the Transactions, (ii) the making of the Extensions of
Credit to be made on the Restatement Effective Date and the application of the
proceeds thereof as contemplated hereby, and (iii) the payment of actual or
estimated fees, expenses, financing costs and tax payments related to the
transactions contemplated hereby). As of the Restatement Effective Date, after
giving effect to the consummation of the Transactions to be consummated on the
Restatement Effective Date, the Borrower, together with its Subsidiaries on a
consolidated basis, is Solvent.

5.3 Corporate Existence; Compliance with Law. Each of the Loan Parties (a) is
duly organized, validly existing and (to the extent applicable in the relevant
jurisdiction) in good standing under the laws of the jurisdiction of its
incorporation or formation, except (other than with respect to the Borrower), to
the extent that the failure to be organized, existing and (to the extent
applicable) in good standing would not reasonably be expected to have a Material
Adverse Effect, (b) has the legal right to own and operate its property, to
lease the property it operates as lessee and to conduct the business in which it
is currently engaged, except to the extent that the failure to have such legal
right would not be reasonably expected to have a Material Adverse Effect, (c) is
duly qualified as a foreign corporation or limited liability company and (to the
extent applicable in the relevant jurisdiction) in good standing under the laws
of each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification, other than in such
jurisdictions where the failure to be so qualified and (to the extent
applicable) in good standing would not be reasonably expected to have a Material
Adverse Effect and (d) is in compliance with all Requirements of Law, except to
the extent that the failure to comply therewith would not, in the aggregate, be
reasonably expected to have a Material Adverse Effect.

5.4 Corporate Power; Authorization; Enforceable Obligations. Each Loan Party has
the corporate or other organizational power and authority, and the legal right,
to make, deliver and perform the Loan Documents to which it is a party and, in
the case of the Borrower, to obtain Extensions of Credit hereunder, and each
such Loan Party has taken all necessary corporate or other organizational action
to authorize the execution, delivery and performance of the Loan Documents to
which it is a party and, in the case of the Borrower, to authorize the
Extensions of Credit to it, if any, on the terms and conditions of this
Agreement and any Notes. No consent or authorization of, filing with, notice to
or other similar act by or in respect of, any Governmental Authority or any
other Person is required to be obtained or made by or on behalf of any Loan
Party in connection with the execution, delivery, performance, validity or
enforceability of the Loan Documents to which it is a party or, in the case of
the Borrower, with the Extensions of Credit to it, if any, hereunder, except for
(a) consents, authorizations, notices and filings described in Schedule 5.4, all
of which have been obtained or made prior to the Closing Date, (b)

 

- 121 -



--------------------------------------------------------------------------------

filings to perfect the Liens created by the Security Documents, and
(c) consents, authorizations, notices and filings which the failure to obtain or
make would not reasonably be expected to have a Material Adverse Effect. This
Agreement has been duly executed and delivered by the Borrower, and each other
Loan Document to which any Loan Party is a party will be duly executed and
delivered on behalf of such Loan Party. This Agreement constitutes a legal,
valid and binding obligation of the Borrower and each other Loan Document to
which any Loan Party is a party when executed and delivered will constitute a
legal, valid and binding obligation of such Loan Party, enforceable against such
Loan Party in accordance with its terms, in each case except as enforceability
may be limited by applicable domestic or foreign bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

5.5 No Legal Bar. The execution, delivery and performance of the Loan Documents
by any of the Loan Parties, the Extensions of Credit hereunder and the use of
the proceeds thereof (a) will not violate any Requirement of Law or Contractual
Obligation of such Loan Party in any respect that would reasonably be expected
to have a Material Adverse Effect, (b) will not result in, or require the
creation or imposition of any Lien (other than Liens securing the First Lien
Loan Document Obligations or otherwise permitted hereby) on any of its
properties or revenues pursuant to any such Requirement of Law or Contractual
Obligation and (c) will not violate any provision of the Organizational
Documents of such Loan Party or any of the Restricted Subsidiaries, except
(other than with respect to the Borrower) as would not reasonably be expected to
have a Material Adverse Effect.

5.6 No Material Litigation. No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of the Borrower, threatened by or against the Borrower or any of its Restricted
Subsidiaries or against any of their respective properties or revenues,
(a) except as described on Schedule 5.6, which is so pending or threatened at
any time on or prior to the Closing Date and relates to any of the Loan
Documents or any of the transactions contemplated hereby or thereby or (b) which
would be reasonably expected to have a Material Adverse Effect.

5.7 No Default. Neither the Borrower nor any of its Restricted Subsidiaries is
in default under or with respect to any of its Contractual Obligations in any
respect which would be reasonably expected to have a Material Adverse Effect.
Since the Closing Date, no Default or Event of Default has occurred and is
continuing.

5.8 Ownership of Property; Liens. Each of the Borrower and its Restricted
Subsidiaries has good title in fee simple to, or a valid leasehold interest in,
all its material real property located in the United States of America, and good
title to, or a valid leasehold interest in, all its other material property
located in the United States of America, except those for which the failure to
have such good title or such leasehold interest would not be reasonably expected
to have a Material Adverse Effect, and none of such real or other property is
subject to any Lien, except for Liens permitted hereby (including Permitted
Liens). Schedule 5.8 sets forth all fee owned properties of the Loan Parties
with a fair market value of over $5,000,000 as of the Closing Date.

 

- 122 -



--------------------------------------------------------------------------------

5.9 Intellectual Property. The Borrower and each of its Restricted Subsidiaries
owns beneficially, or has the legal right to use, all United States and foreign
patents, patent applications, trademarks, trademark applications, trade names,
copyrights, and rights in know-how and trade secrets necessary for each of them
to conduct its business as currently conducted (the “Intellectual Property”)
except for those the failure to own or have such legal right to use would not be
reasonably expected to have a Material Adverse Effect. Except as provided on
Schedule 5.9, no claim has been asserted and is pending by any Person against
the Borrower or any of its Restricted Subsidiaries challenging or questioning
the use of any such Intellectual Property or the validity or effectiveness of
any such Intellectual Property, nor does the Borrower know of any such claim,
and, to the knowledge of the Borrower, the use of such Intellectual Property by
the Borrower and its Restricted Subsidiaries does not infringe on the rights of
any Person, except for such claims and infringements which in the aggregate,
would not be reasonably expected to have a Material Adverse Effect.

5.10 Taxes. To the knowledge of the Borrower, (1) the Borrower and each of its
Restricted Subsidiaries has filed or caused to be filed all material tax returns
which are required to be filed by it and has paid (a) all Taxes shown to be due
and payable on such returns and (b) all Taxes shown to be due and payable on any
assessments of which it has received notice made against it or any of its
property (including the Mortgaged Fee Properties) and all other Taxes imposed on
it or any of its property by any Governmental Authority; and (2) no Tax Liens
have been filed (except for Liens for Taxes not yet due and payable), and no
claim is being asserted in writing, with respect to any such Taxes (in each case
other than in respect of any such (i) Taxes with respect to which the failure to
pay, in the aggregate, would not have a Material Adverse Effect or (ii) Taxes
the amount or validity of which are currently being contested in good faith by
appropriate proceedings diligently conducted and with respect to which reserves
in conformity with GAAP have been provided on the books of the Borrower or its
Restricted Subsidiaries, as the case may be).

5.11 Federal Regulations. No part of the proceeds of any Extensions of Credit
will be used for any purpose which violates the provisions of the Regulations of
the Board, including Regulation T, Regulation U or Regulation X of the Board. If
requested by any Lender or the Administrative Agent, the Borrower will furnish
to the Administrative Agent and each Lender a statement to the foregoing effect
in conformity with the requirements of FR Form G-3 or FR Form U-1, referred to
in said Regulation U.

5.12 ERISA. (a) During the five year period prior to each date as of which this
representation is made, or deemed made, with respect to any Plan, none of the
following events or conditions, either individually or in the aggregate, has
resulted or is reasonably likely to result in a Material Adverse Effect: (i) a
Reportable Event, (ii) a failure to satisfy the minimum funding standard (within
the meaning of Section 412 of the Code or Section 302 of ERISA), (iii) any
noncompliance with the applicable provisions of ERISA or the Code, (iv) a
termination of a Single Employer Plan (other than a standard termination
pursuant to Section 4041(b) of ERISA), (v) a Lien on the property of the
Borrower or its Restricted Subsidiaries in favor of the PBGC or a Plan, (vi) a
complete or partial withdrawal from any Multiemployer Plan by the Borrower or
any Commonly Controlled Entity, (vii) the ERISA Reorganization or Insolvency of
any Multiemployer Plan; or (viii) any transactions that resulted or could
reasonably be expected to result in any liability to the Borrower or any
Commonly Controlled Entity under Section 4069 of ERISA or Section 4212(c) of
ERISA.

 

- 123 -



--------------------------------------------------------------------------------

(b) With respect to any Foreign Plan, none of the following events or conditions
exists and is continuing that, either individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect: (i) substantial
non-compliance with its terms and with the requirements of any and all
applicable laws, statutes, rules, regulations and orders, (ii) failure to be
maintained, where required, in good standing with applicable regulatory
authorities, (iii) any obligation of the Borrower or its Restricted Subsidiaries
in connection with the termination or partial termination of, or withdrawal
from, any Foreign Plan, (iv) any Lien on the property of the Borrower or its
Restricted Subsidiaries in favor of a Governmental Authority as a result of any
action or inaction regarding a Foreign Plan, (v) for each Foreign Plan which is
a funded or insured plan, failure to be funded or insured on an ongoing basis to
the extent required by applicable non-U.S. law (using actuarial methods and
assumptions which are consistent with the valuations last filed with the
applicable Governmental Authorities), (vi) any facts that, to the best knowledge
of the Borrower or any of its Restricted Subsidiaries, exist that would
reasonably be expected to give rise to a dispute and any pending or threatened
disputes that, to the best knowledge of the Borrower or any of its Restricted
Subsidiaries, would reasonably be expected to result in a material liability to
the Borrower or any of its Restricted Subsidiaries concerning the assets of any
Foreign Plan (other than individual claims for the payment of benefits); and
(vii) failure to make all contributions in a timely manner to the extent
required by applicable non-U.S. law.

5.13 Collateral. Upon execution and delivery thereof by the parties thereto, the
Guarantee and Collateral Agreement and the Mortgages (if any) will be effective
to create (to the extent described therein) in favor of the Collateral Agent for
the benefit of the Secured Parties, a valid and enforceable security interest in
or liens on the Collateral described therein, except as to enforcement, as may
be limited by applicable domestic or foreign bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, general equitable principles (whether
considered in a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing. When (a) all Filings (as defined in the Guarantee and
Collateral Agreement) have been completed, (b) all applicable Instruments,
Chattel Paper and Documents (each as described therein) constituting Collateral
a security interest in which is perfected by possession have been delivered to,
and/or are in the continued possession of, the Collateral Agent, the applicable
Collateral Representative or any Additional Agent, as applicable (or their
respective agents appointed for purposes of perfection), in accordance with the
applicable ABL/Term Loan Intercreditor Agreement, Junior Lien Intercreditor
Agreement or Other Intercreditor Agreement, (c) all Deposit Accounts and Pledged
Stock (each as defined in the Guarantee and Collateral Agreement) a security
interest in which is required by the Security Documents to be perfected by
“control” (as described in the Uniform Commercial Code as in effect in each
applicable jurisdiction (in the case of Deposit Accounts) and the State of New
York (in the case of Pledged Stock) from time to time) are under the “control”
of the Collateral Agent, the Administrative Agent, the applicable Collateral
Representative or any Additional Agent, as applicable (or their respective
agents appointed for purposes of perfection), in accordance with the applicable
ABL/Term Loan Intercreditor Agreement, Junior Lien Intercreditor Agreement or
Other Intercreditor Agreement, and (d) the Mortgages (if any) have been duly
recorded in the proper recorders’ offices or appropriate public

 

- 124 -



--------------------------------------------------------------------------------

records and the mortgage recording fees and taxes in respect thereof, if any,
are paid and compliance is otherwise had with the formal requirements of state
or local law applicable to the recording of real property mortgages generally,
the security interests and liens granted pursuant to the Guarantee and
Collateral Agreement and the Mortgages shall constitute (to the extent described
therein and with respect to the Mortgages, only as relates to the real property
security interests and liens granted pursuant thereto) a perfected security
interest in (to the extent intended to be created thereby and required to be
perfected under the Loan Documents), all right, title and interest of each
pledgor or mortgagor (as applicable) party thereto in the Collateral described
therein (excluding Commercial Tort Claims, as defined in the Guarantee and
Collateral Agreement, other than such Commercial Tort Claims set forth on
Schedule 6 thereto (if any)) with respect to such pledgor or mortgagor (as
applicable). Notwithstanding any other provision of this Agreement, capitalized
terms that are used in this Subsection 5.13 and not defined in this Agreement
are so used as defined in the applicable Security Document.

5.14 Investment Company Act; Other Regulations. The Borrower is not an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act. The Borrower is not subject to
regulation under any federal or state statute or regulation (other than
Regulation X of the Board) which limits its ability to incur Indebtedness as
contemplated hereby.

5.15 Subsidiaries. Schedule 5.15 sets forth all the Subsidiaries of the Borrower
at the Closing Date (after giving effect to the 2014 Transactions), the
jurisdiction of their organization and the direct or indirect ownership interest
of the Borrower therein.

5.16 Purpose of Loans. The proceeds of Loans shall be used by the Borrower
(i) in the case of the Initial Term Loans funded on the Closing Date, to effect,
in part, the 2014 Transactions, and to pay certain fees and expenses relating
thereto, (ii) in the case of the Initial Term Loans funded on the Restatement
Effective Date, to effect, in part, the Transactions, and to pay certain fees
and expenses relating thereto and (iii) in the case of all other Loans, to
finance the working capital, capital expenditures, business requirements of the
Borrower and its Subsidiaries and for other purposes not prohibited by this
Agreement.

5.17 Environmental Matters. Except as disclosed on Schedule 5.17 or as would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect:

(a) The Borrower and its Restricted Subsidiaries: (i) are, and within the period
of all applicable statutes of limitation have been, in compliance with all
applicable Environmental Laws; (ii) hold all Environmental Permits (each of
which is in full force and effect) required for any of their current operations
or for any property owned, leased, or otherwise operated by any of them and
reasonably expect to timely obtain without material expense all such
Environmental Permits required for planned operations; (iii) are, and within the
period of all applicable statutes of limitation have been, in compliance with
all of their Environmental Permits; and (iv) believe they will be able to
maintain compliance with Environmental Laws and Environmental Permits, including
any reasonably foreseeable future requirements thereof.

 

- 125 -



--------------------------------------------------------------------------------

(b) Materials of Environmental Concern have not been transported, disposed of,
emitted, discharged, or otherwise released or threatened to be released, to, at
or from any real property presently or formerly owned, leased or operated by the
Borrower or any of its Restricted Subsidiaries or at any other location, which
would reasonably be expected to (i) give rise to liability or other
Environmental Costs of the Borrower or any of its Restricted Subsidiaries under
any applicable Environmental Law, or (ii) interfere with the planned or
continued operations of the Borrower and its Restricted Subsidiaries, or
(iii) impair the fair saleable value of any real property owned by the Borrower
or any of its Restricted Subsidiaries that is part of the Collateral.

(c) There is no judicial, administrative, or arbitral proceeding (including any
notice of violation or alleged violation) under any Environmental Law to which
the Borrower or any of its Restricted Subsidiaries is, or to the knowledge of
the Borrower or any of its Restricted Subsidiaries is reasonably likely to be,
named as a party that is pending or, to the knowledge of the Borrower or any of
its Restricted Subsidiaries, threatened.

(d) Neither the Borrower nor any of its Restricted Subsidiaries has received any
written request for information, or been notified that it is a potentially
responsible party, under the federal Comprehensive Environmental Response,
Compensation, and Liability Act or any similar Environmental Law, or received
any other written request for information from any Governmental Authority with
respect to any Materials of Environmental Concern.

(e) Neither the Borrower nor any of its Restricted Subsidiaries has entered into
or agreed to any consent decree, order, or settlement or other agreement, nor is
subject to any judgment, decree, or order or other agreement, in any judicial,
administrative, arbitral, or other forum, relating to compliance with or
liability under any Environmental Law.

5.18 No Material Misstatements. The written information, reports, financial
statements, exhibits and schedules furnished by or on behalf of the Borrower to
the Administrative Agent, the Other Representatives and the Lenders on or prior
to the Restatement Effective Date in connection with the negotiation of any Loan
Document or included therein or delivered pursuant thereto, taken as a whole,
did not contain as of the Restatement Effective Date any material misstatement
of fact and did not omit to state as of the Restatement Effective Date any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading in their
presentation of the Borrower and its Restricted Subsidiaries taken as a whole.
It is understood that (a) no representation or warranty is made concerning the
forecasts, estimates, pro forma information, projections and statements as to
anticipated future performance or conditions, and the assumptions on which they
were based or concerning any information of a general economic nature or general
information about Borrower’s and its Subsidiaries’ industry, contained in any
such information, reports, financial statements, exhibits or schedules, except
that, in the case of such forecasts, estimates, pro forma information,
projections and statements, as of the date such forecasts, estimates, pro forma
information, projections and statements were generated, (i) such forecasts,
estimates, pro forma information, projections and statements were based on the
good faith assumptions of the management of the Borrower and (ii) such
assumptions were believed by such management to be reasonable and (b) such
forecasts, estimates, pro forma information and statements, and the assumptions
on which they were based, may or may not prove to be correct.

 

- 126 -



--------------------------------------------------------------------------------

5.19 Labor Matters. There are no strikes pending or, to the knowledge of the
Borrower, reasonably expected to be commenced against the Borrower or any of its
Restricted Subsidiaries which, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect. The hours worked and
payments made to employees of the Borrower and each of its Restricted
Subsidiaries have not been in violation of any applicable laws, rules or
regulations, except where such violations would not reasonably be expected to
have a Material Adverse Effect.

5.20 Insurance. Schedule 5.20 sets forth a complete and correct listing as of
the date that is two Business Days prior to the Closing Date of all insurance
that is (a) maintained by the Loan Parties (other than Holdings) and
(b) material to the business and operations of the Borrower and its Restricted
Subsidiaries taken as a whole, with the amounts insured (and any deductibles)
set forth therein.

5.21 Anti-Terrorism. As of the Restatement Effective Date, to the extent
applicable, except as would not reasonably be expected to have a Material
Adverse Effect, each of Holdings, the Borrower and its Restricted Subsidiary is
in compliance with (a) the PATRIOT Act, (b) the Trading with the Enemy Act, as
amended and (c) any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Treasury Department (“OFAC”) and any other enabling
legislation or executive order relating thereto. Neither any Loan Party nor,
except as would not reasonably be expected to have a Material Adverse Effect,
(i) any Restricted Subsidiary that is not a Loan Party or (ii) to the knowledge
of the Borrower, any director, officer or employee of the Borrower or any
Restricted Subsidiary, is the target of any U.S. sanctions administered by OFAC
or a person on the list of “Specially Designated Nationals and Blocked Persons”.
None of the Borrower or any Restricted Subsidiary will knowingly use the
proceeds of the Loans for the purpose of funding or financing any activities or
business of or with any Person that at the time of such funding or financing is
either the target of any U.S. sanctions administered by OFAC or a person on the
list of “Specially Designated Nationals and Blocked Persons” in violation of any
such sanctions.

SECTION 6

6.1 Conditions to Extensions of Credit on the Restatement Effective Date. The
obligation of each Lender to make Initial Incremental Term Loans on the
Restatement Effective Date, is subject at the time of the making of such Initial
Incremental Term Loans to the satisfaction or waiver of the conditions set forth
in Section 9 of the Second Amendment.

6.2 Conditions to Each Extension of Credit. The agreement of each Lender to make
any Extension of Credit requested to be made by it on any date is subject to the
satisfaction or waiver of the following conditions precedent:

(a) Notice. With respect to any Loan, the Administrative Agent shall have
received a duly executed notice of borrowing.

 

- 127 -



--------------------------------------------------------------------------------

(b) Representations and Warranties. Each of the representations and warranties
made by any Loan Party pursuant to this Agreement or any other Loan Document (or
in any amendment, modification or supplement hereto or thereto) to which it is a
party, and each of the representations and warranties contained in any
certificate furnished at any time by or on behalf of any Loan Party pursuant to
this Agreement or any other Loan Document shall, except to the extent that they
relate to a particular date, be true and correct in all material respects on and
as of such date as if made on and as of such date.

(c) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the Extensions of Credit
requested to be made on such date.

Each Extension of Credit by or on behalf of the Borrower hereunder shall
constitute a representation and warranty by the Borrower as of the date of such
borrowing that the conditions contained in this Subsection 6.2 have been
satisfied.

SECTION 7

Affirmative Covenants

The Borrower hereby agrees that, from and after the Closing Date until payment
in full of the Loans and all other First Lien Loan Document Obligations then due
and owing to any Lender or any Agent hereunder, the Borrower shall and shall
(except in the case of delivery of financial information, reports and notices)
cause each of its respective Restricted Subsidiaries to:

7.1 Financial Statements. Furnish to the Administrative Agent for delivery to
each Lender (and the Administrative Agent agrees to make and so deliver such
copies):

(a) as soon as available, but in any event not later than the fifth Business Day
after the 90th day following the end of each Fiscal Year of Holdings ending
after the Closing Date (or such longer period as would be permitted by the SEC
if the Borrower (or any Parent Entity whose financial statements satisfy the
Borrower’s reporting obligations under this Section 7.1(a)) were then subject to
SEC reporting requirements as a non-accelerated filer), a copy of the
consolidated balance sheet of Holdings as at the end of such year and the
related consolidated statements of operations, comprehensive income (loss),
shareholders’ equity and cash flows for such year, setting forth, in each case,
in comparative form the figures for and as of the end of the previous year,
reported on without a “going concern” or like qualification or exception, or
qualification arising out of the scope of the audit (provided that such report
may contain a “going concern” or like qualification or exception, or
qualification arising out of the scope of the audit, if such qualification or
exception is related solely to (i) an upcoming Maturity Date hereunder or an
upcoming “maturity date” under any other Indebtedness Incurred in compliance
with this Agreement, (ii) any potential inability to satisfy any financial
maintenance covenant included in any Indebtedness of the Borrower or its
Subsidiaries on a future date in a future period or (iii) the activities,
operations, financial results, assets

 

- 128 -



--------------------------------------------------------------------------------

or liabilities of any Unrestricted Subsidiary), by Deloitte & Touche LLP or
other independent certified public accountants of nationally recognized standing
(it being agreed that the furnishing of (x) the Borrower’s or any Parent
Entity’s annual report on Form 10-K for such year, as filed with the SEC, or
(y) the financial statements of any Parent Entity that would satisfy the
requirements for inclusion in a Form 10-K, will, in each case, satisfy the
obligation under this Subsection 7.1(a) with respect to such year, including
with respect to the requirement that such financial statements be reported on
without a “going concern” or like qualification or exception, or qualification
arising out of the scope of the audit, so long as the report included in such
Form 10-K does not contain any “going concern” or like qualification or
exception (other than a “going concern” or like qualification or exception with
respect to (i) an upcoming Maturity Date hereunder or an upcoming “maturity
date” under any other Indebtedness Incurred in compliance with this Agreement,
(ii) any potential inability to satisfy any financial maintenance covenant
included in any Indebtedness of the Borrower or its Subsidiaries on a future
date or in a future period or (iii) the activities, operations, financial
results, assets or liabilities of any Unrestricted Subsidiary)); provided, that
any financial statements of Holdings or another Parent Entity shall be
accompanied by a reconciliation reflecting adjustments to non-equity financial
statement items which differ from those of the Borrower);

(b) as soon as available, but in any event not later than the fifth Business Day
following the 45th day following the end of each of the first three quarterly
periods of each Fiscal Year of Holdings commencing with the Fiscal Quarter
ending March 31, 2017 (or such longer period as would be permitted by the SEC if
the Borrower or any Parent Entity whose financial statements satisfy the
Borrower’s reporting obligations under this Section 7.1(b)) were then subject to
SEC reporting requirements as a non-accelerated filer), the unaudited
consolidated balance sheet of Holdings as at the end of such quarter and the
related unaudited consolidated statements of operations, comprehensive income
(loss), shareholders’ equity and cash flows of Holdings for such quarter and the
portion of the Fiscal Year through the end of such quarter, setting forth in
comparative form the figures for and as of the corresponding periods of the
previous year, in each case certified by a Responsible Officer of the Borrower
as being fairly stated in all material respects (subject to normal year-end
audit and other adjustments) (it being agreed that the furnishing of (x) the
Borrower’s or any Parent Entity’s quarterly report on Form 10-Q for such
quarter, as filed with the SEC, or (y) the financial statements of any Parent
Entity that would satisfy the requirements for inclusion in a Form 10-Q, will,
in each case, satisfy the obligations under this Subsection 7.1(b) with respect
to such quarter; provided, that any financial statements of Holdings or another
Parent Entity shall be accompanied by a reconciliation reflecting adjustments to
non-equity items financial statement items which differ from those of the
Borrower);

(c) to the extent applicable, concurrently with any delivery of consolidated
financial statements referred to in Subsections 7.1(a) and (b) above, related
unaudited condensed consolidating financial statements and appropriate
reconciliations reflecting the material adjustments necessary (as determined by
the Borrower in good faith) to eliminate the accounts of Unrestricted
Subsidiaries (if any) from such consolidated financial statements; and

 

- 129 -



--------------------------------------------------------------------------------

(d) all such financial statements delivered pursuant to Subsection 7.1(a) or
(b) to (and, in the case of any financial statements delivered pursuant to
Subsection 7.1(b) shall be certified by a Responsible Officer of the Borrower
to) fairly present in all material respects the financial condition of the
Borrower and, if applicable the applicable Parent Entity and, its Subsidiaries
in conformity with GAAP and to be (and, in the case of any financial statements
delivered pursuant to Subsection 7.1(b) shall be certified by a Responsible
Officer of the Borrower as being) in reasonable detail and prepared in
accordance with GAAP applied consistently throughout the periods reflected
therein and with prior periods that began on or after December 22, 2010 (except
as disclosed therein, and except, in the case of any financial statements
delivered pursuant to Subsection 7.1(b), for the absence of certain notes).

Notwithstanding anything in clauses (a) or (b) of this Subsection 7.1 to the
contrary, except as expressly required with respect to Unrestricted Subsidiaries
in clause (c) above, in no event shall any annual or quarterly financial
statements delivered pursuant to clauses (a) or (b) of this Subsection 7.1 be
required to (x) include any separate consolidating financial information with
respect to the Borrower, any Subsidiary Guarantor or any other Affiliate of the
Borrower, or any separate financial statements or information for the Borrower,
any Subsidiary Guarantor or any Affiliate of the Company, (y) comply with
Section 302, Section 404 and Section 906 of the Sarbanes Oxley Act of 2002, as
amended, or related items 307, 308 and 308T of Regulation S-K under the
Securities Act and (z) comply with Rule 3-05, Rule 3-09, Rule 3-10 and Rule 3-16
of Regulation S-X under the Securities Act.

7.2 Certificates; Other Information. Furnish to the Administrative Agent for
delivery to each Lender (and the Administrative Agent agrees to make and so
deliver such copies):

(a) concurrently with the delivery of the financial statements and reports
referred to in Subsections 7.1(a) and (b), a certificate signed by a Responsible
Officer of the Borrower in substantially the form of Exhibit U or such other
form as may be agreed between the Borrower and the Administrative Agent (a
“Compliance Certificate”) (i) stating that, to the best of such Responsible
Officer’s knowledge, each of the Borrower and its Restricted Subsidiaries during
such period has observed or performed all of its covenants and other agreements,
and satisfied every condition, contained in this Agreement or the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default, except, in each case, as specified in such certificate, and
(ii) commencing with the Compliance Certificate for the Fiscal Year ended
September 29, 2017, if (A) delivered with the financial statements required by
Subsection 7.1(a) and (B) the Consolidated First Lien Leverage Ratio as of the
last day of the immediately preceding Fiscal Year was greater than or equal to
2.75:1.00, set forth in reasonable detail the amount of (and the calculations
required to establish the amount of) Excess Cash Flow for the respective Fiscal
Year covered by such financial statements;

(b) within five Business Days after the same are filed, copies of all financial
statements and periodic reports which the Borrower may file with the SEC or any
successor or analogous Governmental Authority;

 

- 130 -



--------------------------------------------------------------------------------

(c) within five Business Days after the same are filed, copies of all
registration statements and any amendments and exhibits thereto, which the
Borrower may file with the SEC or any successor or analogous Governmental
Authority;

(d) promptly, such additional financial and other information regarding the Loan
Parties and their Restricted Subsidiaries as any Agent or the Required Lenders
through the Administrative Agent may from time to time reasonably request; and

(e) promptly upon reasonable request from the Administrative Agent calculations
of Consolidated EBITDA and other Fixed GAAP Terms as reasonably requested by the
Administrative Agent promptly following receipt of a written notice from the
Borrower electing to change the Fixed GAAP Date, which calculations shall show
the calculations of the respective Fixed GAAP Terms both before and after giving
effect to the change in the Fixed GAAP Date and identify the material change(s)
in GAAP giving rise to the change in such calculations.

Documents required to be delivered pursuant to Subsection 7.1(a), 7.1(b),
7.1(c), 7.2(a), 7.2(b), 7.2(c), 7.2(d) or 7.2(e) may at the Borrower’s option be
delivered electronically and, if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s (or any Parent Entity’s) website on
the Internet at the website address listed on Schedule 7.2 (or such other
website address as the Borrower may specify by written notice to the
Administrative Agent from time to time); or (ii) on which such documents are
posted on the Borrower’s (or any Parent Entity’s) behalf on an Internet or
intranet website to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website (including any website maintained by
the SEC) or whether sponsored by the Administrative Agent). Following the
electronic delivery of any such documents by posting such documents to a website
in accordance with the preceding sentence (other than the posting by the
Borrower of any such documents on any website maintained for or sponsored by the
Administrative Agent), the Borrower shall promptly provide the Administrative
Agent notice of such delivery (which notice may be by facsimile or electronic
mail) and the electronic location at which such documents may be accessed;
provided that, in the absence of bad faith, the failure to provide such prompt
notice shall not constitute a Default hereunder.

7.3 Payment of Taxes. Pay, discharge or otherwise satisfy at or before maturity
or before they become delinquent, as the case may be, all taxes except where the
amount or validity thereof is currently being contested in good faith by
appropriate proceedings diligently conducted and reserves in conformity with
GAAP with respect thereto have been provided on the books of the Borrower or any
of its Restricted Subsidiaries, as the case may be, or except to the extent that
failure to do so, in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

7.4 Conduct of Business and Maintenance of Existence; Compliance with
Contractual Obligations and Requirements of Law. Preserve, renew and keep in
full force and effect its existence and take all reasonable action to maintain
all rights, privileges and franchises necessary or desirable in the normal
conduct of the business of the Borrower and its Restricted Subsidiaries, taken
as a whole, except as otherwise permitted pursuant to Subsection 8.4 or 8.7;

 

- 131 -



--------------------------------------------------------------------------------

provided that the Borrower and its Restricted Subsidiaries shall not be required
to maintain any such rights, privileges or franchises and the Borrower’s
Restricted Subsidiaries shall not be required to maintain such existence, if the
failure to do so would not reasonably be expected to have a Material Adverse
Effect; and comply with all Contractual Obligations and Requirements of Law
except to the extent that failure to comply therewith, in the aggregate, would
not reasonably be expected to have a Material Adverse Effect.

7.5 Maintenance of Property; Insurance. (a) (i) Keep all property necessary in
the business of the Borrower and its Restricted Subsidiaries, taken as a whole,
in good working order and condition, except where failure to do so would not
reasonably be expected to have a Material Adverse Effect; (ii) use commercially
reasonable efforts to maintain with financially sound and reputable insurance
companies (or any Captive Insurance Subsidiary) insurance on, or self-insure,
all property material to the business of the Borrower and its Restricted
Subsidiaries, taken as a whole, in at least such amounts and against at least
such risks (but including in any event public liability and business
interruption) as are usually insured against in the same general area by
companies engaged in the same or a similar business; (iii) furnish to the
Administrative Agent, upon written request, information in reasonable detail as
to the insurance carried; (iv) use commercially reasonable efforts to maintain
property and liability policies that provide that in the event of any
cancellation thereof during the term of the policy, either by the insured or by
the insurance company, the insurance company shall provide to the secured party
at least 30 days’ prior written notice thereof, or in the case of cancellation
for non-payment of premium, ten days’ prior written notice thereof; (v) in the
event of any material change in any of the property or liability policies
referenced in the preceding clause (iv), use commercially reasonable efforts to
provide the Administrative Agent with at least 30 days’ prior written notice
thereof; and (vi) use commercially reasonable efforts to ensure, that subject to
the ABL/Term Loan Intercreditor Agreement, any Junior Lien Intercreditor
Agreement or any Other Intercreditor Agreement, at all times the Collateral
Agent for the benefit of the Secured Parties, shall be named as an additional
insured with respect to liability policies maintained by the Borrower and each
Subsidiary Guarantor and the Collateral Agent for the benefit of the Secured
Parties, shall be named as loss payee with respect to the property insurance
maintained by the Borrower and each Subsidiary Guarantor; provided that, unless
an Event of Default shall have occurred and be continuing, (A) the Collateral
Agent shall turn over to the Borrower any amounts received by it as an
additional insured or loss payee under any property insurance maintained by the
Borrower and its Subsidiaries, (B) the Collateral Agent agrees that the Borrower
and/or its applicable Subsidiary shall have the sole right to adjust or settle
any claims under such insurance and (C) all proceeds from a Recovery Event shall
be paid to the Borrower.

(b) With respect to each property of the Loan Parties subject to a Mortgage:

(i) If any portion of any such property is located in an area identified as a
special flood hazard area by the Federal Emergency Management Agency or other
applicable agency, such Loan Party shall maintain or cause to be maintained,
flood insurance to the extent required by, and in compliance with, applicable
laws and deliver to the Administrative Agent evidence of such insurance.

 

- 132 -



--------------------------------------------------------------------------------

(ii) The applicable Loan Party promptly shall comply with and conform to (A) all
provisions of each such insurance policy, and (B) all requirements of the
insurers applicable to such party or to such property or to the use, manner of
use, occupancy, possession, operation, maintenance, alteration or repair of such
property, except for such non-compliance or non-conformity as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(iii) If the Borrower is in default of its obligations to insure or deliver any
such prepaid policy or policies, the result of which would reasonably be
expected to have a Material Adverse Effect, then the Administrative Agent, at
its option upon ten days’ written notice to the Borrower, may effect such
insurance from year to year at rates substantially similar to the rate at which
the Borrower or any Restricted Subsidiary had insured such property, and pay the
premium or premiums therefor, and the Borrower shall pay to the Administrative
Agent on demand such premium or premiums so paid by the Administrative Agent
with interest from the time of payment at a rate per annum equal to 2.00%.

(iv) If such property, or any part thereof, shall be destroyed or damaged and
the reasonably estimated cost thereof would exceed $10,000,000, the Borrower
shall give prompt notice thereof to the Administrative Agent. All insurance
proceeds paid or payable in connection with any damage or casualty to any
property shall be applied in the manner specified in the proviso to Subsection
7.5(a).

7.6 Inspection of Property; Books and Records; Discussions. In the case of the
Borrower, keep proper books and records in a manner to allow financial
statements to be prepared in conformity with GAAP consistently applied in
respect of all material financial transactions and matters involving the
material assets and business of the Borrower and its Restricted Subsidiaries,
taken as a whole; and permit representatives of the Administrative Agent to
visit and inspect any of its properties and examine and, to the extent
reasonable, make abstracts from any of its books and records and to discuss the
business, operations, properties and financial and other condition of the
Borrower and its Restricted Subsidiaries with officers of the Borrower and its
Restricted Subsidiaries and with its independent certified public accountants,
in each case at any reasonable time, upon reasonable notice; provided that
(a) except during the continuation of an Event of Default, only one such visit
shall be at the Borrower’s expense, and (b) during the continuation of an Event
of Default, the Administrative Agent or its representatives may do any of the
foregoing at the Borrower’s expense; and provided, further, that representatives
of the Borrower may be present during any such visits, discussions and
inspections. Notwithstanding anything to the contrary in Subsection 7.2(d) or in
this Subsection 7.6, none of the Borrower or any Restricted Subsidiary will be
required to disclose or permit the inspection or discussion of, any document,
information or other matter (i) that constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure to
the Administrative Agent or the Lenders (or their respective representatives) is
prohibited by Requirement of Law or any binding agreement or (iii) that is
subject to attorney client or similar privilege or constitutes attorney work
product.

 

- 133 -



--------------------------------------------------------------------------------

7.7 Notices. Promptly give notice to the Administrative Agent and each Lender
of:

(a) as soon as possible after a Responsible Officer of the Borrower knows
thereof, the occurrence of any Default or Event of Default;

(b) as soon as possible after a Responsible Officer of the Borrower knows
thereof, any default or event of default under any Contractual Obligation of the
Borrower or any of its Restricted Subsidiaries, other than as previously
disclosed in writing to the Lenders, which would reasonably be expected to have
a Material Adverse Effect;

(c) as soon as possible after a Responsible Officer of the Borrower knows
thereof, the occurrence of (i) any default or event of default under the Senior
ABL Facility or (ii) any payment default under any Additional Obligations
Documents or under any agreement or document governing other Indebtedness, in
each case relating to Indebtedness in an aggregate principal amount equal to or
greater than $50,000,000;

(d) as soon as possible after a Responsible Officer of the Borrower knows
thereof, any litigation, investigation or proceeding affecting the Borrower or
any of its Restricted Subsidiaries that would reasonably be expected to have a
Material Adverse Effect;

(e) the following events, as soon as possible and in any event within 30 days
after a Responsible Officer of the Borrower knows thereof: (i) the occurrence or
expected occurrence of any Reportable Event (or similar event) with respect to
any Single Employer Plan (or Foreign Plan), a failure to make any required
contribution to a Single Employer Plan, Multiemployer Plan or Foreign Plan, the
creation of any Lien on the property of the Borrower or its Restricted
Subsidiaries in favor of the PBGC, a Plan or a Foreign Plan or any withdrawal
from, or the full or partial termination, ERISA Reorganization or Insolvency of,
any Multiemployer Plan or Foreign Plan; or (ii) the institution of proceedings
or the taking of any other formal action by the PBGC or the Borrower or any of
its Restricted Subsidiaries or any Commonly Controlled Entity or any
Multiemployer Plan which would reasonably be expected to result in the
withdrawal from, or the termination, ERISA Reorganization or Insolvency of, any
Single Employer Plan, Multiemployer Plan or Foreign Plan; provided, however,
that no such notice will be required under clause (i) or (ii) above unless the
event giving rise to such notice, when aggregated with all other such events
under clause (i) or (ii) above, would be reasonably expected to result in a
Material Adverse Effect;

(f) as soon as possible after a Responsible Officer of the Borrower knows
thereof, (i) any release or discharge by the Borrower or any of its Restricted
Subsidiaries of any Materials of Environmental Concern required to be reported
under applicable Environmental Laws to any Governmental Authority, unless the
Borrower reasonably determines that the total Environmental Costs arising out of
such release or discharge would not reasonably be expected to have a Material
Adverse Effect, (ii) any condition, circumstance, occurrence or event not
previously disclosed in writing to the

 

- 134 -



--------------------------------------------------------------------------------

Administrative Agent that would reasonably be expected to result in liability or
expense under applicable Environmental Laws, unless the Borrower reasonably
determines that the total Environmental Costs arising out of such condition,
circumstance, occurrence or event would not reasonably be expected to have a
Material Adverse Effect, or would not reasonably be expected to result in the
imposition of any lien or other material restriction on the title, ownership or
transferability of any facilities and properties owned, leased or operated by
the Borrower or any of its Restricted Subsidiaries that would reasonably be
expected to result in a Material Adverse Effect; and (iii) any proposed action
to be taken by the Borrower or any of its Restricted Subsidiaries that would
reasonably be expected to subject the Borrower or any of its Restricted
Subsidiaries to any material additional or different requirements or liabilities
under Environmental Laws, unless the Borrower reasonably determines that the
total Environmental Costs arising out of such proposed action would not
reasonably be expected to have a Material Adverse Effect; and

(g) as soon as possible after a Responsible Officer of the Borrower knows
thereof, any loss, damage, or destruction to a significant portion of the Term
Loan Priority Collateral, whether or not covered by insurance.

Each notice pursuant to this Subsection 7.7 shall be accompanied by a statement
of a Responsible Officer of the Borrower (and, if applicable, the relevant
Restricted Subsidiary) setting forth details of the occurrence referred to
therein and stating what action the Borrower (or, if applicable, the relevant
Restricted Subsidiary) proposes to take with respect thereto.

7.8 Environmental Laws. (a) (i) Comply substantially with, and require
substantial compliance by all tenants, subtenants, contractors, and invitees
with, all applicable Environmental Laws; (ii) obtain, comply substantially with
and maintain any and all Environmental Permits necessary for its operations as
conducted and as planned; and (iii) require that all tenants, subtenants,
contractors, and invitees obtain, comply substantially with and maintain any and
all Environmental Permits necessary for their operations as conducted and as
planned, with respect to any property leased or subleased from, or operated by
the Borrower or its Restricted Subsidiaries. For purposes of this Subsection
7.8(a), noncompliance shall not constitute a breach of this covenant; provided
that, upon learning of any actual or suspected noncompliance, the Borrower and
any such affected Restricted Subsidiary shall promptly undertake and diligently
pursue reasonable efforts, if any, to achieve compliance, and provided, further,
that in any case such noncompliance would not reasonably be expected to have a
Material Adverse Effect.

(b) Promptly comply, in all material respects, with all orders and directives of
all Governmental Authorities regarding Environmental Laws, other than such
orders or directives (i) as to which the failure to comply would not reasonably
be expected to result in a Material Adverse Effect or (ii) as to which:
(x) appropriate reserves have been established in accordance with GAAP; (y) an
appeal or other appropriate contest is or has been timely and properly taken and
is being diligently pursued in good faith; and (z) if the effectiveness of such
order or directive has not been stayed, the failure to comply with such order or
directive during the pendency of such appeal or contest would not reasonably be
expected to have a Material Adverse Effect.

 

- 135 -



--------------------------------------------------------------------------------

7.9 After-Acquired Real Property and Fixtures; Subsidiaries. (a) With respect to
any owned real property or fixtures thereon located in the United States of
America, in each case with a purchase price or a fair market value at the time
of acquisition of at least $7,500,000, in which any Loan Party (other than
Holdings) acquires ownership rights at any time after the Closing Date (or owned
by any Subsidiary that becomes a Loan Party after the Closing Date), promptly
grant to the Collateral Agent for the benefit of the Secured Parties, a Lien of
record on all such owned real property and fixtures pursuant to a Mortgage or
otherwise, upon terms reasonably satisfactory in form and substance to the
Collateral Agent and in accordance with any applicable requirements of any
Governmental Authority (including any required appraisals of such property under
FIRREA and flood determinations under Regulation H of the Board and, to the
extent such property is located in a special flood hazard area, evidence of
flood insurance in accordance with Subsection 7.5 hereof); provided that
(i) nothing in this Subsection 7.9 shall defer or impair the attachment or
perfection of any security interest in any Collateral covered by any of the
Security Documents which would attach or be perfected pursuant to the terms
thereof without action by the Borrower, any of its Restricted Subsidiaries or
any other Person and (ii) no such Lien shall be required to be granted as
contemplated by this Subsection 7.9 on any owned real property or fixtures the
acquisition of which is, or is to be, within 180 days of such acquisition,
financed or refinanced, in whole or in part through the incurrence of
Indebtedness, until such Indebtedness is repaid in full (and not refinanced) or,
as the case may be, the Borrower determines not to proceed with such financing
or refinancing. In connection with any such grant to the Collateral Agent, for
the benefit of the Secured Parties, of a Lien of record on any such real
property pursuant to a Mortgage or otherwise in accordance with this Subsection
7.9, the Borrower or such Restricted Subsidiary shall deliver or cause to be
delivered to the Collateral Agent corresponding UCC fixture filings and any
surveys, appraisals (including any required appraisals of such property under
FIRREA), title insurance policies, local law enforceability legal opinions and
other documents in connection with such grant of such Lien obtained by it in
connection with the acquisition of such ownership rights in such real property
or as the Collateral Agent shall reasonably request (in light of the value of
such real property and the cost and availability of such UCC fixture filings,
surveys, appraisals, title insurance policies, local law enforceability legal
opinions and other documents and whether the delivery of such UCC fixture
filings, surveys, appraisals, title insurance policies, legal opinions and other
documents would be customary in connection with such grant of such Lien in
similar circumstances) and Phase I environmental assessment reports, if
available.

(b) With respect to any Domestic Subsidiary that is a Wholly Owned Subsidiary
(other than an Excluded Subsidiary) (i) created or acquired subsequent to the
Closing Date by the Borrower or any of its Domestic Subsidiaries that are Wholly
Owned Subsidiaries (other than an Excluded Subsidiary), (ii) being designated as
a Restricted Subsidiary, (iii) ceasing to be an Immaterial Subsidiary, a Foreign
Subsidiary Holdco or other Excluded Subsidiary as provided in the applicable
definition thereof after the expiry of any applicable period referred to in such
definition or (iv) that becomes a Domestic Subsidiary as a result of a Permitted
Investment or a transaction pursuant to, and permitted by, Subsection 8.2 or 8.7
(other than an Excluded Subsidiary), promptly notify the Administrative Agent of
such occurrence and, if the Administrative Agent or the Required Lenders so
request, promptly (i) cause the Loan Party that is required to grant to the
Collateral Agent, for the benefit of the Secured Parties, a perfected first
priority security interest (as and to the extent provided in the Guarantee and
Collateral Agreement) in the Capital Stock of such new Domestic Subsidiary owned
directly by the

 

- 136 -



--------------------------------------------------------------------------------

Borrower or any of its Domestic Subsidiaries that are Wholly Owned Subsidiaries
(other than Excluded Subsidiaries) to execute and deliver a Supplemental
Agreement (as defined in the Guarantee and Collateral Agreement) pursuant to
Section 9.15 of the Guarantee and Collateral Agreement, (ii) deliver to the
Collateral Agent, the applicable Collateral Representative or any Additional
Agent, in accordance with the applicable ABL/Term Loan Intercreditor Agreement,
Junior Lien Intercreditor Agreement or Other Intercreditor Agreement, the
certificates (if any) representing such Capital Stock, together with undated
stock powers, executed and delivered in blank by a duly authorized officer of
the parent of such new Domestic Subsidiary, and (iii) cause such new Domestic
Subsidiary (A) to become a party to the Guarantee and Collateral Agreement and
(B) to take all actions reasonably deemed by the Collateral Agent to be
necessary or advisable to cause the Lien created by the Guarantee and Collateral
Agreement in such new Domestic Subsidiary’s Collateral to be duly perfected in
accordance with all applicable Requirements of Law (as and to the extent
provided in the Guarantee and Collateral Agreement), including the filing of
financing statements in such jurisdictions as may be reasonably requested by the
Collateral Agent. In addition, the Borrower may (with the written consent of the
Administrative Agent) cause any Subsidiary that is not required to become a
Subsidiary Guarantor to become a Subsidiary Guarantor by executing and
delivering an Assumption Agreement (as defined in the Guarantee and Collateral
Agreement) and taking all actions described in this Subsection 7.9(b) (or with
respect to Foreign Subsidiaries, as otherwise agreed to with the Administrative
Agent) to perfect the Liens on the Capital Stock and Collateral of such
Subsidiary.

(c) With respect to any Foreign Subsidiary or Domestic Subsidiary that is a
Non-Wholly Owned Subsidiary created or acquired subsequent to the Closing Date
by the Borrower or any of its Domestic Subsidiaries that are Wholly Owned
Subsidiaries (in each case, other than any Excluded Subsidiary), the Capital
Stock of which is owned directly by the Borrower or a Domestic Subsidiary that
is a Wholly Owned Subsidiary (other than an Excluded Subsidiary), promptly
notify the Administrative Agent of such occurrence and if the Administrative
Agent or the Required Lenders so request, promptly (i) cause the Loan Party that
is required to grant to the Collateral Agent, for the benefit of the Secured
Parties, a perfected first priority security interest (as and to the extent
provided in the Guarantee and Collateral Agreement) in the Capital Stock of such
new Subsidiary that is directly owned by the Borrower or any Domestic Subsidiary
that is a Wholly Owned Subsidiary (other than an Excluded Subsidiary) to execute
and deliver a Supplemental Agreement (as defined in the Guarantee and Collateral
Agreement) pursuant to Section 9.15 of the Guarantee and Collateral Agreement
and (ii) to the extent reasonably deemed advisable by the Collateral Agent,
deliver to the Collateral Agent, the applicable Collateral Representative or any
Additional Agent, in accordance with the applicable ABL/Term Loan Intercreditor
Agreement, Junior Lien Intercreditor Agreement or Other Intercreditor Agreement,
the certificates, if any, representing such Capital Stock, together with undated
stock powers, executed and delivered in blank by a duly authorized officer of
the relevant parent of such new Subsidiary and take such other action as may be
reasonably deemed by the Collateral Agent to be necessary or desirable to
perfect the Collateral Agent’s security interest therein (in each case as and to
the extent required by the Guarantee and Collateral Agreement); provided that in
either case in no event shall more than 65.0% of each series of Capital Stock of
any new Foreign Subsidiary be required to be so pledged.

 

- 137 -



--------------------------------------------------------------------------------

(d) At its own expense, execute, acknowledge and deliver, or cause the
execution, acknowledgement and delivery of, and thereafter register, file or
record in an appropriate governmental office, any document or instrument
reasonably deemed by the Collateral Agent to be necessary or desirable for the
creation, perfection and priority and the continuation of the validity,
perfection and priority of the foregoing Liens or any other Liens created
pursuant to the Security Documents (to the extent the Collateral Agent
determines, in its reasonable discretion, that such action is required to ensure
the perfection or the enforceability as against third parties of its security
interest in such Collateral) in each case in accordance with, and to the extent
required by, the Guarantee and Collateral Agreement.

(e) Notwithstanding anything to the contrary in this Agreement, (A) the
foregoing requirements shall be subject to the terms of the ABL/Term Loan
Intercreditor Agreement, any Junior Lien Intercreditor Agreement or any Other
Intercreditor Agreement and, in the event of any conflict with such terms, the
terms of the ABL/Term Loan Intercreditor Agreement, any Junior Lien
Intercreditor Agreement or any Other Intercreditor Agreement, as applicable,
shall control, (B) no security interest or lien is or will be granted pursuant
to any Loan Document or otherwise in any right, title or interest of any of
Holdings, the Borrower or any of its Subsidiaries in, and “Collateral” shall not
include, any Excluded Asset, (C) no Loan Party or any Affiliate thereof shall be
required to take any action in any non-U.S. jurisdiction or required by the laws
of any non-U.S. jurisdiction in order to create any security interests in assets
located or titled outside of the U.S. or to perfect any security interests (it
being understood that there shall be no security agreements or pledge agreements
governed under the laws of any non-U.S. jurisdiction), (D) to the extent not
automatically perfected by filings under the Uniform Commercial Code of each
applicable jurisdiction, no Loan Party shall be required to take any actions in
order to perfect any security interests granted with respect to any assets
specifically requiring perfection through control (including cash, cash
equivalents, deposit accounts, securities accounts, but excluding Capital Stock
required to be delivered pursuant to Subsections 7.9(b) and (c) above), and
(E) nothing in this Subsection 7.9 shall require that any Subsidiary grant a
Lien with respect to any property or assets in which such Subsidiary acquires
ownership rights to the extent that the Borrower and the Administrative Agent
reasonably determine in writing that the costs or other consequences to Holdings
or any of its Subsidiaries of the granting of such a Lien is excessive in view
of the benefits that would be obtained by the Secured Parties.

7.10 Use of Proceeds. Use the proceeds of Loans only for the purposes set forth
in Subsection 5.16.

7.11 Commercially Reasonable Efforts to Maintain Ratings. At all times, the
Borrower shall use commercially reasonable efforts to maintain ratings of the
Initial Term Loans and a corporate rating and corporate family rating, as
applicable, for the Borrower by each of S&P and Moody’s.

7.12 Accounting Changes. The Borrower will, for financial reporting purposes,
cause the Borrower’s Fiscal Year to end on the last Friday in September of each
calendar year; provided that the Borrower may, upon written notice to the
Administrative Agent, change the financial reporting convention specified above
to any other financial reporting convention reasonably acceptable to the
Administrative Agent, in which case the Borrower and the Administrative Agent
will, and are hereby authorized by the Lenders to, make any adjustments to this
Agreement that are necessary in order to reflect such change in financial
reporting.

 

- 138 -



--------------------------------------------------------------------------------

SECTION 8

Negative Covenants

The Borrower hereby agrees that, from and after the Closing Date until payment
in full of the Loans and all other First Lien Loan Document Obligations then due
and owing to any Lender or any Agent hereunder:

8.1 Limitation on Indebtedness. (a) The Borrower will not, and will not permit
any Restricted Subsidiary to, Incur any Indebtedness; provided, however, that
the Borrower or any Restricted Subsidiary may Incur Indebtedness if on the date
of the Incurrence of such Indebtedness, after giving effect to the Incurrence
thereof (or on the date of the initial borrowing of such Indebtedness or entry
into the definitive agreement providing the commitment to fund such Indebtedness
after giving pro forma effect to the Incurrence of the entire committed amount,
in which case such committed amount may thereafter be borrowed and reborrowed in
whole or in part, from time to time without further compliance with this
proviso), the Consolidated Coverage Ratio would be equal to or greater than
2.00:1.00; provided, further, that the aggregate principal amount of
Indebtedness that may be Incurred pursuant to this Subsection 8.1(a), by
Restricted Subsidiaries that are not Subsidiary Guarantors or Escrow
Subsidiaries shall not exceed the greater of (x) $125,000,000 and (y) the
product of the Foreign Consolidated Total Assets Percentage multiplied by
Foreign Consolidated Total Assets at any one time outstanding.

(b) Notwithstanding the foregoing Subsection 8.1(a), the Borrower and its
Restricted Subsidiaries may Incur the following Indebtedness:

(i) (I) Indebtedness Incurred by the Borrower, a Guarantor or an Escrow
Subsidiary (a) pursuant to this Agreement and the other Loan Documents,
(b) pursuant to the Senior ABL Facility, (c) constituting Additional Obligations
(and Refinancing Indebtedness in respect thereof), (d) constituting Rollover
Indebtedness (and Refinancing Indebtedness in respect thereof), (e) in respect
of Permitted Debt Exchange Notes Incurred pursuant to a Permitted Debt Exchange
in accordance with Subsection 2.9 (and any Refinancing Indebtedness in respect
thereof) and (f) pursuant to any Letter of Credit Facility (and any Refinancing
Indebtedness in respect thereof), in a maximum principal amount for all such
Indebtedness at any time outstanding not exceeding in the aggregate an amount
equal to the sum of (A) $500,000,000, plus (B) the greater of (x) $400,000,000
and (y) an amount equal to (1) the Domestic Borrowing Base less (2) the
aggregate principal amount of Indebtedness Incurred by Special Purpose Entities
that are Domestic Subsidiaries and then outstanding pursuant to Subsection
8.1(b)(ix), plus (C) without duplication of incremental amounts included in the
definition of “Refinancing Indebtedness”, in the event of any refinancing of any
such Indebtedness (including with Specified Refinancing Indebtedness), the
aggregate amount of fees, underwriting discounts, premiums and other costs and
expenses (including accrued and unpaid interest) Incurred or payable in
connection with such refinancing, and (II) Indebtedness Incurred by Borrower, a
Guarantor or an Escrow Subsidiary (a) pursuant to this Agreement and

 

- 139 -



--------------------------------------------------------------------------------

the other Loan Documents, (b) pursuant to the Senior ABL Facility,
(c) constituting Additional Obligations, (d) constituting Rollover Indebtedness,
(e) in respect of Permitted Debt Exchange Notes Incurred pursuant to a Permitted
Debt Exchange in accordance with Subsection 2.9 and (f) pursuant to any Letter
of Credit Facility, in an aggregate principal amount for all such Indebtedness
outstanding after giving effect to such Incurrence not in excess of the Maximum
Incremental Facilities Amount (for purposes of determining the amount
outstanding pursuant to clause (i) of the definition of “Maximum Incremental
Facilities Amount”, treating (x) any then unused portion of Incremental
Revolving Commitments made available in reliance on such clause as outstanding
Indebtedness and (y) Refinancing Indebtedness and Permitted Debt Exchange Notes
Incurred pursuant to this Subsection 8.1(b)(i)(II) in respect of Indebtedness
Incurred in reliance on clause (i) of the definition of “Maximum Incremental
Facilities Amount” (and Refinancing Indebtedness and Permitted Debt Exchange
Notes Incurred pursuant to this Subsection 8.1(b)(i)(II) in respect of such
Refinancing Indebtedness and/or Permitted Debt Exchange Notes) as outstanding
pursuant to such clause), together with Refinancing Indebtedness in respect of
the Indebtedness described in subclauses (a), (b), (c), (d), (e) and (f) of this
clause (II), plus, without duplication of incremental amounts included in the
definition of “Refinancing Indebtedness”, in the event of any refinancing of
such Indebtedness (including with Specified Refinancing Indebtedness), the
aggregate amount of all fees, underwriting discounts, premiums and other costs
and expenses (including accrued and unpaid interest) Incurred or payable in
connection with such refinancing;

(ii) Indebtedness (A) of any Restricted Subsidiary to the Borrower, or (B) of
the Borrower or any Restricted Subsidiary to any Restricted Subsidiary; provided
that in the case of this Subsection 8.1(b)(ii), any subsequent issuance or
transfer of any Capital Stock of such Restricted Subsidiary to which such
Indebtedness is owed, or other event, that results in such Restricted Subsidiary
ceasing to be a Restricted Subsidiary or any other subsequent transfer of such
Indebtedness (except to the Borrower or a Restricted Subsidiary) will be deemed,
in each case, an Incurrence of such Indebtedness by the issuer thereof not
permitted by this Subsection 8.1(b)(ii);

(iii) Indebtedness represented by (A) Obligations permitted to be Incurred
pursuant to Subsection 8.1(b)(i)(II) (as in effect on the Closing Date
irrespective of the fact that the Second Lien Credit Agreement is no longer in
effect; provided that the aggregate principal amount outstanding pursuant to
such Subsection 8.1(b)(i)(II) of the Second Lien Credit Agreement in respect of
clause (i) of the definition of Maximum Incremental Facilities Amount thereunder
shall not at any time exceed $50 million; provided further that at the
Borrower’s option, capacity under clause (ii) of the definition of “Maximum
Incremental Facilities Amount in the Second Lien Credit Agreement shall be
deemed to be used before capacity under clause (i) of the definition of Maximum
Incremental Facilities Amount in the Second Lien Credit Agreement), (B) any
Indebtedness (other than the Indebtedness pursuant to this Agreement and the
other Loan Documents described in Subsections 8.1(b)(i)) outstanding (or
Incurred pursuant to any commitment outstanding) on the Restatement Effective
Date and set forth on Schedule 8.1 and (C) any Refinancing Indebtedness Incurred
in respect of any Indebtedness (or unutilized commitments) described in this
Subsection 8.1(b)(iii) or Subsection 8.1(a);

 

- 140 -



--------------------------------------------------------------------------------

(iv) Purchase Money Obligations, Capitalized Lease Obligations, and in each case
any Refinancing Indebtedness with respect thereto; provided that the aggregate
principal amount of such Purchase Money Obligations Incurred to finance the
acquisition of Capital Stock of any Person, at any time outstanding pursuant to
this clause shall not exceed an amount equal to the greater of $35,000,000 and
2.75% of Consolidated Total Assets;

(v) Indebtedness (A) supported by a letter of credit issued in compliance with
this Subsection 8.1 in a principal amount not exceeding the face amount of such
letter of credit or (B) consisting of accommodation guarantees for the benefit
of trade creditors of the Borrower or any of its Restricted Subsidiaries;

(vi) (A) Guarantees by the Borrower or any Restricted Subsidiary of Indebtedness
or any other obligation or liability of the Borrower or any Restricted
Subsidiary (other than any Indebtedness Incurred by the Borrower or such
Restricted Subsidiary, as the case may be, in violation of this Subsection 8.1),
or (B) without limiting Subsection 8.6, Indebtedness of the Borrower or any
Restricted Subsidiary arising by reason of any Lien granted by or applicable to
such Person securing Indebtedness of the Borrower or any Restricted Subsidiary
(other than any Indebtedness Incurred by the Borrower or such Restricted
Subsidiary, as the case may be, in violation of this Subsection 8.1);

(vii) Indebtedness of the Borrower or any Restricted Subsidiary (A) arising from
the honoring of a check, draft or similar instrument of such Person drawn
against insufficient funds in the ordinary course of business (provided that
such Indebtedness is extinguished in the ordinary course of business), or
(B) consisting of guarantees, indemnities, obligations in respect of earnouts or
other purchase price adjustments, or similar obligations, Incurred in connection
with the acquisition or disposition of any business, assets or Person;

(viii) Indebtedness of the Borrower or any Restricted Subsidiary in respect of
(A) letters of credit, bankers’ acceptances or other similar instruments or
obligations issued, or relating to liabilities or obligations incurred, in the
ordinary course of business (including those issued to governmental entities in
connection with self-insurance under applicable workers’ compensation statutes),
(B) completion guarantees, surety, judgment, appeal or performance bonds, or
other similar bonds, instruments or obligations, provided, or relating to
liabilities or obligations incurred, in the ordinary course of business,
(C) Hedging Obligations, entered into for bona fide hedging purposes,
(D) Management Guarantees or Management Indebtedness, (E) the financing of
insurance premiums in the ordinary course of business, (F) take-or-pay
obligations under supply arrangements incurred in the ordinary course of
business, (G) netting, overdraft protection and other arrangements arising under
standard business terms of any bank at which the Borrower or any Restricted
Subsidiary maintains an overdraft, cash pooling or other similar facility or
arrangement, (H) Junior Capital in an amount not to exceed $60,000,000 in the
aggregate at any one time outstanding or (I) Bank Products Obligations;

 

- 141 -



--------------------------------------------------------------------------------

(ix) Indebtedness (A) of a Special Purpose Subsidiary secured by a Lien on all
or part of the assets disposed of in, or otherwise Incurred in connection with,
a Financing Disposition or (B) otherwise Incurred in connection with a Special
Purpose Financing; provided that (1) such Indebtedness is not recourse to the
Borrower or any Restricted Subsidiary that is not a Special Purpose Subsidiary
(other than with respect to Special Purpose Financing Undertakings); (2) in the
event such Indebtedness shall become recourse to the Borrower or any Restricted
Subsidiary that is not a Special Purpose Subsidiary (other than with respect to
Special Purpose Financing Undertakings), such Indebtedness will be deemed to be,
and must be classified by the Borrower as, Incurred at such time (or at the time
initially Incurred) under one or more of the other provisions of this Subsection
8.1 for so long as such Indebtedness shall be so recourse; and (3) in the event
that at any time thereafter such Indebtedness shall comply with the provisions
of the preceding subclause (1), the Borrower may classify such Indebtedness in
whole or in part as Incurred under this Subsection 8.1(b)(ix);

(x) Indebtedness of (A) the Borrower or any Restricted Subsidiary Incurred to
finance or refinance, or otherwise Incurred in connection with, any acquisition
of assets (including Capital Stock), business or Person, or any merger or
consolidation of any Person with or into the Borrower or any Restricted
Subsidiary; or (B) any Person that is acquired by or merged or consolidated with
or into the Borrower or any Restricted Subsidiary (including Indebtedness
thereof Incurred in connection with any such acquisition, merger or
consolidation); provided that on the date of such acquisition, merger or
consolidation, after giving effect thereto, either (1) the Borrower would have a
Consolidated Total Leverage Ratio equal to or less than 6.00:1.00 or (2) the
Consolidated Total Leverage Ratio of the Borrower would equal or be less than
the Consolidated Total Leverage Ratio of the Borrower immediately prior to
giving effect thereto; provided, further, that if, at the Borrower’s option, on
the date of the initial borrowing of such Indebtedness or entry into the
definitive agreement providing the commitment to fund such Indebtedness, pro
forma effect is given to the Incurrence of the entire committed amount of such
Indebtedness, such committed amount may thereafter be borrowed and reborrowed,
in whole or in part, from time to time, without further compliance with this
clause (x); and any Refinancing Indebtedness with respect to any such
Indebtedness;

(xi) Contribution Indebtedness and any Refinancing Indebtedness with respect
thereto;

(xii) Indebtedness issuable upon the conversion or exchange of shares of
Disqualified Stock issued in accordance with Subsection 8.1(a), and any
Refinancing Indebtedness with respect thereto;

(xiii) Indebtedness of the Borrower or any Restricted Subsidiary in an aggregate
principal amount at any time outstanding not exceeding an amount equal to the
greater of $110,000,000 and 8.25% of Consolidated Total Assets;

(xiv) Indebtedness of the Borrower or any Restricted Subsidiary Incurred as
consideration in connection with any acquisition of assets (including Capital
Stock), business or Person, or any merger or consolidation of any Person with or
into the Borrower or any Restricted Subsidiary, and any Refinancing Indebtedness
with respect thereto, in an aggregate principal amount at any time outstanding
not exceeding an amount equal to the greater of $25,000,000 and 2.00% of
Consolidated Total Assets; and

 

- 142 -



--------------------------------------------------------------------------------

(xv) Indebtedness of any Foreign Subsidiary in an aggregate principal amount at
any time outstanding not exceeding the greatest of (i) $50,000,000, (ii) 4.00%
of Consolidated Total Assets and (iii) an amount equal to (A) the Foreign
Borrowing Base less (B) the aggregate principal amount of Indebtedness Incurred
by Special Purpose Subsidiaries that are Foreign Subsidiaries and then
outstanding pursuant to clause (ix) of this paragraph (b) plus (C) in the event
of any refinancing of any Indebtedness Incurred under this clause (xv), the
aggregate amount of fees, underwriting discounts, premiums and other costs and
expenses (including accrued and unpaid interest) Incurred or payable in
connection with such refinancing.

(c) For purposes of determining compliance with, and the outstanding principal
amount of any particular Indebtedness Incurred pursuant to and in compliance
with, this Subsection 8.1, (i) any other obligation of the obligor on such
Indebtedness (or of any other Person who could have Incurred such Indebtedness
under this Subsection 8.1) arising under any Guarantee, Lien or letter of
credit, bankers’ acceptance or other similar instrument or obligation supporting
such Indebtedness shall be disregarded to the extent that such Guarantee, Lien
or letter of credit, bankers’ acceptance or other similar instrument or
obligation secures the principal amount of such Indebtedness; (ii) in the event
that Indebtedness Incurred pursuant to Subsection 8.1(b) meets the criteria of
more than one of the types of Indebtedness described in Subsection 8.1(b), the
Borrower, in its sole discretion, shall classify such item of Indebtedness and
may include the amount and type of such Indebtedness in one or more of the
clauses or subclauses of Subsection 8.1(b) (including in part under one such
clause or subclause and in part under another such clause or subclause);
provided that (if the Borrower shall so determine) any Indebtedness Incurred
pursuant to (x) Subsection 8.1(b)(xiii) shall cease to be deemed Incurred or
outstanding for purposes of such clause or subclause but shall be deemed
Incurred for the purposes of Subsection 8.1(a) from and after the first date on
which the Borrower or any Restricted Subsidiary could have Incurred such
Indebtedness under Subsection 8.1(a) without reliance on such clause or
subclause and (y) the Cash Capped Incremental Facility shall cease to be deemed
Incurred or outstanding for purposes of such definition but shall be deemed
Incurred for purposes of the Ratio Incremental Facility from and after the first
date on which the Borrower could have Incurred such Indebtedness under the Ratio
Incremental Facility without reliance on such provision; (iii) in the event that
Indebtedness could be Incurred in part under Subsection 8.1(a), the Borrower, in
its sole discretion, may classify a portion of such Indebtedness as having been
Incurred under Subsection 8.1(a) and the remainder of such Indebtedness as
having been Incurred under Subsection 8.1(b); (iv) the amount of Indebtedness
issued at a price that is less than the principal amount thereof shall be equal
to the amount of the liability in respect thereof determined in accordance with
GAAP; (v) the principal amount of Indebtedness outstanding under any subclause
of Subsection 8.1, including for purposes of any determination of the “Maximum
Incremental Facilities Amount”, shall be determined after giving effect to the
application of proceeds of any such Indebtedness to refinance any such other
Indebtedness, (vi) if any Indebtedness is Incurred to refinance Indebtedness
initially Incurred (or, to refinance Indebtedness Incurred to refinance
Indebtedness initially Incurred) in reliance on any provision of Subsection
8.1(b) measured by reference to a percentage of Consolidated Total Assets at the

 

- 143 -



--------------------------------------------------------------------------------

time of Incurrence, and such refinancing would cause such percentage of
Consolidated Total Assets to be exceeded if calculated based on the Consolidated
Total Assets on the date of such refinancing, such percentage of Consolidated
Total Assets shall not be deemed to be exceeded (and such refinancing
Indebtedness shall be deemed permitted) so long as the principal amount of such
refinancing Indebtedness does not exceed an amount equal to the principal amount
of such Indebtedness being refinanced, plus the aggregate amount of fees,
underwriting discounts, premiums and other costs and expenses (including accrued
and unpaid interest) Incurred or payable in connection with such refinancing;
and (vii) if any Indebtedness is Incurred to refinance Indebtedness initially
Incurred (or, Indebtedness Incurred to refinance Indebtedness initially
Incurred) in reliance on any provision of Subsection 8.1(b) measured by a dollar
amount, such dollar amount shall not be deemed to be exceeded (and such
refinancing Indebtedness shall be deemed permitted) to the extent the principal
amount of such newly Incurred Indebtedness does not exceed an amount equal to
the principal amount of such Indebtedness being refinanced, plus the aggregate
amount of fees, underwriting discounts, premiums and other costs and expenses
(including accrued and unpaid interest) Incurred or payable in connection with
such refinancing. Notwithstanding anything herein to the contrary, Indebtedness
Incurred by the Borrower on the Closing Date under this Agreement shall be
classified as Incurred under Subsection 8.1(b), and not under Subsection 8.1(a).

(d) For purposes of determining compliance with any provision of Subsection
8.1(b) (or any category of Permitted Liens described in the definition thereof)
measured by a dollar amount or by reference to a percentage of Consolidated
Total Assets, in each case, for the Incurrence of Indebtedness or Liens securing
Indebtedness denominated in a foreign currency, the dollar equivalent principal
amount of such Indebtedness Incurred pursuant thereto shall be calculated based
on the relevant currency exchange rate in effect on the date that such
Indebtedness was Incurred, in the case of term Indebtedness, or first committed,
in the case of revolving or deferred draw Indebtedness; provided that (x) the
dollar equivalent principal amount of any such Indebtedness outstanding on the
Closing Date shall be calculated based on the relevant currency exchange rate in
effect on the Closing Date, (y) if such Indebtedness is Incurred to refinance
other Indebtedness denominated in a foreign currency (or in a different currency
from such Indebtedness so being Incurred), and such refinancing would cause the
applicable provision of paragraph (b) above (or category of Permitted Liens)
measured by a dollar amount or by reference to a percentage of Consolidated
Total Assets, as applicable, to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing, such provision
of Subsection 8.1(b) (or category of Permitted Liens) measured by a dollar
amount or by reference to a percentage of Consolidated Total Assets, as
applicable, shall be deemed not to have been exceeded so long as the principal
amount of such refinancing Indebtedness does not exceed (i) the outstanding or
committed principal amount (whichever is higher) of such Indebtedness being
refinanced plus (ii) the aggregate amount of fees, underwriting discounts,
premiums and other costs and expenses (including accrued and unpaid interest)
Incurred or payable in connection with such refinancing and (z) the dollar
equivalent principal amount of Indebtedness denominated in a foreign currency
and Incurred pursuant to this Agreement shall be calculated based on the
relevant currency exchange rate in effect on, at the Borrower’s option, (A) the
Closing Date, (B) any date on which any of the respective commitments under this
Agreement shall be reallocated between or among facilities or subfacilities
hereunder or thereunder, or on which such rate is otherwise calculated for any
purpose thereunder or (C) the date of such Incurrence. The principal amount of
any Indebtedness

 

- 144 -



--------------------------------------------------------------------------------

Incurred to refinance other Indebtedness, if Incurred in a different currency
from the Indebtedness being refinanced, shall be calculated based on the
currency exchange rate applicable to the currencies in which such respective
Indebtedness is denominated that is in effect on the date of such refinancing.

8.2 Limitation on Restricted Payments. (a) The Borrower shall not, and shall not
permit any Restricted Subsidiary, directly or indirectly, to (i) declare or pay
any dividend or make any distribution on or in respect of its Capital Stock
(including any such payment in connection with any merger or consolidation to
which the Borrower is a party) except (x) dividends or distributions payable
solely in its Capital Stock (other than Disqualified Stock) and (y) dividends or
distributions payable to the Borrower or any Restricted Subsidiary (and, in the
case of any such Restricted Subsidiary making such dividend or distribution, to
other holders of its Capital Stock on no more than a pro rata basis, measured by
value), (ii) purchase, redeem, retire or otherwise acquire for value any Capital
Stock of the Borrower held by Persons other than the Borrower or a Restricted
Subsidiary (other than any acquisition of Capital Stock deemed to occur upon the
exercise of options if such Capital Stock represents a portion of the exercise
price thereof), (iii) voluntarily purchase, repurchase, redeem, defease or
otherwise voluntarily acquire or retire for value, prior to scheduled maturity,
scheduled repayment or scheduled sinking fund payment, any Junior Debt (other
than a purchase, repurchase, redemption, defeasance or other acquisition or
retirement for value in anticipation of satisfying a sinking fund obligation,
principal installment or final maturity, in each case due within one year of the
date of such purchase, repurchase, redemption, defeasance or other acquisition
or retirement), or (iv) make any Investment (other than a Permitted Investment)
in any Person (any such dividend, distribution, purchase, repurchase,
redemption, defeasance, other acquisition or retirement or Investment being
herein referred to as a “Restricted Payment”), if at the time the Borrower or
such Restricted Subsidiary makes such Restricted Payment after giving effect
thereto:

(1) an Event of Default under Subsection 9.1(a), (c), (e), (f), (h), (i), (j) or
(k), or another Event of Default known to the Borrower shall have occurred and
be continuing (or would result therefrom);

(2) the Borrower could not Incur at least an additional $1.00 of Indebtedness
pursuant to Subsection 8.1(a); or

(3) the aggregate amount of such Restricted Payment and all other Restricted
Payments (the amount so expended, if other than in cash, to be as determined in
good faith by the Board of Directors, whose determination shall be conclusive
and evidenced by a resolution of the Board of Directors) declared or made
subsequent to the Closing Date and then outstanding would exceed, without
duplication, the sum of:

(A) 50.0% of the Consolidated Net Income accrued during the period (treated as
one accounting period) beginning on March 29, 2014 to the end of the most recent
Fiscal Quarter ending prior to the date of such Restricted Payment for which
consolidated financial statements of the Borrower are available (or, in case
such Consolidated Net Income shall be a negative number, 100.0% of such negative
number);

 

- 145 -



--------------------------------------------------------------------------------

(B) the aggregate Net Cash Proceeds and the fair value (as determined in good
faith by the Borrower) of property or assets received (x) by the Borrower as
capital contributions to the Borrower after the Closing Date or from the
issuance or sale (other than to a Restricted Subsidiary) of its Capital Stock
(other than Disqualified Stock) after the Closing Date (other than Excluded
Contributions and Contribution Amounts) or (y) by the Borrower or any Restricted
Subsidiary from the Incurrence by the Borrower or any Restricted Subsidiary
after the Closing Date of Indebtedness that shall have been converted into or
exchanged for Capital Stock of the Borrower (other than Disqualified Stock) or
Capital Stock of any Parent Entity, plus the amount of any cash and the fair
value (as determined in good faith by the Borrower) of any property or assets,
received by the Borrower or any Restricted Subsidiary upon such conversion or
exchange;

(C) (i) the aggregate amount of cash and the fair value (as determined in good
faith by the Borrower) of any property or assets received from dividends,
distributions, interest payments, return of capital, repayments of Investments
or other transfers of assets to the Borrower or any Restricted Subsidiary from
any Unrestricted Subsidiary, including dividends or other distributions related
to dividends or other distributions made pursuant to Subsection 8.2(b)(ix), plus
(ii) the aggregate amount resulting from the redesignation of any Unrestricted
Subsidiary as a Restricted Subsidiary (valued in each case as provided in the
definition of “Investment”); and

(D) in the case of any disposition or repayment of any Investment constituting a
Restricted Payment (without duplication of any amount deducted in calculating
the amount of Investments at any time outstanding included in the amount of
Restricted Payments), the aggregate amount of cash and the fair value (as
determined in good faith by the Borrower) of any property or assets received by
the Borrower or a Restricted Subsidiary with respect to all such dispositions
and repayments.

(b) The provisions of Subsection 8.2(a) do not prohibit any of the following
(each, a “Permitted Payment”):

(i) (x) any purchase, redemption, repurchase, defeasance or other acquisition or
retirement of Capital Stock of the Borrower (“Treasury Capital Stock”) or any
Junior Debt made by exchange (including any such exchange pursuant to the
exercise of a conversion right or privilege in connection with which cash is
paid in lieu of the issuance of fractional shares) for, or out of the proceeds
of the issuance or sale of, Capital Stock of the Borrower (other than
Disqualified Stock and other than Capital Stock issued or sold to a Subsidiary)
(“Refunding Capital Stock”) or a capital contribution to the Borrower, in each
case other than Excluded Contributions and Contribution Amounts; provided, that
the Net Cash Proceeds from such issuance, sale or capital contribution shall be
excluded in subsequent calculations under Subsection 8.2(a)(3)(B); and (y) if
immediately prior to such acquisition or retirement of such Treasury Capital
Stock, dividends thereon were permitted pursuant to Subsection 8.2(b)(xi),
dividends on such Refunding Capital Stock in an aggregate amount per annum not
exceeding the aggregate amount per annum of dividends so permitted on such
Treasury Capital Stock;

 

- 146 -



--------------------------------------------------------------------------------

(ii) any dividend paid or redemption made within 60 days after the date of
declaration thereof or of the giving of notice thereof, as applicable, if at
such date of declaration or the giving of such notice, such dividend or
redemption would have complied with this Subsection 8.2;

(iii) Investments or other Restricted Payments in an aggregate amount
outstanding at any time not to exceed the amount of Excluded Contributions;

(iv) loans, advances, dividends or distributions by the Borrower to any Parent
Entity (whether made directly or indirectly) to permit any Parent Entity to
repurchase or otherwise acquire its Capital Stock (including any options,
warrants or other rights in respect thereof), or payments by the Borrower to
repurchase or otherwise acquire Capital Stock of any Parent Entity or the
Borrower (including any options, warrants or other rights in respect thereof),
in each case from current or former Management Investors (including any
repurchase or acquisition by reason of the Borrower or any Parent Entity
retaining any Capital Stock, option, warrant or other right in respect of tax
withholding obligations, and any related payment in respect of any such
obligation), such payments, loans, advances, dividends or distributions not to
exceed an amount (net of repayments of any such loans or advances) equal to
(x)(1) $15,000,000, plus (2) $15,000,000 multiplied by the number of calendar
years that have commenced since the Closing Date, plus (y) the Net Cash Proceeds
received by the Borrower since the Closing Date from, or as a capital
contribution from, the issuance or sale to Management Investors of Capital Stock
(including any options, warrants or other rights in respect thereof), to the
extent such Net Cash Proceeds are not included in any calculation under
Subsection 8.2(a)(3)(B)(x), plus (z) the cash proceeds of key man life insurance
policies received by the Borrower or any Restricted Subsidiary (or by any Parent
Entity and contributed to the Borrower) since the Closing Date to the extent
such cash proceeds are not included in any calculation under Subsection
8.2(a)(3)(A); provided that any cancellation of Indebtedness owing to the
Borrower or any Restricted Subsidiary by any current or former Management
Investor in connection with any repurchase or other acquisition of Capital Stock
(including any options, warrants or other rights in respect thereof) from any
Management Investor shall not constitute a Restricted Payment for purposes of
this covenant or any other provision of this Agreement;

(v) Restricted Payments in an amount not to exceed in any Fiscal Year of the
Borrower, the greater of (i) 6.0% of the aggregate gross proceeds received by
the Borrower (whether directly, or indirectly through a contribution to common
equity capital) in or from any public offering of common stock, units or equity
and (ii) 6.0% of Market Capitalization;

(vi) Restricted Payments (including loans or advances) in an aggregate amount
outstanding at any time not to exceed an amount (net of repayments of any such
loans or advances) equal to the sum of (x) the greater of (i) $50,000,000 and
(ii) 4.0% of Consolidated Total Assets plus (y) the aggregate of all Declined
Amounts;

 

- 147 -



--------------------------------------------------------------------------------

(vii) loans, advances, dividends or distributions to any Parent Entity or other
payments by the Borrower or any Restricted Subsidiary (A) to satisfy or permit
any Parent Entity to satisfy obligations under the Transaction Agreements,
(B) pursuant to the Tax Sharing Agreement, or (C) to pay or permit any Parent
Entity to pay (but without duplication) any Parent Expenses or any Related
Taxes;

(viii) payments by the Borrower, or loans, advances, dividends or distributions
by the Borrower to any Parent Entity to make payments, to holders of Capital
Stock of the Borrower or any Parent Entity in lieu of issuance of fractional
shares of such Capital Stock;

(ix) dividends or other distributions of, or Investments paid for or made with,
Capital Stock, Indebtedness or other securities of Unrestricted Subsidiaries;

(x) any Restricted Payment pursuant to or in connection with the Transactions,
including in connection with a CP Transaction;

(xi) (A) dividends on any Designated Preferred Stock of the Borrower issued
after the date hereof; provided that at the time of such issuance and after
giving effect thereto on a pro forma basis, the Consolidated Coverage Ratio
would be at least 2.00:1.00; (B) loans, advances, dividends or distributions to
any Parent Entity to permit dividends on any Designated Preferred Stock of any
Parent Entity issued after the date hereof if the net proceeds of the issuance
of such Designated Preferred Stock have been contributed to the Borrower or any
of its Restricted Subsidiaries; provided that the aggregate amount of all loans,
advances, dividends or distributions paid pursuant to this subclause (B) shall
not exceed the net proceeds of such issuance of Designated Preferred Stock
received by or contributed to the Borrower or any of its Restricted
Subsidiaries; or (C) any dividend on Refunding Capital Stock of the Borrower
that is Preferred Stock; provided that at the time of the declaration of such
dividend and after giving effect thereto on a pro forma basis, the Consolidated
Coverage Ratio would be at least 2.00:1.00;

(xii) distributions or payments of Special Purpose Financing Fees;

(xiii) the declaration and payment of dividends to holders of any class or
series of Disqualified Stock, or of any Preferred Stock of a Restricted
Subsidiary, Incurred in accordance with the terms of Subsection 8.1;

(xiv) any purchase, redemption, repurchase, defeasance or other acquisition or
retirement of any Junior Debt (v) made by exchange for, or out of the proceeds
of the Incurrence of, (1) Refinancing Indebtedness Incurred in compliance with
Subsection 8.1 or (2) new Indebtedness of the Borrower, or a Restricted
Subsidiary, as the case may be, Incurred in compliance with Subsection 8.1, so
long as such new Indebtedness satisfies all requirements for “Refinancing
Indebtedness” set forth in the definition thereof applicable to a refinancing of
such Junior Debt, (w) from Net Available Cash or an equivalent amount to the
extent permitted by Subsection 8.4, (x) from declined amounts as contemplated by
Subsection 4.4(h), (y) following the occurrence of a Change of

 

- 148 -



--------------------------------------------------------------------------------

Control (or other similar event described therein as a “change of control”), but
only if the Borrower shall have complied with Subsection 8.8(a) prior to
purchasing, redeeming, repurchasing, defeasing, acquiring or retiring such
Junior Debt or (z) constituting Acquired Indebtedness;

(xv) Investments in Unrestricted Subsidiaries in an aggregate amount outstanding
at any time not exceeding an amount equal to the greater of $50,000,000 and
4.00% of Consolidated Total Assets; and

(xvi) any Restricted Payment; provided that on a pro forma basis after giving
effect to such Restricted Payment the Consolidated Total Leverage Ratio would be
equal to or less than 4.00:1.00;

provided that (A) in the case of Subsections 8.2(b)(ii), (v) and (viii), the net
amount of any such Permitted Payment shall be included in subsequent
calculations of the amount of Restricted Payments, (B) in all cases other than
pursuant to clause (A) immediately above, the net amount of any such Permitted
Payment shall be excluded in subsequent calculations of the amount of Restricted
Payments and (C) solely with respect to Subsection 8.2(b)(vi) and (xvi), no
Event of Default under Subsections 9.1(a), (c), (e), (f), (h), (i), (j) or
(k) or other Event of Default known to the Borrower shall have occurred and be
continuing at the time of any such Permitted Payment after giving effect
thereto. The Borrower, in its sole discretion, may classify any Investment or
other Restricted Payment as being made in part under one of the clauses or
subclauses of this Subsection 8.2(b) (or, in the case of any Investment, the
clauses or subclauses of Permitted Investments) and in part under one or more
other such clauses or subclauses (or, as applicable, clauses or subclauses).

Notwithstanding any other provision of this Agreement, this Agreement shall not
restrict any redemption or other payment by the Borrower or any Restricted
Subsidiary made as a mandatory principal redemption or other payment in respect
of Junior Debt pursuant to an “AHYDO saver” provision of any agreement or
instrument in respect of Junior Debt, and the Borrower’s determination in good
faith of the amount of any such “AHYDO saver” mandatory principal redemption or
other payment shall be conclusive and binding for all purposes under this
Agreement.

8.3 Limitation on Restrictive Agreements. The Borrower will not, and will not
permit any Restricted Subsidiary to, create or otherwise cause to exist or
become effective any consensual encumbrance or restriction on (i) the ability of
the Borrower or any of its Restricted Subsidiaries (other than any Foreign
Subsidiaries or any Excluded Subsidiaries) to create, incur, assume or suffer to
exist any Lien in favor of the Lenders in respect of obligations and liabilities
under this Agreement or any other Loan Documents upon any of its property,
assets or revenues constituting Term Loan Priority Collateral as and to the
extent contemplated by this Agreement and the other Loan Documents, whether now
owned or hereafter acquired or (ii) the ability of any Restricted Subsidiary to
(x) pay dividends or make any other distributions on its Capital Stock or pay
any Indebtedness or other obligations owed to the Borrower, (y) make any loans
or advances to the Borrower or (z) transfer any of its property or assets to the
Borrower (provided that dividend or liquidation priority between classes of
Capital Stock, or subordination of any obligation (including the application of
any remedy bars thereto) to any other obligation, will not be deemed to
constitute such an encumbrance or restriction), except any encumbrance or
restriction:

 

- 149 -



--------------------------------------------------------------------------------

(a) pursuant to an agreement or instrument in effect at or entered into on the
Closing Date, this Agreement and the other Loan Documents, the Senior ABL
Facility and the ABL Facility Documents, the ABL/Term Loan Intercreditor
Agreement and, on and after the execution and delivery thereof, any Junior Lien
Intercreditor Agreement, any Other Intercreditor Agreement, any Permitted Debt
Exchange Notes (and any related documents) and any Additional Obligations
Documents;

(b) pursuant to any agreement or instrument of a Person, or relating to
Indebtedness or Capital Stock of a Person, which Person is acquired by or merged
or consolidated with or into the Borrower or any Restricted Subsidiary, or which
agreement or instrument is assumed by the Borrower or any Restricted Subsidiary
in connection with an acquisition of assets from such Person or any other
transaction entered into in connection with any such acquisition, merger or
consolidation, as in effect at the time of such acquisition, merger,
consolidation or transaction (except to the extent that such Indebtedness was
incurred to finance, or otherwise in connection with, such acquisition, merger,
consolidation or transaction); provided that for purposes of this Subsection
8.3(b), if a Person other than the Borrower is the Successor Borrower with
respect thereto, any Subsidiary thereof or agreement or instrument of such
Person or any such Subsidiary shall be deemed acquired or assumed, as the case
may be, by the Borrower or a Restricted Subsidiary, as the case may be, when
such Person becomes such Successor Borrower;

(c) pursuant to an agreement or instrument (a “Refinancing Agreement”) effecting
a refinancing of Indebtedness Incurred or outstanding pursuant or relating to,
or that otherwise extends, renews, refunds, refinances or replaces, any
agreement or instrument referred to in Subsection 8.3(a) or (b) or this
Subsection 8.3(c) (an “Initial Agreement”) or that is, or is contained in, any
amendment, supplement or other modification to an Initial Agreement or
Refinancing Agreement (an “Amendment”); provided, however, that the encumbrances
and restrictions contained in any such Refinancing Agreement or Amendment taken
as a whole are not materially less favorable to the Lenders than encumbrances
and restrictions contained in the Initial Agreement or Initial Agreements to
which such Refinancing Agreement or Amendment relates (as determined in good
faith by the Borrower);

(d) (i) pursuant to any agreement or instrument that restricts in a customary
manner (as determined by the Borrower in good faith) the assignment or transfer
thereof, or the subletting, assignment or transfer of any property or asset
subject thereto, (ii) by virtue of any transfer of, agreement to transfer,
option or right with respect to, or Lien on, any property or assets of the
Borrower or any Restricted Subsidiary not otherwise prohibited by this
Agreement, (iii) contained in mortgages, pledges or other security agreements
securing Indebtedness or other obligations of the Borrower or a Restricted
Subsidiary to the extent restricting the transfer of the property or assets
subject thereto, (iv) pursuant to customary provisions (as determined by the
Borrower in good faith) restricting dispositions of real property interests set
forth in any reciprocal

 

- 150 -



--------------------------------------------------------------------------------

easement agreements of the Borrower or any Restricted Subsidiary, (v) pursuant
to Purchase Money Obligations that impose encumbrances or restrictions on the
property or assets so acquired, (vi) on cash or other deposits or net worth or
inventory imposed by customers or suppliers under agreements entered into in the
ordinary course of business, (vii) pursuant to customary provisions (as
determined by the Borrower in good faith) contained in agreements and
instruments entered into in the ordinary course of business (including but not
limited to leases and licenses) or in joint venture and other similar agreements
or in shareholder, partnership, limited liability company and other similar
agreements in respect of non-wholly owned Restricted Subsidiaries, (viii) that
arises or is agreed to in the ordinary course of business and does not detract
from the value of property or assets of the Borrower or any Restricted
Subsidiary in any manner material to the Borrower or such Restricted Subsidiary
or (ix) pursuant to Hedging Obligations or Bank Products Obligations;

(e) with respect to any agreement for the direct or indirect disposition of
Capital Stock of any Person, property or assets, imposing restrictions with
respect to such Person, Capital Stock, property or assets pending the closing of
such disposition;

(f) by reason of any applicable law, rule, regulation or order, or required by
any regulatory authority having jurisdiction over the Borrower or any Restricted
Subsidiary or any of their businesses, including any such law, rule, regulation,
order or requirement applicable in connection with such Restricted Subsidiary’s
status (or the status of any Subsidiary of such Restricted Subsidiary) as a
Captive Insurance Subsidiary;

(g) pursuant to an agreement or instrument (i) relating to any Indebtedness
permitted to be Incurred subsequent to the Closing Date pursuant to Subsection
8.1 (x) if the encumbrances and restrictions contained in any such agreement or
instrument taken as a whole are not materially less favorable to the Lenders
than the encumbrances and restrictions contained in the Initial Agreements (as
determined in good faith by the Borrower), or (y) if such encumbrance or
restriction is not materially more disadvantageous to the Lenders than is
customary in comparable financings (as determined in good faith by the Borrower)
and either (1) the Borrower determines in good faith that such encumbrance or
restriction will not materially affect the Borrower’s ability to create and
maintain the Liens on the Term Loan Priority Collateral pursuant to the Security
Documents and make principal or interest payments on the Loans or (2) such
encumbrance or restriction applies only if a default occurs under a circumstance
described in Subsection 9.1(f) or in respect of a payment or financial covenant
relating to such Indebtedness, (ii) relating to any sale of receivables by or
Indebtedness of a Foreign Subsidiary or (iii) relating to Indebtedness of or a
Financing Disposition by or to or in favor of any Special Purpose Entity;

(h) any agreement relating to intercreditor arrangements and related rights and
obligations, to or by which the Lenders and/or the Administrative Agent, the
Collateral Agent or any other agent, trustee or representative on their behalf
may be party or bound at any time or from time to time, and any agreement
providing that in the event that a Lien is granted for the benefit of the
Lenders another Person shall also receive a Lien, which Lien is permitted by
Subsection 8.6; or

 

- 151 -



--------------------------------------------------------------------------------

(i) any agreement governing or relating to Indebtedness and/or other obligations
and liabilities secured by a Lien permitted by Subsection 8.6 (in which case any
restriction shall only be effective against the assets subject to such Lien,
except as may be otherwise permitted under this Subsection 8.3).

8.4 Limitation on Sales of Assets and Subsidiary Stock. (a) The Borrower will
not, and will not permit any Restricted Subsidiary to, make any Asset
Disposition unless:

(i) the Borrower or such Restricted Subsidiary receives consideration (including
by way of relief from, or by any other Person assuming responsibility for, any
liabilities, contingent or otherwise) at the time of such Asset Disposition at
least equal to the fair market value (as of the date on which a legally binding
commitment for such Asset Disposition was entered into) of the shares and assets
subject to such Asset Disposition as such fair market value may be determined
(and shall be determined, to the extent such Asset Disposition or any series of
related Asset Dispositions involves aggregate consideration in excess of
$40,000,000) in good faith by the Borrower, whose determination shall be
conclusive (including as to the value of all noncash consideration);

(ii) in the case of any Asset Disposition (or series of related Asset
Dispositions) having a fair market value (as determined by the Borrower in good
faith as of the date on which a legally binding commitment for such Asset
Disposition was entered into) of$40,000,000 or more, at least 75.0% of the
consideration therefor (excluding, in the case of an Asset Disposition (or
series of related Asset Dispositions), any consideration by way of relief from,
or by any other Person assuming responsibility for, any liabilities, contingent
or otherwise, that are not Indebtedness) received by the Borrower or such
Restricted Subsidiary is in the form of cash; and

(iii) to the extent required by Subsection 8.4(b), an amount equal to 100.0% (as
may be adjusted pursuant to the final proviso of Subsection 8.4(b)) of the Net
Available Cash from such Asset Disposition is applied by the Borrower (or any
Restricted Subsidiary, as the case may be) as provided therein.

(b) In the event that on or after the Closing Date the Borrower or any
Restricted Subsidiary shall make an Asset Disposition or a Recovery Event in
respect of Collateral shall occur, subject to Subsection 8.4(a), an amount equal
to 100.0% (as may be adjusted pursuant to the final proviso of this Subsection
8.4(b)) of the Net Available Cash from such Asset Disposition or Recovery Event
shall be applied by the Borrower (or any Restricted Subsidiary, as the case may
be) as follows:

(i) first, either (x) if the Borrower or such Restricted Subsidiary elects, to
the extent such Asset Disposition or Recovery Event is an Asset Disposition or
Recovery Event in respect of assets that constitute ABL Priority Collateral, to
purchase, redeem, repay or prepay, to the extent the Borrower or any Restricted
Subsidiary is required by the terms thereof, Indebtedness under the Senior ABL
Facility or (in the case of letters of credit, bankers’ acceptances or other
similar instruments issued thereunder) cash collateralize any such Indebtedness
within the time period required by such Indebtedness after the later of the date
of such Asset Disposition or Recovery Event, as the case may

 

- 152 -



--------------------------------------------------------------------------------

be, and the date of receipt of such Net Available Cash or (y) to the extent the
Borrower or such Restricted Subsidiary elects (by delivery of an officer’s
certificate by a Responsible Officer to the Administrative Agent) to invest in
Additional Assets (including by means of an investment in Additional Assets by a
Restricted Subsidiary with an amount equal to Net Available Cash received by the
Borrower or another Restricted Subsidiary) within 365 days after the later of
the date of such Asset Disposition or Recovery Event, as the case may be, and
the date of receipt of such Net Available Cash (such period the “Reinvestment
Period”) or, if such investment in Additional Assets is a project authorized by
the Board of Directors that will take longer than such 365 days to complete and
is subject to a binding written commitment entered into during the Reinvestment
Period, an additional 180 days after the last day of the Reinvestment Period (it
being understood and agreed that if no such investment is made within the
Reinvestment Period as extended by this clause (y), the Borrower shall make the
prepayments required by Subsection 8.4(b)(ii) on the earlier to occur of (I) the
last day of such Reinvestment Period as extended by this clause (y) and (II) the
date the Borrower elects not to pursue such investment);

(ii) second, (1) if no application of Net Available Cash election is made
pursuant to preceding clause (i) with respect to such Asset Disposition or
Recovery Event or (2) if such election is made to the extent of the balance of
such Net Available Cash or equivalent amount after application in accordance
with Subsection 8.4(b)(i), within ten Business Days after the end of the
Reinvestment Period specified in clause (i) above (as extended pursuant to
clause (y) of such clause (i)) (x) to the extent such Asset Disposition or
Recovery Event is an Asset Disposition or Recovery Event of assets that
constitute Collateral, to purchase, redeem, repay, prepay, make an offer to
prepay or repurchase, or deliver a notice of redemption, in accordance with
Subsection 4.4(e)(i) (subject to Subsection 4.4(h)) or the agreements or
instruments governing the relevant Indebtedness described in clause (B) below
(subject to any provision under such agreement or instrument analogous to
Subsection 4.4(h)), as applicable, (A) the Term Loans and (B) to the extent the
Borrower or any Restricted Subsidiary is required by the terms thereof any Pari
Passu Indebtedness on a pro rata basis with the Term Loans and (y) to the extent
such Asset Disposition is an Asset Disposition of assets that do not constitute
Collateral, to purchase, redeem, repay, prepay, make an offer to prepay or
repurchase, or deliver a notice of redemption, in accordance with Subsection
4.4(e)(i) (subject to Subsection 4.4(h)) or the agreements or instruments
governing any relevant Indebtedness permitted under Subsection 8.1 (subject to
any provision under such agreement or instrument analogous to Subsection
4.4(h)), as applicable, (A) the Term Loans and (B) to the extent the Borrower or
any Restricted Subsidiary is required by the terms thereof, any other
Indebtedness (other than Indebtedness subordinated in right of payment to the
First Lien Loan Document Obligations) on a pro rata basis with the Term Loans;
and

(iii) third, to the extent of the balance of such Net Available Cash or
equivalent amount after application in accordance with Subsections 8.4(b)(i) and
(ii) above, to fund (to the extent consistent with any other applicable
provision of this Agreement) any general corporate purpose (including but not
limited to the repurchase, repayment or other acquisition or retirement of
Junior Debt);

 

- 153 -



--------------------------------------------------------------------------------

provided, however, that in connection with any prepayment, repayment, purchase
or redemption of Indebtedness pursuant to clause (ii) above, the Borrower or
such Restricted Subsidiary will retire such Indebtedness and will cause the
related loan commitment (if any) to be permanently reduced in an amount equal to
the principal amount so prepaid, repaid, purchased or redeemed; provided,
further, that the Borrower (or any Restricted Subsidiary, as the case may be)
may elect to invest in Additional Assets prior to receiving the Net Available
Cash attributable to any given Asset Disposition (provided that, such investment
shall be made no earlier than the earliest of notice of the relevant Asset
Disposition to the Administrative Agent, execution of a definitive agreement for
the relevant Asset Disposition, and consummation of the relevant Asset
Disposition) and deem the amount so invested to be applied pursuant to and in
accordance with Subsection 8.4(b)(i) above with respect to such Asset
Disposition; provided, further, that the percentage first set forth above in
this Subsection 8.4(b) shall be reduced to 50.0% if the Consolidated First Lien
Leverage Ratio at the time of such Asset Disposition (or, at the Borrower’s
option, on the date a legally binding commitment for such Asset Disposition was
entered into) is less than or equal to 2.00:1.00 (any Net Available Cash in
respect of Asset Dispositions not required to be applied in accordance with this
Subsection 8.4(b) as a result of the application of this proviso shall
collectively constitute “Leverage Excess Proceeds”).

(c) Notwithstanding the foregoing provisions of this Subsection 8.4, the
Borrower and the Restricted Subsidiaries shall not be required to apply any Net
Available Cash or equivalent amount in accordance with this Subsection 8.4
except to the extent that (x) the aggregate Net Available Cash from all Asset
Dispositions and Recovery Events in respect of Collateral or equivalent amount
that is not applied in accordance with this Subsection 8.4 (excluding all
Leverage Excess Proceeds) exceeds $20,000,000, in which case the Borrower and
its Subsidiaries shall apply all such Net Available Cash from such Asset
Dispositions and Recovery Events or equivalent amount in accordance with
Subsection 8.4(b) or (y) the terms of any Pari Passu Indebtedness would require
Net Available Cash or the equivalent amount from such Asset Dispositions and
Recovery Events to be applied to purchase, redeem, repay or prepay such
Indebtedness prior to reaching such $20,000,000 threshold.

(d) For the purposes of Subsection 8.4(a)(ii), the following are deemed to be
cash: (1) Temporary Cash Investments and Cash Equivalents, (2) the assumption of
Indebtedness of the Borrower (other than Disqualified Stock of the Borrower) or
any Restricted Subsidiary and the release of the Borrower or such Restricted
Subsidiary from all liability on payment of the principal amount of such
Indebtedness in connection with such Asset Disposition, (3) Indebtedness of any
Restricted Subsidiary that is no longer a Restricted Subsidiary as a result of
such Asset Disposition, to the extent that the Borrower and each other
Restricted Subsidiary are released from any Guarantee of payment of the
principal amount of such Indebtedness in connection with such Asset Disposition,
(4) securities received by the Borrower or any Restricted Subsidiary from the
transferee that are converted by the Borrower or such Restricted Subsidiary into
cash within 180 days, (5) consideration consisting of Indebtedness of the
Borrower or any Restricted Subsidiary, (6) Additional Assets, and (7) any
Designated Noncash Consideration received by the Borrower or any of its
Restricted Subsidiaries in an Asset Disposition having an aggregate fair market
value (as determined by the Borrower in good faith), taken together with all
other Designated Noncash Consideration received pursuant to this clause (7), not
to exceed an aggregate amount at any time outstanding

 

- 154 -



--------------------------------------------------------------------------------

equal to the greater of $50,000,000 and 4.00% of Consolidated Total Assets (with
the fair market value (as determined by the Borrower in good faith) of each item
of Designated Noncash Consideration being measured on the date a legally binding
commitment for such Asset Disposition (or, if later, for the payment of such
item) was entered into and without giving effect to subsequent changes in
value).

8.5 Limitations on Transactions with Affiliates. (a) The Borrower will not, and
will not permit any Restricted Subsidiary to, directly or indirectly, enter into
or conduct any transaction or series of related transactions (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate of the Borrower (an “Affiliate Transaction”)
involving aggregate consideration in excess of $15,000,000 unless (i) the terms
of such Affiliate Transaction are not materially less favorable to the Borrower
or such Restricted Subsidiary, as the case may be, than those that could be
obtained at the time in a transaction with a Person who is not such an Affiliate
and (ii) if such Affiliate Transaction involves aggregate consideration in
excess of $30,000,000 the terms of such Affiliate Transaction have been approved
by a majority of the Board of Directors. For purposes of this Subsection 8.5(a),
any Affiliate Transaction shall be deemed to have satisfied the requirements set
forth in this Subsection 8.5(a) if (x) such Affiliate Transaction is approved by
a majority of the Disinterested Directors or (y) in the event there are no
Disinterested Directors, a fairness opinion is provided by a nationally
recognized appraisal or investment banking firm with respect to such Affiliate
Transaction.

(b) The provisions of Subsection 8.5(a) will not apply to:

(i) any Restricted Payment Transaction,

(ii) (1) the entering into, maintaining or performance of any employment or
consulting contract, collective bargaining agreement, benefit plan, program or
arrangement, related trust agreement or any other similar arrangement for or
with any current or former management member, employee, officer or director or
consultant of or to the Borrower, any Restricted Subsidiary or any Parent Entity
heretofore or hereafter entered into in the ordinary course of business,
including vacation, health, insurance, deferred compensation, severance,
retirement, savings or other similar plans, programs or arrangements,
(2) payments, compensation, performance of indemnification or contribution
obligations, the making or cancellation of loans in the ordinary course of
business to any such management members, employees, officers, directors or
consultants, (3) any issuance, grant or award of stock, options, other equity
related interests or other securities, to any such management members,
employees, officers, directors or consultants, (4) the payment of reasonable
fees to directors of the Borrower or any of its Subsidiaries or any Parent
Entity (as determined in good faith by the Borrower, such Subsidiary or such
Parent Entity), or (5) Management Advances and payments in respect thereof (or
in reimbursement of any expenses referred to in the definition of such term),

(iii) any transaction between or among any of the Borrower, one or more
Restricted Subsidiaries, or one or more Special Purpose Entities,

 

- 155 -



--------------------------------------------------------------------------------

(iv) any transaction arising out of agreements or instruments in existence on
the Closing Date and set forth on Schedule 8.5 (other than any Transaction
Agreements referred to in Subsection 8.5(b)(vii)), and any payments made
pursuant thereto,

(v) any transaction in the ordinary course of business on terms that are fair to
the Borrower and its Restricted Subsidiaries in the reasonable determination of
the Board of Directors or senior management of the Borrower, or are not
materially less favorable to the Borrower or the relevant Restricted Subsidiary
than those that could be obtained at the time in a transaction with a Person who
is not an Affiliate of the Borrower,

(vi) any transaction in the ordinary course of business, or approved by a
majority of the Board of Directors, between the Borrower or any Restricted
Subsidiary and any Affiliate of the Borrower controlled by the Borrower that is
a joint venture or similar entity,

(vii) (1) the execution, delivery and performance of the Tax Sharing Agreement
and any Transaction Agreement, and (2) payments to CD&R or any of its Affiliates
(x) for any management, consulting, or advisory services or, in respect of
financing, underwriting or placement services or other investment banking
activities (if any), as may be approved by a majority of the Disinterested
Directors, (y) in connection with any acquisition, disposition, merger,
recapitalization or similar transactions, which payments are made pursuant to
the Transaction Agreements or are approved by a majority of the Board of
Directors in good faith, and (z) of all out-of-pocket expenses incurred in
connection with such services or activities,

(viii) the Transactions, all transactions in connection therewith (including but
not limited to the financing thereof), and all fees and expenses paid or payable
in connection with the Transactions, including the fees and out-of-pocket
expenses of CD&R and its Affiliates,

(ix) any issuance or sale of Capital Stock (other than Disqualified Stock) of
the Borrower or Junior Capital or any capital contribution to the Borrower, and

(x) any investment by any CD&R Investor in securities of the Borrower or any of
its Restricted Subsidiaries (and payment of out-of-pocket expenses incurred by
any CD&R Investor in connection therewith) so long as such securities are being
offered generally to other investors (other than CD&R Investors) on the same or
more favorable terms.

8.6 Limitation on Liens. The Borrower shall not, and shall not permit any
Restricted Subsidiary to, directly or indirectly, create or permit to exist any
Lien (other than Permitted Liens) on any of its property or assets (including
Capital Stock of any other Person), whether owned on the Closing Date or
thereafter acquired, securing any Indebtedness (the “Initial Lien”) unless, in
the case of Initial Liens on any asset or property other than Collateral, the
First Lien Loan Document Obligations are equally and ratably secured with (or on
a senior basis to, in the case such Initial Lien secures any Junior Debt) the
obligations secured by such Initial Lien for so long as such obligations are so
secured. Any such Lien created in favor of the First Lien Loan

 

- 156 -



--------------------------------------------------------------------------------

Document Obligations pursuant to the preceding sentence requiring an equal and
ratable (or senior, as applicable) Lien for the benefit of the First Lien Loan
Document Obligations will be automatically and unconditionally released and
discharged upon (i) the release and discharge of the Initial Lien to which it
relates, (ii) in the case of any such Lien in favor of any Subsidiary Guaranty,
upon the termination and discharge of such Subsidiary Guaranty in accordance
with the terms thereof, hereof and of the ABL/Term Loan Intercreditor Agreement,
any Junior Lien Intercreditor Agreement and any Other Intercreditor Agreement,
in each case, to the extent applicable, or (iii) any sale, exchange or transfer
(other than a transfer constituting a transfer of all or substantially all of
the assets of the Borrower that is governed by the provisions of Subsection 8.7)
to any Person not an Affiliate of the Borrower of the property or assets secured
by such Initial Lien, or of all of the Capital Stock held by the Borrower or any
Restricted Subsidiary in, or all or substantially all the assets of, any
Restricted Subsidiary creating such Initial Lien.

8.7 Limitation on Fundamental Changes. (a) The Borrower will not consolidate
with or merge with or into, or convey, lease or otherwise transfer all or
substantially all its assets to, any Person, unless:

(i) the resulting, surviving or transferee Person (the “Successor Borrower”)
will be a Person organized and existing under the laws of the United States of
America, any State thereof or the District of Columbia and the Successor
Borrower (if not the Borrower) will expressly assume all the obligations of the
Borrower under this Agreement and the Loan Documents to which it is a party by
executing and delivering to the Administrative Agent a joinder or one or more
other documents or instruments in form reasonably satisfactory to the
Administrative Agent;

(ii) immediately after giving effect to such transaction (and treating any
Indebtedness that becomes an obligation of the Successor Borrower or any
Restricted Subsidiary as a result of such transaction as having been Incurred by
the Successor Borrower or such Restricted Subsidiary at the time of such
transaction), no Default will have occurred and be continuing;

(iii) immediately after giving effect to such transaction, either (A) the
Borrower (or, if applicable, the Successor Borrower with respect thereto) could
Incur at least $1.00 of additional Indebtedness pursuant to Subsection 8.1(a) or
(B) the Consolidated Coverage Ratio of the Borrower (or, if applicable, the
Successor Borrower with respect thereto) would equal or exceed the Consolidated
Coverage Ratio of the Borrower immediately prior to giving effect to such
transaction;

(iv) each Subsidiary Guarantor (other than (x) any Subsidiary Guarantor that
will be released from its obligations under its Subsidiary Guaranty in
connection with such transaction and (y) any party to any such consolidation or
merger) shall have delivered a joinder or other document or instrument in form
reasonably satisfactory to the Administrative Agent, confirming its Subsidiary
Guaranty (other than any Subsidiary Guaranty that will be discharged or
terminated in connection with such transaction);

 

- 157 -



--------------------------------------------------------------------------------

(v) each Subsidiary Guarantor (other than (x) any Subsidiary that will be
released from its grant or pledge of Collateral under the Guarantee and
Collateral Agreement in connection with such transaction and (y) any party to
any such consolidation or merger) shall have by a supplement to the Guarantee
and Collateral Agreement or another document or instrument affirmed that its
obligations thereunder shall apply to its Guarantee as reaffirmed pursuant to
clause (iv) above;

(vi) each mortgagor of a Mortgaged Fee Property (other than (x) any Subsidiary
that will be released from its grant or pledge of Collateral under the Guarantee
and Collateral Agreement in connection with such transaction and (y) any party
to any such consolidation or merger) shall have affirmed that its obligations
under the applicable Mortgage shall apply to its Guarantee as reaffirmed
pursuant to clause (iv); and

(vii) the Borrower will have delivered to the Administrative Agent a certificate
signed by a Responsible Officer and a legal opinion, each to the effect that
such consolidation, merger or transfer complies with the provisions described in
this Subsection 8.7(a); provided that (x) in giving such opinion such counsel
may rely on such certificate of a Responsible Officer as to compliance with the
foregoing clauses (ii) and (iii) of this Subsection 8.7(a) and as to any matters
of fact, and (y) no such legal opinion will be required for a consolidation,
merger or transfer described in Subsection 8.7(d).

(b) Any Indebtedness that becomes an obligation of the Borrower (or, if
applicable, any Successor Borrower with respect thereto) or any Restricted
Subsidiary (or that is deemed to be Incurred by any Restricted Subsidiary that
becomes a Restricted Subsidiary) as a result of any such transaction undertaken
in compliance with this Subsection 8.7, and any Refinancing Indebtedness with
respect thereto, shall be deemed to have been Incurred in compliance with
Subsection 8.1.

(c) Upon any transaction involving the Borrower in accordance with Subsection
8.7(a) in which the Borrower is not the Successor Borrower, the Successor
Borrower will succeed to, and be substituted for, and may exercise every right
and power of, the Borrower under the Loan Documents, and shall become the
“Borrower” for all purposes of Loan Documents, and thereafter the predecessor
Borrower shall be relieved of all obligations and covenants under the Loan
Documents, and shall cease to constitute the “Borrower” for all purposes of the
Loan Documents, except that the predecessor Borrower in the case of a lease of
all or substantially all its assets will not be released from the obligation to
pay the principal of and interest on the Term Loans.

(d) Clauses (ii) and (iii) of Subsection 8.7(a) will not apply to any
transaction in which (I) the Borrower consolidates or merges with or into or
transfers all or substantially all its properties and assets to (x) an Affiliate
incorporated or organized for the purpose of reincorporating or reorganizing the
Borrower in another jurisdiction or changing its legal structure to a
corporation, limited liability company or other entity or (y) a Restricted
Subsidiary of the Borrower so long as all assets of the Borrower and the
Restricted Subsidiaries immediately prior to such transaction (other than
Capital Stock of such Restricted Subsidiary) are owned by such Restricted
Subsidiary and its Restricted Subsidiaries immediately after the consummation
thereof or (II) an Escrow Subsidiary merges with and into the Borrower.
Subsection 8.7(a) will not apply to any transaction in which any Restricted
Subsidiary consolidates with, merges into or transfers all or part of its assets
to the Borrower.

 

- 158 -



--------------------------------------------------------------------------------

8.8 Change of Control; Limitation on Amendments. The Borrower shall not and
shall not permit any of its Restricted Subsidiaries to, directly or indirectly:

(a) In the event of the occurrence of a Change of Control, repurchase or repay
any Indebtedness then outstanding pursuant to any Junior Debt or any portion
thereof, unless the Borrower shall have, at its option, (i) made payment in full
of the Term Loans and any other amounts then due and owing to any Lender or the
Administrative Agent hereunder and under any Note or (ii) made an offer (a
“Change of Control Offer”) to pay the Term Loans and any amounts then due and
owing to each Lender and the Administrative Agent hereunder and under any Note
and shall have made payment in full thereof to each such Lender or the
Administrative Agent which has accepted such offer. Upon the Borrower making
payment in full of the Loans as provided in clause (i) of this Subsection
8.8(a), or making a Change of Control Offer in accordance with clause (ii) of
this Subsection 8.8(a) (whether or not in connection with any repayment or
repurchase of Indebtedness outstanding pursuant to Junior Debt), any Event of
Default arising under Subsection 9.1(k) by reason of such Change of Control
shall be deemed not to have occurred or be continuing.

(b) if an Event of Default under Subsection 9.1(a) or (f) is continuing, amend,
supplement, waive or otherwise modify any of the provisions of any indenture,
instrument or agreement evidencing Subordinated Obligations or Guarantor
Subordinated Obligations in a manner that (i) changes the subordination
provisions of such Indebtedness or (ii) shortens the maturity date of such
Indebtedness to a date prior to the Initial Term Loan Maturity Date or provides
for a shorter weighted average life to maturity than the remaining weighted
average life to maturity of the Initial Term Loans; provided that,
notwithstanding the foregoing, the provisions of this Subsection 8.8(b) shall
not restrict or prohibit any refinancing of Indebtedness (in whole or in part)
permitted pursuant to Subsection 8.1.

(c) Amend, supplement, waive or otherwise modify the terms of any Permitted Debt
Exchange Notes, any Additional Obligations or any Refinancing Indebtedness in
respect of the foregoing or any indenture or agreement pursuant to which such
Permitted Debt Exchange Notes, Additional Obligations or Refinancing
Indebtedness have been issued or incurred in any manner inconsistent with the
requirements of the definition of “Refinancing Indebtedness”, assuming for
purposes of this Subsection 8.8(c) that such amendment, supplement, waiver or
modification, mutatis mutandis, is a refinancing of such Additional Obligations,
Permitted Debt Exchange Notes or Refinancing Indebtedness, as applicable.

8.9 Limitation on Lines of Business. The Borrower shall not, and shall not
permit any of its Restricted Subsidiaries to, directly or indirectly, enter into
any business, either directly or through any Restricted Subsidiary, except for
those businesses of the same general type as those in which the Borrower and its
Restricted Subsidiaries are engaged in on the Closing Date or which are
reasonably related thereto and any business related thereto.

 

- 159 -



--------------------------------------------------------------------------------

SECTION 9

Events of Default

9.1 Events of Default. Any of the following from and after the Closing Date
shall constitute an event of default:

(a) The Borrower shall fail to pay any principal of any Loan when due in
accordance with the terms hereof (whether at stated maturity, by mandatory
prepayment or otherwise); or the Borrower shall fail to pay any interest on any
Loan, or any other amount payable hereunder, within five Business Days after any
such interest or other amount becomes due in accordance with the terms hereof;
or

(b) Any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document (or in any amendment, modification or supplement
hereto or thereto) or which is contained in any certificate furnished at any
time by or on behalf of any Loan Party pursuant to this Agreement or any such
other Loan Document shall prove to have been incorrect in any material respect
on or as of the date made or deemed made; or

(c) Any Loan Party shall default in the payment, observance or performance of
any term, covenant or agreement contained in Section 8; or

(d) Any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in clauses (a) through (c) of this Subsection 9.1), and such default
shall continue unremedied for a period of, in the case of a default with respect
to reporting obligations under Subsection 7.1, 180 days, and in the case of any
other default, 30 days, in each case after the earlier of (A) the date on which
a Responsible Officer of the Borrower becomes aware of such failure and (B) the
date on which written notice thereof shall have been given to the Borrower by
the Administrative Agent or the Required Lenders; or

(e) Any Loan Party or any of its Restricted Subsidiaries shall (i) default in
(x) any payment of principal of or interest on any Indebtedness (excluding
Indebtedness hereunder) in excess of $40,000,000 or (y) in the payment of any
Guarantee Obligation in respect of Indebtedness in excess of $40,000,000, beyond
the period of grace, if any, provided in the instrument or agreement under which
such Indebtedness or Guarantee Obligation was created; (ii) default in the
observance or performance of any other agreement or condition relating to any
Indebtedness (excluding Indebtedness hereunder) or Guarantee Obligation referred
to in clause (i) above or contained in any instrument or agreement evidencing,
securing or relating thereto (other than a failure to provide notice of a
default or an event of default under such instrument or agreement or default in
the observance of or compliance with any financial maintenance covenant), or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to cause, or to permit the holder or holders of such
Indebtedness or beneficiary or beneficiaries of such Guarantee Obligation (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of

 

- 160 -



--------------------------------------------------------------------------------

notice or lapse of time if required, such Indebtedness to become due prior to
its stated maturity or such Guarantee Obligation to become payable (an
“Acceleration”; and the term “Accelerated” shall have a correlative meaning),
and such time shall have lapsed and, if any notice (a “Default Notice”) shall be
required to commence a grace period or declare the occurrence of an event of
default before notice of Acceleration may be delivered, such Default Notice
shall have been given and (in the case of the preceding clause (i) or (ii)) such
default, event or condition shall not have been remedied or waived by or on
behalf of the holder or holders of such Indebtedness or Guarantee Obligation
(provided that the preceding clause (ii) shall not apply to (x) secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, if such sale or transfer is
permitted hereunder or (y) any termination event or similar event pursuant to
the terms of any Hedge Agreement); or (iii) in the case of any Indebtedness or
Guarantee Obligations referred to in clause (i) above containing or otherwise
requiring observance or compliance with any financial maintenance covenant,
default in the observance of or compliance with such financial maintenance
covenant such that such Indebtedness or Guarantee Obligation shall have been
Accelerated and such Acceleration shall not have been rescinded; or

(f) If (i) the Borrower or any Material Subsidiary of the Borrower shall
commence any case, proceeding or other action (A) under any existing or future
law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts (excluding, in each case, the solvent liquidation or reorganization of any
Foreign Subsidiary of the Borrower that is not a Loan Party), or (B) seeking
appointment of a receiver, interim receiver, receivers, receiver and manager,
trustee, custodian, conservator or other similar official for it or for all or
any substantial part of its assets, or the Borrower or any Material Subsidiary
of the Borrower shall make a general assignment for the benefit of its
creditors; or (ii) there shall be commenced against the Borrower or any Material
Subsidiary of the Borrower any case, proceeding or other action of a nature
referred to in clause (i) above which (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged, unstayed or unbonded for a period of 60 days; or (iii) there shall
be commenced against the Borrower or any Material Subsidiary of the Borrower any
case, proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets which results in the entry of an order for any such relief which
shall not have been vacated, discharged, stayed or bonded pending appeal within
60 days from the entry thereof; or (iv) the Borrower or any Material Subsidiary
of the Borrower shall take any corporate or other similar organizational action
in furtherance of, or indicating its consent to, approval of, or acquiescence
in, any of the acts set forth in clause (i), (ii), or (iii) above; or (v) the
Borrower or any Material Subsidiary of the Borrower shall be generally unable
to, or shall admit in writing its general inability to, pay its debts as they
become due; or

 

- 161 -



--------------------------------------------------------------------------------

(g) (i) Any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
failure to satisfy the minimum funding standard (within the meaning of
Section 412 of the Code or Section 302 of ERISA), whether or not waived, shall
exist with respect to any Plan or any Lien in favor of the PBGC or a Plan shall
arise on the assets of either of the Borrower or any Commonly Controlled Entity,
(iii) a Reportable Event shall occur with respect to, or proceedings shall
commence to have a trustee appointed, or a trustee shall be appointed, to
administer or to terminate, any Single Employer Plan, which Reportable Event or
commencement of proceedings or appointment of a trustee is in the reasonable
opinion of the Administrative Agent likely to result in the termination of such
Plan for purposes of Title IV of ERISA, (iv) any Single Employer Plan shall
terminate for purposes of Title IV of ERISA other than a standard termination
pursuant to Section 4041(b) of ERISA, (v) either of the Borrower or any Commonly
Controlled Entity shall, or in the reasonable opinion of the Administrative
Agent is reasonably likely to, incur any liability in connection with a
withdrawal from, or the Insolvency or ERISA Reorganization of, a Multiemployer
Plan, or (vi) any other event or condition shall occur or exist with respect to
a Plan; and in each case in clauses (i) through (vi) above, such event or
condition, together with all other such events or conditions, if any, would be
reasonably expected to result in a Material Adverse Effect; or

(h) One or more judgments or decrees shall be entered against the Borrower or
any of its Restricted Subsidiaries involving in the aggregate at any time a
liability (net of any insurance or indemnity payments actually received in
respect thereof prior to or within 60 days from the entry thereof, or to be
received in respect thereof in the event any appeal thereof shall be
unsuccessful) of $40,000,000 or more, and all such judgments or decrees shall
not have been vacated, discharged, stayed or bonded pending appeal within 60
days from the entry thereof; or

(i) (i) The Guarantee and Collateral Agreement shall, or any other Security
Document covering a significant portion of the Term Loan Priority Collateral
shall (at any time after its execution, delivery and effectiveness) cease for
any reason to be in full force and effect (other than pursuant to the terms
hereof or thereof), or any Loan Party which is a party to any such Security
Document shall so assert in writing or (ii) the Lien created by any of the
Security Documents shall cease to be perfected and enforceable in accordance
with its terms or of the same effect as to perfection and priority purported to
be created thereby with respect to any significant portion of the Term Loan
Priority Collateral (other than in connection with any termination of such Lien
in respect of any Collateral as permitted hereby or by any Security Document)
and such failure of such Lien to be perfected and enforceable with such priority
shall have continued unremedied for a period of 20 days; or

(j) Any Loan Party shall assert in writing that any of the ABL/Term Loan
Intercreditor Agreement, any Junior Lien Intercreditor Agreement (after
execution and delivery thereof) or any Other Intercreditor Agreement (after
execution and delivery thereof) shall have ceased for any reason to be in full
force and effect (other than pursuant to the terms hereof or thereof) or shall
knowingly contest, or knowingly support any other Person in any action that
seeks to contest, the validity or effectiveness of any such intercreditor
agreement (other than pursuant to the terms hereof or thereof); or

 

- 162 -



--------------------------------------------------------------------------------

(k) Subject to the Borrower’s option to make a payment in full of all of the
Term Loans, or to make a Change of Control Offer, each in accordance with
Subsection 8.8(a) (whether or not in connection with any repayment or repurchase
of Indebtedness outstanding pursuant to any Junior Debt), a Change of Control
shall have occurred.

9.2 Remedies Upon an Event of Default. (a) If any Event of Default occurs and is
continuing, then, and in any such event, (A) if such event is an Event of
Default specified in clause (i) or (ii) of Subsection 9.1(f) with respect to the
Borrower, automatically the Loans hereunder (with accrued interest thereon) and
all other amounts owing under this Agreement shall immediately become due and
payable, and (B) if such event is any other Event of Default, with the consent
of the Required Lenders, the Administrative Agent may, or upon the request of
the Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement to be due and payable forthwith, whereupon
the same shall immediately become due and payable.

(b) Except as expressly provided above in this Section 9, to the maximum extent
permitted by applicable law, presentment, demand, protest and all other notices
of any kind are hereby expressly waived.

SECTION 10

The Agents and the Other Representatives

10.1 Appointment. (a) Each Lender hereby irrevocably designates and appoints the
Agents as the agents of such Lender under this Agreement and the other Loan
Documents, and each such Lender irrevocably authorizes each Agent, in such
capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to or required of such Agent by the terms
of this Agreement and the other Loan Documents, together with such other powers
as are reasonably incidental thereto. Notwithstanding any provision to the
contrary elsewhere in this Agreement, the Agents and the Other Representatives
shall not have any duties or responsibilities, except, in the case of the
Administrative Agent and the Collateral Agent, those expressly set forth herein,
or any fiduciary relationship with any Lender, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against any
Agent or the Other Representatives.

(b) Each of the Agents may perform any of their respective duties under this
Agreement, the other Loan Documents and any other instruments and agreements
referred to herein or therein by or through its respective officers, directors,
agents, employees or affiliates, or delegate any and all such rights and powers
to, any one or more sub-agents appointed by such Agent (it being understood and
agreed, for avoidance of doubt and without limiting the generality of the
foregoing, that the Administrative Agent and the Collateral Agent may perform
any of their respective duties under the Security Documents by or through one or
more of their respective affiliates). Each Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The

 

- 163 -



--------------------------------------------------------------------------------

exculpatory provisions of this Section 10 shall apply to any such sub-agent and
to the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.

(c) Except for Subsections 10.5, 10.8(a), (b), (c) and (e) and (to the extent of
the Borrower’s rights thereunder and the conditions included therein) 10.9, the
provisions of this Section 10 are solely for the benefit of the Agents and the
Lenders, and neither the Borrower nor any other Loan Party shall have rights as
a third party beneficiary of any of such provisions.

10.2 The Administrative Agent and Affiliates. Each person serving as an Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include each person serving as an Agent
hereunder in its individual capacity. Such person and its affiliates may accept
deposits from, lend money to, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with
Holdings, the Borrower or any Subsidiary or other Affiliate thereof as if such
person were not an Agent hereunder and without any duty to account therefor to
the Lenders.

10.3 Action by an Agent. In performing its functions and duties under this
Agreement, (a) each Agent shall act solely as an agent for the Lenders and, as
applicable, the other Secured Parties, and (b) no Agent assumes any (and shall
not be deemed to have assumed any) relationship of agency or trust with or for
the Borrower or any of its Subsidiaries. Each Agent may execute any of its
duties under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact (including the Collateral Agent in the case of the
Administrative Agent), and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. No Agent shall be responsible for the
negligence or misconduct of any agents or attorneys-in-fact or counsel selected
by it with reasonable care.

10.4 Exculpatory Provisions. (a) No Agent shall have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, no Agent:

(i) shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that such Agent shall not be required to take
any action that, in its judgment or the judgment of its counsel, may expose such
Agent to liability or that is contrary to any Loan Document or applicable
Requirement of Law; and

 

- 164 -



--------------------------------------------------------------------------------

(iii) shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the person serving as such Agent or any of its
affiliates in any capacity.

(b) No Agent shall be liable for any action taken or not taken by it (x) with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Subsection 9.2 or Subsection 11.1, as applicable) or (y) in the absence of its
own bad faith, gross negligence or willful misconduct. No Agent shall be deemed
to have knowledge of any Default unless and until notice describing such Default
is given to such Agent by the Borrower or a Lender. In the absence of its own
bad faith, gross negligence or willful misconduct, no Agent shall have any duty
or liability whatsoever to the Borrower, the Guarantors or the Lenders for
monitoring the list or entities of, or enforcing the provisions related to,
Disqualified Parties.

(c) No Agent shall be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report, statement, agreement or other document delivered hereunder or thereunder
or in connection herewith or therewith, (iii) the performance or observance of
any of the covenants, agreements or other terms or conditions set forth herein
or therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or the creation, perfection or priority
of any Lien purported to be created by the Security Documents or (v) the
satisfaction of any condition set forth in herein, other than to confirm receipt
of items expressly required to be delivered to such Agent. Without limiting the
generality of the foregoing, the use of the term “agent” in this Agreement with
reference to the Administrative Agent or the Collateral Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term as used merely as a
matter of market custom and is intended to create or reflect only an
administrative relationship between independent contracting parties.

(d) Each party to this Agreement acknowledges and agrees that the Administrative
Agent may use an outside service provider for the tracking of all UCC financing
statements required to be filed pursuant to the Loan Documents and notification
to the Administrative Agent, of, among other things, the upcoming lapse or
expiration thereof, and that any such service provider will be deemed to be
acting at the request and on behalf of the Borrower and the other Loan Parties.
No Agent shall be liable for any action taken or not taken by any such service
provider.

10.5 Acknowledgement and Representations by Lenders. Each Lender expressly
acknowledges that none of the Agents or the Other Representatives nor any of
their officers, directors, employees, agents, attorneys-in-fact or affiliates
has made any representations or warranties to it and that no act by any Agent or
any Other Representative hereafter taken, including any review of the affairs of
the Borrower or any other Loan Party, shall be deemed to constitute any
representation or warranty by such Agent or such Other Representative to any
Lender. Each Lender further represents and warrants to the Agents, the Other
Representatives

 

- 165 -



--------------------------------------------------------------------------------

and each of the Loan Parties that it has had the opportunity to review each
document made available to it on the Platform in connection with this Agreement
and has acknowledged and accepted the terms and conditions applicable to the
recipients thereof. Each Lender represents to the Agents, the Other
Representatives and each of the Loan Parties that, independently and without
reliance upon any Agent, the Other Representatives or any other Lender, and
based on such documents and information as it has deemed appropriate, it has
made and will make, its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of
Holdings and the Borrower and the other Loan Parties, it has made its own
decision to make its Loans hereunder and enter into this Agreement and it will
make its own decisions in taking or not taking any action under this Agreement
and the other Loan Documents and, except as expressly provided in this
Agreement, neither the Agents nor any Other Representative shall have any duty
or responsibility, either initially or on a continuing basis, to provide any
Lender or the holder of any Note with any credit or other information with
respect thereto, whether coming into its possession before the making of the
Loans or at any time or times thereafter. Each Lender (other than, in the case
of clause (i), an Affiliated Lender, any Parent Entity (other than Holdings) or
any Unrestricted Subsidiary) represents to each other party hereto that (i) it
is a bank, savings and loan association or other similar savings institution,
insurance company, investment fund or company or other financial institution
which makes or acquires commercial loans in the ordinary course of its business
and that it is participating hereunder as a Lender for such commercial purposes
and (ii) it has the knowledge and experience to be and is capable of evaluating
the merits and risks of being a Lender hereunder. Each Lender acknowledges and
agrees to comply with the provisions of Subsection 11.6 applicable to the
Lenders hereunder.

10.6 Indemnity; Reimbursement by Lenders. (a) To the extent that the Borrower or
any other Loan Party for any reason fails to indefeasibly pay any amount
required under Subsection 11.5 to be paid by it to the Administrative Agent (or
any sub-agent thereof), or the Collateral Agent (or any sub-agent thereof), or
any Related Party of any of the foregoing, each Lender severally agrees to pay
ratably according to their respective Term Credit Percentages on the date on
which the applicable unreimbursed expense or indemnity payment is sought under
this Subsection 10.6 such unpaid amount (such indemnity shall be effective
whether or not the related losses, claims, damages, liabilities and related
expenses are incurred or asserted by any party hereto or any third party);
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the Collateral Agent
(or any sub-agent thereof), or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or the Collateral
Agent (or any sub-agent thereof), in connection with such capacity. The
obligations of the Lenders under this Subsection 10.6 are subject to the
provisions of Subsection 4.8.

(b) Any Agent shall be fully justified in failing or refusing to take any action
hereunder and under any other Loan Document (except actions expressly required
to be taken by it hereunder or under the Loan Documents) unless it shall first
be indemnified to its satisfaction by the Lenders pro rata against any and all
liability, cost and expense that it may incur by reason of taking or continuing
to take any such action.

 

- 166 -



--------------------------------------------------------------------------------

(c) All amounts due under this Subsection 10.6 shall be payable not later than
three Business Days after demand therefor. The agreements in this Subsection
10.6 shall survive the payment of the Loans and all other amounts payable
hereunder.

10.7 Right to Request and Act on Instructions.

(a) Each Agent may at any time request instructions from the Lenders with
respect to any actions or approvals which by the terms of this Agreement or of
any of the Loan Documents an Agent is permitted or desires to take or to grant,
and if such instructions are promptly requested, the requesting Agent shall be
absolutely entitled as between itself and the Lenders to refrain from taking any
action or to withhold any approval and shall not be under any liability
whatsoever to any Lender for refraining from any action or withholding any
approval under any of the Loan Documents until it shall have received such
instructions from Required Lenders or all or such other portion of the Lenders
as shall be prescribed by this Agreement. Without limiting the foregoing, no
Lender shall have any right of action whatsoever against any Agent as a result
of an Agent acting or refraining from acting under this Agreement or any of the
other Loan Documents in accordance with the instructions of the Required Lenders
(or all or such other portion of the Lenders as shall be prescribed by this
Agreement) and, notwithstanding the instructions of the Required Lenders (or
such other applicable portion of the Lenders), an Agent shall have no obligation
to any Lender to take any action if it believes, in good faith, that such action
would violate applicable law or exposes an Agent to any liability for which it
has not received satisfactory indemnification in accordance with the provisions
of Subsection 10.6.

(b) Each Agent shall be entitled to rely upon, and shall not incur any liability
for relying upon, any notice, request, certificate, consent, statement,
instrument, document or other writing (including any electronic message,
Internet or intranet website posting or other distribution) believed by it to be
genuine and to have been signed, sent or otherwise authenticated by the proper
person. Each Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan that by its terms must be fulfilled
to the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan. Each Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
be entitled to rely upon the advice of any such counsel, accountants or experts
and shall not be liable for any action taken or not taken by it in accordance
with such advice.

10.8 Collateral Matters. (a) Each Lender authorizes and directs the
Administrative Agent and the Collateral Agent to enter into (x) the Security
Documents, the ABL/Term Loan Intercreditor Agreement, any Junior Lien
Intercreditor Agreement and any Other Intercreditor Agreement for the benefit of
the Lenders and the other Secured Parties, (y) any amendments, amendments and
restatements, restatements or waivers of or supplements to or other
modifications to the Security Documents, the ABL/Term Loan Intercreditor
Agreement, any Junior Lien Intercreditor Agreement and any Other Intercreditor
Agreement or other intercreditor agreements in connection with the incurrence by
any Loan Party or any Subsidiary thereof of Additional Indebtedness (each, an
“Intercreditor Agreement Supplement”) to permit such

 

- 167 -



--------------------------------------------------------------------------------

Additional Indebtedness to be secured by a valid, perfected lien (with such
priority as may be designated by the Borrower or relevant Subsidiary, to the
extent such priority is permitted by the Loan Documents) and (z) any Incremental
Commitment Amendment as provided in Subsection 2.8 together with any escrow
agreements in connection therewith, any Increase Supplement as provided in
Subsection 2.8, any Lender Joinder Agreement as provided in Subsection 2.8, any
agreement required in connection with a Permitted Debt Exchange Offer pursuant
to Subsection 2.9, any Extension Amendment as provided in Subsection 2.10 and
any Specified Refinancing Amendment as provided in Subsection 2.11. Each Lender
hereby agrees, and each holder of any Note by the acceptance thereof will be
deemed to agree, that, except as otherwise set forth herein, any action taken by
the Administrative Agent, Collateral Agent or the Required Lenders in accordance
with the provisions of this Agreement, the Security Documents, the ABL/Term Loan
Intercreditor Agreement, any Junior Lien Intercreditor Agreement, any Other
Intercreditor Agreement, any Intercreditor Agreement Supplement, any Incremental
Commitment Amendment and any escrow agreement entered into in connection
therewith, any Increase Supplement, any Lender Joinder Agreement or any
agreement required in connection with a Permitted Debt Exchange Offer or any
Extension Amendment or any Specified Refinancing Amendment and the exercise by
the Agents or the Required Lenders of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders. The Collateral Agent is hereby
authorized on behalf of all of the Lenders, without the necessity of any notice
to or further consent from any Lender, from time to time, to take any action
with respect to any applicable Collateral or Security Documents which may be
necessary to perfect and maintain perfected the security interest in and liens
upon the Collateral granted pursuant to the Security Documents. Each Lender
agrees that it will not have any right individually to enforce or seek to
enforce any Security Document or to realize upon any Collateral for the Loans
unless instructed to do so by the Collateral Agent, it being understood and
agreed that such rights and remedies may be exercised only by the Collateral
Agent. The Collateral Agent may grant extensions of time for the creation and
perfection of security interests in or the obtaining of title insurance, legal
opinions or other deliverables with respect to particular assets or the
provision of any guarantee by any Subsidiary (including extensions beyond the
Closing Date or in connection with assets acquired, or Subsidiaries formed or
acquired, after the Closing Date) where it determines that such action cannot be
accomplished without undue effort or expense by the time or times at which it
would otherwise be required to be accomplished by this Agreement or the Security
Documents.

(b) The Lenders hereby authorize each Agent, in each case at its option and in
its discretion, (A) to release any Lien granted to or held by such Agent upon
any Collateral (i) upon termination of the Commitments and payment and
satisfaction of all of the First Lien Loan Document Obligations under the Loan
Documents at any time arising under or in respect of this Agreement or the Loan
Documents or the transactions contemplated hereby or thereby that are then due
and unpaid, (ii) constituting property being sold or otherwise disposed of (to
Persons other than a Loan Party) upon the sale or other disposition thereof,
(iii) owned by any Subsidiary Guarantor which becomes an Excluded Subsidiary or
ceases to be a Restricted Subsidiary of the Borrower or constituting Capital
Stock or other equity interests of an Excluded Subsidiary, (iv) if approved,
authorized or ratified in writing by the Required Lenders (or such greater
amount, to the extent required by Subsection 11.1) or (v) as otherwise may be
expressly provided in the relevant Security Documents, (B) enter into any
intercreditor agreement (including the ABL/Term Loan Intercreditor Agreement, a
Junior Lien Intercreditor Agreement and any Other

 

- 168 -



--------------------------------------------------------------------------------

Intercreditor Agreement) on behalf of, and binding with respect to, the Lenders
and their interest in designated assets, to give effect to any Special Purpose
Financing, including to clarify the respective rights of all parties in and to
designated assets; (C) at the written request of the Borrower to subordinate any
Lien (or to confirm the absence of any Lien) on any Excluded Assets or any other
property granted to or held by such Agent, as the case may be under any Loan
Document to the holder of any Permitted Lien (other than Permitted Liens
securing the Obligations under the Loan Documents or that are required by the
express terms of this Agreement to be pari passu with or junior to the Liens on
the Collateral securing the First Lien Loan Document Obligations pursuant to the
ABL/Term Loan Intercreditor Agreement, a Junior Lien Intercreditor Agreement or
an Other Intercreditor Agreement), (D) to release any Subsidiary Guarantor from
its Obligations under any Loan Documents to which it is a party if such Person
ceases to be a Restricted Subsidiary of the Borrower or becomes an Excluded
Subsidiary and (E) to release any Lien granted to or held by such Agent upon any
ABL Priority Collateral to the extent required pursuant to the terms of the
ABL/Term Loan Intercreditor Agreement or any Other Intercreditor Agreement. Upon
request by any Agent, at any time, the Required Lenders or all or such other
portion of the Lenders as shall be prescribed by this Agreement will confirm in
writing any Agent’s authority to release particular types or items of Collateral
pursuant to this Subsection 10.8.

(c) The Lenders hereby authorize the Administrative Agent and the Collateral
Agent, as the case may be, in each case at its option and in its discretion, to
enter into any amendment, amendment and restatement, restatement, waiver,
supplement or modification, and to make or consent to any filings or to take any
other actions, in each case as contemplated by Subsection 11.17. Upon request by
any Agent, at any time, the Required Lenders will confirm in writing the
Administrative Agent’s and the Collateral Agent’s authority under this
Subsection 10.8(c).

(d) No Agent shall have any obligation whatsoever to the Lenders to assure that
the Collateral exists or is owned by Holdings, the Borrower or any of its
Restricted Subsidiaries or is cared for, protected or insured or that the Liens
granted to any Agent herein or pursuant hereto have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and powers granted or available to the Agents in this
Subsection 10.8 or in any of the Security Documents, it being understood and
agreed by the Lenders that in respect of the Collateral, or any act, omission or
event related thereto, each Agent may act in any manner it may deem appropriate,
in its sole discretion, given such Agent’s own interest in the Collateral as a
Lender and that no Agent shall have any duty or liability whatsoever to the
Lenders, except for its gross negligence or willful misconduct as determined by
a court of competent jurisdiction in a final and non-appealable decision.

(e) Notwithstanding any provision herein to the contrary, any Security Document
may be amended (or amended and restated), restated, waived, supplemented or
modified as contemplated by and in accordance with either Subsection 11.1 or
11.17, as applicable, with the written consent of the Agent party thereto and
the Loan Party party thereto.

 

- 169 -



--------------------------------------------------------------------------------

(f) The Collateral Agent may, and hereby does, appoint the Administrative Agent
as its agent for the purposes of holding any Collateral and/or perfecting the
Collateral Agent’s security interest therein and for the purpose of taking such
other action with respect to the collateral as such Agents may from time to time
agree.

10.9 Successor Agent. Subject to the appointment of a successor as set forth
herein, (i) the Administrative Agent or the Collateral Agent may be removed by
the Borrower or the Required Lenders if the Administrative Agent, the Collateral
Agent, or a controlling affiliate of the Administrative Agent or the Collateral
Agent is a Defaulting Lender and (ii) the Administrative Agent and the
Collateral Agent may resign as Administrative Agent or Collateral Agent,
respectively, in each case upon ten days’ notice to the Administrative Agent,
the Lenders and the Borrower, as applicable. If the Administrative Agent or the
Collateral Agent shall be removed by the Borrower or the Required Lenders
pursuant to clause (i) above or if the Administrative Agent or the Collateral
Agent shall resign as Administrative Agent or Collateral Agent, as applicable,
under this Agreement and the other Loan Documents, then the Required Lenders
shall appoint from among the Lenders a successor agent for the Lenders, which
such successor agent shall be subject to approval by the Borrower; provided that
such approval by the Borrower in connection with the appointment of any
successor Administrative Agent shall only be required so long as no Event of
Default under Subsection 9.1(a) or (f) has occurred and is continuing; provided
further, that the Borrower shall not unreasonably withhold its approval of any
successor Administrative Agent if such successor is a commercial bank with a
consolidated combined capital and surplus of at least $5,000,000,000. Upon the
successful appointment of a successor agent, such successor agent shall succeed
to the rights, powers and duties of the Administrative Agent or the Collateral
Agent, as applicable, and the term “Administrative Agent” or “Collateral Agent”,
as applicable, shall mean such successor agent effective upon such appointment
and approval, and the former Agent’s rights, powers and duties as Administrative
Agent or Collateral Agent, as applicable, shall be terminated, without any other
or further act or deed on the part of such former Agent or any of the parties to
this Agreement or any holders of the Loans. After any retiring Agent’s
resignation or removal as Agent, the provisions of this Section 10 (including
this Subsection 10.9) shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Agent under this Agreement and the other
Loan Documents. The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor.

10.10 [Reserved].

10.11 Withholding Tax. To the extent required by any applicable law, each Agent
may withhold from any payment to any Lender an amount equivalent to any
applicable withholding tax, and in no event shall such Agent be required to be
responsible for or pay any additional amount with respect to any such
withholding. If the Internal Revenue Service or any other Governmental Authority
asserts a claim that any Agent did not properly withhold tax from amounts paid
to or for the account of any Lender because the appropriate form was not
delivered or was not properly executed or because such Lender failed to notify
such Agent of a change in circumstances which rendered the exemption from or
reduction of withholding tax ineffective or for any other reason, without
limiting the provisions of Subsection 4.11(a) or 4.12, such Lender shall
indemnify such Agent fully for all amounts paid, directly or indirectly, by such
Agent as tax or otherwise, including any penalties or interest and together with
any expenses incurred and shall

 

- 170 -



--------------------------------------------------------------------------------

make payable in respect thereof within 30 days after demand therefor. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due the Administrative Agent under this
Subsection 10.11. The agreements in this Subsection 10.11 shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender and the repayment, satisfaction or
discharge of all other First Lien Loan Document Obligations.

10.12 Other Representatives. None of the entities identified as joint
bookrunners and joint lead arrangers pursuant to the definition of Other
Representative contained herein, shall have any duties or responsibilities
hereunder or under any other Loan Document in its capacity as such. Without
limiting the foregoing, no Other Representative shall have nor be deemed to have
a fiduciary relationship with any Lender. At any time that any Lender serving as
an Other Representative shall have transferred to any other Person (other than
any of its affiliates) all of its interests in the Loans and in the Commitments,
such Lender shall be deemed to have concurrently resigned as such Other
Representative.

10.13 Administrative Agent May File Proofs of Claim. In case of the pendency of
any Bankruptcy Proceeding or any other judicial proceeding relative to any Loan
Party, the Administrative Agent (irrespective of whether the principal of any
Loan shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower) is hereby authorized by the Lenders, by intervention
in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, and the Administrative Agent and
their respective agents and counsel and all other amounts due the Lenders and
the Administrative Agent under Subsections 4.5 and 11.5) allowed in such
judicial proceeding;

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Subsections 4.5 and 11.5.

 

- 171 -



--------------------------------------------------------------------------------

10.14 Application of Proceeds. The Lenders, the Administrative Agent and the
Collateral Agent agree, as among such parties, as follows: subject to the terms
of the ABL/Term Loan Intercreditor Agreement, any Junior Lien Intercreditor
Agreement, any Other Intercreditor Agreement or any Intercreditor Agreement
Supplement, after the occurrence and during the continuance of an Event of
Default, all amounts collected or received by the Administrative Agent, the
Collateral Agent or any Lender on account of amounts then due and outstanding
under any of the Loan Documents (the “Collection Amounts”) shall, except as
otherwise expressly provided herein, be applied as follows: first, to pay all
reasonable out-of-pocket costs and expenses (including reasonable attorneys’
fees to the extent provided herein) due and owing hereunder of the
Administrative Agent and the Collateral Agent in connection with enforcing the
rights of the Agents and the Lenders under the Loan Documents (including all
expenses of sale or other realization of or in respect of the Collateral and any
sums advanced to the Collateral Agent or to preserve its security interest in
the Collateral), second, to pay all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees to the extent provided herein) due and
owing hereunder of each of the Lenders in connection with enforcing such
Lender’s rights under the Loan Documents, third, to pay interest on Loans then
outstanding; fourth, to pay principal of Loans then outstanding and obligations
under Interest Rate Agreements, Currency Agreements, Commodities Agreements,
Bank Products Agreements and Management Guarantees permitted hereunder and
secured by the Guarantee and Collateral Agreement, ratably among the applicable
Secured Parties in proportion to the respective amounts described in this clause
“fourth” payable to them, and fifth, to pay the surplus, if any, to whomever may
be lawfully entitled to receive such surplus. To the extent any amounts
available for distribution pursuant to clause “third” or “fourth” above are
insufficient to pay all obligations described therein in full, such moneys shall
be allocated pro rata among the applicable Secured Parties in proportion to the
respective amounts described in the applicable clause at such time. This
Subsection 10.14 may be amended (and the Lenders hereby irrevocably authorize
the Administrative Agent to enter into any such amendment) to the extent
necessary to reflect differing amounts payable, and priorities of payments, to
Lenders participating in any new classes or tranches of loans added pursuant to
Subsections 2.8, 2.10 and 2.11, as applicable.

Notwithstanding the foregoing, Excluded Obligations (as defined in the Guarantee
and Collateral Agreement) with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or its assets and such Excluded Obligations
shall be disregarded in any application of Collection Amounts pursuant to the
preceding paragraph.

SECTION 11

Miscellaneous

11.1 Amendments and Waivers. (a) Neither this Agreement nor any other Loan
Document, nor any terms hereof or thereof, may be amended, supplemented,
modified or waived except in accordance with the provisions of this Subsection
11.1. The Required Lenders may, or, with the written consent of the Required
Lenders, the Administrative Agent may, from time to time, (x) enter into with
the respective Loan Parties hereto or thereto, as the case may be, written
amendments, supplements or modifications hereto and to the other Loan Documents
for the purpose of adding any provisions to this Agreement or to the other Loan
Documents or changing, in any manner the rights or obligations of the Lenders or
the Loan Parties hereunder or thereunder or (y) waive at any Loan Party’s
request, on such terms and conditions as the Required Lenders or the
Administrative Agent, as the case may be, may specify in such instrument, any of

 

- 172 -



--------------------------------------------------------------------------------

the requirements of this Agreement or the other Loan Documents or any Default or
Event of Default and its consequences; provided, however, that amendments
pursuant to Subsections 11.1 (d) and (f) may be effected without the consent of
the Required Lenders to the extent provided therein; provided further, that no
such waiver and no such amendment, supplement or modification shall:

(i) (A) reduce or forgive the amount or extend the scheduled date of maturity of
any Loan or of any scheduled installment thereof (including extending any
Maturity Date), (B) reduce the stated rate of any interest, commission or fee
payable hereunder (other than as a result of any waiver of the applicability of
any post-default increase in interest rates), (C) extend the scheduled date of
any payment of any Lenders’ Loans, or (D) change the currency in which any Loan
is payable, in each case without the consent of each Lender directly and
adversely affected thereby (it being understood that amendments to, or waivers
or modifications of any conditions precedent, representations, warranties,
covenants, Defaults or Events of Default or of a mandatory repayment of the
Loans of all Lenders shall not constitute an extension of the scheduled date of
maturity, any scheduled installment, or the scheduled date of payment of the
Loans of any Lender);

(ii) amend, modify or waive any provision of this Subsection 11.1(a) or reduce
the percentage specified in the definition of “Required Lenders,” or consent to
the assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement and the other Loan Documents (other than pursuant to
Subsection 8.7 or 11.6(a)), in each case without the written consent of all the
Lenders;

(iii) release Guarantors accounting for all or substantially all of the value of
the Guarantee of the First Lien Loan Document Obligations pursuant to the
Guarantee and Collateral Agreement, or, in the aggregate (in a single
transaction or a series of related transactions), all or substantially all of
the Term Loan Priority Collateral without the consent of all of the Lenders,
except as expressly permitted hereby or by any Security Document (as such
documents are in effect on the date hereof or, if later, the date of execution
and delivery thereof in accordance with the terms hereof);

(iv) require any Lender to make Loans having an Interest Period of longer than
six months or shorter than one month without the consent of such Lender;

(v) amend, modify or waive any provision of Section 10 without the written
consent of the then Agents; or

(vi) amend, modify or waive any provision of Subsection 10.1(a), 10.4 or 10.12
without the written consent of any Other Representative directly and adversely
affected thereby;

provided further that, notwithstanding and in addition to the foregoing, and in
addition to Liens on the Collateral that the Collateral Agent is authorized to
release pursuant to Subsection 10.8(b), the Collateral Agent may, in its
discretion, release the Lien on Collateral valued in the aggregate not in excess
of $25,000,000 in any Fiscal Year without the consent of any Lender.

 

- 173 -



--------------------------------------------------------------------------------

(b) Any waiver and any amendment, supplement or modification pursuant to this
Subsection 11.1 shall apply to each of the Lenders and shall be binding upon the
Loan Parties, the Lenders, the Agents and all future holders of the Loans. In
the case of any waiver, each of the Loan Parties, the Lenders and the Agents
shall be restored to their former position and rights hereunder and under the
other Loan Documents, and any Default or Event of Default waived shall be deemed
to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon.

(c) [Reserved].

(d) Notwithstanding any provision herein to the contrary, this Agreement and the
other Loan Documents may be amended (i) to cure any ambiguity, mistake,
omission, defect, or inconsistency with the consent of the Borrower and the
Administrative Agent, (ii) in accordance with Subsection 2.8 to incorporate the
terms of any Incremental Commitments (including to add a new revolving facility
or letter of credit facility under this Agreement with respect to any
Incremental Revolving Commitment or Incremental Letter of Credit Commitment or
to add an escrow arrangement) with the written consent of the Borrower and
Lenders providing such Incremental Commitments, (iii) in accordance with
Subsection 2.10 to effectuate an Extension with the written consent of the
Borrower and the Extending Lenders, (iv) in accordance with Subsection 2.11 to
incorporate the terms of any Specified Refinancing Facilities with the consent
of the Borrower and the applicable Specified Refinancing Lenders, (v) in
accordance with Subsection 7.12, to change the financial reporting convention,
(vi) with the consent of the Borrower and the Administrative Agent (in each case
such consent not to be unreasonably withheld or delayed), in the event any
mandatory prepayment or redemption provision in respect of the Net Cash Proceeds
of Asset Dispositions or Recovery Events or from Excess Cash Flow included or to
be included in any Incremental Commitment Amendment or any Indebtedness
constituting Additional Obligations or that would constitute Additional
Obligations would result in Incremental Term Loans or Additional Obligations, as
applicable, being prepaid or redeemed on a more than ratable basis with the Term
Loans in respect of the Net Cash Proceeds from any such Asset Disposition or
Recovery Event or Excess Cash Flow prepayment to the extent such Net Cash
Proceeds or Excess Cash Flow are required to be applied to repay Term Loans
hereunder pursuant to Subsection 4.4(e), to provide for mandatory prepayments of
the Initial Term Loans such that, after giving effect thereto, the prepayments
made in respect of such Incremental Term Loans or Additional Obligations, as
applicable, are not on more than a ratable basis and (vii) to waive, amend or
modify this Agreement or any other Loan Document in a manner that by its terms
affects the rights or duties under this Agreement or any other Loan Document of
Lenders holding Loans or Commitments of a particular Tranche (but not the
Lenders holding Loans or Commitments of any other Tranche), by an agreement or
agreements in writing entered into by the Borrower and the requisite percentage
in interest of the Lenders with respect to such Tranche that would be required
to consent thereto under this Subsection if such Lenders were the only Lenders
hereunder at the time. Without limiting the generality of the foregoing, any
provision of this Agreement and the other Loan Documents, including Subsection
4.4, 4.8 or 10.14 hereof, may be amended as set forth in the immediately
preceding sentence pursuant to any Incremental Commitment Amendment, any
Extension Amendment or any Specified Refinancing Amendment, as the case may be,
to provide for non-pro rata borrowings and payments of any amounts hereunder as
between any Tranches, including the Term Loans, any Incremental Commitments or
Incremental Loans, any Extended Term

 

- 174 -



--------------------------------------------------------------------------------

Tranche and any Specified Refinancing Tranche, or to provide for the inclusion,
as appropriate, of the Lenders of any Extended Tranche, Specified Refinancing
Tranche, Incremental Commitments or Incremental Loans in any required vote or
action of the Required Lenders or of the Lenders of each Tranche hereunder. The
Administrative Agent hereby agrees (if requested by the Borrower) to execute any
amendment referred to in this clause (d) or an acknowledgement thereof.

(e) Notwithstanding any provision herein to the contrary, this Agreement may be
amended (or deemed amended) or amended and restated with the written consent of
the Required Lenders, the Administrative Agent and the Borrower (x) to add one
or more additional credit facilities to this Agreement and to permit the
extensions of credit from time to time outstanding thereunder and the accrued
interest and fees in respect thereof to share ratably in the benefits of this
Agreement and the other Loan Documents with the existing Facilities and the
accrued interest and fees in respect thereof, (y) to include, as appropriate,
the Lenders holding such credit facilities in any required vote or action of the
Required Lenders or of the Lenders of each Facility hereunder and (z) to provide
class protection for any additional credit facilities.

(f) Notwithstanding any provision herein to the contrary, any Security Document
may be amended (or amended and restated), restated, waived, supplemented or
modified as contemplated by Subsection 11.17 with the written consent of the
Agent party thereto and the Loan Party party thereto.

(g) If, in connection with any proposed change, waiver, discharge or termination
of or to any of the provisions of this Agreement and/or any other Loan Document
as contemplated by Subsection 11.1(a), the consent of each Lender or each
affected Lender, as applicable, is required and the consent of the Required
Lenders at such time is obtained but the consent of one or more of such other
Lenders whose consent is required is not obtained (each such Lender, a
“Non-Consenting Lender”) then the Borrower may, on notice to the Administrative
Agent and the Non-Consenting Lender, (A) replace such Non-Consenting Lender by
causing such Lender to (and such Lender shall be obligated to) assign pursuant
to Subsection 11.6 (with the assignment fee and any other costs and expenses to
be paid by the Borrower in such instance) all of its rights and obligations
under this Agreement to one or more assignees; provided that neither the
Administrative Agent nor any Lender shall have any obligation to the Borrower to
find a replacement Lender; provided, further, that the applicable assignee shall
have agreed to the applicable change, waiver, discharge or termination of this
Agreement and/or the other Loan Documents; and provided, further, that all
obligations of the Borrower owing to the Non-Consenting Lender relating to the
Loans, Commitments and participations so assigned shall be paid in full by the
assignee Lender (or, at its option, by the Borrower) to such Non-Consenting
Lender concurrently with such Assignment and Acceptance or (B) so long as no
Event of Default under Subsection 9.1(a) or (f) then exists or will exist
immediately after giving effect to the respective prepayment, prepay the Loans
and, if applicable, terminate the Commitments of such Non-Consenting Lender, in
whole or in part, subject to Subsection 4.12, without premium or penalty. In
connection with any such replacement under this Subsection 11.1(g), if the
Non-Consenting Lender does not execute and deliver to the Administrative Agent a
duly completed Assignment and Acceptance and/or any other documentation
necessary to reflect such replacement by the later of (a) the date on which the
replacement Lender executes and delivers such Assignment and Acceptance and/or
such other documentation and (b) the date

 

- 175 -



--------------------------------------------------------------------------------

as of which all obligations of the Borrower owing to the Non-Consenting Lender
relating to the Loans, Commitments and participations so assigned shall be paid
in full by the assignee Lender to such Non-Consenting Lender, then such
Non-Consenting Lender shall be deemed to have executed and delivered such
Assignment and Acceptance and/or such other documentation as of such date and
the Borrower shall be entitled (but not obligated) to execute and deliver such
Assignment and Acceptance and/or such other documentation on behalf of such
Non-Consenting Lender, and the Administrative Agent shall record such assignment
in the Register.

(h) Notwithstanding anything to the contrary herein, at any time and from time
to time, upon notice to the Administrative Agent (who shall promptly notify the
applicable Lenders) specifying in reasonable detail the proposed terms thereof,
the Borrower may make one or more loan modification offers to all the Lenders of
any Facility that would, if and to the extent accepted by any such Lender,
(a) change the Applicable Margin and/or fees payable with respect to the Loans
and/or Commitments under such Facility (in each case solely with respect to the
Loans and Commitments of accepting Lenders in respect of which an acceptance is
delivered) and (b) treat the Loans and/or Commitments so modified as a new
“Facility” and a new “Tranche” for all purposes under this Agreement; provided
that (i) such loan modification offer is made to each Lender under the
applicable Facility on the same terms and subject to the same procedures as are
applicable to all other Lenders under such Facility (which procedures in any
case shall be reasonably satisfactory to the Administrative Agent) and (ii) no
loan modification shall affect the rights or duties of, or any fees or other
amounts payable to, the Administrative Agent, without its prior written consent.
In connection with any such loan modification, the Borrower and each accepting
Lender shall execute and deliver to the Administrative Agent such agreements and
other documentation as the Administrative Agent shall reasonably specify to
evidence the acceptance of the applicable loan modification offer and the terms
and conditions thereof, and this Agreement and the other Loan Documents shall be
amended in writing (which may be executed and delivered by the Borrower and the
Administrative Agent and shall be effective only with respect to the applicable
Loans and Commitments of Lenders that shall have accepted the relevant loan
modification offer (and only with respect to Loans and Commitments as to which
any such Lender has accepted the loan modification offer) (each such accepting
Lender, a “Modifying Lender”)) to the extent necessary or appropriate, in the
judgment of the Administrative Agent, to reflect the existence of, and to give
effect to the terms and conditions of, the applicable loan modification
(including the addition of such modified Loans and/or Commitments as a
“Facility” or a “Tranche” hereunder). No Lender shall have any obligation
whatsoever to accept any loan modification offer, and may reject any such offer
in its sole discretion (each such non-accepting Lender, a “Non-Modifying
Lender”). The Borrower shall have the right, at its sole expense and effort
(A) to seek one or more Persons reasonably satisfactory to the Administrative
Agent and the Borrower to each become a substitute Lender and assume all or part
of the Commitment of any Non-Modifying Lender and the Borrower, the
Administrative Agent and any such substitute Lender shall execute and deliver,
and such Non-Modifying Lender shall thereupon be deemed to have executed and
delivered, a duly completed Assignment and Acceptance to effect such
substitution or (B) upon notice to the Administrative Agent, and, at the
Borrower’s option, to prepay the Loans and/or terminate the Commitments of such
Non-Modifying Lender, in whole or in part, without premium or penalty (except as
provided in Subsection 4.5(b)).

 

- 176 -



--------------------------------------------------------------------------------

11.2 Notices. (a) All notices, requests, and demands to or upon the respective
parties hereto to be effective shall be in writing (including facsimile or
electronic mail), and, unless otherwise expressly provided herein, shall be
deemed to have been duly given or made when delivered by hand, or three days
after being deposited in the mail, postage prepaid, or, in the case of facsimile
notice or electronic mail, when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day), or, in the case of delivery by a
nationally recognized overnight courier, when received, addressed as follows in
the case of the Borrower, the Administrative Agent and the Collateral Agent, and
as set forth in Schedule A in the case of the other parties hereto, or to such
other address as may be hereafter notified by the respective parties hereto and
any future holders of the Loans:

 

The Borrower:   

Atkore International, Inc.

16100 S. Lathorp Avenue

Harvey, IL 60426

Attention: General Counsel

Facsimile: (708) 339-2410

Email: DKelly@atkore.com

With copies (which shall not constitute notice) to:   

Debevoise & Plimpton LLP

919 Third Avenue

New York, New York 10022

Attention: David A. Brittenham and Scott B. Selinger

Facsimile: (212) 909-6836

Telephone: (212) 909-6000

Email: dabrittenham@debevoise.com and sbselinger@debevoise.com

The Administrative Agent/the Collateral Agent:   

Deutsche Bank AG New York Branch

60 Wall Street (NYC60-0266)

New York, New York 10005-2836

Attention: Lisa M. Wong

Facsimile: 646-461-8448

Telephone: 212-250-1578

Email: lisa-m.wong@db.com

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders pursuant to Subsection 4.2, 4.4 or 4.8 shall not be effective
until received.

(b) Without in any way limiting the obligation of any Loan Party and its
Subsidiaries to confirm in writing any telephonic notice permitted to be given
hereunder, the Administrative Agent may prior to receipt of written confirmation
act without liability upon the basis of such telephonic notice, believed by the
Administrative Agent in good faith to be from a Responsible Officer of a Loan
Party.

 

- 177 -



--------------------------------------------------------------------------------

(c) Loan Documents may be transmitted and/or signed by facsimile or other
electronic means (i.e., a “pdf” or “tiff”). The effectiveness of any such
documents and signatures shall, subject to applicable law, have the same force
and effect as manually signed originals and shall be binding on each Loan Party,
each Agent and each Lender. The Administrative Agent may also require that any
such documents and signatures be confirmed by a manually signed original
thereof; provided that the failure to request or deliver the same shall not
limit the effectiveness of any facsimile or other electronic document or
signature.

(d) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communication (including electronic mail and Internet
or intranet websites). Notices or communications posted to an Internet or
intranet website shall be deemed received upon the posting thereof.

(e) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” NEITHER THE
ADMINISTRATIVE AGENT NOR ANY OF ITS RELATED PARTIES WARRANT THE ACCURACY OR
COMPLETENESS OF MATERIALS AND/OR INFORMATION PROVIDED BY OR ON BEHALF OF THE
BORROWER HEREUNDER (THE “BORROWER MATERIALS”) OR THE ADEQUACY OF THE PLATFORM,
AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.

(f) Each Lender may change its address, email, facsimile or telephone number for
notices and other communications hereunder by notice to the Borrower and the
Administrative Agent.

(g) All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

11.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of any Agent, any Lender or any Loan Party, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

11.4 Survival of Representations and Warranties. All representations and
warranties made hereunder and in the other Loan Documents (or in any amendment,
modification or supplement hereto or thereto) and in any certificate delivered
pursuant hereto or such other Loan Documents shall survive the execution and
delivery of this Agreement and the making of the Loans hereunder.

 

- 178 -



--------------------------------------------------------------------------------

11.5 Payment of Expenses and Taxes. The Borrower agrees (a) to pay or reimburse
the Agents and the Other Representatives for (1) all their reasonable and
documented out-of-pocket costs and expenses incurred in connection with (i) the
syndication of the Facilities and the development, preparation, execution and
delivery of, and any amendment, supplement or modification to, this Agreement
and the other Loan Documents and any other documents prepared in connection
herewith or therewith, (ii) the consummation and administration of the
transactions (including the syndication of the Initial Term Loan Commitments)
contemplated hereby and thereby and (iii) efforts to monitor the Loans and
verify, protect, evaluate, assess, appraise, collect, sell, liquidate or
otherwise dispose of any of the Collateral in accordance with the terms of the
Loan Documents, and (2) the reasonable and documented fees and disbursements of
Cahill Gordon & Reindel LLP solely in its capacity as counsel to the
Administrative Agent, and such other special or local counsel, consultants,
advisors, appraisers and auditors whose retention (other than during the
continuance of an Event of Default) is approved by the Borrower, (b) to pay or
reimburse each Lender, each Lead Arranger and the Agents for all their
reasonable and documented out-of-pocket costs and expenses incurred in
connection with the enforcement of any rights under this Agreement, the other
Loan Documents and any other documents prepared in connection herewith or
therewith, including the fees and disbursements of counsel to the Agents
(limited to one firm of counsel for the Agents and, if necessary, one firm of
local counsel in each appropriate jurisdiction, in each case for the Agents),
(c) to pay, indemnify, or reimburse each Lender, each Lead Arranger and the
Agents for, and hold each Lender, each Lead Arranger and the Agents harmless
from, any and all recording and filing fees and any and all liabilities with
respect to, or resulting from any delay in paying, any stamp, documentary,
excise and other similar taxes, if any, which may be payable or determined to be
payable in connection with the execution, delivery or enforcement of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, this Agreement, the other Loan Documents and any such other
documents, and (d) to pay, indemnify or reimburse each Lender, each Lead
Arranger, each Agent (and any sub-agent thereof) and each Related Party of any
of the foregoing Persons (each, an “Indemnitee”) for, and hold each Indemnitee
harmless from and against, any and all other liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever (in the case of fees and disbursements of
counsel, limited to one firm of counsel for all Indemnitees and, if necessary,
one firm of local counsel in each appropriate jurisdiction, in each case for all
Indemnitees (and, in the case of an actual or perceived conflict of interest
where the Indemnitee affected by such conflict informs the Borrower of such
conflict and thereafter, after receipt of the Borrower’s consent (which shall
not be unreasonably withheld), retains its own counsel, of another firm of
counsel for such affected Indemnitee)) arising out of or relating to any actual
or prospective claim, litigation, investigation or proceeding, whether based on
contract, tort or any other theory, brought by a third party or by the Borrower
or any other Loan Party and regardless of whether any Indemnitee is a party
thereto, with respect to the execution, delivery, enforcement, performance and
administration of this Agreement, the other Loan Documents and any such other
documents, including any of the foregoing relating to the use of proceeds of the
Loans, or the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of the Borrower or any of its
Restricted Subsidiaries or any of the property of the Borrower or any of its
Restricted Subsidiaries (all the foregoing in this clause (d), collectively, the
“Indemnified Liabilities”); provided that the Borrower shall not have any
obligation hereunder to any Lead Arranger, any Other

 

- 179 -



--------------------------------------------------------------------------------

Representative, any Agent (or any sub-agent thereof) or any Lender (or any
Related Party of any such Lead Arranger, Other Representative, Agent (or any
sub-agent thereof) or Lender) with respect to Indemnified Liabilities arising
from (i) the gross negligence, bad faith or willful misconduct of such Lead
Arranger, Other Representative, Agent (or any sub-agent thereof) or Lender (or
any Related Party of such Lead Arranger, Other Representative, Agent (or any
sub-agent thereof) or Lender), as the case may be, as determined by a court of
competent jurisdiction in a final and non-appealable decision, (ii) a material
breach of the Loan Documents by such Lead Arranger, Other Representative, Agent
(or any sub-agent thereof) or Lender (or any Related Party of such Lead
Arranger, Other Representative, Agent (or any sub-agent thereof) or Lender), as
the case may be, as determined by a court of competent jurisdiction in a final
and non-appealable decision or (iii) claims against such Indemnitee or any
Related Party brought by any other Indemnitee that do not involve claims against
any Lead Arranger or Agent in its capacity as such. Neither the Borrower nor any
Indemnitee shall be liable for any indirect, special, punitive or consequential
damages hereunder; provided that nothing contained in this sentence shall limit
the Borrower’s indemnity or reimbursement obligations under this Subsection 11.5
to the extent such indirect, special, punitive or consequential damages are
included in any third party claim in connection with which such Indemnitee is
entitled to indemnification hereunder. All amounts due under this Subsection
11.5 shall be payable not later than 30 days after written demand therefor.
Statements reflecting amounts payable by the Loan Parties pursuant to this
Subsection 11.5 shall be submitted to the address of the Borrower set forth in
Subsection 11.2, or to such other Person or address as may be hereafter
designated by the Borrower in a notice to the Administrative Agent.
Notwithstanding the foregoing, except as provided in Subsections 11.5(b) and
(c) above, the Borrower shall have no obligation under this Subsection 11.5 to
any Indemnitee with respect to any tax, levy, impost, duty, charge, fee,
deduction or withholding imposed, levied, collected, withheld or assessed by any
Governmental Authority. The agreements in this Subsection 11.5 shall survive
repayment of the Loans and all other amounts payable hereunder.

11.6 Successors and Assigns; Participations and Assignments. (a) The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby, except that
(i) other than in accordance with Subsection 8.7, the Borrower shall not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each Lender (and any attempted assignment or transfer
by the Borrower without such consent shall be null and void) and (ii) no Lender
may assign or otherwise transfer its rights or obligations hereunder except in
accordance with Subsection 2.10(e), Subsection 4.13(d), Subsection 11.1(g),
Subsection 11.1(h) or this Subsection 11.6.

(b) (i) Subject to the conditions set forth in Subsection 11.6(b)(ii) below, any
Lender other than a Conduit Lender may, in the ordinary course of business and
in accordance with applicable law, assign (other than to a Disqualified Party or
any natural person) to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including its
Commitments and/or Loans, pursuant to an Assignment and Acceptance) with the
prior written consent (such consent not to be unreasonably withheld or delayed)
of:

 

- 180 -



--------------------------------------------------------------------------------

(A) the Borrower; provided that no consent of the Borrower shall be required for
an assignment (x) of Term Loans to a Lender, an Affiliate of a Lender, or an
Approved Fund (as defined below); provided, that if any Lender assigns all or a
portion of its rights and obligations under this Agreement to one of its
Affiliates in connection with or in contemplation of the sale or other
disposition of its interest in such Affiliate, the Borrower’s prior written
consent shall be required for such assignment, and, (y) if an Event of Default
under Subsection 9.1(a) or (f) with respect to the Borrower has occurred and is
continuing, to any other Person; and

(B) the Administrative Agent (such consent not to be unreasonably withheld);
provided that no consent of the Administrative Agent shall be required for an
assignment to a Lender or an Affiliate of a Lender or an Approved Fund.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall be in an amount of an
integral multiple of not less than $1,000,000 unless the Borrower and the
Administrative Agent otherwise consent; provided that (1) no such consent of the
Borrower shall be required if an Event of Default under Subsection 9.1(a) or
(f) with respect to the Borrower has occurred and is continuing and (2) such
amounts shall be aggregated in respect of each Lender and its Affiliates or
Approved Funds, if any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500 (unless waived by the Administrative Agent in any
given case); provided that for concurrent assignments to two or more Approved
Funds such assignment fee shall only be required to be paid once in respect of
and at the time of such assignments;

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire;

(D) any assignment of Incremental Commitments or Loans to an Affiliated Lender
shall also be subject to the requirements of Subsections 11.6(h) and (i); and

(E) any Term Loans acquired by Holdings, the Borrower or any Restricted
Subsidiary shall be retired and cancelled promptly upon acquisition thereof.

 

- 181 -



--------------------------------------------------------------------------------

For the purposes of this Subsection 11.6, the term “Approved Fund” has the
following meaning: “Approved Fund” means any Person (other than a natural
person) that is engaged in making, purchasing, holding or investing in bank
loans and similar extensions of credit in the ordinary course and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.
Notwithstanding the foregoing, no Lender shall be permitted to make assignments
under this Agreement to any Disqualified Party and any such assignment shall be
void ab initio, except to the extent the Borrower has consented to such
assignment in writing (in which case such Lender will not be considered a
Disqualified Party solely for that particular assignment).

(iii) Subject to acceptance and recording thereof pursuant to clause (b)(iv)
below, from and after the effective date specified in each Assignment and
Acceptance the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of (and bound by
any related obligations under) Subsections 4.10, 4.11, 4.12, 4.13 and 11.5, and
bound by its continuing obligations under Subsection 11.16 and, in the case of
each Reference Bank, Subsection 4.6(c)). Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with
Subsection 2.10(e), Subsection 4.13(d), Subsection 11.1(g), Subsection 11.1(h)
or this Subsection 11.6 shall, to the extent it would comply with Subsection
11.6(c), be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with clause (c) of
this Subsection 11.6 (and any attempted assignment, transfer or participation
which does not comply with this Subsection 11.6 shall be null and void).

(iv) The Borrower hereby designates the Administrative Agent, and the
Administrative Agent agrees, to serve as the Borrower’s agent, solely for
purposes of this Subsection 11.6, to maintain at one of its offices in New York,
New York a copy of each Assignment and Acceptance delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and interest and principal amount of the Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower (and,
solely with respect to entries applicable to such Lender, any Lender), at any
reasonable time and from time to time upon reasonable prior notice.
Notwithstanding anything herein to the contrary, any assignment by a Lender to a
Disqualified Party shall be deemed null and void ab initio and the Register
shall be modified to reflect a reversal of such assignment, and the Borrower
shall be entitled to pursue any remedy available to them (whether at law or in
equity, including specific performance to unwind such assignment) against the
Lender and such Disqualified Party. In no event shall the Administrative Agent
be obligated to ascertain, monitor or inquire as to whether any prospective
assignee is a Disqualified Party.

 

- 182 -



--------------------------------------------------------------------------------

Notwithstanding the foregoing, in no event shall the Administrative Agent be
obligated to ascertain, monitor or inquire as to whether any Lender is an
Affiliated Lender nor shall the Administrative Agent be obligated to monitor the
aggregate amount of Term Loans or Incremental Term Loans held by Affiliated
Lenders. Upon request by the Administrative Agent, the Borrower shall use
commercially reasonable efforts to (i) promptly (and in any case, not less than
5 Business Days (or shorter period as agreed to by the Administrative Agent)
prior to the proposed effective date of any amendment, consent or waiver
pursuant to Subsection 11.1) provide to the Administrative Agent, a list of, to
the Borrower’s knowledge, all Affiliated Lenders holding Loans or Commitments at
the time of such notice and (ii) not less than five Business Days (or shorter
period as agreed to by the Administrative Agent) prior to the proposed effective
date of any amendment, consent or waiver pursuant to Subsection 11.1, provide to
the Administrative Agent, a list of, to the Borrower’s knowledge, all Affiliated
Debt Funds holding Loans or Commitments at the time of such notice.

(v) Each Lender that sells a participation shall, acting for itself and, solely
for this purpose, as an agent of the Borrower, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans, Commitments or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary (x) to
establish that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations or (y) for the Borrower to enforce its rights hereunder. The entries
in the Participant Register shall be conclusive absent manifest error, and a
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

(vi) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender (unless such assignment is being made in accordance with
Subsection 2.10(d), Subsection 4.13(d), Subsection 11.1(g), Subsection 11.1(h)
or Subsection 11.6(f), in which case the effectiveness of such Assignment and
Acceptance shall not require execution by the assigning Lender) and an Assignee,
the Assignee’s completed administrative questionnaire (unless the Assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in this Subsection 11.6(b) and any written consent to such assignment required
by this Subsection 11.6(b), the Administrative Agent shall accept such
Assignment and Acceptance, record the information contained therein in the
Register and give prompt notice of such assignment and recordation to the
Borrower. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this clause (vi).

(vii) On or prior to the effective date of any assignment pursuant to this
Subsection 11.6(b), the assigning Lender shall surrender to the Administrative
Agent any outstanding Notes held by it evidencing the Loans or Commitments, as
applicable, which are being assigned. Any Notes surrendered by the assigning
Lender shall be returned by the Administrative Agent to the Borrower marked
“cancelled.”

 

- 183 -



--------------------------------------------------------------------------------

Notwithstanding the foregoing provisions of this Subsection 11.6(b) or any other
provision of this Agreement, if the Borrower shall have consented thereto in
writing in its sole discretion, the Administrative Agent shall have the right,
but not the obligation, to effectuate assignments of Loans, Incremental
Commitments and Initial Term Loan Commitments via an electronic settlement
system acceptable to Administrative Agent and the Borrower as designated in
writing from time to time to the Lenders by Administrative Agent (the
“Settlement Service”). At any time when the Administrative Agent elects, in its
sole discretion, to implement such Settlement Service, each such assignment
shall be effected by the assigning Lender and proposed Assignee pursuant to the
procedures then in effect under the Settlement Service, which procedures shall
be subject to the prior written approval of the Borrower and shall be consistent
with the other provisions of this Subsection 11.6(b). Each assigning Lender and
proposed Assignee shall comply with the requirements of the Settlement Service
in connection with effecting any assignment of Loans and Commitments pursuant to
the Settlement Service. Assignments and assumptions of Loans and Commitments
shall be effected by the provisions otherwise set forth herein until the
Administrative Agent notifies the Lenders of the Settlement Service as set forth
herein. The Borrower may withdraw its consent to the use of the Settlement
Service at any time upon notice to the Administrative Agent, and thereafter
assignments and assumptions of the Loans and Commitments shall be effected by
the provisions otherwise set forth herein.

Furthermore, no Assignee, which as of the date of any assignment to it pursuant
to this Subsection 11.6(b) would be entitled to receive any greater payment
under Subsection 4.10, 4.11, 4.12 or 11.5 than the assigning Lender would have
been entitled to receive as of such date under such Subsections with respect to
the rights assigned shall notwithstanding anything to the contrary in this
Agreement be entitled to receive such greater payments unless the assignment was
made after an Event of Default under Subsection 9.1(a) or (f) has occurred and
is continuing or the Borrower has expressly consented in writing to waive the
benefit of this provision at the time of such assignment.

(c) (i) Any Lender other than a Conduit Lender may, in the ordinary course of
its business and in accordance with applicable law, without the consent of the
Borrower or the Administrative Agent, sell participations (other than to any
Disqualified Party or a natural person) to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Initial Term Loan
Commitments, Incremental Commitments and the Loans owing to it); provided that
(A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (C) such Lender shall remain the holder of
any such Loan for all purposes under this Agreement and the other Loan
Documents, (D) the Borrower, the Administrative Agent and the Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement and (E) in the case of any
participation to a Permitted Affiliated Assignee, such participation shall be
governed by the provisions of Subsection 11.6(h)(ii)

 

- 184 -



--------------------------------------------------------------------------------

to the same extent as if each reference therein to an assignment of a Loan were
to a participation of a Loan and the references to Affiliated Lender were to
such Permitted Affiliated Assignee in its capacity as a participant. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, supplement, modification or waiver of any provision of
this Agreement; provided that such agreement may provide that such Lender will
not, without the consent of the Participant, agree to any amendment, supplement,
modification or waiver that (1) requires the consent of each Lender directly
affected thereby pursuant to the second proviso to the second sentence of
Subsection 11.1(a) and (2) directly affects such Participant. Subject to
Subsection 11.6(c)(ii), the Borrower agrees that each Participant shall be
entitled to the benefits of (and shall have the related obligations under)
Subsections 4.10, 4.11, 4.12, 4.13 and 11.5 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Subsection
11.6(b). To the extent permitted by law, each Participant also shall be entitled
to the benefits of Subsection 11.7(b) as though it were a Lender; provided that
such Participant shall be subject to Subsection 11.7(a) as though it were a
Lender. Notwithstanding the foregoing, no Lender shall be permitted to sell or,
to the extent that such Person was a Disqualified Party at the time such
participation was sold, maintain a participation under this Agreement to or with
any Disqualified Party and any participation sold to a Person that is a
Disqualified Party or was a Disqualified Party at the time such participation
was sold shall be void ab initio, except to the extent the Borrower has
consented to such participation in writing (in which case such Person will not
be considered a Disqualified Party solely for that particular participation).
Any attempted participation which does not comply with Subsection 11.6 shall be
null and void.

(ii) No Loan Party shall be obligated to make any greater payment under
Subsection 4.10, 4.11 or 11.5 than it would have been obligated to make in the
absence of any participation, unless the sale of such participation is made with
the prior written consent of the Borrower and the Borrower expressly waives the
benefit of this provision at the time of such participation. Any Participant
that is not incorporated under the laws of the United States of America or a
state thereof shall not be entitled to the benefits of Subsection 4.11 unless
such Participant complies with Subsection 4.11(b) and provides the forms and
certificates referenced therein to the Lender that granted such participation.

(d) Any Lender, without the consent of the Borrower or the Administrative Agent,
may at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank or
central bank of a member state of the European Union, and this Subsection 11.6
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute (by foreclosure or
otherwise) any such pledgee or Assignee for such Lender as a party hereto.

(e) No assignment or participation made or purported to be made to any Assignee
or Participant shall be effective without the prior written consent of the
Borrower if it would require the Borrower to make any filing with any
Governmental Authority or qualify any

 

- 185 -



--------------------------------------------------------------------------------

Loan or Note under the laws of any jurisdiction, and the Borrower shall be
entitled to request and receive such information and assurances as it may
reasonably request from any Lender or any Assignee or Participant to determine
whether any such filing or qualification is required or whether any assignment
or participation is otherwise in accordance with applicable law.

(f) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent and without regard to the
limitations set forth in Subsection 11.6(b). The Borrower, each Lender and the
Administrative Agent hereby confirms that it will not institute against a
Conduit Lender or join any other Person in instituting against a Conduit Lender
any domestic or foreign bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding under any state, federal or provincial bankruptcy or
similar law, for one year and one day after the payment in full of the latest
maturing commercial paper note issued by such Conduit Lender; provided, however,
that each Lender designating any Conduit Lender hereby agrees to indemnify, save
and hold harmless each other party hereto for any loss, cost, damage or expense
arising out of its inability to institute such a proceeding against such Conduit
Lender during such period of forbearance. Each such indemnifying Lender shall
pay in full any claim received from the Borrower pursuant to this Subsection
11.6(f) within 30 Business Days of receipt of a certificate from a Responsible
Officer of the Borrower specifying in reasonable detail the cause and amount of
the loss, cost, damage or expense in respect of which the claim is being
asserted, which certificate shall be conclusive absent manifest error. Without
limiting the indemnification obligations of any indemnifying Lender pursuant to
this Subsection 11.6(f), in the event that the indemnifying Lender fails timely
to compensate the Borrower for such claim, any Loans held by the relevant
Conduit Lender shall, if requested by the Borrower, be assigned promptly to the
Lender that administers the Conduit Lender and the designation of such Conduit
Lender shall be void.

(g) If the Borrower wishes to replace the Loans under any Facility with ones
having different terms, it shall have the option, with the consent of the
Administrative Agent and subject to at least three Business Days’ (or such
shorter period as agreed to by the Administrative Agent in its reasonable
discretion) advance notice to the Lenders under such Facility, instead of
prepaying the Loans to be replaced, to (i) require the Lenders under such
Facility to assign such Loans to the Administrative Agent or its designees and
(ii) amend the terms thereof in accordance with Subsection 11.1. Pursuant to any
such assignment, all Loans to be replaced shall be purchased at par (allocated
among the Lenders under such Facility in the same manner as would be required if
such Loans were being optionally prepaid by the Borrower), accompanied by
payment of any accrued interest and fees thereon and any amounts owing pursuant
to Subsection 4.12. By receiving such purchase price, the Lenders under such
Facility shall automatically be deemed to have assigned the Loans under such
Facility pursuant to the terms of the form of the Assignment and Acceptance, the
Administrative Agent shall record such assignment in the Register and
accordingly no other action by such Lenders shall be required in connection
therewith. The provisions of this clause (g) are intended to facilitate the
maintenance of the perfection and priority of existing security interests in the
Collateral during any such replacement.

 

- 186 -



--------------------------------------------------------------------------------

(h) (i) Notwithstanding anything to the contrary contained herein, (x) any
Lender may, at any time, assign all or a portion of its rights and obligations
under this Agreement in respect of its Loans or Commitments to any Parent
Entity, the Borrower, any Subsidiary or an Affiliated Lender and (y) any Parent
Entity, the Borrower and any Subsidiary may, from time to time, purchase or
prepay Loans, in each case, on a non-pro rata basis through (1) Dutch auction
procedures open to all applicable Lenders on a pro rata basis in accordance with
customary procedures to be agreed between the Borrower and the Administrative
Agent (or other applicable agent managing such auction); provided that (A) any
such Dutch auction by the Borrower or its Subsidiaries shall be made in
accordance with Subsection 4.4(l) and (B) any such Dutch auction by any Parent
Entity shall be made on terms substantially similar to Subsection 4.4(l) or on
other terms to be agreed between such Parent Entity and the Administrative Agent
(or other applicable agent managing such auction) or (2) open market purchases;
provided further that:

(1) such Affiliated Lender and such other Lender shall execute and deliver to
the Administrative Agent an assignment agreement substantially in the form of
Exhibit K hereto (an “Affiliated Lender Assignment and Assumption”) and the
Administrative Agent shall record such assignment in the Register;

(2) at the time of such assignment after giving effect to such assignment, the
aggregate principal amount of all Term Loans held (or participated in) by
Affiliated Lenders that are not Affiliated Debt Funds shall not exceed 25.0% of
the aggregate principal amount of all Term Loans outstanding under this
Agreement; and

(3) any such Term Loans acquired by (x) Holdings, the Borrower or a Restricted
Subsidiary shall be retired or cancelled promptly upon the acquisition thereof
and (y) an Affiliated Lender may, with the consent of the Borrower, be
contributed to the Borrower, whether through a Parent Entity or otherwise, and
exchanged for debt or equity securities of the Borrower or such Parent Entity
that are otherwise permitted to be issued at such time pursuant to the terms of
this Agreement, so long as any Term Loans so acquired by the Borrower shall be
retired and cancelled promptly upon the acquisition thereof.

(ii) Notwithstanding anything to the contrary in this Agreement, no Affiliated
Lender that is not an Affiliated Debt Fund shall have any right to (A) attend
(including by telephone) any meeting or discussions (or portion thereof) among
the Administrative Agent or any Lender to which representatives of the Loan
Parties are not invited, (B) receive any information or material prepared by the
Administrative Agent or any Lender or any communication by or among the
Administrative Agent and/or one or more Lenders, except to the extent such
information or materials have been made available to the Borrower or its
representatives or (C) receive advice of counsel to the Administrative Agent,
the Collateral Agent or any other Lender or challenge their attorney client
privilege.

(iii) Notwithstanding anything in Subsection 11.1 or the definition of “Required
Lenders” to the contrary, for purposes of determining whether the Required
Lenders have (A) consented (or not consented) to any amendment or waiver of any
provision of this Agreement or any other Loan Document or any departure by any
Loan

 

- 187 -



--------------------------------------------------------------------------------

Party therefrom, (B) otherwise acted on any matter related to any Loan Document,
or (C) directed or required the Administrative Agent or any Lender to undertake
any action (or refrain from taking any action) with respect to or under any Loan
Document, an Affiliated Lender that is not an Affiliated Debt Fund shall be
deemed to have voted its interest as a Lender without discretion in the same
proportion as the allocation of voting with respect to such matter by Lenders
who are not such Affiliated Lenders; provided that, (I) to the extent Lenders
are being compensated by the Borrower for consenting to an amendment,
modification, waiver or any other action, each Affiliated Lender who has been
deemed to have voted its Loans in accordance with this Subsection 11.6(h)(iii)
shall be entitled to be compensated on the same basis as each consenting Lender
as if it had voted all of its Loans in favor of the applicable amendment,
modification, waiver or other action); and (II) no amendment, modification,
waiver, consent or other action with respect to any Loan Document shall deprive
such Affiliated Lender of its ratable share of any payments of Loans of any
class to which such Affiliated Lender is entitled under the Loan Documents
without such Affiliated Lender providing its consent; provided, further, that
such Affiliated Lender shall have the right to approve any amendment,
modification, waiver or consent that (x) disproportionately and adversely
affects such Affiliated Lender in its capacity as a Lender or affects such
Affiliated Lender differently in its capacity as a Lender than other Lenders or
(y) is of the type described in Subsections 11.1(a)(i) through (iv); and in
furtherance of the foregoing, (x) the Affiliated Lender agrees to execute and
deliver to the Administrative Agent any instrument reasonably requested by the
Administrative Agent to evidence the voting of its interest as a Lender in
accordance with the provisions of this Subsection 11.6(h)(iii); provided that if
the Affiliated Lender fails to promptly execute such instrument such failure
shall in no way prejudice any of the Administrative Agent’s rights under this
Subsection 11.6(h)(iii) and (y) the Administrative Agent is hereby appointed
(such appointment being coupled with an interest) by such Affiliated Lender as
such Affiliated Lender’s attorney-in-fact, with full authority in the place and
stead of such Affiliated Lender and in the name of such Affiliated Lender, from
time to time in the Administrative Agent’s discretion to take any action and to
execute any instrument that the Administrative Agent may deem reasonably
necessary to carry out the provisions of this Subsection 11.6(h)(iii).

(iv) Each Affiliated Lender that is not an Affiliated Debt Fund, solely in its
capacity as a Lender, hereby agrees, and each Affiliated Lender Assignment and
Assumption agreement shall provide a confirmation that, if any of Holdings, the
Borrower or any Restricted Subsidiary shall be subject to any voluntary or
involuntary bankruptcy, reorganization, insolvency or liquidation proceeding
(each, a “Bankruptcy Proceeding”), (i) such Affiliated Lender shall not take any
step or action in such Bankruptcy Proceeding to object to, impede, or delay the
exercise of any right or the taking of any action by the Administrative Agent
(or the taking of any action by a third party that is supported by the
Administrative Agent) in relation to such Affiliated Lender’s claim with respect
to its Term Loans (“Claim”) (including objecting to any debtor in possession
financing, use of cash collateral, grant of adequate protection, sale or
disposition, compromise, or plan of reorganization) so long as such Affiliated
Lender in its capacity as a Lender is treated in connection with such exercise
or action on the same or better terms as the other Lenders and (ii) (with
respect to any matter requiring the vote of Lenders during the pendency of a
Bankruptcy Proceeding (including voting on any

 

- 188 -



--------------------------------------------------------------------------------

plan of reorganization), the Term Loans held by such Affiliated Lender (and any
Claim with respect thereto) shall be deemed to be voted in accordance with
Subsection 11.6(h)(iii) above so long as such Affiliated Lender in its capacity
as a Lender is treated in connection with the exercise of such right or taking
of such action on the same or better terms as other Lenders. For the avoidance
of doubt, the Lenders and each Affiliated Lender that is not an Affiliated Debt
Fund agree and acknowledge that the provisions set forth in this Subsection
11.6(h)(iv) and the related provisions set forth in each Affiliated Lender
Assignment and Assumption constitute a “subordination agreement” as such term is
contemplated by, and utilized in, Section 510(a) of the United States Bankruptcy
Code, and, as such, it is their intention that this Subsection 11.6(h)(iv) would
be enforceable for all purposes in any case where Holdings, the Borrower or any
Restricted Subsidiary has filed for protection under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors applicable to
Holdings, the Borrower or such Restricted Subsidiary, as applicable. Each
Affiliated Lender that is not an Affiliated Debt Fund hereby irrevocably
appoints the Administrative Agent (such appointment being coupled with an
interest) as such Affiliated Lender’s attorney-in-fact, with full authority in
the place and stead of such Affiliated Lender and in the name of such Affiliated
Lender (solely in respect of Loans, Commitments and participations therein and
not in respect of any other claim or status such Affiliated Lender may otherwise
have), from time to time in the Administrative Agent’s discretion to take any
action and to execute any instrument that the Administrative Agent may deem
reasonably necessary to carry out the provisions of this Subsection 11.6(h)(iv).

(v) Each Lender making an assignment to, or taking an assignment from, an
Affiliated Lender acknowledges and agrees that in connection with such
assignment, (1) such Affiliated Lender then may have, and later may come into
possession of Excluded Information, (2) such Lender has independently and,
without reliance on the Affiliated Lender, Holdings, the Borrower, any of its
Subsidiaries, the Administrative Agent or any of their respective Affiliates,
has made its own analysis and determination to enter into such assignment
notwithstanding such Lender’s lack of knowledge of the Excluded Information and
(3) none of Holdings, the Borrower, its Subsidiaries, the Administrative Agent,
or any of their respective Affiliates shall have any liability to such Lender,
and such Lender hereby waives and releases, to the extent permitted by law, any
claims such Lender may have against Holdings, the Borrower, its Subsidiaries,
the Administrative Agent, and their respective Affiliates, under applicable laws
or otherwise, with respect to the nondisclosure of the Excluded Information.
Each Lender entering into such an assignment further acknowledges that the
Excluded Information may not be available to the Administrative Agent or the
other Lenders.

(i) Notwithstanding anything to the contrary in this Agreement, Subsection 11.1
or the definition of “Required Lenders” (x) with respect to any assignment or
participation to or by an Affiliated Debt Fund, such assignment or participation
shall be made pursuant to an open market purchase and (y) for purposes of
determining whether the Required Lenders have (i) consented (or not consented)
to any amendment, supplement, modification, waiver, consent or other action with
respect to any of the terms of any Loan Document or any departure by any Loan
Party therefrom, (ii) otherwise acted on any matter related to any Loan
Document, or (iii) directed or required the Administrative Agent, Collateral
Agent or any Lender to undertake any

 

- 189 -



--------------------------------------------------------------------------------

action (or refrain from taking any action) with respect to or under any Loan
Document, all Term Loans held by Affiliated Debt Funds may not account for more
than 50.0% of the Term Loans of consenting Lenders included in determining
whether the Required Lenders have consented to any action pursuant to Subsection
11.1.

(j) Notwithstanding the foregoing provisions of this Subsection 11.6, nothing in
this Subsection 11.6 is intended to or should be construed to limit the
Borrower’s right to prepay the Loans as provided hereunder, including under
Subsection 4.4.

11.7 Adjustments; Set-off; Calculations; Computations. (a) If any Lender (a
“Benefited Lender”) shall at any time receive any payment of all or part of its
Loans, or interest thereon, or receive any collateral in respect thereof
(whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Subsection 9.1(f), or otherwise (except
pursuant to Subsection 2.8, 2.9, 2.10, 2.11, 4.4, 4.5(b), 4.9, 4.10, 4.11, 4.12,
4.13(d), 11.1(g), 11.1(h) or 11.6)), in a greater proportion than any such
payment to or collateral received by any other Lender, if any, in respect of
such other Lender’s Loans owing to it, or interest thereon, such Benefited
Lender shall purchase for cash from the other Lenders an interest (by
participation, assignment or otherwise) in such portion of each such other
Lender’s Loans owing to it, or shall provide such other Lenders with the
benefits of any such collateral, or the proceeds thereof, as shall be necessary
to cause such Benefited Lender to share the excess payment or benefits of such
collateral or proceeds ratably with each of the Lenders; provided, however, that
if all or any portion of such excess payment or benefits is thereafter recovered
from such Benefited Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon the occurrence of an Event of Default under Subsection
9.1(a) to set-off and appropriate and apply against any amount then due and
payable under Subsection 9.1(a) by the Borrower any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of the Borrower. Each Lender agrees promptly to notify the Borrower and
the Administrative Agent after any such set-off and application made by such
Lender; provided that the failure to give such notice shall not affect the
validity of such set-off and application.

11.8 Judgment. (a) If, for the purpose of obtaining or enforcing judgment
against any Loan Party in any court in any jurisdiction, it becomes necessary to
convert into any other currency (such other currency being hereinafter in this
Subsection 11.8 referred to as the “Judgment Currency”) an amount due under any
Loan Document in any currency (the “Obligation Currency”) other than the
Judgment Currency, the conversion shall be made at the rate of exchange
prevailing on the Business Day immediately preceding the date of actual payment
of the amount due, in the case of any proceeding in the courts of any other
jurisdiction that will give effect to such conversion being made on such date,
or the date on which the judgment is given, in the case of any proceeding in the
courts of any other jurisdiction (the applicable date as of which such
conversion is made pursuant to this Subsection 11.8 being hereinafter in this
Subsection 11.8 referred to as the “Judgment Conversion Date”).

 

- 190 -



--------------------------------------------------------------------------------

(b) If, in the case of any proceeding in the court of any jurisdiction referred
to in Subsection 11.8(a), there is a change in the rate of exchange prevailing
between the Judgment Conversion Date and the date of actual receipt for value of
the amount due, the applicable Loan Party shall pay such additional amount (if
any, but in any event not a lesser amount) as may be necessary to ensure that
the amount actually received in the Judgment Currency, when converted at the
rate of exchange prevailing on the date of payment, will produce the amount of
the Obligation Currency which could have been purchased with the amount of the
Judgment Currency stipulated in the judgment or judicial order at the rate of
exchange prevailing on the Judgment Conversion Date. Any amount due from any
Loan Party under this Subsection 11.8(b) shall be due as a separate debt and
shall not be affected by judgment being obtained for any other amounts due under
or in respect of any of the Loan Documents.

(c) The term “rate of exchange” in this Subsection 11.8 means the rate of
exchange at which the Administrative Agent, on the relevant date at or about
12:00 noon, New York City time, would be prepared to sell, in accordance with
its normal course foreign currency exchange practices, the Obligation Currency
against the Judgment Currency.

11.9 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by facsimile
and other electronic transmission), and all of such counterparts taken together
shall be deemed to constitute one and the same instrument. A set of the copies
of this Agreement signed by all the parties shall be delivered to the Borrower
and the Administrative Agent.

11.10 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11.11 Integration. This Agreement and the other Loan Documents represent the
entire agreement of each of the Loan Parties party hereto, the Administrative
Agent and the Lenders with respect to the subject matter hereof, and there are
no promises, undertakings, representations or warranties by any of the Loan
Parties party hereto, the Administrative Agent or any Lender relative to the
subject matter hereof not expressly set forth or referred to herein or in the
other Loan Documents.

11.12 Governing Law. THIS AGREEMENT AND ANY NOTES AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS AGREEMENT AND ANY NOTES SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE
EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND
WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

- 191 -



--------------------------------------------------------------------------------

11.13 Submission to Jurisdiction; Waivers. Each party hereto hereby irrevocably
and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party
to the exclusive general jurisdiction of the Supreme Court of the State of New
York for the County of New York (the “New York Supreme Court”), and the United
States District Court for the Southern District of New York (the “Federal
District Court,” and together with the New York Supreme Court, the “New York
Courts”) and appellate courts from either of them; provided that nothing in this
Agreement shall be deemed or operate to preclude (i) any Agent from bringing
suit or taking other legal action in any other jurisdiction to realize on the
Collateral or any other security for the First Lien Loan Document Obligations
(in which case any party shall be entitled to assert any claim or defense,
including any claim or defense that this Subsection 11.13 would otherwise
require to be asserted in a legal action or proceeding in a New York Court), or
to enforce a judgment or other court order in favor of the Administrative Agent
or the Collateral Agent, (ii) any party from bringing any legal action or
proceeding in any jurisdiction for the recognition and enforcement of any
judgment, (iii) if all such New York Courts decline jurisdiction over any
Person, or decline (or in the case of the Federal District Court, lack)
jurisdiction over any subject matter of such action or proceeding, a legal
action or proceeding may be brought with respect thereto in another court having
jurisdiction and (iv) in the event a legal action or proceeding is brought
against any party hereto or involving any of its assets or property in another
court (without any collusive assistance by such party or any of its Subsidiaries
or Affiliates), such party from asserting a claim or defense (including any
claim or defense that this Subsection 11.13(a) would otherwise require to be
asserted in a legal proceeding in a New York Court) in any such action or
proceeding;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient forum and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower, the
applicable Lender or the Administrative Agent, as the case may be, at the
address specified in Subsection 11.2 or at such other address of which the
Administrative Agent, any such Lender and the Borrower shall have been notified
pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or (subject to clause (a) above)
shall limit the right to sue in any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Subsection 11.13 any consequential or punitive damages.

 

- 192 -



--------------------------------------------------------------------------------

11.14 Acknowledgements. The Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) neither any Agent nor any Other Representative or Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Administrative Agent and Lenders, on the one hand, and the Borrower, on the
other hand, in connection herewith or therewith is solely that of creditor and
debtor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby and thereby
among the Lenders or among the Borrower and the Lenders.

11.15 Waiver of Jury Trial. EACH OF THE BORROWER, THE AGENTS AND THE LENDERS
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY NOTES OR ANY OTHER LOAN DOCUMENT
AND FOR ANY COUNTERCLAIM THEREIN.

11.16 Confidentiality. (a) Each Agent, each Other Representative and each Lender
agrees to keep confidential any information (a) provided to it by or on behalf
of Holdings or the Borrower or any of their respective Subsidiaries pursuant to
or in connection with the Loan Documents or (b) obtained by such Lender based on
a review of the books and records of Holdings or the Borrower or any of their
respective Subsidiaries; provided that nothing herein shall prevent any Lender
from disclosing any such information (i) to any Agent, any Other Representative
or any other Lender, (ii) to any Transferee, or prospective Transferee or any
creditor or any actual or prospective counterparty (or its advisors) to any swap
or derivative transaction relating to the Borrower and its obligations which
agrees to comply with the provisions of this Subsection 11.16 pursuant to a
written instrument (or electronically recorded agreement from any Person listed
above in this clause (ii), in respect to any electronic information (whether
posted or otherwise distributed on any Platform)) for the benefit of the
Borrower (it being understood that each relevant Lender shall be solely
responsible for obtaining such instrument (or such electronically recorded
agreement)), (iii) to its Affiliates and the employees, officers, partners,
directors, agents, attorneys, accountants and other professional advisors of it
and its Affiliates; provided that such Lender shall inform each such Person of
the agreement under this Subsection 11.16 and take reasonable actions to cause
compliance by any such Person referred to in this clause (iii) with this
agreement (including, where appropriate, to cause any such Person to acknowledge
its agreement to be bound by the agreement under this Subsection 11.16), (iv)
upon the request or demand of any Governmental Authority having jurisdiction
over such Lender or its affiliates or to the extent required in response to any
order of any court or other Governmental Authority or as shall otherwise be
required pursuant to any Requirement of Law; provided that, other than with
respect to any disclosure to any bank regulatory authority, such Lender shall,
unless prohibited by any Requirement of Law, notify the Borrower of any
disclosure pursuant to this clause (iv) as far in advance as is reasonably
practicable under such circumstances, (v) which has been publicly disclosed
other than in a breach of this Agreement,

 

- 193 -



--------------------------------------------------------------------------------

(vi) in connection with the exercise of any remedy hereunder, under any Loan
Document or under any Interest Rate Agreement, (vii) in connection with periodic
regulatory examinations and reviews conducted by the National Association of
Insurance Commissioners or any Governmental Authority having jurisdiction over
such Lender or its affiliates (to the extent applicable), (viii) in connection
with any litigation to which such Lender (or, with respect to any Interest Rate
Agreement, any Affiliate of any Lender party thereto) may be a party subject to
the proviso in clause (iv) above, and (ix) if, prior to such information having
been so provided or obtained, such information was already in an Agent’s or a
Lender’s possession on a non-confidential basis without a duty of
confidentiality to the Borrower being violated. Notwithstanding any other
provision of this Agreement, any other Loan Document or any Assignment and
Acceptance, the provisions of this Subsection 11.16 shall survive with respect
to each Agent and Lender until the second anniversary of such Agent or Lender
ceasing to be an Agent or a Lender, respectively.

(b) Each Lender acknowledges that any such information referred to in Subsection
11.16(a), and any information (including requests for waivers and amendments)
furnished by the Borrower or the Administrative Agent pursuant to or in
connection with this Agreement and the other Loan Documents, may include
material non-public information concerning the Borrower, the other Loan Parties
and their respective Affiliates or their respective securities. Each Lender
represents and confirms that such Lender has developed compliance procedures
regarding the use of material non-public information; that such Lender will
handle such material non-public information in accordance with those procedures
and applicable law, including United States federal and state securities laws;
and that such Lender has identified to the Administrative Agent a credit contact
who may receive information that may contain material non-public information in
accordance with its compliance procedures and applicable law.

11.17 Incremental Indebtedness; Additional Indebtedness. In connection with the
Incurrence by any Loan Party or any Subsidiary thereof of any Incremental
Indebtedness, Specified Refinancing Indebtedness or Additional Indebtedness,
each of the Administrative Agent and the Collateral Agent agree to execute and
deliver the ABL/Term Loan Intercreditor Agreement, any Junior Lien Intercreditor
Agreement or any Other Intercreditor Agreement or any Intercreditor Agreement
Supplement and amendments, amendments and restatements, restatements or waivers
of or supplements to or other modifications to, any Security Document (including
but not limited to any Mortgages and UCC fixture filings), and to make or
consent to any filings or take any other actions in connection therewith, as may
be reasonably deemed by the Borrower to be necessary or reasonably desirable for
any Lien on the assets of any Loan Party permitted to secure such Incremental
Indebtedness, Specified Refinancing Indebtedness or Additional Indebtedness to
become a valid, perfected lien (with such priority as may be designated by the
relevant Loan Party or Subsidiary, to the extent such priority is permitted by
the Loan Documents) pursuant to the Security Document being so amended, amended
and restated, restated, waived, supplemented or otherwise modified or otherwise.

11.18 USA PATRIOT Act Notice. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub.L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify, and record information that identifies each Loan Party, which
information includes the name of each Loan Party and other information that will
allow such Lender to identify each Loan Party in accordance with the Patriot
Act, and the Borrower agrees to provide such information from time to time to
any Lender.

 

- 194 -



--------------------------------------------------------------------------------

11.19 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Acceptance or Affiliated Lender Assignment and Assumption or in any
amendment or other modification hereof (including waivers and consents) shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

11.20 Reinstatement. This Agreement shall remain in full force and effect and
continue to be effective should any petition or other proceeding be filed by or
against any Loan Party for liquidation or reorganization, should any Loan Party
become insolvent or make an assignment for the benefit of any creditor or
creditors or should an interim receiver, receiver, receiver and manager or
trustee be appointed for all or any significant part of any Loan Party’s assets,
and shall continue to be effective or to be reinstated, as the case may be, if
at any time payment and performance of the obligations of the Borrower under the
Loan Documents, or any part thereof, is, pursuant to applicable law, rescinded
or reduced in amount, or must otherwise be restored or returned by any obligee
of the obligations, whether as a fraudulent preference, reviewable transaction
or otherwise, all as though such payment or performance had not been made. In
the event that any payment, or any part thereof, is rescinded, reduced, restored
or returned, the obligations of the Borrower hereunder shall be reinstated and
deemed reduced only by such amount paid and not so rescinded, reduced, restored
or returned.

11.21 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary herein or in any other First Lien Loan
Document, each party hereto acknowledges that any liability of any party hereto
that is an EEA Financial Institution arising hereunder or under any other First
Lien Loan Document, to the extent such liability is unsecured (all such
liabilities, other than any Excluded Liability, the “Covered Liabilities”), may
be subject to Write-down and Conversion Powers and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of Write-Down and Conversion Powers to any Covered Liability
arising hereunder or under any other First Lien Loan Document which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such Covered Liability, including,
if applicable:

(i) a reduction in full or in part or cancellation of any such Covered
Liability;

 

- 195 -



--------------------------------------------------------------------------------

(ii) a conversion of all, or a portion of, such Covered Liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such Covered Liability
under this Agreement or any other First Lien Loan Document; or

(iii) the variation of the terms of such Covered Liability in connection with
the exercise of Write-Down and Conversion Powers.

Notwithstanding anything to the contrary herein, nothing contained in this
Subsection 11.21 shall modify or otherwise alter the rights or obligations under
this Agreement or any other First Lien Loan Document with respect to any
liability that is not a Covered Liability.

[SIGNATURE PAGES INTENTIONALLY OMITTED]

 

- 196 -



--------------------------------------------------------------------------------

SCHEDULE A

Commitments and Addresses

 

Lender

   Commitment  

Deutsche Bank AG New York Branch

60 Wall Street

New York, NY 10005

   $ 236,601,285.49   

Total:

   $ 236,601,285.49   

 

- 197



--------------------------------------------------------------------------------

SCHEDULE 1.1(e)

Existing Liens

 

  1. Encumbrances set forth in that commitment letter issued by Chicago Title
Insurance Company on December 16, 2010, and the exhibits thereto.

 

  2. UCC Liens

 

    

Debtor

  

Search
Jurisdiction

  

Scope of
Search

  

Type of
Filing
Found

  

Secured
Party/Plaintiff

  

Collateral
Type

  

Original File
Date/Original
Suit Date

  

Original File #/
Status

  

Amdt.
File Date

  

Amdt.
File #

1.    Atkore International, Inc.    Delaware    UCC Debtor Search    UCC 1   
NMHG Financial Services, Inc.
P.O. Box 35701
Billings, MT 59107    Equipment    03/06/2012    20120853160    N/A    N/A 2.   
Atkore International, Inc.    Delaware    UCC Debtor Search    UCC 1    IBM
Credit LLC
1 North Castle Drive
Armonk, NY 10504    Equipment    11/27/2013    20134694536    N/A    N/A 3.   
Atkore International, Inc.    Delaware    UCC Debtor Search    UCC 1   

Dell Financial Services L.L.C.

Mail Stop-PS2DF-23 One Dell Way

Round Rock,

TX 78682

   Equipment    05/19/2014    20141955962    N/A    N/A 4.    Atkore
International, Inc.    Delaware    UCC Debtor Search    UCC 1    NMHG Financial
Services, Inc.
P.O. Box 35701
Billings, MT 59107    Equipment    06/17/2014    20142365088    N/A    N/A

 

- 198 -



--------------------------------------------------------------------------------

    

Debtor

  

Search
Jurisdiction

  

Scope of
Search

  

Type of
Filing
Found

  

Secured
Party/Plaintiff

  

Collateral
Type

  

Original File
Date/Original
Suit Date

  

Original File
#/Status

  

Amdt.
File Date

  

Amdt.
File #

5.    Atkore International, Inc.    Delaware    UCC Debtor Search    UCC 1   
IBM Credit LLC
1 North Castle Drive
Armonk, NY 10504    Equipment    07/25/2014    20142978948    N/A    N/A 6.   
Atkore International, Inc.    Delaware    UCC Debtor Search    UCC 1    IBM
Credit LLC
1 North Castle Drive
Armonk, NY 10504    Equipment    07/28/2014    20143003308    N/A    N/A 7.   
Atkore International, Inc.    Delaware    UCC Debtor Search    UCC 1   

ArcelorMittal USA LLC

1 S. Dearborn Street, Suite 1900

Chicago, IL 60603

   Equipment    02/12/2015    20150628775    N/A    N/A 8.    Atkore
International, Inc.    Delaware    UCC Debtor Search    UCC 1   

Wells Fargo Vendor Financial Services, LLC

PO Box 35701

Billings, MT 59107

   Equipment    11/07/2016    20166860066    N/A    N/A 9.    Atkore
International, Inc.    Delaware    UCC Debtor Search    UCC 1   

HYG Financial Services, Inc.

PO Box 35701

Billings, MT 59107

   Equipment    11/22/2016    20167241282    N/A    N/A 10.    Allied Tube &
Conduit Corporation    Delaware    UCC Debtor Search    UCC 1    RBS Asset
Finance, Inc.
71 S. Wacker Dr. 28th Floor
Chicago, IL 60606    Equipment    01/03/2012    20120009797    N/A    N/A

 

- 199 -



--------------------------------------------------------------------------------

    

Debtor

  

Search
Jurisdiction

  

Scope of
Search

  

Type of
Filing
Found

  

Secured
Party/Plaintiff

  

Collateral
Type

  

Original File
Date/Original
Suit Date

  

Original File
#/Status

  

Amdt.
File Date

  

Amdt.
File #

11.    Allied Tube & Conduit Corporation    Delaware    UCC Debtor Search   
UCC 1    Toyota Motor Credit Corp.
P.O. Box 3457
Torrance, CA 90510    Equipment    01/11/2012    20120138968    N/A    N/A 12.
   Allied Tube & Conduit Corporation    Delaware    UCC Debtor Search    UCC 1
   Stemcor USA Inc.
350 Fifth Avenue
Suite 1526
New York, NY 10018    Consigned goods    06/12/2012    20122262022    N/A    N/A
13.    Allied Tube & Conduit Corporation    Delaware    UCC Debtor Search    UCC
1    Stemcor USA Inc.
350 Fifth Avenue
Suite 1526
New York, NY 10018    Consigned goods    07/10/2012    20122641340    N/A    N/A
14.    Allied Tube & Conduit Corporation    Delaware    UCC Debtor Search    UCC
1    Stemcor USA Inc.
350 Fifth Avenue
Suite 1526
New York, NY 10018    Consigned goods    08/17/2012    20123195437    N/A    N/A
15.    Allied Tube & Conduit Corporation    Delaware    UCC Debtor Search    UCC
1    Wells Fargo Bank, N.A.
300 Tri-State International
Ste 400
Lincolnshire, IL 60069    Equipment    08/22/2012    20123252014    N/A    N/A

 

- 200 -



--------------------------------------------------------------------------------

    

Debtor

  

Search
Jurisdiction

  

Scope of
Search

  

Type of
Filing
Found

  

Secured
Party/Plaintiff

  

Collateral
Type

  

Original File
Date/Original
Suit Date

  

Original File
#/Status

  

Amdt.
File Date

  

Amdt.
File #

16.    Allied Tube & Conduit Corporation    Delaware    UCC Debtor Search   
UCC 1    Premier Bank, Inc.
320 North First Street
Richmond, VA 23219    Equipment    09/26/2012    20123717065    N/A    N/A 17.
   Allied Tube & Conduit Corporation    Delaware    UCC Debtor Search    UCC 1
   Stemcor USA Inc.
350 Fifth Avenue
Suite 1526
New York, NY 10018    Consigned goods    10/18/2012    20124029015    N/A    N/A
18.    Allied Tube & Conduit Corporation    Delaware    UCC Debtor Search    UCC
1    Stemcor USA Inc.
350 Fifth Avenue
Suite 1526
New York, NY 10018    Consigned goods    11/07/2012    20124293322    N/A    N/A
19.    Allied Tube & Conduit Corporation    Delaware    UCC Debtor Search    UCC
1    Stemcor USA Inc.
350 Fifth Avenue
Suite 1526
New York, NY 10018    Consigned goods    11/07/2012    20124293405    N/A    N/A
20.    Allied Tube & Conduit Corporation    Delaware    UCC Debtor Search    UCC
1    Stemcor USA Inc.
350 Fifth Avenue
Suite 1526
New York, NY 10018    Consigned goods    01/08/2013    20130095928    N/A    N/A
21.    Allied Tube & Conduit Corporation    Delaware    UCC Debtor Search    UCC
1    Stemcor USA Inc.
350 Fifth Avenue
Suite 1526
New York, NY 10018    Consigned goods    01/30/2013    20130403809    N/A    N/A

 

- 201 -



--------------------------------------------------------------------------------

    

Debtor

  

Search
Jurisdiction

  

Scope of
Search

  

Type of
Filing
Found

  

Secured
Party/Plaintiff

  

Collateral
Type

  

Original File
Date/Original
Suit Date

  

Original File
#/Status

  

Amdt.
File Date

  

Amdt.
File #

22.    Allied Tube & Conduit Corporation    Delaware    UCC Debtor Search   
UCC 1    Stemcor USA Inc.
350 Fifth Avenue
Suite 1526
New York, NY 10018    Consigned goods    01/30/2013    20130403833    N/A    N/A
23.    Allied Tube & Conduit Corporation    Delaware    UCC Debtor Search    UCC
1   

RBS Asset Finance, Inc.
71 S. Wacker Dr.

28th Floor Chicago, IL 60606

   Equipment    04/21/2014    20141622562    N/A    N/A 24.    Allied Tube &
Conduit Corporation    Delaware    UCC Debtor Search    UCC 1   

RBS Asset Finance, Inc.
71 S. Wacker Dr.

28th Floor Chicago, IL 60606

   Equipment    04/21/2014    20141547843    N/A    N/A 25.    Allied Tube &
Conduit Corporation    Delaware    UCC Debtor Search    UCC 1   

RBS Asset Finance, Inc.
71 S. Wacker Dr.

28th Floor Chicago, IL 60606

   Equipment    04/21/2014    20141547868    N/A    N/A 26.    Allied Tube &
Conduit Corporation    Delaware    UCC Debtor Search    UCC 1   

RBS Asset Finance, Inc.
71 S. Wacker Dr.

28th Floor Chicago, IL 60606

   Equipment    06/12/2014    20142389609    N/A    N/A 27.    Allied Tube &
Conduit Corporation    Delaware    UCC Debtor Search    UCC 1   

RBS Asset Finance, Inc.
71 S. Wacker Dr.

28th Floor Chicago, IL 60606

   Equipment    06/12/2014    20142389849    N/A    N/A

 

- 202 -



--------------------------------------------------------------------------------

    

Debtor

  

Search
Jurisdiction

  

Scope of
Search

  

Type of
Filing
Found

  

Secured
Party/Plaintiff

  

Collateral
Type

  

Original File
Date/Original
Suit Date

  

Original File
#/Status

  

Amdt.
File Date

  

Amdt.
File #

28.    Allied Tube & Conduit Corporation    Delaware    UCC Debtor Search   
UCC 1   

RBS Asset Finance, Inc.
71 S. Wacker Dr.

28th Floor Chicago, IL 60606

   Equipment    09-26-2014    20143871233    N/A    N/A 29.    Allied Tube &
Conduit Corporation    Delaware    UCC Debtor Search    UCC 1   

RBS Asset Finance, Inc.
71 S. Wacker Dr.

28th Floor Chicago, IL 60606

   Equipment    09/29/2014    20143883071    N/A    N/A 30.    Allied Tube &
Conduit Corporation    Delaware    UCC Debtor Search    UCC 1    Stemcor USA
Inc.
2 Park Avenue
Suite 1600
New York, NY 10016    Consigned goods    12-08-2014    20144948527    N/A    N/A
31.    Allied Tube & Conduit Corporation    Delaware    UCC Debtor Search    UCC
1    Stemcor USA Inc.
2 Park Avenue
Suite 1600
New York, NY 10016    Consigned goods    12-08-2014    20144948691    N/A    N/A
32.    Allied Tube & Conduit Corporation    Delaware    UCC Debtor Search    UCC
1   

Union Bank & Trust

9665 Sliding Hill Road

Ashland, VA 23005

   Equipment    06/05/2015    20152404548    N/A    N/A

 

- 203 -



--------------------------------------------------------------------------------

    

Debtor

  

Search
Jurisdiction

  

Scope of
Search

  

Type of
Filing
Found

  

Secured
Party/Plaintiff

  

Collateral
Type

  

Original File
Date/Original
Suit Date

  

Original File
#/Status

  

Amdt.
File Date

  

Amdt.
File #

33.    Allied Tube & Conduit Corporation    Delaware    UCC Debtor Search   
UCC 1   

Samuel Strapping Systems, Inc.

1401 Davey Road, Suite 300

Woodridge, IL 60517

   Consigned goods    07/20/2015    20153124525    N/A    N/A 34.    Allied
Tube & Conduit Corporation    Delaware    UCC Debtor Search    UCC 1   

Air Liquide Industrial U.S. LP

9811 Katy Freeway, Suite 100

Houston, TX 77024

   Equipment    07/11/2016    20164163042    N/A    N/A 35.    Unistrut
International Corporation    Nevada    UCC Debtor Search    UCC-1    RBS Asset
Finance, Inc.
71 S. Wacker Dr. 28th Floor
Chicago, IL 60606    Equipment    01/04/2012    201200300-3    N/A    N/A 36.   
Unistrut International Corporation    Nevada    UCC Debtor Search       Oce
Financial Services, Inc.
5450 North Cumberland
Chicago, IL 60656-1494    Equipment    01/12/2012    2012001172-1    N/A    N/A
37.    Unistrut International Corporation    Nevada    UCC Debtor Search   
UCC-1    Oce Financial Services, Inc.
5450 North Cumberland
Chicago, IL 60656-1494    Equipment    02/04/2012    2012003218-1    N/A    N/A

 

- 204 -



--------------------------------------------------------------------------------

    

Debtor

  

Search
Jurisdiction

  

Scope of
Search

  

Type of
Filing
Found

  

Secured
Party/Plaintiff

  

Collateral
Type

  

Original File
Date/Original
Suit Date

  

Original File
#/Status

  

Amdt.
File Date

  

Amdt.
File #

38.    Unistrut International Corporation    Nevada    UCC Debtor Search   
UCC-1   

RBS Asset Finance, Inc.
71 S. Wacker Dr.

28th Floor Chicago, IL 60606

   Equipment    04/18/2014    2014009712-9    N/A    N/A 39.    Unistrut
International Corporation    Nevada    UCC Debtor Search    UCC-1   

RBS Asset Finance, Inc.
71 S. Wacker Dr.

28th Floor Chicago, IL 60606

   Equipment    04/22/2014    2014009914-7    N/A    N/A 40.    Unistrut
International Corporation    Nevada    UCC Debtor Search    UCC-1   

RBS Asset Finance, Inc.
71 S. Wacker Dr.

28th Floor Chicago, IL 60606

   Equipment    04/22/2014    2014009915-9    N/A    N/A 41.    Unistrut
International Corporation    Nevada    UCC Debtor Search    UCC-1   

RBS Asset Finance, Inc.
71 S. Wacker Dr.

28th Floor Chicago, IL 60606

   Equipment    06/11/2014    2014014965-1    N/A    N/A 42.    Unistrut
International Corporation    Nevada    UCC Debtor Search    UCC-1   

RBS Asset Finance, Inc.
71 S. Wacker Dr.

28th Floor Chicago, IL 60606

   Equipment    06/11/2014    2014014966-3    N/A    N/A 43.    Unistrut
International Corporation    Nevada    UCC Debtor Search    UCC-1   

RBS Asset Finance, Inc.
71 S. Wacker Dr.

28th Floor Chicago, IL 60606

   Equipment    09/29/2014    2014025017-5    N/A    N/A

 

- 205 -



--------------------------------------------------------------------------------

    

Debtor

  

Search
Jurisdiction

  

Scope of
Search

  

Type of
Filing
Found

  

Secured
Party/Plaintiff

  

Collateral
Type

  

Original File
Date/Original
Suit Date

  

Original File
#/Status

  

Amdt.
File Date

  

Amdt.
File #

44.    Unistrut International Corporation    Nevada    UCC Debtor Search   
UCC-1   

RBS Asset Finance, Inc.
71 S. Wacker Dr.

28th Floor Chicago, IL 60606

   Equipment    09/30/2014    2014025154-5    N/A    N/A 45.    Unistrut
International Corporation    Michigan    UCC Debtor Search    UCC-1   

Bell Fork Lift Inc

34660 Centaur Dr.

Clinton Township, MI 48035

   Equipment    12/17/2012    201274157-7    N/A    N/A 46.    Atkore
International CTC, Inc.    Arkansas    UCC Debtor Search    UCC-1   

RBS Asset Finance, Inc.
71 S. Wacker Dr.

28th Floor Chicago, IL 60606

   Equipment    01/04/2012    40000042613656    N/A    N/A 47.    Atkore
International CTC, Inc.    Arkansas    UCC Debtor Search    UCC-1    Chemetall
US, Inc.
675 Grand Avenue
New Providence, NJ 07974    Equipment    01/25/2012    40000043702414    N/A   
N/A 48.    Atkore International CTC, Inc.    Arkansas    UCC Debtor Search   
UCC-1   

RBS Asset Finance, Inc.
71 S. Wacker Dr.

28th Floor Chicago, IL 60606

   Equipment    04/18/2014    4000008746616    N/A    N/A 49.    Atkore
International CTC, Inc.    Arkansas    UCC Debtor Search    UCC-1   

RBS Asset Finance, Inc.
71 S. Wacker Dr.

28th Floor Chicago, IL 60606

   Equipment    04/22/2014    40000087708256    N/A    N/A

 

- 206 -



--------------------------------------------------------------------------------

    

Debtor

  

Search
Jurisdiction

  

Scope of
Search

  

Type of
Filing
Found

  

Secured
Party/Plaintiff

  

Collateral
Type

  

Original File
Date/Original
Suit Date

  

Original File
#/Status

  

Amdt.
File Date

  

Amdt.
File #

50.    Atkore International CTC, Inc.    Arkansas    UCC Debtor Search    UCC-1
  

RBS Asset Finance, Inc.
71 S. Wacker Dr.

28th Floor Chicago, IL 60606

   Equipment    04/22/2014    40000087708377    N/A    N/A 51.    Atkore
International CTC, Inc.    Arkansas    UCC Debtor Search    UCC-1   

RBS Asset Finance, Inc.
71 S. Wacker Dr.

28th Floor Chicago, IL 60606

   Equipment    06/11/2014    40000090771674    N/A    N/A 52.    Atkore
International CTC, Inc.    Arkansas    UCC Debtor Search    UCC-1   

RBS Asset Finance, Inc.
71 S. Wacker Dr.

28th Floor Chicago, IL 60606

   Equipment    09/29/2014    40000096666350    N/A    N/A 53.    Atkore
International CTC, Inc.    Arkansas    UCC Debtor Search    UCC-1   

RBS Asset Finance, Inc.
71 S. Wacker Dr.

28th Floor Chicago, IL 60606

   Equipment    06/11/2014    40000090771795    N/A    N/A 54.    Atkore
International CTC, Inc.    Arkansas    UCC Debtor Search    UCC-1   

RBS Asset Finance, Inc.
71 S. Wacker Dr.

28th Floor Chicago, IL 60606

   Equipment    09/30/2014    40000096745813    N/A    N/A 55.    Atkore
International (NV) Inc.    Nevada    UCC Debtor Search    UCC-1   

RBS Asset Finance, Inc.
71 S. Wacker Dr.

28th Floor Chicago, IL 60606

   Equipment    01/04/2012    2012000301-5    N/A    N/A

 

- 207 -



--------------------------------------------------------------------------------

    

Debtor

  

Search
Jurisdiction

  

Scope of
Search

  

Type of
Filing
Found

  

Secured
Party/Plaintiff

  

Collateral
Type

  

Original File
Date/Original
Suit Date

  

Original File
#/Status

  

Amdt.
File Date

  

Amdt.
File #

56.    Atkore International (NV) Inc.    Nevada    UCC Debtor Search    UCC-1   

RBS Asset Finance, Inc.
71 S. Wacker Dr.

28th Floor Chicago, IL 60606

   Equipment    04/18/2014    2014009712-9    N/A    N/A 57.    Atkore
International (NV) Inc.    Nevada    UCC Debtor Search    UCC-1   

RBS Asset Finance, Inc.
71 S. Wacker Dr.

28th Floor Chicago, IL 60606

   Equipment    04/22/2014    2014009914-7    N/A    N/A 58.    Atkore
International (NV) Inc.    Nevada    UCC Debtor Search    UCC-1   

RBS Asset Finance, Inc.
71 S. Wacker Dr.

28th Floor Chicago, IL 60606

   Equipment    04/22/2014    2014009915-9    N/A    N/A 59.    Atkore
International (NV) Inc.    Nevada    UCC Debtor Search    UCC-1   

RBS Asset Finance, Inc.
71 S. Wacker Dr.

28th Floor Chicago, IL 60606

   Equipment    06/11/2014    2014014965-1    N/A    N/A 60.    Atkore
International (NV) Inc.    Nevada    UCC Debtor Search    UCC-1   

RBS Asset Finance, Inc.
71 S. Wacker Dr.

28th Floor Chicago, IL 60606

   Equipment    06/11/2014    2014014966-3    N/A    N/A 61.    Atkore
International (NV) Inc.    Nevada    UCC Debtor Search    UCC-1   

RBS Asset Finance, Inc.
71 S. Wacker Dr.

28th Floor Chicago, IL 60606

   Equipment    09/29/2014    2014025017-5    N/A    N/A

 

- 208 -



--------------------------------------------------------------------------------

    

Debtor

  

Search
Jurisdiction

  

Scope of
Search

  

Type of
Filing
Found

  

Secured
Party/Plaintiff

  

Collateral
Type

  

Original File
Date/Original
Suit Date

  

Original File
#/Status

  

Amdt.
File Date

  

Amdt.
File #

62.    Atkore International (NV) Inc.    Nevada    UCC Debtor Search    UCC-1   

RBS Asset Finance, Inc.
71 S. Wacker Dr.

28th Floor Chicago, IL 60606

   Equipment    09/30/2014    2014025154-5    N/A    N/A 63.    Atkore
International (NV) Inc.    Nevada    UCC Debtor Search    UCC-1   

Citizens Asset Finance, Inc.

71 South Wacker

Drive, 29th Floor

Chicago, IL 60606

   Equipment    12/29/2015    2015035622-2    N/A    N/A 64.    Atkore Plastic
Pipe Corporation    Delaware    UCC Debtor Search    UCC-1   

Les Schwab Tire Centers of Portland Inc

3294 Main St.

Springfield, OR 97478

   Products and goods purchased from Secured Party    04/14/2015    20151595155
   N/A    N/A 65.    AFC Cable Systems, Inc.    Delaware    UCC Debtor Search   
UCC-1    Toyota Motor Credit Corp.
P.O. Box 3457
Torrance, CA 90510    Equipment    06/04/2012    20122255075    N/A    N/A 66.
   AFC Cable Systems, Inc.    Delaware    UCC Debtor Search    UCC-1    Toyota
Motor Credit Corp.
P.O. Box 3457
Torrance, CA 90510    Equipment    06/06/2012    20122268755    N/A    N/A

 

- 209 -



--------------------------------------------------------------------------------

    

Debtor

  

Search
Jurisdiction

  

Scope of
Search

  

Type of
Filing
Found

  

Secured
Party/Plaintiff

  

Collateral
Type

  

Original File
Date/Original
Suit Date

  

Original File
#/Status

  

Amdt.
File Date

  

Amdt.
File #

67.    AFC Cable Systems, Inc.    Delaware    UCC Debtor Search    UCC-1   
Toyota Motor Credit Corp.
P.O. Box 3457
Torrance, CA 90510    Equipment    06/06/2012    20122268839    N/A    N/A 68.
   AFC Cable Systems, Inc.    Delaware    UCC Debtor Search    UCC-1    Toyota
Motor Credit Corp.
P.O. Box 3457
Torrance, CA 90510    Equipment    06/06/2012    20122268854    N/A    N/A 69.
   AFC Cable Systems, Inc.    Delaware    UCC Debtor Search    UCC-1    Toyota
Motor Credit Corp.
P.O. Box 3457
Torrance, CA 90510    Equipment    06/08/2012    20122279398    N/A    N/A 70.
   AFC Cable Systems, Inc.    Delaware    UCC Debtor Search    UCC-1    Toyota
Motor Credit Corp.
P.O. Box 3457
Torrance, CA 90510    Equipment    06/08/2012    20122280305    N/A    N/A 71.
   AFC Cable Systems, Inc.    Delaware    UCC Debtor Search    UCC-1    Toyota
Motor Credit Corp.
P.O. Box 3457
Torrance, CA 90510    Equipment    06/19/2012    20122537316    N/A    N/A 72.
   AFC Cable Systems, Inc.    Delaware    UCC Debtor Search    UCC-1    Toyota
Motor Credit Corp.
P.O. Box 3457
Torrance, CA 90510    Equipment    06/22/2012    20122582098    N/A    N/A

 

- 210 -



--------------------------------------------------------------------------------

    

Debtor

  

Search
Jurisdiction

  

Scope of
Search

  

Type of
Filing
Found

  

Secured
Party/Plaintiff

  

Collateral
Type

  

Original File
Date/Original
Suit Date

  

Original File
#/Status

  

Amdt.
File Date

  

Amdt.
File #

73.    AFC Cable Systems, Inc.    Delaware    UCC Debtor Search    UCC-1   
Toyota Motor Credit Corp.
P.O. Box 3457
Torrance, CA 90510    Equipment    06/27/2012    20122685347    N/A    N/A 74.
   AFC Cable Systems, Inc.    Delaware    UCC Debtor Search    UCC-1    Toyota
Motor Credit Corp.
P.O. Box 3457
Torrance, CA 90510    Equipment    06/29/2012    20122699686    N/A    N/A 75.
   AFC Cable Systems, Inc.    Delaware    UCC Debtor Search    UCC-1    Toyota
Motor Credit Corp.
P.O. Box 3457
Torrance, CA 90510    Equipment    07/12/2012    20122881292    N/A    N/A 76.
   AFC Cable Systems, Inc.    Delaware    UCC Debtor Search    UCC-1    Toyota
Motor Credit Corp.
P.O. Box 3457
Torrance, CA 90510    Equipment    02/14/2013    20130691338    N/A    N/A 77.
   AFC Cable Systems, Inc.    Delaware    UCC Debtor Search    UCC-1    Toyota
Motor Credit Corp.
P.O. Box 3457
Torrance, CA 90510    Equipment    08/20/2013    20133332872    N/A    N/A 78.
   AFC Cable Systems, Inc.    Delaware    UCC Debtor Search    UCC-1    Toyota
Motor Credit Corp.
P.O. Box 3457
Torrance, CA 90510    Equipment    08/28/2013    20133431476    N/A    N/A

 

- 211 -



--------------------------------------------------------------------------------

    

Debtor

  

Search
Jurisdiction

  

Scope of
Search

  

Type of
Filing
Found

  

Secured
Party/Plaintiff

  

Collateral
Type

  

Original File
Date/Original
Suit Date

  

Original File #/Status

  

Amdt.
File Date

  

Amdt.
File #

79.    AFC Cable Systems, Inc.    Delaware    UCC Debtor Search    UCC-1   

Arbill Industries, Inc.

10450 Drummond Road

Philadelphia, PA 19154

   Consigned products    07/02/2014    20142633154    N/A    N/A 80.    AFC
Cable Systems, Inc.    Delaware    UCC Debtor Search    UCC-1   

Toyota Industries Commercial

Finance, Inc.
P.O. Box 9050
Dallas, TX 75019

   Equipment    09/09/2016    20165495138    N/A    N/A 81.    AFC Cable
Systems, Inc.    Massachusetts    UCC Debtor Search    UCC-1   

Toyota Industries Commercial

Finance, Inc.
P.O. Box 9050
Dallas, TX 75019

   Equipment    09/07/2016    201631048610    N/A    N/A 82.    AFC Cable
Systems, Inc.    Massachusetts    UCC Debtor Search    UCC-1   

Toyota Industries Commercial

Finance, Inc.
P.O. Box 9050
Dallas, TX 75019

   Equipment    09/07/2016    201631047910    N/A    N/A 83.    American Pipe
and Plastics, Inc.    New York    UCC Debtor Search    UCC-1   

U.S. Bank Equipment Finance, a division of U.S. Bank National Association

1310 Madrid Street

Marshall, MN 56258

   Equipment    09/24/2012    201209246069067    N/A    N/A

 

- 212 -



--------------------------------------------------------------------------------

A third-party is the owner of an undivided joint ownership interest in patents
and patent applications identified below in which Allied Tube & Conduit
Corporation also owns an undivided joint ownership interest.

 

Title

   Status    Application
Number      File Date      Patent
No.      Issue Date      Expires  

Modular Building Frame

   Granted NR      09/468981         12/21/99         6460297         10/8/02   
     12/21/19       Published NR      10/267112         10/7/02            

Modular Frame Building

   Granted LNR      08/952589         8/2/96         6003280         12/21/99   
     8/2/16   

 

- 213 -



--------------------------------------------------------------------------------

SCHEDULE 1.1(f)

Existing Investments

 

1. Allied Tube & Conduit Corporation is the legal holder of a 49% interest in
Abahsain Cope Saudi Arabia Limited, but the beneficial interest has been
transferred. The legal interest transfer will occur in the ordinary course as
part of the sale of this interest to our former joint venture partner.

 

2. Amended and Restated Promissory Note, dated December 16, 2010, issued by
Century Tube, LLC to Atkore International CTC, Inc. f/k/a/ Tyco International
CTC, Inc. in the principal amount of $9,438,568.48.

 

- 214 -



--------------------------------------------------------------------------------

SCHEDULE 5.4

Consents Required

None.

 

- 215 -



--------------------------------------------------------------------------------

SCHEDULE 5.6

Litigation

None.

 

- 216 -



--------------------------------------------------------------------------------

SCHEDULE 5.8

Real Property

United States

 

  1. 16100 S. Lathrop Avenue/16425 Center Street, Harvey, IL

 

  2. 260 Duchaine Boulevard, New Bedford, MA

 

  3. 960 Flaherty Drive, New Bedford, MA

 

  4. 2525 North 27th Avenue, Phoenix, AZ

 

  5. 11350, 11400, 11500 Norcom Road/2751 Red Lion Road, Philadelphia, PA

 

- 217 -



--------------------------------------------------------------------------------

SCHEDULE 5.9

Intellectual Property Claims

Patents

None.

Trademarks

None.

Copyrights

None.

 

- 218 -



--------------------------------------------------------------------------------

SCHEDULE 5.15

Subsidiaries

 

Subsidiary   Jurisdiction   Ownership Interest1 Allied Tube & Conduit
Corporation   Delaware   Atkore International, Inc. Unistrut International
Corporation   Nevada   Atkore International, Inc. Flexhead Industries, Inc.  
Massachusetts   Atkore International, Inc. SprinkFLEX, LLC   Massachusetts  
Atkore International, Inc. Atkore International CTC, Inc.   Arkansas   Atkore
International, Inc. Atkore International (NV) Inc.   Nevada   Atkore
International, Inc. AFC Cable Systems, Inc.   Delaware   Atkore International
(NV) Inc. WPFY, Inc.   Delaware   AFC Cable Systems, Inc. TKN, INC.   Rhode
Island   AFC Cable Systems, Inc. Georgia Pipe Company   Georgia   AFC Cable
Systems, Inc. Atkore Plastic Pipe Corporation   Delaware   Atkore International,
Inc. Atkore Foreign Holdings, Inc.   Delaware   Atkore International, Inc.
Allied Switzerland GmbH   Switzerland   Atkore International, Inc. Unistrut
Canada Limited   Canada (Ontario)   Atkore International, Inc. Allied Luxembourg
Sarl   Luxembourg   Atkore International, Inc. Acroba S.A.S.   France   Allied
Luxembourg Sarl Allied Metal Products Pte Ltd.   Singapore   Allied Luxembourg
Sarl

Allied Metal Products (Changshu)

Co., Ltd.

  China   Allied Metal Products Pte Ltd. Allied Products UK Limited   United
Kingdom   Allied Luxembourg Sarl Unistrut Holdings Limited   United Kingdom  
Allied Products UK Limited Unistrut Europe Limited   United Kingdom   Unistrut
Holdings Limited

 

1  Owned 100% by the listed entity unless otherwise indicated.

 

- 219 -



--------------------------------------------------------------------------------

Subsidiary    Jurisdiction    Ownership Interest1 Unistrut Limited    United
Kingdom    Unistrut Europe Limited Columbia-MBF Inc.    Canada    Allied
Luxembourg Sarl Atkore Holding IX (Denmark) ApS    Denmark    Allied Luxembourg
Sarl Kalanda Enterprises Pty Ltd    Australia    Tyco Holding IX (Denmark) ApS
Swan Metal Skirting Pty Ltd    Australia    Kalanda Enterprises Pty Ltd Unistrut
Australia Pty Ltd    Australia    Swan Metal Skirtings Pty Ltd Unistrut (New
Zealand) Holdings Pty Ltd    Australia    Unistrut Australia Pty Ltd
Atkore Construction Technologies NZ Limited    New Zealand    Unistrut (New
Zealand) Holdings Pty Ltd

 

- 220 -



--------------------------------------------------------------------------------

SCHEDULE 5.17

Environmental Matters

None.

 

- 221 -



--------------------------------------------------------------------------------

SCHEDULE 5.20

Insurance

 

Coverage

  

Term

  

Carrier

  

Limit

  

Type

  

Deductible

     Workers Compensation    12/22/13-14    AIG Companies    Statutory      
500,000    Per Occurrence          1,000,000    Employers Liability      
General Liability including    12/22/13-14    Commerce & Industry Ins Co   
2,000,000    Per Occurrence    1,000,000    Per Occurrence Product Liability   
      4,000,000    Aggregate       Auto Liability    12/22/13-14    National
Union Fire Ins. Co.    1,000,000    Combined Single Limit    Nil    Umbrella
Liability (incl products)    12/22/13-14    National Union Fire Ins. Co   
25,000,000    Per Occurrence/Aggregate    25,000    Umbrella Liability (incl
products)    12/22/13-14    Great American Ins. Co of NY    25,000,000    excess
25,000,000    Nil    Umbrella Liability (incl products)    12/22/13-14    Allied
World National Assurance Company    25,000,000    excess 50,000,000    Nil   
Umbrella Liability (incl products)    12/22/13-14    National Surety Corporation
   25,000,000    excess 75,000,000    Nil    Foreign General/Product Liability
   12/22/13-14    Ace   

1,000,000

2,000,000

  

Per Occurrence

Products Aggregate

   Nil             4,000,000    Capping Aggregate       Directors’ & Officers’
Liability    08/31/13-14    Lexington Ins. Co    25,000,000    Each Policy
Period    250,000    SIR Excess Directors’ & Officers’ Liability    08/31/13-14
   Alterra USAARCH    25,000,000    excess 25,000,000    Nil    Excess
Directors’ & Officers’ Liability    08/31/13-14    Steadfast Ins. Co.   
25,000,000    excess 50,000,000    Nil    Excess Directors’ & Officers’
Liability    08/31/13-14    Arch Specialty Ins. Co.    25,000,000    excess
75,000,000    Nil    Excess Directors’ & Officers’ Liability    08/31/13-14   
Lexington Ins. Co.    25,000,000    excess 100,000,000    Nil   

 

- 222 -



--------------------------------------------------------------------------------

Employment Practices    08/31/13-14    Lexington Ins. Co.    10,000,000    Each
Policy Period    150,000    Each Claim Fiduciary Liability    08/31/13-14   
Lexington Ins. Co.    10,000,000    Each Policy Period    10,000    Each Claim
Crime    08/31/13-14    National Union Fire Ins. Co/PA    5,000,000    Each
Policy Period    100,000    Each Claim Special Risk    08/31/11-14    Great
American    10,000,000    Each Incident    Nil    ¹Property (Including Business
Interruption)    1/31/14-1/31/15    Lexington and various other companies on a
shared and layered basis    500,000,000    Per Occurrence Policy Limit   

$50,000 except $100,000 for locations with a Total Insured Value in excess of
$25M

$500,000 as respects 16100 South Lathrop Ave, Harvey, IL 60426

   Combined PD/BI         

150,000,000

Annual aggregate

  

Earthquake

(additional sublimits may apply)

   Various            

50,000,000

Annual aggregate

   Earthquake California    5% of Total Insured Values, minimum $250,000      
      150,000,000   

Flood

(additional sublimits may apply)

   Various             60,000,000    High Hazard Flood    5% of Total Insured
Values, minimum $500,000    ¹Atoke has been endorsed to the Master CD&R Global
Property Portfolio Insurance Program    150,000,000    Boiler & Machinery    See
above    Program Includes a separate policy covering property and business
interruption in Brazil             Local admitted policies will be issued in UK,
France and Australia             This is a coverage summary only. Complete terms
and conditions are as per each of the referenced policies.               
Source: Coverage summaries provide by Aon and Willis               

 

- 223 -



--------------------------------------------------------------------------------

SCHEDULE 7.2

Website Address for Electronic Financial Reporting

A website address will be provided to the Administrative Agent following the
Closing Date in accordance with Section 7.2

 

- 224 -



--------------------------------------------------------------------------------

SCHEDULE 8.1

Existing Indebtedness

None.

 

- 225 -



--------------------------------------------------------------------------------

SCHEDULE 8.5

Affiliate Transactions

Items listed in Schedule 1.1(f).

 

- 226 -



--------------------------------------------------------------------------------

EXHIBITS

[See exhibits to First Lien Credit Agreement, dated as of April 9, 2014, among
Atkore International, Inc., the several banks and other financial institutions
from time to time party thereto, and Deutsche Bank AG New York Branch, as
administrative agent for the lenders thereunder and as collateral agent for the
secured parties, filed as Exhibit 10.2 to Amendment No. 1 to Form S-1
Registration Statement, filed with the United States Securities and Exchange
Commission on April 15, 2016.]

 

- 227 -